Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 1 of 304 PageID #: 208
Case 1:19-mc-00103-UNA Document1 Filed 04/18/19 Page 1 of 3 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

In re Chapter 11

Civ. Action No.
IMERYS TALC AMERICA, INC., et al.'
Bankr. Case No. 19-10289 (LSS)

Debtors. Jointly Administered

 

 

JOHNSON & JOHNSON’S AND JOHNSON & JOHNSON CONSUMER INC.’S
MOTION TO FIX VENUE FOR CLAIMS RELATED TO IMERYS’S
BANKRUPTCY UNDER 28 U.S.C. 8§ 157(b)(5) AND 1334(b)

Pursuant to 28 U.S.C. §§ 157(b)(5) and 1334, Johnson & Johnson and Johnson &
Johnson Consumer Inc. (collectively, “J&J”) hereby move this Court for entry of an order fixing
venue in this Court for the personal injury and wrongful death claims against J&J in the cases
identified on Exhibit 1 attached hereto (the “Talc Claims”). A proposed form of order is
attached hereto as Exhibit 2.

The Talc Claims include talc-related claims brought against J&J in (1) state trial courts
(the “State Court Talc Claims”) and (2) federal trial courts (the “Federal Talc Claims”), all
alleging that exposure to talc supplied by Imerys Talc America, Inc. (“ITA”) (collectively with
Imerys Tale Vermont, Inc. and Imerys Tale Canada Inc., the “Debtors”) caused the plaintiffs’
injuries.

In support of this motion, J&J offers the: (1) Memorandum of Law in Support of Johnson

& Johnson and Johnson & Johnson Consumer Inc.’s Motion to Fix Venue for Claims Related to

 

' The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
imerys Talc America, Inc. (6358), Imerys Tale Vermont, Inc. (9050), and Imerys Talc Canada Inc. (6748). The
Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.

* J&J respectfully requests that the Court take judicial notice that Exhibit 1 identifies the actions alleging personal
injury and wrongful death Talc Claims against J&J, including those claims being removed from state to federal court
pursuant to 28 U.S.C. § 1452.

EXHIBIT

1 BL
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 2 of 304 PageID #: 209
Case 1:19-mc-00103-UNA Document1 Filed 04/18/19 Page 2 of 3 PagelD #: 2

Imerys’s Bankruptcy Under 28 U.S.C. §§ 157(b)(S) and 1334(b) (the “Memorandum of Law”),
(2) Declaration of John H. Denton, and (3) Declaration of John J. Nolan.

Pursuant to Local Rule 9013-1 of the United States Bankruptcy Court for the District of
Delaware, J&J states that it does not consent to the entry of final orders or judgments by the
Bankruptcy Court if it is determined that the Bankruptcy Court, absent consent of the parties,
cannot enter final orders or judgments consistent with Article Ill of the United States
Constitution.

Pursuant to Local Rule 7.1.1 of Civil Practice and Procedure of the United States District
Court for the District of Delaware, the undersigned counsel for J&J avers that, under the
circumstances, a reasonable effort could not be made to reach agreement with the opposing
parties on the matters set forth in this motion prior to the filing hereof.

As set forth in greater detail in the accompanying Memorandum of Law, each plaintiff
alleges that exposure to the Debtors’ tale—through products like Johnson’s Baby Powder—
caused personal injury and/or wrongful death. Transfer of the Talc Claims to this Court pursuant
to 28 U.S.C. §§ 157(b)(5) and 1334 will: (1) centralize the adjudication of claims impacting the
Debtors’ estates; (2) ensure orderly and efficient resolution of these claims; (3) further the
efficient administration of the Debtors’ estates; (4) and ensure that similarly situated creditors are
treated equitably.

WHEREFORE, J&J respectfully requests that the Court grant the instant motion of
Johnson & Johnson and Johnson & Johnson Consumer Inc. to Fix Venue for Claims Related to
Imerys’s Bankruptcy Under 28 U.S.C. §§ 157(b)(5) and 1334(b), transferring all of the Talc

Claims to this Court for all purposes.
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 3 of 304 PagelID #: 210
Case 1:19-mc-00103-UNA Document1 Filed 04/18/19 Page 3 of 3 PagelD #: 3

Dated: April 18, 2019
Wilmington, Delaware

Respectfully submitted,

DRINKER BIDDLE & REATH LLP
fs/ Steven K. Kortanek

Steven K. Kortanek (Del. Bar No. 3106)
Patrick A. Jackson (Del Bar No. 4976)
Joseph N. Argentina, Jr. (Del. Bar No. 5453)
222 Delaware Ave., Suite 1410
Wilmington, DE 19801-1621
Telephone: (302) 467-4200

Facsimile: (302) 467-4201

Steven. Kortanek@dbr.com

Patrick. Jackson@dbr.com

Joseph. Argentina@dbr.com

 

-and-

WEIL, GOTSHAL & MANGES LLP
Diane P. Sullivan

Marcia L. Goldstein

Ronit J. Berkovich

767 Fifth Avenue

New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007

Attorneys for Johnson & Johnson and
Johnson & Johnson Consumer Ine
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 4 of 304 PageID#: 211

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 1 of 294 PagelD #: 4

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

1 Abbott

Cecilia

Abbott, Cecilia and
Dr. Richard vs.
Brenntag North

America, Inc., et al.

CA - Superior
Court of California -
Los Angeles

BC691327

U.S. District Court for the

Central District of California

Western Division

 

2 Abrit

Clarissa

Abril, Clarissa and
Michael vs. Avon

Products, Inc., et al.

IL - Circuit Court -
Madison County

17-L-1494

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

3 Adams

Sharon

Johnson, Jr.,
Theodore L., as
Special
Administrator of the
Estate of Sharon K.
Adams, Deceased
v. Armstrong
Pumps, Inc., et al.

IL - Circuit Court -
Madison County

16-L-1295

U.S. District Court for the
Southern District of Itlinois

East St. Louis
Division

 

4 Adams

Jeremiah

Jeremiah Adams,
individually and as
Executor and as
Executor Ad
Prosequendum of
the Estate of
Bethann Adams, v.
Johnson &
Johnson, et al.

NJ - Superior Court
- Middlesex County

MID- 04676-18AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

5 Agri

 

 

Katherine

Agri, Robyn, as
Executor of the
Estate of Katherine
Agri, and Robyn
Agri and Jonathan
Agri, as Executors
of the Estate of Orin
Agri v. Ace
Hardware Corp, et
al.

 

NJ - Superior Court
- Middlesex County

 

 

MID-L4234-16-AS

 

U.S. District Court for the
District of New Jersey

Trenton Division

 

 

 

Page 1 of 173
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 5 of 304 PageID#: 212

EXHIBIT 1-A

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 2 of 294 PagelD #:5

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
6 Akey Steven Steven Akey and | IL - Circuit Court - 18-L-0485 U.S. District Court for the | East St. Louis
Sandy Akey vs. St. Clair County Southern District of Illinois Division
ABB, Inc., et al.
7 Akzin Michael Akzin, Abigail, IL - Circuit Court - 16-L-1030 U.S, District Court forthe | East St. Louis
Individually and as Madison County Sauthern District of Illinois Division
Special
Administrator of the
Estate of Michael
Akzin, Deceased. v.
Aaron Metals
Company, et al.
8 Alderdice Gina Alderdice, Gina M. |NJ - Superior Court MID-L-0546-17 AS U.S. District Court for the | Trenton Division
and Andrew C. vs. | - Middlesex County District of New Jersey
Brentagg North
America, Inc., et al.
9 Alexander Gerald Florence Alexander, | IL - Circuit Court - 48-L-0139 U.S. District Court forthe | East St. Louis
Individually and as St. Clair County Southern District of Illinois Division
Special
Administrator of the
Estate of Gerald
Alexander v. ABB,
Inc., et al.
10 Allen Earl Earl H. Allen and | IL - Circuit Court - 18-L-398 U.S. District Court forthe | East St. Louis
Cynthia Pleasant v. | St. Clair County Southern District of Illinois Division
Ameron
{nternational
Corporation, et al.

 

 

 

 

 

 

 

 

Page 2 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 6 of 304 PageID #: 213

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 3 of 294 PagelD #: 6

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
11 Allen David David L, Allen v. IL - Circuit Court - 19-L-0031 U_S. District Court forthe ] East St. Louis
ABB, Inc., St. Clair County Southern District of Illinois Division
individually and as
Successor-in-
Interest to ITE
Electrical Products
Co., and BBC
Brown Boveri, et al.
12 Allen Katherine Allen, Katherine vs. [NJ - Superior Court MID-L-5146-17 AS U.S. District Court for the | Trenton Division
Brenntag North - Middlesex County District of New Jersey
America
13 Alley John Alley, Lillian; Alley, |MO - Circuit Court - 1622-CC08967 U.S. District Court for the | Eastern Division
John J.; Alley, City of St. Louis Eastern District of Missouri - St. Louis
Richard; Alley,
Janice; Leili, Debbie
and Kavanagh,
Sandy as surviving
heirs of John F.
Alley, Deceased vs.
Ajax et al.
14 Alne Sandra Alne, Sandra and CA - Superior BC649850 U.S. District Court forthe |Western Division
John vs. Alcoa, | Court of California - Central District of California
Inc., et al. Los Angeles
15 Alsikafi Maheed Majeed Alsikafi vs. |LA - District Court - C-672865 U.S. District Court for the N/A
Taylor-SeidenBach, } East Baton Rouge Middle District of Louisiana
et al. Parish
16 Alspaw Ralph Tarry, Michael, IL - Circuit Court - 16--L-1111 U.S. District Court for the }| East St. Louis
individually and as Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of Ralph
Alspaw, Deceased
vs. Aerojet
Rocketdyne, Inc. et
al.

 

 

 

 

 

 

 

 

Page 3 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 7 of 304 PagelID #: 214

EXHIBIT 1-A

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 4 of 294 PagelD #: 7

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

17 Alvarado

Amelia

Alvarado, John H.,
individually and as
Special
Administrator of the
Estate of Amelia
Alvarado,
deceased. vs. ABB,
Inc., et al.

tL - Circuit Court -
Madison County

16-L-837

U.S. District Court for the
Southern District of Mlinois

East St. Louis
Division

 

18 Amron

Robert

Robert K. Amron
and Rose A. Amron
v. Johnson &
Johnson, et al.

NJ - Superior Court
- Middlesex County

MID-L-02045-19 AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

19 Anderson

Carolyn

Carolyn Anderson
v. Avon Products,
Inc, et al.

NJ - Superior Court
- Middlesex County

MID-L-02533-18-AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

20 Anderson

Lawrence

Lawrence Anderson
v. Cyprus Amax
Minerals Company,
et al.

NJ - Superior Court
- Middlesex County

MID L-8180-18 AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

21 Anderton

William

William Anderton
and Margie
Anderton v. 3M
Company, et al.

NJ - Superior Court
- Middlesex County

MID-LO-05866-18AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

22 Andrew

 

Sharon

 

 

Andrew, Patrick S.,
individually and as
Special
Administrator of the
Estate of Sharon K
Andrew Deceased.
vs. ABB, Inc., et al.

 

IL - Circuit Court -
Madison County

 

16-L-1359

 

U.S. District Court for the
Southern District of Illinois

 

East St. Louis
Division

 

Page 4 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 8 of 304 PageID #: 215

EXHIBIT 1-A

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 5 of 294 PagelD #: 8

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

23 Arace

Nicholas

Arace, Roseann,
individually and as
Special
Administrator of the
Estate of Nicholas
Arace, deceased
vs. Borg-Warner
Morse Tec LLC, et
al.

IL - Circuit Court -
Madison County

17-L-1126

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

24 Arazosa

Richard

Arazosa, Joan, as
Executor of the
Estate of Richard
Arazosa vs, 3M
Ca., et al.

NY - Supreme
Court - NYCAL

490069/2016

U.S. District Court for the
Southern District of New
York

Manhattan
Division

 

25 Arend

Barbara

Arend, Barbara v.
Brenntag North
America, Inc. et al.

NJ - Superior Court
- Middlesex County

MID-L-1370-17 AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

26 Armstead

Donald

Armstead, Bernice,
Individually and as
Special
Administrator of the
Estate of Donald J.
Armstead,
Deceased vs. ALFA
Laval Inc, et al.

IL - Circuit Court -
Madison County

16-L-809

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

27 Amold

 

Roland

 

 

Roland E. Amoid
and Karla Arnold v.
ABB, Inc.,
Individually and as
Successor-in-
Interest to ITE
Electrical Products
Co., and BBC
Brown Boveri, et al.

IL - Circuit Court -
St. Clair County

 

 

19-L-0097

 

U.S. District Court for the
Southern District of Iinois

 

East St. Louis
Division

 

Page 5 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 9 of 304 PageID#: 216

EXHIBIT 1-A

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 6 of 294 PagelD #: 9

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

index Number

Removal District Court

Division of
Removal
District Court

 

28 Arstill

Jennifer

Jennifer Arstill and
Brock Arstill v.
Conopco, Inc.,

(sued individually
and as successor-
in-interest to

Unilever, and Lever

Brothers Company),
et al.

CA - Superior
Court of California -
Los Angeles

19STCV09118

U.S. District Court for the
Central District of Califarnia

Western Division

 

29 Arterburm

David

David Aterburn and
Shirley Aterburn v.
Armstrong
International, Inc.,
etal.

IL - Circuit Court -
Madison County

18-L-183

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

30 Arvelo

Donna

Arvelo, Donna M.
vs. Asbestos
Corporation LTD, et
al.

NJ - Superior Court
- Middlesex County

MID-L-588-17 AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

31 Atkins

Patrick

Patrick Atkins and
Patricia Atkins v.
Ameron
International Corp.,
et al.

It - Circuit Court -
St. Clair County

18-L-103

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

 

32 Avaiusini

 

Joanne

 

 

Peterson, Kara A.
individually and as
Special
Administrator of the
Estate of Joanne
Avaiusini,
deceased. v.
Armstrong Pumps,
Inc, et al.

 

IL - Circuit Court -
Madison County

 

16-L-948

 

U.S. District Court for the
Southern District of Illinois

 

East St. Louis
Division

 

Page 6 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 10 of 304 PageID #: 217

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 7 of 294 PagelD #: 10

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

#

Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

33

Avants

Aubrey

Avants, Karen,
individually and as
Special
Administrator of the
Estate of Aubrey
Avants, deceased.
vs. Ameron
International
Corporation,
individually and as
successor in
interest to
Bondstrand, et. al.

IL - Circuit Court -
St. Clair County

2016-L-560

U.S. District Court for the
Southern District of lilinois

East St. Louis
Division

 

34

Axtell

Donald

Axtell, Craig O.,
Individually and as
Special
Administrator of the
Estate of Donald D.
Axtell, Deceased
vs. 4520 Corp, Inc.,
et al.

IL - Circuit Court -
Madison County

17-L-143

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

35

Baker

Richard

Richard Barker and
Carolyn Baker v.
ABB, INC.., et al.

IL - Circuit Court -
St. Clair County

18-L-204

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

 

36

Baker

Robert

Robert E. Baker v.
Armstrong
International, Inc.,
etal.

IL - Circuit Court -
St. Clair County

18-L-0825

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

37

 

Balerdi

 

Jose

 

Balerdi, Sandra,
individually and as
special
administrator of
Estate of Jose
Balerdi v. 4520
Corp Inc., et al.

 

IL - Circuit Court -
Madison County

 

17-L-975

 

U.S. District Court for the
Southern District of Illinois

 

East St. Louis
Division

 

Page 7 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 11 of 304 PageID #: 218

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 8 of 294 PagelD #: 11

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
38 Bales Arie Arie A. Bales, Jr. | IL - Circuit Court - 18-L-45 U.S. District Court for the East St. Louis
and Diane Bales v. St. Clair County Southern District of Illinois Division
Aerco International,
Inc., et al.
39 Ballard Judy Ballard, Judy and | IL - Circuit Court - 16-L-1123 U.S. District Court for the | East St. Louis
Robert Ballard v. Madison County Southern District of Illinois Division
Alcatel-Lucent USA
Inc et al.
40 Ballinger Jamie Jamie Ballinger, as [NJ - Superior Court MID-L-01365-19 AS U.S. District Court for the | Trenton Division
Anticipated - Middlesex County District of New Jersey
Administrator and
Administrator ad
Prosequendum of
the Estate of
Christopher
Ballinger,
Deceased, v.
Cyprus Amax
Minerals Company,
etal.
41 Barber John Barber, John and | IL - Circuit Court - 16-L-1020 U.S. District Court forthe | East St. Louis
Keishe Barber v. Madison County Southern District of Illinois Division
American Optical
Corporation, et al.
42 Barden Douglas Barden, Douglas |NJ- Superior Court MID-L-1809-17AS U.S. District Court for the | Trenton Division
and Roslyn vs. - Middlesex County District of New Jersey
Brenntag North
America, Inc., et al.
43 Barnard Jr. George Barnard, Jr., IL - Circuit Court - 16-L-672 U.S. District Court for the | East St. Louis
George and Bonnie} Madison County Southem District of Illinois Division
Bamard vs. ABB,
Inc, et al.
44 Barnett Enene Bamett, Erlene vs. | IL - Circuit Court - 16-L-748 U.S. District Court for the East St. Louis
Akebono Brake Madison County Southern District of Illinois Division
Corporation, et al.

 

 

 

 

 

Page 8 of 173
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 12 of 304 PageID #: 219

Case 1:19-mc-00103-UNA Documenti1-1 Filed 04/18/19 Page 9 of 294 PagelD #: 12

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

45 Barnett

Marcia

Bamett, Sr., William
Individually and as
Special
Administrator of the
Estate of Marcia
Bamett, Deceased.
vs. American
Optical Corporation,

et al.

IL - Circuit Court -
Madison County

16-L-680

U.S. District Court for the
Southem District of Ihinois

East St. Louis
Division

 

46 Barreto

Kimberly

KIMBERLY
BARRETTO,
Personal
Representative of
the Estate of
PATRICIA ANN
WHEELER,
Deceased, Plitf. vs.
AVON
PRODUCTS, INC.,
eta

FL - 17th Judicial
Circuit ~ Broward
County

18-004949 CA27

U.S. District Court for the
Southern District of Florida

Fort Lauderdale
Division

 

47 Barrett

Joni

Joni L Barrett and
Buford Barrett v.
Brenntag North
America, et al.

NJ - Superior Court
- Middlesex County

L- 3205-18-AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

48 Bartlett

 

 

 

James

Marie Jean Bartlett,
Individually and as
Executor of the
Estate of James
Barllett v. 3M
Company, et al.

 

DE - Superior
Court - New Castle
County

 

 

N18C-01-074 ASB

 

U.S. District Court for the
District of Delaware

 

N/A

 

Page 9 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 13 of 304 PagelID #: 220

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 10 of 294 PagelD #: 13

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

Division of

 

Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Trenton Division

Removal
District Court

 

49

Barton

Diana

Diana Lee Barton,
Individually and as
Personal
Representative for
the Estate of James
Lee Barton,

deceased, vs.

Asbestos
Corporation, Ltd., et
al.

NJ - Superior Court
- Middlesex County

MID-L-02258 - 1BAS

U.S. District Court for the
District of New Jersey

U.S. District Court for the

East St. Louis

 

50

Basinger

Michaet

Basinger, Renee,
individually and as
Special
Administrator of the
Estate of Michael
Basinger,
deceased. vs. 4520
Corp, Inc., as
Successor In
Interest of THE
SHAW GROUP
INC., et al,

IL - Circuit Court -

Madison County

16-L-1405

Southern District of Illinois

U.S. District Court for the

Division

Eastern Division

 

51

Bathon

Rebecca

Rebecca Bathon
and Allan Bathon,
and Diane Curran,

on behalf of her
deceased mother,
Jeanette Curran v.

Johnson &

Johnson, et al.

MO - Circuit Court -

City of St. Louis

1922-CC00635

Eastem District of Missouri

- St. Louis

 

52

 

Battenfield

 

 

Tommy

Battenfield, Tommy
and Nancy
Battenfield v.
Ameron
International
Corporation et al.

 

 

IL - Circuit Court -
Madison County

 

16-L-1025

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

 

 

 

Page 10 of 173
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 14 of 304 PageID #: 221

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 11 of 294 PagelD #: 14

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

53 Baumgardner

Richard

Baumgardner,
Richard and Linda
Baumgardner vs.
Alfa Laval, Inc., et

al.

IL - Circuit Court -
Madison County

17-L-1637

U.S. District Court for the
Southem District of Wincis

East St. Louis
Division

 

54 Baykal

Sherryllynne

Sherryllynne Baykal
vy. Johnson and
Johnson., et al.,

NJ - Superior Court
- Middlesex County

MID-L-08342-18AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

55 Bean

Roger

Bean, Lynnette M.,
Individually and as
Special
Administrator of the
Estate of Roger E.
Bean, Deceased v.
American Optical
Corporation, et al

IL - Circuit Court -
Madison County

16-L-1029

U.S. District Court for the
Southern District of Iilinois

East St. Louis
Division

 

56 Becker

Kevin

Kevin Becker,
Individually and as
Special
Administrator of the
Estate of Doris
Becker, Deceased,
v. Ameron
International
Corporation,
Individually and as
Successor-in-
Interest to
Bondstrand, et al.

iL - Circuit Court -
Madison County

19-L-206

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

 

57 Bekele

 

 

Tsion

 

Tsion Bekele and

Kevin Greenville v.

Giant Food Stores,
LLC etal.

 

MD - Circuit Court -
Baltimore City

 

24x18000357

 

U.S. District Court for the
District of Maryland

 

Northern Division

 

Page 11 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 15 of 304 PagelID #: 222

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 12 of 294 PagelD #: 15

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
58 Belac-Cope Faith Faith Belac-Cope, PA - Court of 2017-CV-2190AS U.S. District Court for the Philadelphia
Administratix of the | Common Pleas - Easter District of Division
Estate of Loretta Dauphin County Pennsylvania
Belac v. ALl.I.
Acquisitions, LLC.,
et al.
59 Benjamin Anna Benjamin, Anna vs. | IL - Circuit Court - 17-L-1475 U.S. District Court forthe | East St. Louis
4520 Corp., inc., et | Madison County Southern District of Illinois Division
al.
60 Benmar Peter Peter Benmar and |NJ- Superior Court MID-LO5709-18AS U.S. District Court for the | Trenton Division
Claudine Benmar v. | - Middlesex County District of New Jersey
Johnson &
Johnson, et al.
61 Bennett William William Bennett and |NJ - Superior Court MID-L-01639-19 AS U.S. District Court for the | Trenton Division
Mary Lou Bennett, | - Middlesex County District of New Jersey
his wife, v.
Brenntag North
America, et al.
62 Beran Allyson Beran, Allyson and |NJ - Superior Court MID-L-2422-17AS U.S. District Court for the | Trenton Division
Minh Vo, Jr. vs. | - Middlesex County District of New Jersey
Brenntag North
America, Inc., et al.
63 Beres Robert Beres, Robert vs. | IL - Circuit Court - 16-L-896 U.S. District Court forthe | East St. Louis
American Honda Madison County Southern District of Illinois Division
Motor Co, Inc. et al.
64 Berg John Berg, Daniel, IL - Circuit Court - 46-L-1728 U.S. District Court for the | East St. Louis
individually and as Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of John
Berg, deceased.,
vs. American
Biltrite, Inc., et al.

 

 

 

 

 

 

 

 

Page 12 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 16 of 304 PagelID #: 223

Case 1:19-mc-00103-UNA Documenti1-1 Filed 04/18/19 Page 13 of 294 PagelD #: 16

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

and Roger Biagetti
v. 3M Company, et

- Providence
County

 

 

 

al.

 

District of Rhode Island

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
65 Berger Jacqueline Berger, Jacqueline | IL - Circuit Court - 17-L-1188 U.S. District Court forthe | East St. Louis
and Clarence vs. Madison County Southern District of Illincis Division
Henkel Corporation,
etal.
66 Berger Michael Michael R. Berger | IL - Circuit Court - 18-L-300 U.S. District Court for the East St. Louis
and Mary Berger Madison County Southern District of Illinois Division
vs. A.W.
Chesterton, INC., et
al.
87 Berling Pamela Pamela Berling and |NJ - Superior Court MID-L-02136-18AS U.S. District Court for the | Trenton Division
Robert Berling v. | - Middlesex County District of New Jersey
Imerys Talc
America, Inc., et al.
68 Berry Collen Sullivan Berry, Collen OH - Court of CV-18-895936 U.S. District Court for the | Eastern Division
Sullivan and Common Pleas - Northern District of Ohio
Richard Berry v. Cuyahoga County
Clark Industrial
Insulation Co., et al.
69 Berry James Berry, James and |MO - Circuit Court - 1622-CC09756 U.S. District Court for the | Eastern Division
Shirley Huffman v. City of St. Louis Eastern District of Missouri - St. Louis
American Honda
Motor Co., et al.
70 Bevens Steven Steven Bevens vs. | IL - Circuit Court - 18-L-1551 U.S. District Court forthe | East St. Louis
ABB Inc., et al. Madison County Southern District of Illinois Division
71 Bexley Richard Richard Bexley and | {L - Circuit Court - 17-L-771 U.S, District Court forthe | East St. Louis
Wanda Bexley v. St. Clair County Sauthern District of Illinois Division
Alabama Power, et
al.
72 Bhuyuan Mahendra Mahendra Bhuyuan |MO - Circuit Court - 1822-CC00722 U.S. District Court for the | Eastern Division
v. CBS Corporation, | City of St. Louis Eastern District of Missouri - St. Louis
etal.
73 Biagetti Marilyn Marilyn L. Biagetti_ | RI - Superior Court PC-2017-2761 U.S. District Court for the N/A

 

Page 13 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 17 of 304 PagelID#: 224

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 14 of 294 PagelD #: 17

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
74 Bibeault Marcia Marcia Bibeault and MA - Superior 18-3716 U.S. District Court for the | Boston Division
Howard Bibeault v. | Court - Middlesex District of Massachusetts
CVS Pharmacy, County
Inc., et al.
75 Birch Teresa Teresa Birch and { FL - 17th Judicial 48-014125 CA27 U.S. District Court for the | Fort Lauderdale
Robert Birch vs. Circuit - Broward Southern District of Florida Division
Glaxosmithkline, County
LLC, etal.
76 Birch Christine Christine Birch and PA - Court of 1806-2249 U.S. District Court for the Philadelphia
Tony Ferrelli, w/h Common Pleas - Eastern District of Division
vs. Imerys Talc | Philadelphia County Pennsylvania
America Inc., et al.
V7 Black Mary Mary Black v. NJ - Superior Court MID-L-05218-18AS U.S, District Court for the | Trenton Division
Johnson & Johnson | - Middlesex County District of New Jersey
and Johnson &
Johnson Consumer
Inc.
78 Blanton Herbert Celeste Blanton, IL - Circuit Court ~ 18-L-58 U.S. District Court forthe | East St. Louis
Individually and as | Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of Herbert
Blanton, Deceased
v. Armstrong
Pumps, Inc., et al.
79 Blum Tamara Tamara Blum and | It - Circuit Court - 18-L-1138 U.S, District Court for the | East St. Louis
Alan Bennett v. Madison County Southern District of Illinois Division
Ameron
Intemational Corp,
et al.
80 Babiney Evette Evette M. Bobiney |NJ- Superior Court MID-L-3393-18 AS U.S. District Court for the | Trenton Division
and Larry Bobiney | - Middlesex County District of New Jersey
v. Brenntag North
America, et al.

 

 

 

 

 

 

 

 

Page 14 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 18 of 304 PagelID #: 225

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 15 of 294 PagelD #: 18

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
81 Bodnar Bonnie Bodnar, Bonnie and | IL - Circuit Court - 16-L-1053 U.S. District Court for the | East St. Louis
Randy Barcus v. Madison County Southern District of Illinois Division
Beazer East, Inc. et
al.
82 Bohn Herman Herman Bohn v. IL - Circuit Court - 18-L-1704 U.S. District Court forthe | East St. Louis
Abbott Madison County Sauthern District of Winois Division
Laboratories, et al.
83 Boley Richard Boley, Richard and | IL - Circuit Court - 17-L-374 U.S. District Court for the | East St. Louis
Marilyn vs. A. W. St. Clair County Southern District of Illinois Division
Chesterton, Inc., et
al.
84 Booker Ralph Booker, Delmar IL - Circuit Court - 16-L-1196 U.S. District Court for the | East St. Louis
Individually and as Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of Ralph
Booker, Deceased.
v. American Optical
‘ Corporation, et al.
85 Boyd Gwendolyn Boyd, Gwendolyn = | IL - Circuit Court - 16-L-1458 U.S. District Court for the East St. Louis
vs, American Madison County Southern District of Illinois Division
Biltrite, Inc.et al.
86 Boyd-Bostic Bertila Boyd-Bostic, Bertila SC - Court of 17-CP-16-0400 U.S. District Court for the | Florence Division
and Antoine T. vs. | Common Pleas - District of South Carolina
Sonoco Products | Darlington County
Company, et al.
87 Brace Magdalene A. Lori Marie Riggins |NJ- Superior Court MID-L-007856-18AS U.S. District Court for the | Trenton Division
as Administratrix for | - Middlesex County District of New Jersey
the Estate of
Magdalene A.
Brace, deceased v.
Avon Products, fnc.,
et al.

 

 

 

 

 

 

 

 

Page 15 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 19 of 304 PageID #: 226

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 16 of 294 PagelD #: 19

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
88 Bradley James James Bradley, IL - Circuit Court - 18-L-1047 U.S. District Court for the | East St. Louis
Individually and as Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of Gail
Bradley, Deceased
vs. AGCO
Corporation, fik/a
Massey- Ferguson,
et al.
89 Bradley Wayne Wayne and Kathryn | IL - Circuit Court - 18-L-5 U.S. District Court forthe | East St. Louis
Bradley v. ABB, Madison County Southern District of Illinois Division
Inc., etal.
90 Bradshaw Kristina Kristina Bradshaw, |TX - District Court - 2018-27174-7 U.S. District Court for the | Houston Division
Individually and as Harris County Southern District of Texas
Anticipated
Representative of
the Estate of Mary
Lou Lewis,
Deceased v.
Brenntag North
America, Inc., et al.
91 Brady Emilia Emilia C. Brady, PA - Court of 1611-3253 U.S. District Court for the Philadelphia
Administrator for Cammon Pleas - Eastern District of Division

 

 

 

the Estate of
Raffaella Marisco,
deceased and
Franceso Marisco,
Individually vs.
Fisher Scientific
Company, LLC., et
al.

Philadelphia County

 

 

 

Pennsylvania

 

 

Page 16 of 173

 
 

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 17 of 294 PagelD #: 20

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 20 of 304 PagelID #: 227

 

 

Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

92

Brantley

Homer

Brantley, Suzanne,
individually and as
Special
Administrator of the
Estate of Homer
Brantley, deceased.
vs. Ameron
International
Corporation, et al.

IL - Circuit Court -
St. Clair County

17-L-119

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

93

Breakell

Adam

Breakell, Adam M.
vs. 3M Co.,, et al.

CT - Superior Court
- JD Fairfield at
Bridgeport

F8T-CV17-6066689-S

U.S. District Court for the
District of Connecticut

NIA

 

94

Bregman

Carol

Wexler, Judith,
individually and as
Special
Administrator of the
Estate of Carol
Bregman,
deceased. vs. Borg-
Warner Morse Tec
LLC as successor
by merger to Borg-
Warner
Corporation, et al.

IL - Circuit Court -
Madison County

16-L-1430

U.S, District Court for the
Southern District of Illinois

East St. Louis
Division

 

95

Bregman

Carol

Wexler, Judith,
Executrix of the
Estate of Carol
Bregman vs.
Pecora Corporation

PA - Court of
Common Pleas -
Philadelphia County

170100995

U.S. District Court for the
Eastern District of
Pennsylvania

Philadelphia
Division

 

96

 

Brezniak

 

Victor

Victor Brezniak and
Eleanor Brezniak v.
American Greetings
Corporation, et al.

 

IL - Circuit Court -
Madison County

 

 

19-L-188

 

U.S. District Court for the
Southern District of Illinois

 

East St. Louis
Division

 

Page 17 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 21 of 304 PagelID #: 228

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 18 of 294 PagelD #: 21

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

#

 

 

 

 

 

 

 

Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
97 Brick flene Brick, Ilene vs. CA - Superior BC 674595 U.S. District Court forthe |Western Division
Brenntag North [Court of California - Central District of California
America, Inc., et al. Los Angeles
98 Briney (Jones) Rosemary Briney, Chad, IL - Circuit Court - 15-L-1503 U.S. District Court for the | East St. Louis
individually and as Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of Rosemary
Jones-Briney,
deceased. vs. All
Acquisitions, LLC,
et al.
99 Brinker John Brinker, John vs. {NJ - Superior Court MID-L-6778-17AS U.S. District Court for the | Trenton Division
Brenntag North - Middlesex County District of New Jersey
America, Inc. et al.
100 Britt Elisabeth Elisabeth A. Britt NY - Supreme 2019-00000275 U.S. District Court for the Malone or
and John C. Britt v. Court - Clinton Northern District of New Plattsburgh
Johnson & County York Division
Johnson, et al.
101 Broadway John Broadway, John = {MO - Circuit Court - 1622-CC01226 U.S. District Court for the | Eastern Division
and Hester City of St. Louis Eastern District of Missouri - St. Louis
Broadway vs. Aerco
International, Inc. et
al.
102 Brooks Robert Robert R. Brooks | FL - 17th Judicial 18-004228 U.S. District Court for the | Fort Lauderdale
and Donna Brooks, | Circuit - Broward Southern District of Florida Division
etc., Pitfs. vs. County
Cyprus Amax
Minerals Co., et al.
103 Brown Leonard R. Leanard R. Brawn | IL - Circuit Court - 18-L-484 U.S. District Court forthe | East St. Louis

 

 

and Cheryl Brown
vs. A.W.
Chesterton, Inc., et

 

al,

St. Clair County

 

 

 

Southern District of Illinois

Division

 

 

 

Page 18 of 173
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 22 of 304 PageID #: 229

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 19 of 294 PagelD #: 22

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

104 Brown

Doolrecy

Doolrecy Brown,
Marquetta Brown,
and ChelseyThorton
as the surviving
heirs of Cornelius
Brown, deceased v.
Albany
Intemational Corp.,
et al.

MO - Circuit Court -
City of St. Louis

1822-CC00485

U.S. District Court for the
Eastern District of Missouri

Eastern Division
- St. Louis

 

105 Brown

John

John D. Brown and
Elizabeth Brown v.
Brenntag North
America, et al.

NJ - Superior Court
- Middlesex County

MID-L-3392-18 AS

U.S. District Caurt for the
District of New Jersey

Trenton Division

 

106 Brown

Theresa

Robert Brown as
Special
Administrator for
the Estate of
Theresa Brown,
and Robert Brown
as Spouse v. 84
Lumber Company,
etal.

NY - Supreme
Court - Rensselaer
County

2018-258511

U.S. District Court for the
Northern District of New
York

Albany Division

 

107 Broyles

Mary

Mary L. Broyles and
Brent Broyles vs.
Armstrong Pumps,
Inc., et al.,

IL - Circuit Court -
St. Clair County

18-L-764

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

 

108 Brush, Jr.

 

 

Rex

 

Brush, Jacqueline,
Individually and as
Special
Administrator of the
Estate of Rex
Brush, Deceased.
v. 4520 Corp, Inc.
et al.

 

IL - Circuit Court -
Madison County

 

16-L-894

 

U.S. District Court for the
Southern District of Illinois

 

East St. Lauis
Division

 

Page 19 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 23 of 304 PagelD #: 230

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 20 of 294 PagelD #: 23

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
109 Bruton William Bruton, William and | IL - Circuit Court - 17-L-501 U.S. District Court forthe | East St. Louis
Yayeth vs. A.W. St. Clair County Southern District of Illinois Division
Chesterton, Inc., et
al.
110 Bryant Wayne Wayne Bryant and | IL - Circuit Court - 18-L-614 U.S. District Court forthe | East St. Louis
Jeannette Bryant v. | Madison County Southern District of Illinois Division
ABB, Inc.,
Individually and as
Successor-in-
Interest to ITE
Electrical Products
Co and BBC Brown
Boveri, et al.
111 Buck David Buck, David and IL - Circuit Court - 16-L-1380 U.S. District Court forthe | East St. Louis
Valerie Bieber v. Madison County Sauthern District of illinois Division
AGCO Corporation,
et al.
112 Buhl Garrett Buhl, Garrett vs. JNJ - Superior Court MID-L-1792-16AS U.S. District Court for the | Trenton Division
AutoZone, Inc., et al.| - Middlesex County District of New Jersey
113 Bunkowske Duane Bunkowske, Jill IL - Circuit Court - 16-L-1021 U.S. District Court for the East St. Louis
Individually and as | Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of Duane
Bunkowske,
Deceased. v.
American Biltrite,
Inc, et al.
114 Bunting James Bunting, James and | IL - Circuit Court - 16-L-1001 U.S. District Court forthe | East St. Louis
Vicki Bunting v. Madison County Southern District of Illinois Division
American Optical
Corporation, et al.

 

 

 

 

 

 

 

 

Page 20 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 24 of 304 PagelID #: 231

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 21 of 294 PagelD #: 24

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court index Number Removal District Court Division of
Removal
District Court
115 Buol, Sr. John Buol, John and Iris | IL - Circuit Court - 17-L-657 U.S. District Court forthe | East St. Louis
vs. Ameron Madison County Southern District of Illinois Division
International
Corporation, et al.
116 Burke Shawn Burke, Jeffrey, IL - Circuit Court - 16-L-1159 U.S. District Court for the | East St. Louis
Individually and as | Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of Shawn H.
Burke, deceased. v.
ABB, Inc., et al.
117 Burks Sadie Sadie Burks vs. IL - Circuit Court - 18-L-735 U.S. District Court forthe | East St. Louis
Armstrong Pumps, St. Clair County Southern District of Illinois Division
Inc., et al.
118 Bumikel Daniel Daniel Burnikel and |NJ- Superior Court L5459-18AS U.S. District Court for the | Trenton Division
Jayne Burnikel vs. | - Middlesex County District of New Jersey
Cyprus Amax
Minerals Company,
et al.
119 Burns Judith Judith Burns v. IL - Circuit Court - 18-L-39 U.S. District Court for the | East St. Louis
Ameron Madison County Souther District of Illinois Division
International Corp.,
et al
120 Burns, III Morley N. Morley N. Burns, lll | IL - Circuit Court - 18-L-001297 U.S. District Court forthe | East St. Louis
and Samantha Madison County Southern District of illinois Division
Burns vs.
Armstrong Pumps,
Inc., et al.

 

 

 

 

 

 

 

 

Page 21 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 25 of 304 PageID #: 232

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 22 of 294 PagelD #: 25

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
121 Buttaro Christina Pizza, Patricia IL - Circuit Court - 16-L-B56 U.S. District Court for the East St. Louis
Individually and as | Madison County Southern District of Illincis Division
Special
Administrator of the
Estate of Christina
Buttaro, Deceased.
vs. A.O. Smith
Corporation, et al.
122 Cabibi Nancy Cabibi, Nancy and CA - Superior BC 665257 U.S. District Court for the | Western Division
Phil vs. Avon Court of California - Central District of California
Products, Inc., et al. Los Angeles
123 Callahan Maria Del Carmen Maria Del Carmen CA - Superior BC695364 U.S. District Court for the | Western Division
Callahan v. Court of California - Central District of California
Genuine Parts Los Angeles
Company, et al,
124 Calloway, Sr. Charles Joyce Calloway, IL - Circuit Court - 18-L-000770 U.S. District Court forthe | East St. Louis
Individually and as | Madison County Southern District of Hlinois Division
Special
Administrator of the
Estate of Charies E.
Calloway, Sr.,
Deceased vs. AK
Steel Corporation,
et al.
125 Camilleri Terrence Camilleri, Terrence | IL - Circuit Court - 16-L-998 U.S. District Court for the East St. Louis
and Betty Jean Madison County Southern District of Winois Division
Camilleri v. ABB,
Inc. et al.
126 Campbell Josephine Campbell, IL - Circuit Court - 16-L-899 U.S. District Court for the East St. Louis
Josephine vs. ABB, | Madisan County Southern District of Illinois Division
Inc. et al.

 

 

 

Page 22 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 26 of 304 PageID #: 233

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 23 of 294 PagelD #: 26

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
127 Cardenas Jean Cardenas, Jean |NJ- Superior Court MID-L-4794-17AS U.S. District Court for the | Trenton Division
and Andrea - Middlesex County District of New Jersey
Cardenas vs.
Brenntag North
America, et al.
128 Cardinal Brandon Brandon Cardinal | IL - Circuit Court - 18-L-1544 U.S. District Court forthe | East St. Louis
and Jeanie Cardinal | Madison County Southern District of Illinois Division
vs. ABB Inc., et al.
129 Carlson Peggy Carlson, Peggy and /NJ - Superior Court MID-L-3572-17AS U.S. District Court forthe | Trenton Division
John vs. Borghese, | - Middlesex County District of New Jersey
Inc., et al.
130 Carmody Kathryn Kathryn Carmody | IL - Circuit Court - 18-L-001284 U.S. District Court forthe | East St. Louis
and Donald Madison County Southern District of Illinois Division
Carmody vs. A.W.
Chesterton, Inc., et
al.
131 Carmouche Kerri Carmouche, Kerri v. | IL - Circuit Court - 16-L-1221 U.S. District Court for the East St. Louis
4520 Corp, Inc., et | Madison County Southern District of Illinois Division
al.
132 Carney Norman Norman Camey, Jr. | IL - Circuit Court - 18-L-338 U.S. District Court forthe | East St. Louis
v Armstrong St. Clair County Southern District of tlinois Division
Pumps, Inc. et al.
133 Carrell, Jr. Cleo Carrell, Jr., Cleo F. | IL - Circuit Court - 16-L-267 U.S. District Court for the East St. Louis
and Loy Carrell v. Madison County Southern District of Illinois Division
ABB, Inc. etal.
134 Carrera Dana Carrera, Dana vs. CA - Superior 17CV02331 U.S. District Court for the | Fresno Division
Brentagg North [Court of California - Eastem District of California
America et al. Fresno County
135 Cartwright Barbara Barbara Cartwright |NJ - Superior Court MID-L-04446-18 U.S. District Court forthe | Trenton Division
and Jason - Middlesex County District of New Jersey
Cartwright, vs.
Johnson &
Johnson, et al.

 

Page 23 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 27 of 304 PagelID #: 234

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 24 of 294 PagelD #: 27

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

136 Casaretto

Alberto

Alberto Casaretto
and Irene Casaretto
v. Johnson &
Johnson Inc, et al.,

FL - 17th Judicial
Circuit - Broward
County

Cace-18-028502

U.S. District Court for the
Southern District of Florida

Fort Lauderdale
Division

 

137 Casey

Steel

Steel Casey,
individually and as
special
administrator of the
estate of Vera
Muchow-Casey v.
Ameren
International
Corporation, et al.

IL - Circuit Court -
Madison County

17-L-1759

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

138 Castan

Maurice

Maurice Castan and
Rita Castan v.
Kolmar
Laboratories, LLC,
etal.

NY - Supreme
Court - NYCAL

190073/2018

U.S. District Court for the
Southern District of New
York

Manhattan
Division

 

139 Castaneda

Martha

Martha Castaneda
v. Borg-Wamer
Morse Tec LLC, as
Successor-by-
Merger to Borg-
Warner
Corporation, et al.

IL - Circuit Court -
Madison County

18-L-507

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

140 Castle

Annina

Annina Castle v.
Brenntag North
America, et al.

NJ - Superior Court
- Middlesex County

MID-L-05729-18AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

141 Cates

 

 

 

Maria

Linda Cates,
Individually and as
Executor and as
Executor Ad
Prosequendum of
the Estate of Maria
Cates v. Johnsan &
Johnson, et al.

 

 

NJ - Superior Court
- Middlesex County

 

MID-L-08223-18AS

 

U.S. District Court for the
District of New Jersey

 

Trenton Division

 

Page 24 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 28 of 304 PagelID #: 235

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 25 of 294 PagelD #: 28

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
142 Catt Helen Helen Cattand = |NJ- Superior Court MID-L-01410-19 AS U.S. District Court for the | Trenton Division
Donald Catt v. - Middlesex County District of New Jersey
Brenntag North
America, Inc. (sued
individually and as
successor-in-
interest to Mineral
Pigment Solutions,
Inc. and as
successor-in-
interest to Whittaker
Clark & Daniels,
Inc.), et al.
143 Cepielik Joseph Cepielik, Joseph IL - Circuit Court - 17-L-409 U.S. District Court forthe | East St. Louis
and Margy vs. 4520] St. Clair County Sauthern District of Illinois Division
Corp., et al.
144 Chagolla Linda Linda Chagolla and | IL - Circuit Court - 17-L-724 U.S. District Court for the | East St. Louts
Tom Chagolla St. Clair County Southern District of Illinois Division
145 Chamberlin Paul Paul Chamberlin | IL - Circuit Court - 18-L-0819 U.S. District Court forthe | East St. Louis
and Joann St. Clair County Souther District of illinois Division
Chamberlin v.
Armstrong Pumps,
Inc., et al.
146 Chandler Lonnie Lonnie Chandler {MO - Circuit Court - 1822-CC11902 U.S. District Court for the | Eastern Division
and Judy Chandler | City of St. Louis Eastern District of Missouri - St. Louis
v. Arbill Industries,
Inc., et al.
147 Chapman Ferd Chapman, Ferd and | IL - Circuit Court - 47-L-152 U.S. District Court forthe | East St. Louis

 

 

 

Monika vs. 4520
Corp Inc., et al.

Madison County

 

 

 

Southern District of Illinois

Division

 

 

Page 25 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 29 of 304 PagelID #: 236

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 26 of 294 PagelD #: 29

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
148 Chapman Cecile Chapman, Robert | IL - Circuit Court - 16-L-1089 U.S. District Court forthe | East St. Louis
Individually and as | Madison County Southern District of Mlinois Division
Special
Administrator of the
Estate of Cecile
Chapman,
Deceased. v. Aerco
International, Inc.,
et al.
149 Chapman Michelle Chapman, Michelle |NJ - Superior Court MID-L-02911-17 U.S. District Court for the | Trenton Division
and Richard vs. | - Middlesex County District of New Jersey
BASF Catalysts
LLC, etal.
150 Charles Helen Helen Charles and | IL - Circuit Court - 18-L-000801 U.S. District Court for the East St. Louis
Richard Charles vs. | Madison County Southern District of Illinois Division
Borg- Wamer
Morse Tec LLC, et
al.
151 Chatman Richard Richard Chatman [MO - Circuit Court - 1822-CC11861 U.S. District Court for the | €astem Division
and Gloria Chatman | City of St. Louis Eastern District of Missouri - St. Louis
v. Armstrong
Pumps, Inc., et al.
152 Chavez George Chavez, George M. | IL - Circuit Court - 17-L-1283 U.S. District Court forthe | East St. Louis
and Beth vs. Madison County Southern District of Illinois Division
American Bridge
Company, et al.
153 Chavez Rosetta Chavez, Jacob G., | IL - Circuit Court - 16-L-251 U.S. District Court forthe | East St. Louis

 

 

 

Individually and as
Special
Administrator of the
Estate of Rosetta
Chavez, Deceased
v. American Honda
Motor Co, et al.

Madison County

 

 

 

Southern District of Iitinais

 

Division

 

Page 26 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 30 of 304 PageID #: 237

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 27 of 294 PagelD #: 30

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
154 Chenet Vita Chenet, Vita C. v. | LA - District Court - 2018-12536 U.S. District Court for the N/A
Colgate-Palmolive Orleans Parish Eastern District of
Co, etal., Louisiana
155 Chiarella George George Chiarella | {L - Circuit Court - 19-L-145 U.S. District Court for the | East St. Louis
and Linda Chiarella | St. Clair County Southern District of Illinois Division
v. Ameron
International
Corporation,
Individually and as
Successor-in-
Interest to
Bondstrand, et al.
156 Chiha Dr. Mona Dr. Mona Chiha vs. | TX - District Court - DC-18-11218 U.S. District Court forthe | Dallas Division
Cyprus Amax Dallas County Northem District of Texas
Minerals Company,
etal.
157 Childress Lawrence Childress, IL - Circuit Court - 17-L-1267 U.S. District Court forthe | East St. Louis
Lawrence and Madison County Southern District of Illinois Division
Dorothy vs, 4520
Corp, Inc., as
Successor in
Interest to the The
Shaw Group, Inc.,
etal.
158 Citizen Pauline Citizen, Pauline | LA - District Court - 2014-2920 U.S. District Court for the Lake Charles
Marie vs. Pipe Calcasieu Parish Western District of Division
Distributers, Inc., et Louisiana
al.
159 Clark Stephen Stephen Clark v. | IL - Circuit Court - 18-L-517 U.S. District Court forthe | East St. Louis
Armstrong Pump, Madison County Southern District of Illinois Division
Inc., et al.

 

 

 

 

 

 

 

 

Page 27 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 31 of 304 PagelID #: 238

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 28 of 294 PagelD #: 31

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
160 Clark James Clark, Ruby and = [MO - Circuit Court - 2016/030616 U.S. District Court for the | Eastern Division
Sean Clark and City of St. Louis Eastern District of Missouri - St. Louis
Shannon Clark, as
the surviving heirs
of James E Clark,
deceased, vs. 4520
Com, Inc., et al.
161 Clark Kayme Kayme A. Clark and |NJ - Superior Court MID-L- 03809-18AS U.S. District Court for the | Trenton Division
Duston W. Clark v. | - Middlesex County District of New Jersey
Cyprus Amax
Minerals Company,
etal.
162 Clark Verinia Verinia Clark and |NJ- Superior Court MID-L-04857-18AS U.S. District Court for the | Trenton Division
William Clark, Jr. | - Middlesex County District of New Jersey
vs, Cyprus Amax
Minerals Company,
etal.
163 Clark Brian Clark, Brian et al., NY - Supreme 190332/2017 U.S. District Court for the Manhattan
v. American Court - NYCAL Southern District of New Division
International York
Industries, et al.
164 Clayton Curtis Clayton, Curtis, Jr. JNJ - Superior Court MID-L-6044-17AS U.S. District Court for the | Trenton Division
vs. Bird - Middlesex County District of New Jersey
Incorporated, et al.
165 Clayton Geraldine Geraldine Clayton |NJ- Superior Court MID-L-02196-19 AS U.S. District Court for the | Trenton Division
and Larry Clayton v. | - Middlesex County District of New Jersey
Hoffman-New
Yorker, Inc., et al.
166 Clegg Angelina Angelina Clegg vs. | IL - Circuit Court - 18-L-1629 U.S. District Court forthe | East St. Louis
American Honda Madison County Southern District of Illinois Division
Motor co., Inc., et
al.,
167 Clemons Blondia Blondia Clemons v. |NJ - Superior Court MID-L-03408-18 AS U.S. District Court for the | Trenton Division
Brenntag North - Middlesex Caunty District of New Jersey
America, et al.

 

Page 28 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 32 of 304 PageID #: 239

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 29 of 294 PagelD #: 32

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
168 Clifton Jo Ann Clifton, Jo Ann vs. | IL - Circuit Court - 17-L-692 U.S. District Court forthe | East St. Louis
4520 Corp., Inc, et | Madison County Southern District of Illinois Division
al.
169 Clinton Amanda Amanda Clinton v._|NJ - Superior Court MID-L-2337-19AS U.S. District Court for the | Trenton Division
Avon Products, Inc., | - Middlesex County District of New Jersey
et al.
170 Close Ralph “Jay" Close, Donald IL - Circuit Court - 16-L-1098 U.S. District Court forthe | East St. Louis
individually and as Madison County Southern District of Hlinois Division
Special
Administrator for
the Estate of Ralph
Close v. ABB Inc et
al.
171 Clouse Michael Michael Clouse vs. | KY - Circuit Court - 18C103951 U.S. District Court for the Louisville
Associated Drywall | Jefferson County Western District of Division
Suppliers, Inc., et al. Kentucky
172 Cochran Thomas Thomas Cochran | IL - Circuit Court - 18-L-1575 U.S. District Court forthe | East St. Louis
and June Cochran Madison County Southern District of Illinois Division
vs. Aerojet
Rocketdyne, Inc., et
al.
173 Cochran David David Cochran v. | TX - District Court - CC-18-06807-E U.S. District Court forthe | Houston Division
Avon Products, Inc., Dallas County Southern District of Texas
et al.
174 Coiffard Ingrid Caiffard, Ingrid and | IL - Circuit Court - 16-L-1492 U.S. District Court forthe | East St. Louis
Marc vs. 4520 Madison County Southern District of Minois Division
Corp. Inc., et al.

 

Page 29 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 33 of 304 PagelID #: 240

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 30 of 294 PagelD #: 33

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
175 Coker Roy Roy Coker, NJ - Superior Court MID-L-01030-19 AS U.S. District Court for the | Trenton Division
Individually and as | - Middlesex County District of New Jersey
Executor of the
Estate of Darlene
Coker, Deceased,
and Crystal
Deckard and
Cathryn Evans,
Individually and as
Individual Heirs of
the Estate of
Darlene Coker v.
Johnson &
Johnson, et al.
176 Cole Roberta Roberta Cole and |NJ - Superior Court MID-L-07272-18AS U.S. District Court forthe | Trenton Division
John Cole vs. - Middlesex County District of New Jersey
Johnson &
Johnson, etal.
177 Colley Marie Colley, Marie vs. | LA - District Court - 657132 U.S. District Caurt far the NIA
Sears, Roebuck East Baton Rouge Middle District of Louisiana
and Co., etal. Parish
178 Collins Arthur Arthur Collins and MA - Superior 17-1772 U.S. District Court for the | Boston Division
Mary Collins vs. 3M | Court - Middlesex District of Massachusetts
Company, et al. County
179 Collins-Freddoso Deborah Collins-Freddoso, | IL - Circuit Court - 17-L-0006 U.S. District Court forthe | East St. Louis
Deborah and Alfred | Madison County Southern District of Illinois Division
Freddaso vs.
Armstrong
International, Inc.,
et al.
180 Combs Naomi Combs, Naomi vs. } IL - Circuit Court - 17-L-1402 U.S. District Court forthe | East St. Louis
Armstrong Pumps, Madison County Southern District of Illinois Division
et al.
181 Cope Howard Cope, Howard vs. | IL - Circuit Court - 17-L-697 U.S. District Court forthe | East St. Louis

 

 

 

452 Corp Inc, et al.

 

Madison County

 

 

Southern District of illinois

 

Division

 

Page 30 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 34 of 304 PageID #: 241

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 31 of 294 PagelD #: 34

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal! District Court Division of
Removal
District Court
182 Corcoran Marian Teresa Dolan, FL - 17th Judicial 18-010142 U.S. District Court forthe ] Fort Lauderdale
personal Circuit - Broward Southern District of Florida Division
representative of County
the Estate of Marian
Corcoran v.
American
International
Industries, et al.
183 corn James James Corn and IL - Circuit Court - 18-L-000715 U.S. District Court forthe | East St. Louis
Marjorie Corn vs, Madison County Southem District of Ilinais Division
Amron [International
Corporation, et al,
184 Corso Michael Corso, Michael and } IL - Circuit Court - 16-L-1013 U.S. District Court forthe | East St. Louis
Lorraine Corso v. Madison County Southern District of tllinois Division
ABB, Inc. et al.
1a5 Corzine James Myrick, Melissa IL - Circuit Court - 16-L-602 U.S. District Court forthe | East St. Louis
Individually and as | Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of James
Corzine,
Deceased., vs.
American Optical
Corporation, et al.
186 Couch Leroy Couch, June, IL - Circuit Court - 17-L-848 U.S. District Court forthe | East St. Louis
individually and as Madison County Southern District of Illinois Division
Administrator of the
Estate of Leroy
Couch vs. A. W.
Chesterton, et al.
187 Covil Judith Covil, Judith vs. [NJ - Superior Court MID-L-6392-17AS U.S. District Court for the | Trenton Division
Avon Products, Inc. | - Middlesex County District of New Jersey
188 Crace Dorothy Crace, Dorothy vs. | IL - Circuit Court - 16-L-1599 U.S. District Court forthe | East St. Louis
Ashland Oil, Inc, et | Madison County Southern District of Illinois Division
al.

 

 

 

 

 

 

 

 

Page 31 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 35 of 304 PageID #: 242

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 32 of 294 PagelD #: 35

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

189 Cramer

Virginia

Virginia Cramer and
Robert Cramer vs.
1912HJB, Inc. fik/a
Harry J. Bosworth

Company, et al.

IL - Circuit Court -
Madison County

17-L-1347

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

190 Crawford

Louise

Louise Crawford
and Larry Crawford
v. Albany
International Corp.,
Individually and as
Successor-in-
Interest to Albany
Felts and Appleton
Wire Works, et al.

IL - Circuit Court -
Madison County

18-L-1522

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

191 Crayne, Jr.

Nathaniel

Crayne, Jr., Nathan
Nathaniel vs.
Brenntag North
America, et al.

NJ - Superior Court
~ Middlesex County

MID-L-6104-17AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

492 Cromer

Charlie

Charlie Cromer and
Katherine Cromer
vs, Ameron
International
Corporation, et al.

IL - Circuit Court -
Madison County

18-L-939

U.S. District Court for the
Southern District of Iinois

East St. Louis
Division

 

193 Cross

Steven

Cross, Samuel S.,
Individually and as
Special
Administrator of the
Estate of Steven X.
Cross, Deceased
vs, ABB, Inc. et al

IL - Circuit Court -
Madison County

16-L-649

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

194 Crouch

 

 

Cynthia

 

Cynthia Lorraine
Crouch v. Johnson
& Johnson Inc., et

al.,

NJ - Superior Court
- Middlesex County

 

 

MID-L-00179-AS

 

U.S. District Court for the
District of New Jersey

 

Trenton Division

 

Page 32 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 36 of 304 PagelID #: 243

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 33 of 294 PagelD #: 36

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

Individually and as
Special
Administrator of the
Estate of William
Cummings,
Deceased, v. Agco
Corporation, f/k/a
Massey-Ferguson,
and Allis-Chalmers
Manufacturing
Company, et al.

 

Madison County

 

 

 

Southern District of Illinois

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
195 Crowther Frank Frank Crowther v. | IL - Circuit Court - 19-L-000070 U.S. District Court forthe | East St. Louis
Armstrong Pumps, Madison County Southern District of Illinois Division
Inc, etal.
196 Crozier Beverly Beverly Crozier and |NJ - Superior Court MID-L-05217-18AS U.S. District Court for the | Trenton Division
Donald Crozier v. | - Middlesex County District of New Jersey
Johnson & Johnson
and Johnson &
Johnson Consumer
Inc.
197 Crudge George George Crudge and CA - Superior BC685901 U.S. District Court for the |Western Division
Shara Crudge v. | Court of California - Central District of California
Amcord, Inc., et al Los Angeles
198 Crumley Dollie Dollie Crumley and | IL - Circuit Court - 18-L-385 U.S. District Court forthe | East St. Louis
Henry Crumley v. Madison County Southern District of Illinois Division
ABB, INC. et al.
199 Csontos James Csontos, James vs. | JL - Circuit Court - 17-L-638 U.S. District Court forthe | East St. Louis
AAMCO Madison County Southern District of Illinois Division
Transmissions, Inc.,
etal.
200 Cummings Henry Cummings, Henry | IL - Circuit Court - 17-L-1353 U.S. District Court forthe } East St. Louis
Franklin vs ABB, Madison County Southern District of Illinois Division
Inc., et al.
201 Cummings Rusti Rusti Cummings, | IL - Circuit Court - 19-L-000366 U.S. District Court forthe | East St. Louis

Division

 

 

Page 33 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 37 of 304 PageID #: 244

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 34 of 294 PagelD #: 37

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court index Number Removal District Court Division of
Removal
District Court
202 Currie John Pacheco, Socorro, CA - Superior BC 677102 U.S. District Court for the |Western Division
individually and as_|Court of California - Central District of California
Personal Los Angeles
Representative of
the Estate of John
Currie, deceased
and Amy Gilmore
vs. Brenntag North
America, Ine, et al.
203 Curry John Jahn William Curry | IL - Circuit Court - 18-L-173 U.S. District Court for the } East St. Louis
and Geraldine Madison County Southern District of illinois Division
Curry v. ABB, Inc.,
individually and as
Successor-in-
Interest to ITE
Electrical Products
Co., and BBC
Brown Boveri, et al.
204 Cutler William Cutler, William and | IL - Circuit Court - 16-L-711 U.S. District Court for the | East St. Louis
Norma Cutler vs. Madison County Southern District of Illinois Division
ADM Milling Co, et
al.
205 Dake Mary Ann Mary Ann Dake v. CA - Superior CGC-18-276697 U.S. District Court forthe | San Francisco-
Colgate-Palmolive |Court of California - Northern District of Oakland Division
Company, et al. San Francisco California
206 Dapp Loni Thomas Dapp, as | FL - 13th Judicial 18-CA-4805 U.S. District Court for the | Tampa Division
personal Circuit - Middle District of Florida
representative of [Hillsborough County
the estate and
survivors of
decedent, Loni
Dapp v. Brenntag
North America, Inc.,
et al.

 

 

 

 

 

 

 

 

Page 34 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 38 of 304 PageID #: 245

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 35 of 294 PagelD #: 38

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

207 Davidson

William

Davidson, Carolyn
individually and as
Special
Administrator of the
Estate of William H.
Davidson,
Deceased. vs. ABB
Inc, et al.

IL - Circuit Court -
Madison County

16-L-677

U.S. District Court for the
Southern District of fllinois

East St. Louis
Division

 

208 Davies

Michael

Davies, Lynn,
individually and as
the Executrix of the

Estate of Michael
Davies, deceased
vs. Brenntag North
America, Inc., et al.

NY - Supreme
Court - NYCAL

190348/2017

U.S. District Court for the
Southern District of New
York

Manhattan
Division

 

209 Davis

Markesha

Davis, Markesha
vs. Armstrong
Pumps, et al.

IL - Circuit Court -
St. Clair County

17-L-336

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

210 Davis

 

 

Thomas Ashley Edwards

 

Stephanie Neely,
Individually and as
Special
Administrator of the
Estate of Thamas
Ashley Edward
Davis, Deceased
vs. Armstrong
International, Inc.,
et al.,

 

IL - Circuit Court -
St. Clair County

 

18-L-781

 

U.S, District Court for the
Sauthern District of tllinois

 

East St. Louis
Division

 

Page 35 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 39 of 304 PageID #: 246

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 36 of 294 PagelD #: 39

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

index Number

Removal District Court

Division of
Removal
District Court

 

211 Davis

Brian

Brian K, Davis as
Personal
Representative for
the Estate of
Kenneth Stanley
Davis, deceased
and Linda Davis,
Individually v.
Barrett Minerals, et
al.

NJ - Superior Court
- Middlesex County

MID-L-00407-19AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

212 Day

Claire

Claire Day as
Special
Administratrix for
the Estate of Arlene
dane Mayville,
deceased v. Avon

Products, Inc., et al.

NJ - Superior Court
- Middlesex County

MID-L-05285-18AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

213 Dearmond

Jeffrey

Jeffrey Dearmond
and Gayla
Dearmond v, 4520
Corp. Inc., as
Successor-in-
Interest to The
Shaw Group, Inc.,
et al.

IL - Circuit Court -
Madison County

19-L-000033

U.S. District Court for the
Souther District of Illinois

East St. Louis
Division

 

214 DeAugustinis

Tara

DeAugustinis, Tara
and Richard v.
Brenntag North

America, Inc., et al,

NJ - Superior Court
- Middlesex County

MID-L-1857-17AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

215 DeFeo

 

 

Louis

 

DeFeo, Louis and
Barbara vs.3M
Campany, et al.

NJ - Superior Court
- Middlesex County

 

 

MID-L-4806-17AS

 

U.S. District Court for the
District of New Jersey

Trenton Division

 

 

Page 36 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 40 of 304 PagelID #: 247

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 37 of 294 PagelD #: 40

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court index Number Removal District Court Division of
Removal
District Court
216 Dejesus April April Dejesus and |NJ- Superior Court MID-L-6247-18AS U.S. District Court for the | Trenton Division
Edwin Dejesus v. | - Middlesex County District of New Jersey
Brenntag North
America, Inc., et al.
217 Del Bianco Gretchen Gretchen Del NJ - Superior Court MID-L-01927-18 AS U.S. District Court for the | Trenton Division
Bianco and Richard | - Middlesex County District of New Jersey
Del Bianco v.
Brenntag North
America, et al.
218 Delacruz Irene Delacruz, Irene and CA - Superior BC 658576 U.S. District Court forthe | Western Division
Julius vs. Brenntag |Court of California - Central District of California
North America, Inc., Los Angeles
et al.
219 Delburn John Delburn, John vs. | IL - Circuit Caurt - 17-L-952 U.S. District Court for the East St. Louis
CBS Corporation, et} Madison County Southern District of Illinois Division
al.
220 Demoarton Carolyn Demorton, Carolyn | IL - Circuit Court - 47-L-23 U.S. District Court for the | East St. Louis
vs. American Art Madison County Southern District of Illinois Division
Clay Co, Inc., et al.
221 Deppe Kimberly Kimberly Deppe vs. |NJ - Superior Court MID-L-04447-18AS U.S. District Court for the | Trenton Division
Brenntag North - Middlesex County District of New Jersey
America, et al.
222 Deshaies Mark Deshaies, Mark and | iL - Circuit Court - 16-L-883 U.S. District Court forthe | East St. Louis
Lori Deshaies v. Madison County Southern District of Illinois Division
ABB, Inc., et al.
223 Desjardins Rita Adam, Theresa, IL - Circuit Court - 15-L-530 U.S. District Court for the | East St. Louis
individually and as Madison County Southem District of Illinois Division
Special
Administrator of the
Estate of Rita
Desjardins,
deceased. vs.
Albany International
Carp., et al.

 

 

 

 

 

 

 

 

Page 37 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 41 of 304 PagelID #: 248

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 38 of 294 PagelD #: 41

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
224 DeVey Mary and Robert Robert L. DeVey SC - Court of 18-CP-10-790 U.S. District Court for the Charleston
and Mary M. DeVey | Common Pleas - District of South Carolina Division
v. Johnson & Charleston County
Johnson et al.
225 Devine Mary Mary Devine v, IL - Circuit Court - 18-L-0829 U.S. District Court forthe | East St. Louis
Armstrong Pumps, St. Clair County Southern District of Illinois Division
Inc., et al.
226 Deyo-Obler Lori Lori Deyo-Obler NY - Supreme 900456-18 U.S. District Court forthe | Albany Division
and G. Scott Obler Court - Albany Northern District of New
v. American Biltrite, County York
Co. etal.
227 Dicerbo Carole Lisa France, NJ - Superior Court MID-L-600-18AS U.S. District Court for the | Trenton Division
Individually and as | - Middlesex County District of New Jersey
Representative of
the Estate of Carole
Dicerbo, deceased
vs, Brenntag North
America Inc., et al.
228 Diess Lawrence Diess, Lawrence CA - Superior BC 663139 U.S. District Court forthe |Western Division
and Caro! vs. Bayer |Court of California - Central District of California
Consumer Care, et Los Angeles
al.
229 Dillemuth Bernard Dillemuth, Kathleen, | IL - Circuit Court - 16-L-1170 U.S. District Court forthe | East St. Louis
individually and as Madison County Southern District of Minois Division
Special
Administrator of the
Estate of Bernard
Dillemuth,
deceased. v. A.W.
Chesterton, Inc. et
al.
230 Dindas Rochelle Rochelle Dindas | NJ - Superior Court MID-L-00584-18AS U.S. District Court for the | Trenton Division
and Alan Dindas v. | - Middlesex County District of New Jersey
Imerys Talc
America, Inc., et al.

 

Page 38 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 42 of 304 PageID #: 249

Case 1:19-mc-00103-UNA Documenti1-1 Filed 04/18/19 Page 39 of 294 PagelD #: 42

EXHIBIT 1-A

Non-Qvarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
231 Dino Carolyn Carolyn Dino v. | NJ - Superior Court MID-L-05865-18AS U.S. District Court for the | Trenton Division
Imerys Talc - Middlesex County District of New Jersey
America, Inc., et al.
232 Disbrow Etizabeth Oisbrow, Elizabeth | IL - Circuit Court - 16-L-1521 U.S. District Court forthe | East St. Louis
and Edward vs. Madison County Souther District of Illinois Division
4520 Corp, Inc, et
al.
233 Divine Mary Mary Divine and IL - Circuit Court - 18-L-1527 U.S. District Court for the | East St. Louis
Larry Divine vs. Madison County Southern District of Illinois Division
Alcatel- Lucent
USA, Inc., et al.
234 Dixon Beverly Beverly Ann Toxter | IL - Circuit Court - 18-L-690 U.S. District Court forthe | East St. Louis
Dixon v. Armstrong | Madison County Southern District of Illinois Division
Pumps, Inc., et al.
235 Docherty Thomas Docherty, NJ - Superior Court MID-L-0549-17AS U.S. District Court for the | Trenton Division
Catherine, - Middlesex County District of New Jersey
individually and as
Executrix of the
Estate of her
husband Thomas
Docherty vs. 3M
Company, inc., et al.
236 Dockery Sandra Dockery, Sandra |NJ - Superior Court MID-L-5372-17AS U.S. District Court for the | Trenton Division
and Loren vs. Borg | - Middlesex County District of New Jersey
Warner Morse Tec,
etal.
237 Dockstrader Nelida Dockstrader, Nelida | IL - Circuit Court - 16-L-1718 U.S. District Court for the | East St. Louis
vs, American Madison County Southern District of Illinois Division
Honda Motor Co.,
inc., et al.

 

 

 

 

 

 

 

 

Page 39 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 43 of 304 PagelD #: 250

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 40 of 294 PagelD #: 43

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

America, et al.

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
238 Doganalp Elif Daganalp, Elif vs. {NJ - Superior Court MID-L-5279-17AS U.S. District Court forthe | Trenton Division
Johnson and - Middlesex County District of New Jersey
Johnson Consumer,
Inc., et al.
239 Dolan Teresa Teresa Dolan, FL - 17th Judicial 18-010142 CA 27 U.S. District Court for the | Fort Lauderdale
personal Circuit - Broward Southern District of Florida Division
representative of County
the Estate of Marian
Corcoran v.
American
International
Industries, et al.
240 Dolan Robert Robert J. Dolanv. } IL - Circuit Court - 17-L-686 U.S. District Court forthe | East St. Louis
Agway Energy St. Clair County Southern District of Illinois Division
Services, LLC, et al.
241 Dominguez Francisco Bominguez, CA - Superior BC 650123 U.S. District Court for the | Western Division
Roxana, individually |Court of California - Central District of California
and as personal Los Angeles
representative of
the estate of
Francisco
Dominquez vs.
Brenntag North
America, Inc., et al.
242 Doucette Carot Denis Doucette, as |NJ - Superior Court MID-L-7521 U.S. District Court for the | Trenton Division
personal - Middlesex County District of New Jersey
representative of
the estate of Carol
Doucette v.
243 Dougherty Karen Dougherty, Karen |NJ- Superior Court MID-L-5808-17AS U.S. District Court for the | Trenton Division
and Michael vs. | - Middlesex County District of New Jersey
Brenntag North

 

 

 

 

Page 40 of 173
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 44 of 304 PageID #: 251

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 41 of 294 PagelD #: 44

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
244 Douglas Shawnee Shawnee Douglas |MO - Circuit Court - 1822-CC00514 U.S. District Court for the | Eastern Division
v. Imerys Talc City of St. Louis Eastern District of Missouri - St. Louis
America, et al.
245 Dowell Gloria Dowell, Gloria and MA - Superior 17-2864 U.S. District Court for the 7 Boston Division
D'Arcy W. vs. Court - Middlesex District of Massachusetts
Amalgamated Metal County
Corporation PLC, et
al.
246 Doyle Daniel Christopher Daniel Christopher CA - Superior 18CV333609 U.S. District Court for the San Jose
Doyle and Kristie | Court of California - Northern District of Division
Lynn Doyle v. Santa Clara County California
Imerys Talc
America, Inc., et al.
247 Drake Bonnie Bonnie Drake, as [NJ - Superiar Court MID-L-1436-19AS U.S. District Court for the | Trenton Division
Administrator Ad | - Middlesex County District of New Jersey
Litem and
Administrator as
Prosequendum for
the Estate of Debra
Lamberti,
Deceased, v.
Johnson &
Johnson, et al.
248 Dubon Martha Martha Dubon v. [NJ - Superior Court MID-L-06012-18AS U.S. District Court for the | Trenton Division
Brenntagg North | - Middlesex County District of New Jersey
America
249 Duke Lisa Lisa Duke and IL - Circuit Court - 47-L-581 U.S. District Court for the | East St. Louis
David Comell v. Madison County Souther District of Illinois Division
ABB, Inc.,
Individually and as
Successor-in-
Interest to ITE
Electrical Products
Co., and BBC
Brown Boveri, et al.

 

 

 

 

 

 

 

 

Page 41 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 45 of 304 PagelID #: 252

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 42 of 294 PagelD #: 45

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
250 Dukes Charles Waugh, Norma, IL - Circuit Court - 17-L-578 U.S. District Court for the East St. Louis
individually and as St. Clair County Sauthern District of Illinois Division
Special
Administrator of the
Estate of Charles
Dukes, deceased
vs. Arconic, Inc, et
al.
251 Ounford . Kathryn Kathryn Dunford =| IL - Circuit Court - 18-L-000861 U.S. District Court forthe | East St. Louis
and Lance Hunt vs. | Madison County Southern District of Illinois Division
Akebono Brake
Corporation, et al.
252 Dunn Rickey Rickey Dunn v. IL - Circuit Court - 19-L-0038 U.S. District Court for the | East St. Louis
American Honda St. Clair County Souther District of Illinois Division
Motor Co., Inc., et
al.
253 Dupree Terran Terran Dupree v. SC - Court of 18-CP-10-2899 U.S. District Court for the Charleston
Johnson & Common Pleas - District of South Carolina Division
Johnson, et al. Charleston County
254 Duque Jessica Duque, Jessica vs. CA - Superior 2016-031926 U.S. District Court for the |Western Division
Imerys Talc Court of California - Central District of California
America, Inc., et al. Los Angeles
255 Dycus Jimmie Jimmie Dycus and | IL - Circuit Court - 18-L-1646 U.S. District Court forthe | East St. Louis
Mary Dycus vs. Madison County Souther District of Illinois Division
4520 Corp. Inc., as
Successor-in-
Interest to The
Shaw Group, Inc.,
etal.,

 

 

 

 

 

 

 

 

Page 42 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 46 of 304 PagelID #: 253

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 43 of 294 PagelD #: 46

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removait
District Court
256 Economides Stephanie Economides, MO - Circuit Court - 1622-CC00198 U.S. District Court for the | Eastern Division
Demetre and Katina} City of St. Louis Eastern District of Missouri - St. Louis
Waggoner as the
surviving heirs of
Stephanie
Economides,
Deceased., vs. AAF-|
McQuay, Inc., et al.
257 Edwards Henry Edwards, Henry {MO - Circuit Court - 1622-CC09838 U.S. District Court far the | Eastern Division
and Arlene City of St. Louis Eastern District of Missouri - St. Louis
Edwards v.
American Optical
Corporation, et al.
258 Eggers Barbara Barbara Eggers and | OK - District Court - CJ - 2018-4739 U.S. District Court forthe | Oklahoma City
Spouse Vernon Oklahoma County Western District of Division
Eggers v. Oklahoma
AutoZone, Inc., et al.
259 Ehrenreiter Debra Ehrenreiter, Debra | IL - Circuit Court - 15-L-1012 U.S. District Court for the East St. Louis
and John vs, ABB, Madison County Southern District of Illinois Division
Inc., individually
and as Successor
in Interest to 1TE
Electrical Products
Co., et al.
260 Eller Janis Janis Eller v. NJ - Superior Court MID-L-03251-18AS U.S. District Court forthe | Trenton Division
Brenntag - Middlesex County District of New Jersey
Specialties, Inc., et
al.
261 Elmore Delores Elmore, Delores M. | IL - Circuit Court - 17-L-1591 U.S. District Court for the East St. Louis
vs, Colgate Madison County Souther District of Illinois Division
Palmolive
Company, et al.
262 English Linda Linda English and NY - Supreme 190346/2018 U.S. District Court for the Manhattan
Patricia Rasso vs. Court - NYCAL Southern District of New Division

 

 

 

Avon Products, Inc.;
etal.

 

 

 

York

 

 

Page 43 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 47 of 304 PageID #: 254

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 44 of 294 PagelD #: 47

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

263 Erickson

Loren

Erickson, Loren and

Tracy Erickson vs.

Albany International
Corp, etal.

It - Circuit Court -
Madison County

17-L-1086

U.S. District Court for the
Southern District of tlinois

East St. Louis
Division

 

264 Escobar

Rosario

Rosario Escobar v.
Avon Products, Inc.,
et al.

NJ - Superior Court
- Middlesex County

MID-L-002313-18AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

265 Escntt

William

William C. Escritt,
Ill and Karen Escritt
vs. 4520 Corp.
INC., as Successor-
in-Interest to The
Shaw Group, INC.,
etal.,

MO - Circuit Court -
City of St. Lauis

1822-CC11760

U.S, District Court for the
Eastern District of Missouri

Eastern Division
- St. Louis

 

266 Eskut

Michael

Michael Eskut,
Individually and as
Special
Administrator of the
Estate of Darlene
Eskut v. A. W.
Chesterton, Inc. et
al.

IL - Circuit Court -
Madison County

18-L-211

U.S. District Court for the
Southern District of Hlinois

East St. Louis
Division

 

267 Esses

 

 

dustin

 

Esses, Justin and
Stephanie Battaglia-
Esses vs. Brenntag
North America, Inc.,

et al.

NJ - Superior Court
- Middlesex County

 

 

MID-L-4301-17AS

 

U.S. District Court for the
District of New Jersey

Trenton Division

 

 

Page 44 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 48 of 304 PagelID #: 255

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 45 of 294 PagelD #: 48

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

268

Estrada

Julio

Julio Estrada and
Pilarina Estrada v.
ABB, INC.,
Individually and as
Successor-in-
Interest to ITE
Electrical Products
co., and BBC
Brown Boveri, et al.,

IL - Circuit Court -
Madison County

48-L-934

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

269

Etheridge

David

Etheridge, David
Charles and
Darlene Pastore vs.
Brenntag North
America, Inc., et al.

NJ - Superior Court
- Middlesex County

MID-L-932-17AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

270

Ewing

Joni

dani K. Ewing and
William F. Ewing,
etc., Pitfs. vs. 84
Lumber Company,
etc., et al.,

MO - Circuit Court -
City of St. Louis

1822-CC11923

U.S. District Court for the
Eastern District of Missouri

Eastern Division
- St. Louis

 

271

 

Fair

 

Virginia

 

Virginia Fair,
Individually and as
Special
Administrator of the
Estate of William
Fair, Deceased, v.
Ameron
International
Corporation,
Individually and as
Successor-in-
Interest to
Bondstrand, et al.

IL - Circuit Court -
Madison County

 

 

19-L-000156

 

U.S. District Court far the
Southern District of Illinais

 

East St. Louis
Division

 

Page 45 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 49 of 304 PagelID #: 256

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 46 of 294 PagelD #: 49

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
e District Court
272 Fairbanks Robert Wingfield, Kathy, | !L - Circuit Court - 16-L-649 U.S. District Court forthe | East St. Louis
individually and as St. Clair County Southern District of Illinois Division
Special
Administrator of the
Estate of Robert
Fairbanks,
deceased. vs. ABB,
inc., et al.
273 Falstein Gail Gail Falstein v. NY - Supreme 190072/2018 U.S. District Court for the Manhattan
Calgate Palmolive, Court - NYCAL Southern District of New Division
et al. York
274 Faltus Shari Timothy Faltus, IL - Circuit Court - 17-L751 U.S. District Court far the | East St. Louis
individually and as St. Clair County Southern District of Illinais Division
Special
Administrator of the
Estate of Shari
Faltus v. Colgate-
Palmolive, Ca., et al.
275 Feddersen Bruce Feddersen, Bruce | IL - Circuit Court - 16-L-1303 U.S. District Court forthe | East St. Louis
v. 4520 Corp. Inc., Madison County Souther District of Illinois Division
etal.
276 Fenton Rita Rita Fenton, IL - Circuit Court - 18-L-1093 U.S. District Court for the | East St. Louis
Individually and as Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of Dennis
Fenton, Deceased
v. ABB, Inc., et al.

 

 

 

 

 

 

 

 

Page 46 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 50 of 304 PagelID #: 257

Case 1:19-mc-00103-UNA Documenti1-1 Filed 04/18/19 Page 47 of 294 PagelD #: 50

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

#

Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

277

Fernandez

Emilio

Bonfante, Edith
P.R., Individually
and as Special
Administrator of the
Estate of Emilio
Cesar Fernandez,
Deceased vs.
Armstrong Pumps,
et al.

IL - Circuit Court -
Madison County

17-L-1008

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

278

Figueroa

Katia

Katia Figueroa and
David Figueroa, h/w
v. Brenntag North
America, et al.

NJ - Superior Court
- Middlesex County

MID-L-0854-18AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

279

Findley

Johnnie

Johnnie Findley and
Phyllis Findley, v.
Amerson
International
Corporation,
Individually and as
Successor-in-
interest to
Bondstrand et al.

IL - Circuit Court -
St. Clair County

18-L-666

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

280

 

Floyd

 

Tawana

 

Tawana Floyd,
Individually and as
Administrator for
the Estate of Robert
Floyd, Deceased,
and as Next Friend
to John Doe, A
Minor Child v.
Advance Auto
Parts, etal.

NJ - Superior Court
- Middlesex County

 

 

MID-L-00062-19AS

 

U.S. District Court for the
District of New Jersey

 

Trenton Division

 

Page 47 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 51 of 304 PagelID #: 258

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 48 of 294 PagelD #: 51

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
281 Flynn John John W. Flynn and | IL - Circuit Court - 19-L-0050 U.S. District Court forthe | East St. Louis
Beverly Flynn v. St. Clair County Southern District of Illinois Division
Armstrong Pumps,
Inc., et al.
282 Foley Maria Maria Foley and = |NJ - Superior Court MID-L-03095-18AS U.S. District Court for the | Trenton Division
Joseph Foley v. - Middlesex County District of New Jersey
Avon Products Inc.,
etal.
283 Folkers Shirley Folkers, Stephen | IL - Circuit Court - 16-L-1499 U.S. District Court forthe | East St. Louis
R., individually and | Madison County Southern District of Illinais Division
as Special
Administrator of the
Estate of Shirley J.
Folkers vs.
Armstrong
International Inc., et
at.
284 Fong Pui Fong, Pui and Thai CA - Superior BC 675449 U.S. District Court for the Western Division
Wong vs. Imerys | Court of California - Central District of California
Talc America, Inc., Los Angeles
et al.
285 Forisso Barbara Forisso, Kathryn, IL - Circuit Court - 17-L-443 U.S. District Court forthe } East St. Louis
individually and as St. Clair County Souther District of Illinois Division
Administrator of the
Estate of Barbara
Forisso, deceased
vs. A.W.
Chesterton, Inc., et
al.
286 Forman Helen Helen Forman v. |NJ- Superior Court MID-L-06418-18 AS U.S. District Court forthe | Trenton Division

 

 

 

American Biltrite,
Inc., Individually
and as Successor
to Amtico Floors, et
al.

- Middlesex County

 

 

 

District of New Jersey

 

 

Page 48 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 52 of 304 PageID #: 259

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 49 of 294 PagelD #: 52

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

287 Fortucci

Paul

Fortucci, Paul A.
and Richard
Fortucci as the
surviving heirs af
Paul L. Fortucci,
Deceased. v. ABB,
Inc. et al.

MO - Circuit Court -
City of St. Louis

1622-CC09700

U.S. District Court for the
Easter District of Missouri

Eastern Division
- St. Louis

 

288 Foster

Brenda

Brenda Foster, as
Executrix and
Executrix ad
Prosequendum for
the Estate of Ean
Broadway,
deceased, v. Imerys
Talc America, Inc.,
et al.

NJ - Superior Court
- Middlesex County

MID-L-01162-19 AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

289 Foster

Michael

Michael Foster and
Gaylene Foster, his
wife, v. Air & Liquid
Systems
Corporation (sued
as successor-by-
merger to Buffalo
Pumps, Inc.), et al.

NY - Supreme
Court - NYCAL

190464/2018

U.S. District Court for the
Southern District of New
York

Manhattan
Division

 

290 Foster

James

Foster, James and
Katherine vs.
AERCO
International Inc., et

al.

IL - Circuit Court -
Madison County

47-L-502

U.S. District Court for the
Southem District of illinois

East St. Louis
Division

 

291 Fox

Paulette

Paulette Fox and
Keith Fox v. ABB,
Inc. et al.

IL - Circuit Court -
Madison County

18-L-200

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

292 Fox

 

 

Melissa

Melissa Fox and
Michael Fox v.
Brenntag North

 

America, et al.

NJ - Superior Court
- Middlesex County

 

 

MID-L-04418-18AS

 

U.S. District Court for the
District of New Jersey

Trenton Division

 

 

Page 49 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 53 of 304 PagelD #: 260

Case 1:19-mc-00103-UNA Documenti1-1 Filed 04/18/19 Page 50 of 294 PagelD #: 53

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

293 Frank

Lisa

Lisa L. Frank,
Individually and as
Personal
Representative and
as Personal
Representative Ad
Prosequendum of
the Estate of Judith
Wilma Blankschaen
v. Johnson &
Johnson, et al.

NJ - Superior Court
- Middlesex County

MID-L-08377-18AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

294 Fransas

Adrienne

Fransas, Adrienne,
Isabel and Gabriella
Fransas vs.
Brenntag North
America, Inc, et al.

FL - 15th Judicial
Circuit - Palm
Beach County

2016-CA-013710

U.S. District Court for the
Southern District of Florida

West Palm
Beach Division

 

295 Franz

Derryl

Franz, Derryl and
Merilyn Franz vs.
AGCO Corporation,
et al.

MO - Circuit Court -
City of St. Louis

1622-CC00367

U.S. District Court for the
Eastern District of Missouri

Eastern Division
- St. Louis

 

296 Freeman

Junior

Freeman, Junior
and Peggy Sue
Freeman vs.
American Optical
Corporation, et al.

IL - Circuit Court -
Madison County

16-L-847

U.S. District Court for the
Southem District of Illinois

East St. Louis
Division

 

297 Fretwell, Jr.

 

 

 

James

Hester, Judson,
individually and as
Special
Administrator of the
Estate of James
Fretwell, deceased.
vs. 4520 Corp, Inc.,
et al.

 

IL - Circuit Court -
Madison County

 

 

16-L-1360

 

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

 

Page 50 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 54 of 304 PageID #: 261

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 51 of 294 PagelD #: 54

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
298 Friemann Gregory Gregory Friemann |MO - Circuit Court - 1922-CC00095 U.S. District Court for the | Eastern Division
v. 4520 Corp. inc., City of St. Louis Eastern District of Missouri - St. Louis
as Successor-in-
Interest to The
Shaw Group, Inc.,
etal.
299 Fuller, Sr. Jerry Fuller, Todd, It - Circuit Court - 16-L-1498 U.S. District Court forthe | East St. Louis
individually and as Madison County Southern District of Minais Division
Special
Administrator of the
Estate of Jerry K.
Fuller, deceased.
vs. 4520 Corp, Inc.,
etal.
300 Fulton Robert Robert Fulton and | IL - Circuit Court - 18-L-466 U.S. District Court for the | East St. Louis
Yvonne Fulton vs. St. Clair County Southern District of Illinois Division
Akebono Brake
Corporation, et al.
301 Gagliardi Rosalia Rosalia Gagliardi |NJ- Superior Court MID- L- 03805-18AS U.S. District Court for the J Trenton Division
and Enrico - Middlesex County District of New Jersey
Gagliardi v.
Johnson &
Johnson, et al.
302 Gagnon Normand Normand Gagnon v. | IL - Circuit Court - 19-L-187 U.S. District Court forthe | East St. Louis
Aerca International, | Madisan County Southern District of Illinois Division
Inc., et al.
303 Gagnon Charlotte Charlotte Gagnon v. | TX - District Court - 2019-09714 U.S. District Court for the | Houston Division
Avon Products, Inc., Harris County Southern District of Texas
etal.
304 Gansky-Stevens Mary Mary Gansky- NJ - Superior Court MID-L-5169-18AS U.S, District Court for the | Trenton Division
Stevens v. Blodgett | - Middlesex County District of New Jersey
Corp., et al.

 

 

 

 

 

 

 

 

Page 51 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 55 of 304 PagelID #: 262

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 52 of 294 PagelD #: 55

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
305 Garcia Edward Garcia, Edward and |NJ - Superior Court MID-L-1515-17AS U.S. District Court forthe | Trenton Division
Lisa vs. Brenntag | - Middlesex County District of New Jersey
North America, Inc.,
et al.
306 Garen Christine Christine Garen and | GA - Circuit Court - $uCVv2018000905 U.S. District Court for the Brunswick
Kyle Garen vs. Camden County Southern District of Georgia Division
Broadview
Investments LLC, et
al.
307 Garner Charlotte Garner, Charlotte | IL - Circuit Court - 17-L-1288 U.S. District Court forthe | East St. Louis
vs. ABB, Inc,, et al. | Madison County Southern District of Illinois Division
308 Garner Ricky Garner, Jacqueline | IL - Circuit Court - 16-L-1024 U.S. District Court forthe | East St. Louis
R., Individually and | Madison County Southern District of Ilinois Division
as Special
Administrator of the
Estate of Ricky L.
Gamer, Deceased
v, AGCO
Corporation et al.
309 Garrido Ana Garrido, Ana Angie NY - Supreme 2016/030436 U.S. District Court for the Manhattan
and Joseph vs. Court - NYCAL Southern District of New Division
Avon Products Inc., York
et al.
310 Garis Zachary Zachary Garris v. |NJ - Superior Court MID-L-01514-18(AS) U.S. District Court for the | Trenton Division
Johnson & Johnson | - Middlesex County District of New Jersey
Co., etal.
311 Garsow Raymond Garsow, Barbara | IL - Circuit Court - 16-L-1220 U.S. District Court forthe | East St. Louis

 

 

 

Individually and as
Special
Administrator of the
Estate of Raymond
Garsow, Deceased
v. Ameron
International
Corporation, et al.

Madison County

 

 

 

Southern District of Illinois

 

Division

 

Page 52 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 56 of 304 PagelID #: 263

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 53 of 294 PagelD #: 56

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

312 Garton

Ronald

Garton, Chery!
Individually and as
Speciat
Administrator of the
Estate of Ronald
Garton, Deceased.
vs. Abb, Inc. et al.

IL - Circuit Court -
Madison County

16-L-839

U.S. District Court for the
Southern District of lilinois

East St. Louis
Division

 

313 Gaston

Emest

Emest Gaston and
Licet Gaston v.
Ameron
International Corp.,
etal

IL - Circuit Court -
St. Clair County

17-L-505

U.S. District Court for the
Southern District of Iitinois

East St. Louis
Division

 

314 Gatmaitan

Viemar

Vicmar Gatmaitan,
Individuatly and as
representative of
the Estate of
Melissa Rooney vs.
Imerys Talc
America, Inc., et al.

NJ - Superior Court
- Middlesex County

L-4252-18

U.S, District Court for the
District of New Jersey

Trenton Division

 

315 Gattone

Peggy

Peggy B. Gattone

and Peter Gattone

v. Brenntag North
America, et al.

NJ - Superior Court
- Middlesex County

MID-L-03039-18AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

316 Gavin

Lisa

Lisa and Edward
Gavin v. Agro
Corp., et al

NY - Supreme
Court - Suffolk
County

605836/2018

U.S. District Court for the
Eastern District of New
York

Central tslip
Division

 

 

317 Geisler

 

 

Shannon

 

Shannon Geisler,
Individually and as
Special
Administrator of the
Estate of Gary
Geisler, Deceased,
v. Ameron
International
Corporation et al.,

 

{L - Circuit Court -
St. Clair County

 

18-L-653

 

U.S. District Court for the
Southem District of Iltinois

 

East St. Louis
Division

 

Page 53 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 57 of 304 PageID #: 264

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 54 of 294 PagelD #: 57

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

318 Genereaux

Nathan

Genereaux, Nathan
and Kristin vs.
Advance Auto
Parts, Inc., et al.

UT - District Court -
Duchesne County

16000022

U.S. District Court for the
District of Utah

Centrat Division

 

319 Germain

Fred

Underwood,
Constance M.,
Individually and as
Special
Administrator of the
Estate of Fred A.
Germain, Jr.,
Deceased vs. Aerco
International, Inc.,
et al.

IL - Circuit Court -
Madison County

16-L-1561

U.S. District Court for the
Southern District of lilinois

East St. Louis
Division

 

320 Germain

Michelle

Germain, Michelle
and Eddie vs.
American
International
Industries, et al.

NY - Supreme
Court - NYCAL

190049-2017

U.S. District Court for the
Southern District of New
York

Manhattan
Division

 

321 Geyer

Ellen

Ellen Geyer vs.
Atlas Turner Inc., et
al.

NJ - Superior Court
- Middlesex County

MID-L-03463-18AS

U.S, District Court for the
District of New Jersey

Trenton Division

 

 

322 Ghavami

 

 

Nina

Nina Ghavami and
Zia Ghavami vs.
Chanel, inc. a New
York Corporation
with its principal
place of business in
the State of New

 

York, et al.

NJ - Superior Court
- Middlesex County

 

 

MID-L-01603-19AS

 

U.S. District Court for the
District of New Jersey

 

Trenton Division

 

Page 54 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 58 of 304 PagelID #: 265

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 55 of 294 PagelD #: 58

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
323 Gibson David David Gibson, TX - District Court - 2018-70231 U.S. District Court for the | Houston Division
Individually and as Harris County Southem District of Texas
Anticipated
Personal
Representative of
the Estate of Syivia
Gibson, Deceased,
Tracey Fields and
Trisha Whiteeagle
v. American
International
Industries, Inc., et
al.
324 Gideon Summer Gideon, Summer | IL - Circuit Court - 47-L-1346 U.S. District Court for the East St. Louis
and Patrick vs. Madison County Southern District of Illinois Division
Avon Products, Inc.
325 Gillis Michael Gillis, Jeanne IL - Circuit Court - 16-L-885 U.S. District Court forthe | East St. Louis
Suzanne, Madison County Southern District of Illinois Division
individually and as
Special
Administrator of the
Estate of Michael
Gillis, deceased v.
American Biltrite,
Inc., et al.
326 Giovinazzo Fortunato Giovinazzo IL - Circuit Court - 16-L-1100 U.S, District Court forthe | East St. Louis
Fortunato, Michael Madison County Southern District of Illinais Division
v. ABB, Inc. et al.
327 Gipe James James Gipe and IL - Circuit Court - 17-L1755 U.S. District Court forthe | East St. Louis
Klorda Gipe v. Agco | Madison County Souther District of Illinais Division
Corporation, et al.
328 Girard Mark Girard, Mark and | IL - Circuit Court - 17-L-471 U.S. District Court forthe | East St. Louis
Holly vs. Borg Madison County Southern District of Illincis Division
Warmer Morse Tec,
LLC, etal.

 

Page 55 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 59 of 304 PagelID #: 266

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 56 of 294 PagelD #: 59

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

329 Gliniewicz

Joan

Betancourt, Leah,
individually and as
Special
Administrator of the
Estate of Joan
Gliniewicz,
deceased v.
Aerotek, Inc. et al.

It - Circuit Court -
Madison County

16-L-365

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

330 Glover

Katherine

Glover, Katherine
and Vaughn vs.
Brenntag North
America, et al.

NJ - Superior Court
- Middlesex County

MID-L-6428-17AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

331 Goldberg

Barbara

Goldberg, Robert
Duncan Goldberg,
Esther Harrison and
Angus Goldberg as
the surviving heirs
of Dr. Barbara
Sproston Goldberg,
Deceased. vs. Borg-
warner Morse Tec
LLC et al.

MO - Circuit Court -
City of St. Louis

1622-CC01232

U.S. District Court for the
Eastern District of Missouri

Eastem Division
- St. Louis

 

332 Goldsborough

Robert

Luter, Nancy J.,
Individually and as
Special
Administrator of the
Estate of Robert J.
Goldsborough,
Deceased vs.
Ameron
International
Corporation, et al.

IL - Circuit Court -
Madison County

17-L-582

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

333 Golladay

 

 

Anthony

Anthony Golladay v.

 

IL - Circuit Court -

 

ABB, Inc., et al.

St. Clair County

 

17-L-740

 

U.S. District Court for the
Southern District of Illinois

East St. Louis

 

Division

 

Page 56 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 60 of 304 PagelD #: 267

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 57 of 294 PagelD #: 60

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court index Number Removal District Court Division of
Removal
District Court
334 Gonzales Roberto Roberto S. IL - Circuit Court - 18-L-1430 U.S. District Court forthe | East St. Louis
Gonzales and Madison County Souther District of Illinois Division
Sarah Gonzales v.
American Biltrite,
INC. et al.,
335 Gonzalez Raul Raul Gonzalez and |NJ - Superior Court MID-L-01604-19 AS U.S. District Court forthe | Trenton Division
Ivonne Martin v. | - Middlesex County District of New Jersey
Avon Products, et.
Al
336 Gonzalez Praxedis Praxedis Gonzalez |NJ - Superior Court MID-L-02314-18AS U.S. District Court forthe | Trenton Division
vs. Brenntag North | - Middlesex County District of New Jersey
America Inc., et al.
337 Gooden Kandis Kandis Gooden v. DC - Superior 2019 CA 00729 U.S. District Court for the N/A
Johnson & Court of the District District of Columbia
Johnson, et al. of Columbia
338 Goodnow Judith Judith Goodnow MA - Superior 18-3442 U.S. District Court forthe | Boston Division
and Robert Court - Middlesex District of Massachusetts
Milenese, Pltfs. vs. County
3M Company, et al.,
339 Gordon Anita Gordon, Anita F. vs. [NJ - Superior Court MID-L-3758-17AS U.S. District Court forthe | Trenton Division
Johnson and - Middlesex County District of New Jersey
Johnson, Inc., et al.
340 Goudeau Gerald Goudeau, Gerald | IL - Circuit Court - 16-L-702 U.S. District Court forthe | East St. Louis
and Ernestine Madison County Southern District of Illinois Division
Goudeau vs. A.
Schulman Inc., et al.
341 Gould Mary Jean Gould, Mary Jean CA - Superior BC685953 U.S. District Court for the | Western Division
vs, Albertson Court of California - Central District of Catifornia
Companies, LLC Los Angeles
342 Grabowski Anita Grabowski, Anita [NJ - Superior Court MID-L-6805-16AS U.S. District Court for the | Trenton Division
and Alfred vs. - Middlesex County District of New Jersey
Brenntag North
America, et al.

 

 

 

 

 

 

Page 57 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 61 of 304 PagelID #: 268

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 58 of 294 PagelD #: 61

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

#

Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

343

Graham

Tina C. Graham,
Individually and as
Special
Administrator of the
Estate of William
Osbome Graham,
Deceased, v.
American Honda

Motor Co., Inc, et al.

IL - Circuit Court -
St. Clair County

19-L-0014

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

344

Graham

Katherine

Katherine Graham
and Michael
Graham, Husband
and Wife, vs.
Imerys Talc
America, Inc. (f/k/a)
Luzenac America,
Inc., et al.,

NJ - Superior Court
- Middlesex County

MID-L-8411-18 AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

345

Grajeda

Teresa

Grajeda, Teresa v.
John Crane, et ai.

IL - Circuit Court -
Madison County

17-L-413

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

346

Grandberry

Altheria

Altheria
Grandberry,
Individually and as
Administrator Ad
Litem and
Administrator ad
Prosequendum for
the Estate of
Katherine Gamble,
Deceased v.
Brenntag North
America, Inc., et al.

NJ - Superior Court
- Middlesex County

MID-L-02907-18AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

347

 

Grant

 

Keith

 

Keith Grant and
Delores Grant v.
ABB, Inc., et al

IL - Circuit Court -
Madison County

 

 

18-L-1139

 

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

 

Page 58 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 62 of 304 PagelID #: 269

Case 1:19-mc-00103-UNA Document i-1 Filed 04/18/19 Page 59 of 294 PagelD #: 62

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
348 Gray Jesse Gray, Jesse and | JL - Circuit Court - 17-L-234 U.S. District Court for the | East St. Louis
Donna Gray vs. Madison County Southern District of Illinois Division
ABB, Inc., et al.
349 Gray Connie Hauer, Eydie, as MN - Second 62-CV-176530 U.S. District Court for the | St. Paul Division
Trustee for the Next | Judicial District - District of Minnesota
of Kin of Connie Ramsey County
Gray, deceased vs.
Brenntag North
America, Inc., et al.
350 Green Randy Green, Randy and |NJ- Superior Court MID-L-06529-17AS U.S. District Court for the 7 Trenton Division
Susan vs. Brenntag | - Middlesex County District of New Jersey
North America, Inc.,
et al.
351 Greene, Ill Robert Robert Greene, Ill, |NJ - Superior Court MID-L-02456-18AS U.S. District Court for the | Trenton Division
individually and as_ | - Middlesex County District of New Jersey
administrator of the
Estate of Deborah
Greene Brake,
deceased v.
Brenntag North
America, et al.
352 Greenwood Lawrence Greenwood, IL - Circuit Court - 17-L-75 U.S. District Court forthe | East St. Louis
Lawrence and Madison County Southern District of Illinois Division
Deborah vs.
Ameron
International
Corporation, et al.
353 Gregory, Jr. Carl Gregory, Jr., Carl {MO - Circuit Court - 1722-CC-11268

 

 

and Verla vs. ABB,
Inc, et al.

 

City of St. Louis

 

 

 

U.S. District Court for the
Eastern District of Missouri

Eastern Division
- St. Louis

 

 

Page 59 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 63 of 304 PagelID #: 270

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 60 of 294 PagelD #: 63

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

354 Grice

Duane

Nelson, Christine A.
individually and as
Special
Administrator of the
Estate of Duane
Grice, Deceased..
vs. American
Optical Corporation,

etal.

IL - Circuit Court -
Madison County

16-L-678

U.S. District Court for the
Souther District of Illinois

East St. Louis
Division

 

355 Grider

Darelyn

Grider, Jerry, Angla
Wilson and Amanda
Pierce as the
surviving heirs of
Daretyn Grider,
Deceased. v.
Albany International
Corp et al.

MO - Circuit Court -
City of St. Louis

1622-CC09823

U.S. District Court for the
Eastern District of Missouri

Eastern Division
- St. Louis

 

356 Griffin

Emma

Emma Griffin and
Walter Griffin,
Husband and Wife
vs. Cyprus Amax
Minerals Company
(sued individually
and as successor to
Sierra Talc
Company and
United Talc
Company), et al.

NJ - Superior Court
- Middlesex County

MID-L-04826-18AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

357 Guild

Gregory

Guild, Gregory and
Nancy vs. Brenntag

North America, et al.

NJ - Superior Court
- Middlesex County

MID-L-3527-17AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

358 Gutierrez

 

 

 

Maricela

Maricela Gutierrez
v. Johnson &
Johnson, et al.

CA - Superior
Court of California -
Los Angeles

 

 

 

IBSTCV02585

 

U.S. District Court for the
Central District of California

Western Division

 

 

 

Page 60 of 173
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 64 of 304 PageID #: 271

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 61 of 294 PagelD #: 64

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

 

 

 

 

 

 

Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
359 Habovstak Stephen Barbara Habovstak, | IL - Circuit Court - 17-L-1728 U.S. District Court forthe | East St. Louis
Individually and as | Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of Stephen
Habovstak v. ABB,
Inc., et al.
360 Haglund Norma Haglund, BillyR. | IL - Circuit Court - 16-L-50 U.S. District Court for the | East St. Louis
Individually and as Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of Norma
Haglund,
Deceased. vs. Avon
Products, Inc., et al.
361 Hale Mary Hale, Mary vs. MO - Circuit Court - 1622-CC09618 U.S. District Court forthe | Eastern Division
Armstrong City of St. Louis Eastern District of Missouri - St. Louis
International, inc. et
al.
362 Hamilton James James Hamilton IL - Circuit Court - 18-L-105 U.S. District Court forthe | East St. Louis
and Sandra St. Clair County Southern District of Illinois Division
Hamilton v. Alfa
Laval, Inc., et al.
363 Hammet Janet Janet Hammet and } JL - Circuit Court - 18-L-000763 U.S. District Court forthe | East St. Louis
Fredrick Hammet Madison County Southern District of Illinois Division
vs. Armstrong
Pumps, Inc., et al.
364 Hammock David Hammock, David |NJ- Superior Court MID-L-05103-18AS U.S. District Court for the | Trenton Division
individually and as | - Middlesex County District of New Jersey
Administrator of the
Estate of Sandra
Hammock vs. Avon
Products, Inc., et al.

 

 

 

 

 

 

 

 

Page 61 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 65 of 304 PagelID #: 272

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 62 of 294 PagelD #: 65

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
365 Hammond John John Hammond and } IL - Circuit Court - 19-L-47 U.S. District Court for the | East St. Louis
Peggy Hammond v. | Madison County Southern District of Hlinois Division
4520 Corp. Inc, as
Successor-in-
Interest to The
Shaw Group, Inc.,
at al.
366 Hampson John Hampson, John R. | IL - Circuit Court - 16-L-329 U.S. District Court forthe | East St. Louis
and Mary Hampson j St. Clair County Southern District of Illinois Division
v. Allied Insulation
Supply Co., Inc. et
al.
367 Hantsbarger William Carreiro, Philip IL - Circuit Court - 16-L-1052 U.S. District Court forthe | East St. Louis
Individually and as Madison County Southern District of Itlinois Division
Special
Administratar of the
Estate of William M.
Hantsbarger,
Deceased v.
American Optical
Corporation, et al.
368 Harden Charles Charles Harden and | It - Circuit Court - 18-1-948 U.S. District Court forthe | East St. Louis
Betty Harden vs. Madison County Southern District of Illinois Division
A.W. Chesterton,
Inc., et al.
369 Hare Opal Opal Hare and = JMO -- Circuit Court - 1822-CC00133 U.S. District Court for the | Eastern Division
Savannah Hare v. City of St. Louis Eastern District of Missouri - St. Louis
ABB, Inc., et al.

 

 

 

 

 

 

 

 

Page 62 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 66 of 304 PageID #: 273

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 63 of 294 PagelD #: 66

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

#

Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

370

Haroutunian

Vanush

Haroutunian, Lisa,
individually and as
Special
Administrator of the
Estate of Vanush
Haroutunian,
deceased vs.

IL - Circuit Court -
Madison County

17-L-770

U.S. District Court for the
Southern District of Illlinais

East St. Louis
Division

 

371

Harper

Michael

Michael Harper and
Tamra Harper v.
American
International
Industries for
Clubman et al.,

NJ - Superior Court
- Middlesex County

MID-L-08460-18AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

372

Harris

Bennie

Harris, Bennie and
Shiann vs. 4520
Carp Inc. et al.

IL - Circuit Court -
Madison County

17-L-645

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

 

373

Harris

Earl

Earl Harris and
Nelie Valcorza v.
Armstrong Pumps,
Inc,, et al.

IL - Circuit Court -
St. Clair County

18-L-73

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

374

Harris

William

William Harris vs.
ABB, INC.,
Individually and as
Successor-in-
Interest to [TE
Electrical Products
co., and BBC
Brown Boveri, et al.,

IL - Circuit Court -
Madison County

18-L-1648

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

375

 

Harris

 

Julianne

 

dehn Harris,
Individuafly and as
Executor for the
Estate of Julianne
Harris, deceased
vs. Brenntag North
America, et al.

 

NJ - Superior Court
- Middlesex County

 

L-3578-18AS

 

U.S. District Court for the
District of New Jersey

 

Trenton Division

 

Page 63 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 67 of 304 PagelD #: 274

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 64 of 294 PagelD #: 67

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

376 Harrison

Dana

Pamela Dayton, as
Anticipated
Representative of
the Estate of Dana
Harrison,
Deceased, and
Roslyn Harrison vs.
Cyprus Amax
Minerals Company,
et al.

CA - Superior
Court of California -
Alameda County

RG18923977

U.S. District Court for the
Northern District of
California

San Francisco-
Oakland Division

 

377 Hartman

Wanda

Wanda Hartman,
Individually and as
Special
Administrator of the
Estate of Betty L.
Pierson, Deceased
v. Abb, Inc., et al.

IL - Circuit Court -
Madison County

18-L-1109

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

378 Harvath

Vicki

Harvath, Vicki and
Gary vs. ABB, Inc.,
et al.

IL - Circuit Court -
Madison County

15-L-1164

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

379 Haun

Marvin

Bush, Catherine
Individually and as
Special
Administrator of the
Estate of Marvin
Haun, Deceased.
vs, American
Optical Corporation,
etal.

IL - Circuit Court -
Madison County

16-L-849

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

380 Hayes

 

 

 

Donna

 

Hayes, Cynthia as
Executrix of the
Estate of Donna
Ann Hayes vs.

Colgate Palmolive
Company, et al.

KY - Circuit Court -
Jefferson County

 

 

16-C1-03503

 

U.S. District Court for the
Western District of
Kentucky

 

Louisville
Division

 

Page 64 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 68 of 304 PagelID #: 275

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 65 of 294 PagelD #: 68

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
381 Hayes-Hatter Heather Heather Hayes- [NJ - Superior Court MID-L-07152-17AS U.S. District Court forthe | Trenton Division
Hatter v. Brenntag | - Middlesex County District of New Jersey
North America, et al.
382 Haynes Sidney Dorothy Haynes, [MO - Circuit Court - 1822-CC00153 U.S. District Court for the | Eastern Division
Lorri Hamm, City of St. Louis Eastern District of Missouri - St. Louis
Kimberly Bunfill and
Julia Garcia, as the
surviving heirs of
Sidney Haynes v.
BNSF Railway
Company, et al.
383 Heard Janice Heard, Janice vs. | IL - Circuit Court - 17-1-951 U.S. District Court forthe | East St. Louis
BMW Constructors, | Madison County Southern District of Illinois Division
Inc. et al.
384 Hearn Frances Frances Hear and | IL - Circuit Court - 18-L-764 U.S. District Court for the East St. Louis
Steven Hearn vs. Madison County Southern District of Illinois Division
AK Steel
Corporation fik/a
Armco Steel
Corporation, et al.
385 Hebert Earl Hebert Earl and IL - Circuit Court - 17-L-951 U.S. District Court for the | East St. Louis
Murdis vs. ABB, St. Clair County Southern District of Illinois Division
Inc. et al.

 

 

 

 

 

 

 

 

Page 65 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 69 of 304 PagelID #: 276

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 66 of 294 PagelD #: 69

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
386 Hebner Duane Mary Angela MO - Circuit Court - 1822-CC11774 U.S. District Court for the | Eastern Division
Hebner and City of St. Louis Eastern District of Missouri - St. Louis
Barbara Peterson
as the surviving
heirs of Duane
Hebner, Deceased,
vs. ABB, Inc.,
Individually and as
Successor-in-
Interest to ITE
Electrical Products
Co., and BBC
Brown Boveri, et al.

387 Heckenmueller John Heckenmueller, IL - Circuit Court - 16-L-384 U.S. District Court for the East St. Louis
John and Charlotte | Madison County Southem District of Illinois Division
vs. ABB, Inc. et al.

388 Heitkamp Scott Scott and Brenda NY - Supreme 003396/2018 U.S. District Court for the Syracuse

Heitkamp v. Court - Onondaga Northern District of New Division
Akebono Brake County York

Corp, et al.

389 Hendrickson William William IL - Circuit Court - 18-L-931 U.S. District Court for the East St. Louis
Hendrickson and Madison County Southern District of Illinois Division
Sue Clifton vs.

Armstrong

International, Inc.,
etal.
390 Hensley Dorothy Dorothy Hensley v. | IL - Circuit Court - 18-L-1509 U.S. District Court forthe | East St. Louis
Armstrong Pumps, | Madison County Southern District of Illinois Division
Inc., et al.
391 Hernandez Iris Hernandez, Iris N. NY - Supreme 190042/2016 U.S. District Court for the Manhattan
vs. Borg Warner Court - NYCAL Southern District of New Division
Morse Tec, LLC, et York
al.

 

Page 66 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 70 of 304 PagelID #: 277

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 67 of 294 PagelD #: 70

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal

 

392 Herron

Mary

Herron, Frank
Joseph. Executor of
the Estate of Mary
Herron, deceased
and Frank Joseph
Herron in his own
right vs. Avon
Products, Inc.

PA - Court of
Common Pleas -
Allegheny County

004ST4-2017

U.S. District Court for the
Wester District of
Pennsylvania

District Court
Pittsburgh
Division

 

393 Hewitt

Delora

Hewitt, Delora vs.
American Opticat
Corporation, et al.

IL - Circuit Court -
Madison County

16-L-859

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

394 Hickey

Jerry

Julia Hickey,
Individually and as
Administratrix for
the Estate of Jerry
Hickey, deceased v.

Brenntag North

America, as a

successor-in-
interest to Mineral
Pigment Solutions,

Inc., et al.

NJ - Superior Court
- Middlesex County

MID L-01269-18(AS)

U.S. District Court for the
District of New Jersey

Trenton Division

 

395 Higbee

 

 

Wayne

Wayne Higbee and
Bonita Sisto-Higbee
v. ABB, Inc.,
Individually and as
Successor-in-
Interest to ITE
Electrical Products

Co., and BBC
Brown Boveri, et al.

 

IL - Circuit Court -
St. Clair County

 

 

19-L-0115

 

U.S. District Court for the
Souther District of Illinois

East St. Louis
Division

 

 

Page 67 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 71 of 304 PagelD #: 278

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 68 of 294 PagelD #: 71

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
396 Hill George George O. Hill, Jr. | IL - Circuit Court - 18-L-201 U.S. District Court forthe | East St. Louis
and Gail Hill v. Madison County Southern District of Illinois Division
Ameron
International
Corporation,
Individually and as
Successor-in-
interest to
Bondstrand, et al.
397 Hill William Hill, William Allen | IL - Circuit Court - 17-L-1030 U.S. District Court forthe | East St. Louis
and Cheryl vs. Madison County Southern District of Illinois Division
Akebono Brake
Corporation, et al.
398 Hill Joanne Hill, Joann vs. NJ - Superior Court MID-L-4526-17AS U.S. District Court for the | Trenton Division
Brenntag North - Middlesex County District of New Jersey
America, Inc, et al.
399 Hiscock Joseph Joseph Hiscock v. | IL - Circuit Court - 18-L-08 16 U.S. District Court forthe | East St. Louis
Aamco St. Clair County Southem District of Illinois Division
Transmissions, Inc.,
etal.
400 Hodjera Matthew Hadjera, Matthew |NJ - Superior Court MID-L-5368-17AS U.S. District Court for the | Trenton Division
and Sylvia Duff- | - Middlesex County District of New Jersey
Peto vs. Borg-
Warner Morse Tec,
LLC, etal.
401 Holleman Karlene Karlene Holleman NY - Supreme 190077/2018 U.S. District Court for the Manhattan
v. Avon Products, Court - NYCAL Sauthern District of New Division
Inc., et _al York
402 Holley Gladys Gladys Elaine NJ - Superior Court MID L-6674-18 AS U.S. District Court for the | Trenton Division
Holley, Individually | - Middlesex County District of New Jersey
and as Executrix of
the Estate of Luther
Roy Holley,
Deceased v.
Cyprus Amax
Minerals Company,
etal.

 

 

 

 

 

 

 

 

Page 68 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 72 of 304 PagelID #: 279

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 69 of 294 PagelD #: 72

 

 

 

 

 

 

 

 

 

 

EXHIBIT 1-A
Non-Ovarian Cancer Actions Pending in State Court
# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
403 Holmes Agnes Agnes A. Holmes v. }NJ - Superior Court MID-L-5412-18AS U.S. District Court for the | Trenton Division
Avon Products, Inc., | - Middlesex County District of New Jersey
etal.
404 Holstein Deborah Deborah Holstein CA - Superior RG18887926 U.S. District Court forthe | San Francisco-
and Norman Cone |Court of California - Northern District of Oakland Division
v. Basco Drywall & | Alameda County California
Painting Co., et al.
405 Honohan William Honohan, William | IL - Circuit Court - 47-L-267 U.S. District Court forthe | East St. Louis
and Virginia vs. St. Clair County Southern District of Illinois Division
Aerco International,
Inc., et al.
406 Honor Louisemarie Louisemarie Honor, MA - Superior 18-3645 U.S. District Court for the | Boston Division
as Executrix of the } Court - Middlesex District of Massachusetts
Estate of Louise County
Corcoran v.
Johnson & Johnson
407 Hooker Otis Otis Hooker, MO - Circuit Court - 1822-CC10536 U.S, District Court forthe | Eastern Division
Rowena Boykin, City of St. Louis Eastern District of Missouri - St. Louis
Jewell Burrage,
L.C. Hooker, Jr.,
Evion Hooker,
Dannie Hooker,
Mazetta Johnson,
Cora Hooker and
Gilbert Hooker as
the surviving heirs
of L.C. Hooker, Sr.,
Deceased vs.
Akebono Brake
Corporation, et al.
408 Hom Dennis Harn, Dennis vs. | IL - Circuit Court - 17-L-1064 U.S. District Court forthe | East St. Louis
Alcatel-Lucent USA, | Madison County Southern District of Illinois Division
Inc., et al.

 

 

 

 

 

 

 

Page 69 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 73 of 304 PagelD #: 280

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 70 of 294 PagelD #: 73

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
409 Horrocks Stephen Stephen Horrocks |NJ- Superior Court MID-L-1922-19AS U.S. District Court forthe | Trenton Division
and Wand - Middlesex County District of New Jersey
Horrocks, Husband
and Wife, v. 3M
Company, et al.
410 Horstman Gerald Horstman, Gerald v. | IL - Circuit Court - 16-L-1255 U.S. District Court forthe | East St. Louis
Allis-Chalmers Madison County Southern District of Illinois Division
Corporation
Products Liability
Trust, et al.
411 Host Karen Karen Host v. IL - Circuit Court - 18-L-620 U.S. District Court forthe | East St. Louis
Brand Insulations Madison County Southern District of Illinois Division
Inc, etal.
412 Hotchkiss Eleanor Ruiz, Angela IL - Circuit Court - 16-L-1752 U.S. District Court forthe | East St. Louis
Brown, individually | Madison County Souther District of Illinois Division
and as Special
Administrator of the
Estate of Eleanor
Hotchkiss,
deceased. vs.
Asbestos
Corparation
Limited, et al.
413 Hottman Charlotte Charlotte Hottman |NJ - Superior Court MID-L-04886-18AS U.S. District Court for the | Trenton Division
v. Johnson & - Middlesex County District of New Jersey
Johnson, et al.
414 Howard Romalue Howard, Romalue | IL - Circuit Court - 16-L-1130 U.S. District Court forthe | East St. Louis
and Wayne Howard | Madison County Southern District of Illinois Division
v. Archer-Daniels
Midland Company,
etal.
415 Howell Mary Howell, Mary vs. | NJ - Superior Court MID-L-5452-17AS U.S. District Court for the | Trenton Division
Brenntag North - Middlesex County District of New Jersey
America, et al.

 

 

 

 

 

 

 

 

Page 70 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 74 of 304 PageID #: 281

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 71 of 294 PagelD #: 74

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

416 Huff

Linda

Huff, Linda and
James v. Johnson
& Johnson, et al.

NJ - Superior Court
- Middlesex County

MID-L-2818-17AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

417 Hughes

Curtis

Hughes, Curtis and
Inez Hughes v.
American Optical
Corporation et al.

IL - Circuit Court -
St. Clair County

16-L-364

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

418 Hulsey

James

James and Bonnie
Hulsey, H/W v.
Brenntag North
America, et al.

NJ - Superior Court
- Middlesex County

MID-L-02138-18AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

419 Humphrey

Barbara

Humphrey, Barbara
and Beverly
Paulson vs, Akzo
Nobel Paints et al.

IL - Circuit Court -
Macon County

16-L-45

U.S. District Court for the
Central District of IMlincis

Urbana Division

 

420 Hunter

Richard

Richard Hunter and
Mary Hunter v.
Alcatel-Lucent USA,
Inc., fik/a Lucent
Technologies, Inc.,
as Successor-in-
Interest to Belt
Telephone
Laboratories Inc.,
and Western
Electric Company
Inc., et al.

IL - Circuit Court -
Madison County

18-L-1736

U.S. District Court for the
Southern District of Milinois

East St. Louis
Division

 

421 Hurt

 

 

Ruthie

Ruthie Hurt vs.
Ameron
International
Corporation,
Individually and as
Successor -In-
Interest to

 

Bondstrand, et al.,

IL - Circuit Court -
Madison County

 

 

18-L-0723

 

U.S, District Court for the
Southern District of Illinois

 

East St. Louis
Division

 

Page 71 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 75 of 304 PagelID #: 282

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 72 of 294 PagelD #: 75

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

422 Hyatt

Wayne

Hyatt, Wayne and
Barbara vs. 4520
Corp., Inc., as
Successor in
Interest to THE
SHAW GROUP,
INC., et al.

MO - Circuit Court -
City of St. Louis

1622-CC10902

U.S, District Court for the
Eastern District of Missouri

Eastern Division
- St. Louis

 

423 lacuzzo

Mary

Mary lacuzzo and
John lacuzzo, v.
Johnson &
Johnson., et al.,

NJ - Superior Court
~ Middlesex County

MID-L-08224-18AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

424 Ibrahim

Sabine

Sabine Ibrahim and
Patrick Bennet vs.
Cyprus Amax
Minerals Company,
et al.

CA - Superior
Count of California -
Los Angeles

BC722130

U.S. District Court for the
Central District of California

Western Division

 

425 Imbraguglio

Paul

Paul Imbraguglio
and Ruth
Imbraguglio, his
wife, v. Brenntag

North America, et al.

NJ - Superior Court
- Middlesex County

L-1874-18 AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

426 Intrakamhang

 

 

Mongkholratana

 

Mongkholratana
Intrakamhang and
Monrudee
Intrakamhang v.
Arkema Inc.,
Individually and as
Successor-in-
Interest to Pennwailt
Corporation, as
Successor-in-
Interest to Stokes,
et al.

IL - Circuit Court -
Madison County

 

 

19-L-214

 

U.S, District Court for the
Southern District of Illinois

 

East St. Louis
Division

 

Page 72 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 76 of 304 PagelID #: 283

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 73 of 294 PagelD #: 76

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

427 Irza

David

David lyza v. Alcatei-
Lucent USA, Inc., et
al.

IL - Circuit Court -
Madison County

18-L-1251

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

428 Ivy

Lucinda

Ivy, Lucinda and
Robert vs. Bell
Helicopter Textron,
Inc., et al.

IL - Circuit Court -
Madison County

17-L-627

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

429 Jacinto

Carlos

Carlos Jacinto and
Gabriel Jacinto,
Individually and as
Executors, and as
Excutors Ad
Prosequendum of
the Estate of
Albano Jacinto v.
3M Company f/k/a
Minnesota Mining &
Manufacturing Co.,
et al.

NJ - Superior Court
- Middlesex County

MID-L-00624-17 AS

U.S. District Court for the
District of New Jersey

Trentan Division

 

430 Jackson

 

 

Mellissa

 

Mellissa Jackson,
Individually and as
Personal
Representative of
the Estate of Betty
L. Reinheimer v.
Cyprus Amax
Minerals Co.,
individually and as
successor in
interest to Charles

FL - 13th Judicial
Circuit -
Hillsborough Caunty

 

Mathieu, et al.

 

19-CA-001257

 

U.S. District Court for the
Middle District of Florida

Tampa Division

 

 

Page 73 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 77 of 304 PageID #: 284

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 74 of 294 PagelD #: 77

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

431 Jackson

John

John Jackson and
Phyllis Jackson,
HW v. Cyprus
Amax Minerals
Company,
individually, and as
successor to Sierra
Talc Company and
United Talc
Company, et al.

NJ - Superior Court
- Middlesex County

L-0237-19-AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

432 Jacoby

Peter

Peter Jacoby and
Jean Jacoby v.
ABB, Inc,
individually and as
Successor-in-
Interest to ITE
Electrical Products
Co., and BBC

Brown Boveri, et al.

IL - Circuit Court -
Madison County

19-L-000154

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

433 Jaconia

Lamona

Jaconia, Joseph,
individually and as
executor ad
prosequendum of
estate of Lamona
Jaconia

NJ - Superior Court
- Middlesex County

MID-L-2995-17AS

U.S, District Court for the
District of New Jersey

Trenton Division

 

434 James

Robert

James, Reginald
and Latoya Carlyle
As the surviving
heirs of Robert
dames, Deceased.
v. ABB, Inc., et al.

MO - Circuit Court -
City of St. Louis

1622-CC-10089

U.S. District Court for the
Eastern District of Missouri

Eastern Division
- St. Louis

 

435 Jaquez

 

 

 

Isabel

 

Jaquez, Isabel and

Jose vs, Akebono

Brake Corporation,
et al.

 

IL - Circuit Court -
Madison County

 

17-L-736

 

U.S. District Court for the
Southern District of Illinois

 

East St. Louis
Division

 

Page 74 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 78 of 304 PagelID #: 285

Case 1:19-mc-00103-UNA Document i-1 Filed 04/18/19 Page 75 of 294 PagelD #: 78

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
436 Jarrett Lee Lee Jarrett and IL - Circuit Court - 19-L-0037 U.S. District Court for the | East St. Louis
Tommy Jarrett v. St. Clair County Southern District of Illinois Division
Albany International
Corp., Individually
and as Successor-
in-Interest to Albany
Felts and Appleton
Wire Works, et al
437 Jatras Kathy Kathy and James |NJ - Superior Court MID-L-02260-18AS U.S. District Court for the | Trenton Division
Jatras v. Johnson & | - Middlesex County District of New Jersey
Johnson, et al.
438 Jeffus Bonnie Bonnie Jeffus vs. | IL - Circuit Court - 18-L-844 U.S. District Court for the | East St. Louis
Arconic Inc,, fik/a Madison County Southern District of Illinois Division
Alcoa Inc,, et al.
439 Jenney, Jr. James Jenney, Janice, IL - Circuit Court - 16-L-955 U.S. District Court forthe | East St. Louis
individually and as Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of James
Jenney, Jr.,
Deceased. v.
Aurora Pump
Company, et al.
440 Joachim Oonna Joachim, Donna et. | MI - Circuit Court - 18-014392-NP U.S. District Court for the [Southern Division
Al v, Johnson & Wayne County Eastem District of Michigan
Johnson Consumer
Companies, Inc.
441 Johnson Donna Johnson, Donna vs. CA - Superior BC 679466 U.S. District Court for the | Western Division
Albertsons Court of California - Central District of California
Companies Inc., et Los Angeles
al.

 

 

 

 

 

 

 

 

Page 75 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 79 of 304 PagelID #: 286

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 76 of 294 PagelD #: 79

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

index Number

Removal District Court

Division of

Removal
District Court, |

 

442 Johnson

Betty

Davis, Bridget,
individually and as
Special
Administrator of the
Estate of Betty
Johnson, deceased.
vs. 4520 Corp., Inc.,
etal.

IL - Circuit Court -
Madison County

16-L-1643

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

443 Johnson

Ralph

Johnson, Ralph and
Kimberly Johnsan
v. 4520 Corp Inc et
al.

IL - Circuit Court -
Madison County

16-L-1404

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

444 Johnson

Robert

Johnson, Juanita,
Sharon Johnson,
and Betty Roberson
as the surviving
heirs of Robert L.
Johnson,
Deceased. vs.
Akebono Brake
Corporation, et al.

MO - Circuit Court -
City of St. Louis

1622-CC01268

U.S. District Court for the
Eastern District of Missouri

Eastern Division
- St. Louis

 

445 Johnson

Barbara

Barbara Johnson
and John Johnson
vy. Johnson &
Johnsen, et al.

NJ - Superior Court
- Middlesex County

MID-L-0672-18AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

446 Johnson

Janet

Janet Johnson and

Herbert Johnson vs.

Brenntag North
America, Inc., et al.

NJ - Superior Court
- Middlesex County

MID-L-8225-18AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

 

447 Johnson

 

 

Beth-Anee

 

Beth-Anee F,
Johnson and John
W. Greenly, Jr. v.

Johnson &

Johnson, et al.

 

SC - Court of
Common Pleas -
Richland County

 

18-CP-40-01787

 

U.S. District Court for the
District of South Carolina

 

Columbia
Division

 

 

Page 76 of 173
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 80 of 304 PageID #: 287

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 77 of 294 PagelD #: 80

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

448 Jones

John

John D. Jones and
Robin Jones v.
Akebono Brake

Corparation, et al.

IL - Circuit Court -
St. Clair County

18-L-70

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

449 Jones

Robert

Robert E. Jones
and Mary Karen
Jones v. American
Biltrite, Inc., et al.

IL - Circuit Court -
Madison County

18-L-1701

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

450 Jones

Thomas

Toni R. Code-
Jones, Individually
and as Special
Administrator of the
Estate of Thomas
R. Jones,
Deceased v.
Armstrong Pumps,
Inc., et al.

IL - Circuit Court -
Si. Clair County

18-L-348

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

451 Jones

Cecelia

Cecelia Jones and
Thomas Jones v.
Ameron
International
Corporation
Individually and as
Successor-in-
Interest to
Bondstrand, et al.

IL - Circuit Court -
Madison County

19-L-000153

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

462 Jones

 

 

Ruby

 

Ruby Jones vs.
Brenntag North
America, Inc., et al.

NJ - Superior Court
- Middlesex County

 

 

MID- L-04350-18AS

 

U.S. District Court for the
District of New Jersey

 

Trenton Division

 

Page 77 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 81 of 304 PagelID #: 288

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 78 of 294 PagelD #: 81

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

453 Joplin

Marion

Joplin, Loretta
Individually and as
Special
Administrator of the
Estate of Marion
Joplin, Deceased.
vs. American
Optical Corporation,

etal.

IL - Circuit Court -
Madison County

16-L-793

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

454 Jordan

Harry

Harry Jordan v.
ABB, Inc.,
Individually and as
Successor-in-
Interest to ITE
Electrical Products
Ca., and BBC
Brown Boveri, et al.

IL - Circuit Court -
Madison County

18-L-1480

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

455 Judd

Sue

Judd, Sue C. and
James W. vs.
Bristol-Myers

Squibb Company,

etal.

UT - District Court -
Sait Lake County

170905711

U.S. District Court for the
District of Utah

Central Division

 

456 Kaeser

 

 

 

Richard

Richard Kaeser, Jr.
and Karri Haier as
the surviving heir of
Nelda Kaeser,
Deceased v.
Ameran
International
Corporation
Individually and as
Successar-in-
interest to

 

Bondstrand, et al.

MO - Circuit Court -
City of St. Louis

 

 

1822-CC01780

 

U.S. District Court for the
Eastern District of Missouri

 

Easter Division
- St. Louis

 

Page 78 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 82 of 304 PagelID #: 289

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 79 of 294 PagelD #: 82

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

#

Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

Kaiser

Donna

Kaiser, Kenneth L.,
Individually and as
Special
Administrator of the
Estate of Donna M.
Kaiser vs. 4520
Corp. Inc., et al.

IL - Circuit Court -
Madison County

16-L-1527

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

458

Kalish

Stephen

Kalish, Stephen and
Suzanne vs.
Brenntag North
America, et al.

NJ - Superior Court
- Middlesex County

MID-L-4726-17AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

459

Kanous

Gordon

Gordon Kanous and
Gloria Kanous v.
Borg-Warner Morse
TEC LLC, as
Successor-By-
Merger to Borg-
Warner
Corporation, et al.

IL - Circuit Court -
Madison County

19-L-000333

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

460

Kaplan

Michael

Michael Kaplan,
Individually and as
Special
Administrator of the
Estate of Teresa
Kaplan, Deceased
vs. Armstrong
Pumps, tnc.

IL - Circuit Court -
Madison County

18-L-991

U.S. District Court for the
Southern District of illinois

East St. Louis
Division

 

461

 

Karakas

 

Ahmet

Ahmer Karakas and

Zubeyde Karakas v,
Akebono Brake

Corporation, et al.

 

IL - Circuit Court -
Madison County

 

 

1B-L-1371

 

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

 

Page 79 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 83 of 304 PagelD #: 290

Case 1:19-mc-00103-UNA Documenti1-1 Filed 04/18/19 Page 80 of 294 PagelD #: 83

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
462 Kaveliski Dominic Kaveliski, Dominic {NJ - Superior Court MID-L-4670-17AS U.S. District Court forthe | Trenton Division
and Delores vs. Air | - Middlesex Caunty District of New Jersey
and Liquid Systems
Corp, et al.
463 Keener Georgann Georgann Keener | IL - Circuit Court - 18-L-771 U.S. District Court forthe | East St. Louis
and Richard Keener | St. Clair County Southern District of Illinois Division
vs. ABB, INC.,
464 Keith Wilton Wilton Keith v. Jahn |MO - Circuit Court - 1622-CC10443 U.S. District Court for the | Eastern Division
Crane, Inc., et al. City of St. Louis Eastern District of Missouri - St. Louis
465 Keller John Keller, Michael IL - Circuit Court - 16-L-743 U.S. District Court forthe | East St. Louis
individually and as Madison County Southern District of Illinais Division
Special
Administrator of the
Estate of John A.
Keller, Deceased..
vs. Akebono Brake
Corporation, et al.
466 Keller Sybil Janey, James M., | IL- Circuit Court - 16-L-577 U.S. District Court forthe | East St. Louis
Individually and as Madison County Souther District of Hlinois Division
Special
Administrator of the
Estate of Sybil A.
Keller, Deceased.,
vs. American
Optical Corporation,
et al.
467 Kelley-Stramer Kayla Kelley, Kayla vs. |NJ- Superior Court MID-L-0019617 U.S. District Court forthe | Trenton Division
Brenntag North - Middlesex County District of New Jersey
America, Inc., et al.

 

 

 

 

 

 

 

 

Page 80 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 84 of 304 PageID #: 291

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 81 of 294 PagelD #: 84

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
468 Kerkhof Carol Kerkhof, Carol and |MD - Circuit Court - 439392-V U.S. District Court far the [Southern Division
Stuart vs. Brenntag |Montgomery County District of Maryland
North America, Inc.,
et al.
469 Kern Jana Jana Kem v. Borg- | IL - Circuit Court - 19-L-259 U.S. District Cour forthe | East St. Louis
Warner Morse TEC | Madison County Southern District of Illinois Division
LLC, as Successor-
By-Merger to Borg-
Wamer
Corporation, et al.
470 Keshanech Christine Christine Maria {NJ- Superior Court MID-L-02457-19AS U.S. District Court for the | Trenton Division
Keshanech and} - Middlesex County District of New Jersey
Denise M, Wilson,
co-administrators of
the Estate of Elaine
M. Wilson ,
Deceased, v.
Johnson &
Johnson, et al.
471 Kessler Larry Kessler, Larry and jMO - Circuit Court - 1622-CC10057 U.S. District Court for the | Eastern Division
Betty Kessler v. Alfa | City of St. Louis Eastern District of Missouri - St. Louis
Laval, Inc., et al.
472 Kiefer George George H. Kiefer, | IL - Circuit Court - 18-L-341 U.S. District Court for the East St. Louis
dr. v. American St. Clair County Southern District of Illinois Division
Honda Motor Co.,
Inc., et al.

 

 

 

 

 

 

 

 

Page 81 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 85 of 304 PageID #: 292

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 82 of 294 PagelD #: 85

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

473 King

Bradley

Bradley E. King and
Margie King v. ABB,
Inc., Individually
and as Successor-
in-Interest to ITE
Electrical Products
Co., and BBC
Brown Boveri, et al.

IL - Circuit Court -
St. Clair County

18-1-0813

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

474 King

Linda

King, David G.,
individually and as
Special
Administrator of the
Estate of Linda C.
King, deceased. vs.
Arvinmeritar, Inc.,
etal.

IL - Circuit Court -
Madison County

17-L-523

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

475 King

David

David King v.
Barrett Minerals, et
al.

NJ - Superior Court
- Middlesex County

MID L-1416-19 AS

U.S, District Court for the
District of New Jersey

Trenton Division

 

476 Kirshberger

Ferdinand

Ferdinand
Kirshberger and
Marilyn Kirshberger
v. ABB, Inc.,
Individually and as
Successor-in-
Interest to ITE
Electrical Products
Co., and BBC

Brown Boveri, et al.

IL - Circuit Court -
Madison County

19-L-10

U.S. District Court for the
Southern District of Illinais

East St. Louis
Division

 

 

477 Kirtland

 

 

John

Kirtland, John and
Tracy Kirtland vs,
American Optical

 

Corporation, et al.

 

IL - Circuit Court -
Madison County

 

16-L-816

 

U.S. District Court for the
Southern District of illinois

 

East St. Louis
Division

 

Page 82 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 86 of 304 PageID #: 293

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 83 of 294 PagelD #: 86

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court index Number Removal District Court Division of
Removat
District Court
478 Kise, Jr. Maynard E. Maynard E. Kise, | IL - Circuit Court - 18L0640 U.S. District Court forthe | East St. Louis
Jr. vs. ABB, Inc.,et | St. Clair County Southern District of Iltinois Division
al.
479 Kitstaar Richard Richard G. Kitslaar, | IL - Circuit Court - 17-L-964 U.S. District Court forthe | East St. Louis
Individually and as Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of
Marguerite J.
Kitslaar, Deceased
vv. AW.
Chesterton, Inc., et
al.
480 Klaver Richard Richard Klaver and | IL - Circuit Court - 18-L-1738 U.S. District Court forthe | East St. Louis
Nancy Klaver v. Madison County Southern District of Illinois Division
Alcatel-Lucent USA,
Inc., etal.
481 Klayman Hope Hope Klayman and |NJ - Superior Court MID-L-4994-18AS U.S. District Court for the | Trenton Division
Mark Steven - Middlesex County District of New Jersey
Klayman v.
Brenntag North
America, et al.
482 Klik Walter Walter J. Klik and [NJ - Superior Court MID-L-02532-18 AS U.S. District Court for the | Trenton Division
Dana Klik v. Avon | - Middlesex County District of New Jersey
Products, Inc., et al.
483 Knuth Frederick Knuth, Frederick | iL - Circuit Court - 17-L-859 U.S. District Court forthe | East St. Louis

 

 

and Benita vs.
Advance Auto

 

Parts, Inc., et al.

 

Madison County

 

 

Southern District of Illinois

 

Division

 

Page 83 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 87 of 304 PagelID #: 294

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 84 of 294 PagelD #: 87

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

484 Koech

Joseph

Rash, Theresa
Koech a/k/a Sue
Rash, Administratix
of the Estate of
Joseph M. Koech,
deceased. vs.
American Talc
Company, et al.

PA - Court of
Common Pleas -
Erie County

12340-2017

U.S. District Court for the
Western District of
Pennsylvania

Erie Division

 

485 Koprivica

Barbara

Koprivica, Barbara
and Larry Koprivica
vy. Ameron
International
Corporation, et al.

IL - Circuit Court -
Madison County

16-L-958

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

486 Kosmides

Susan

Susan Kosmides v.
ABB, Inc.,
Individually an as
Successor-in-
Interest to ITE
Electrical Products
Ca., and BBC

Brown Boveri, et al.

MO - Circuit Court -
City of St. Louis

1822-CC11901

U.S. District Court for the
Eastern District of Missouri

Eastern Division
- St. Lauis

 

487 Koziol

Paut

Koziol, Paul vs.
ABB, Inc et al.

IL - Circuit Court -
Madison County

16-L-1104

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

488 Kruger

 

 

Donna

 

Kruger, Donna K.
and Alan J.
Rochman, vs.
AGCO Corporation,
et al.

IL - Circuit Court -
Madison County

 

 

16-L-272

 

U.S. District Court for the
Southern District of Illinois

 

East St. Louis
Division

 

Page 84 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 88 of 304 PageID #: 295

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 85 of 294 PagelD #: 88

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

489 Kuenzel

Donald

Kuenzel, Merrilee,
Individually and as
Special
Administrator of the
Estate of Donald
Kuenzel,
Deceased., vs.
American Optical
Corporation, et al.

IL - Circuit Court -
Madison County

16-L-843

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

490 Kurtz

Scott

Kurtz, Scott vs.
AERCO
International, Inc.,
etal.

MO - Circuit Court -
City of St. Louis

1622-CC01257

U.S. District Court for the
Eastern District of Missouri

Eastern Division
- St. Louis

 

491 Kuter

Belty Jo

Tilghman, Kelly,
Individually and as
Special
Administrator of the
Estate of Betty Jo
Kuter, Deceased. v.
American Optical
Corporation, et al.

IL - Circuit Court -
Madison County

16-L-902

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

492 LaBarr-Mabry

Domenica

LaBarr-Mabry,
Domenica and
Amanda vs.
Brenntag North
America, et al.

NJ - Superior Court
- Middlesex County

MID-L-4652-17AS

U.S, District Court for the
District of New Jersey

Trenton Division

 

 

493 Labelle

 

 

Jeffrey

 

Jeffrey Labelle,
Individually and as
Special
Administrator of the
Estate of Scott
Labelle, Deceased,
v. American Biltrite,
Inc, et al.

 

IL - Circuit Court -
Madison County

 

18-L-1741

 

U.S. District Court for the
Southern District of Illinois

 

East St. Louis
Division

 

Page 85 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 89 of 304 PageID #: 296

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 86 of 294 PagelD #: 89

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court index Number. Removal District Court Division of
Removal
District Court
494 Ladue Marcia Ladue, Mare and |NJ - Superior Court MID-L-827-17AS U.S. District Court forthe | Trenton Division
Marsha vs. - Middlesex County District of New Jersey
American Honda
Motor Company, et
al.
495 LaFollette Jackie Campbell, Mary, IL - Circuit Court - 17-L-1652 U.S. District Court forthe | East St. Louis
Individually and as | Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of Jackie
LaFollette,
Deceased vs. Alfa
Laval, Inc., et al.
496 Lairson Larry Larry Lairson and |NJ- Superior Court MID-L-6673-18AS U.S. District Court for the | Trenton Division
Stephanie Lairson | - Middlesex County District of New Jersey
v. Johnson &
Johnson Consumer
Inc., Subsidiary of
Johnson & Johnson
497 LaLima Susan Latima, Susan vs. NY - Supreme 17-2232 U.S. District Court forthe | Albany Division
American Court - Ulster Northem District of New
International County York
Association, et al.
498 Lane Ardys Ardys Lane, an CA - Superior RG18915870 U.S. District Court forthe | San Francisco-
individual vs. Court of California - Northern District of Oakland Division
Albertsons Alameda County California
Companies Inc., et
al.
499 Lane Carla CanaLane and = |MO - Circuit Court - 1722-CC00672 U.S. District Court far the {Eastern Division
Bennie Powell, Jr. City of St. Louis Eastern District of Missouri - St. Louis
as the surviving
heirs of Bennie
Powell, Deceased
v. Akebono Brake
Corporation, et al.,

 

 

 

Page 86 of 173
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 90 of 304 PagelID #: 297

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 87 of 294 PagelD #: 90

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
500 Langley Charles Langley, Patricia, | IL - Circuit Court - 16-L-911 U.S. District Court for the | East St. Louis
Individually and as Madison County Southern District of fllinois Division
Special
Administrator of the
Estate of Charles
Langley, Deceased.
v. ABB, Inc. et al.
501 Lanphear Stephen Lanphear, Stephen | iL - Circuit Court - 17-L-960 U.S. District Court forthe | East St. Louis
vs, Agco Madison County Southern District of Illinois Division
Corporation, et al.
502 Lardinais Richard Lardinais, Richard | IL - Circuit Court - 16-L-650 U.S. District Court forthe | East St. Louis
and Shirley vs. Madison County Southern District of Illinois Division
Armstrong Pumps,
Inc,, et al.
503 Latada Vicente Vicente Latada and | IL - Circuit Court - 18-L-309 U.S. District Court for the | East St. Louis
Teresita Latada v. Madison County Southern District of linois Division
Armstrong Pumps,
Inc., et al.

504 Latham, Sr. William Latham, Jr., William | IL - Circuit Court - 16-L-785 U.S. District Court forthe | East St. Louis
Ken, Individually Madison County Southern District of M{inois Division
and As Special

Administrator of the
Estate of William
Ken Latham, Sr.,

Deceased vs.

AGCO Corporation

et al.

 

 

 

 

 

 

 

 

Page 87 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 91 of 304 PagelID #: 298

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 88 of 294 PagelD # 91

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court index Number Removal District Court Division of
Removal
District Court
505 Latorre Violet Latorre, Joseph, IL - Circuit Court - 16-L-1402 U.S. District Court forthe | East St. Louis
Individually and as | Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of Violet
Latorre, deceased
v. Aerco
International Inc, et
al.
506 Lebo Roy Lebo, Roy and Lynn | It - Circuit Court - 17-L-953 U.S. District Court forthe | East St. Louis
vs. Alcatel-Lucent Madison County Souther District of inois Division
USA, Inc., et al.
507 Lebrecht Carol Lebrecht, Caral and CA - Superior BC700769 U.S. District Court for the | Western Division
Wayne v. American |Court of California - Central District of California
international Los Angeles
Industries, et al.
508 Ledney Gregory Ledney, Gregory | IL - Circuit Court - 17-L-327 U.S. District Court forthe | East St. Louis
and Christine vs. Madison County Southern District of Illinais Division
4520 Corp. Inc., et
al.
509 Lefton Michael Michael R. Lefton, OH - Court of CV-19-910745 U.S. District Court forthe | Eastem Division
et al., v. Avon Common Pleas - Northern District of Ohio
Products, Inc., et al.} Cuyahoga County
510 Levin Mary Sharon Mary Sharon Levin |OR - Circuit Court - 19CV11244 U.S. District Court for the | Portland Division
v, Johnson & Multnomah County District of Oregon
Johnson, et al.
511 Lewis Melody Melody Lewis and | IN - Circuit Court- | 49D12-1811-Ml-045368 {| U.S. District Court for the Indianapolis
Robert Lewis v. Marion County Southem District of Indiana Division

 

 

 

American Talc Co.,
etal.

 

 

 

 

 

 

Page 88 of 173
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 92 of 304 PageID #: 299

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 89 of 294 PagelD #: 92

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

#

Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

512

Lewis

Parva

Lewis, Emie L
individually and as
Special
Administrator of the
Estate of Parva
Lewis, deceased
vs. John Crane,
Inc., et al.

IL - Circuit Court -
Madison County

15-L-1033

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

513

Lichtenstein

Samuel

Samuel
Lichtenstein,
Individually and as
Personal
Representative for
the Estate of Lynne
Lichtenstein,
Deceased v,
Johnson & Johnson

NJ - Superior Court
- Middlesex County

MID-L-08423-18AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

 

514

Liedtke

Penelope

Penelope Liedtke v.
A.O. Simth
Corporation, et al.

IL - Circuit Court -
Madison County

17-L1553

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

$15

Linder

Marie

Linder, Marie vs.
Akebono Brake
Corporation, et al.

IL - Circuit Court -
Madison County

17-L-307

U.S. District Court for the
Souther District of illinois

East St. Louis
Division

 

516

 

Locke

 

Benjamin

 

Benjamin Locke
and Dana Locke v.
Ameron
International
Corporation,
Individually and as
Successor-in-
Interest to
Bondstrand, et al.

 

IL - Circuit Court -
Madison County

 

19-L-000180

 

U.S. District Court for the
Southern District of Illinois

 

East St. Louis
Division

 

Page 89 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 93 of 304 PagelD #: 300

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 90 of 294 PagelD #: 93

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
517 Lockwood Larry Larry Lockwood, as | FL - 13th Judicial 18-CA-11590 U.S. District Court forthe | Tampa Division
Personal Circuit - Middle District of Florida
Representative of {Hillsborough County
the Estate and
Survivors of
Decedent, Tew
Lockwood, Pltf. vs.
Coty, Inc., et al.
518 Logrono Emilio Emilia Lagrona, IL - Circuit Court - 18-L-1425 U.S. District Court forthe | East St. Louis
Individually and as Madison County Souther District of Illinois Division
Special
Administrator of the
Estate of Miguel
Logrona,
Deceased, v. Alled
Insulation Supply
Co., Inc., et. Al.
519 Lohrey Donna Lohrey, Donna and | IL - Circuit Court - 16-L-1726 U.S. District Court forthe | East St. Louis
Mark vs. John Madison County Southem District of Illinois Division
Crane, Inc., et al.
520 Lonski Nyleen Nyleen Lonski, IL - Circuit Court - 19-L-000343 U.S. District Court forthe | East St. Louis

 

 

 

Individually and as
Special
Administrator of the
Estate of Benjamin
Lonski, Deceased,
v. Agco
Corparatian, f/k/a
Massey-Ferguson,
and Allis-Chalmers
Manufacturing
Company, et al.

Madison County

 

 

 

Southern District of Mlinois

 

Division

 

Page 90 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 94 of 304 PagelID #: 301

Case 1:19-mc-00103-UNA Documenti1-1 Filed 04/18/19 Page 91 of 294 PagelD #: 94

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
521 Looman Dale Jonick, Scatt,as | IL - Circuit Count - 17-L-947 U.S. District Court for the | East St. Louis
Special Madison County Southern District of Illinois Division
Administrator of the
Estate of Dale H.
Looman, Deceased
vs. Alticor, Inc., et
al.
522 Lopez Cristina Cristina and Carlos |TX - District Court - 171214067ZCV U.S. District Court for the | Del Rio Division
Lopez v. Brenntag Zavala County Westem District of Texas
North America, Inc.,
et al
523 Lord Christine Christine Lord and |NJ- Superior Court MID-L-02148-19AS U.S. District Court for the | Trenton Division
Edward Lord v. - Middlesex County District of New Jersey
Johnson &
Johnson, et al.
524 Lorenzo Richard Richard Lorenzo |MO - Circuit Court - 1922-CC00138 U.S. District Court for the | Eastern Division
and Valarie Lorenzo} City of St. Louis Easter District of Missouri - St. Louis
v. Alcatel-Lucent
USA, Inc., et al.
525 Lozano Philip Philip Lozano and CA - Superior BC714173 U.S. District Court forthe {Western Division
Virginia Lozano vs. |Court of Califarnia - Central District of California
Brenntag North Los Angeles
America, Inc., et al.
526 Luke Sherry Sherry Luke v. NJ - Superior Court MID-L-07565-17AS U.S. District Court for the | Trenton Division
Johnson & Johnson | - Middlesex County District of New Jersey
Consumer
Companies, Inc., et
al.
527 Lum David David Lum v. Nd - Superior Court MID-L-02450-18AS U.S. District Court forthe | Trenton Division
Brenntag North - Middlesex County District of New Jersey
America, Inc., et al.

 

 

 

 

 

 

 

 

Page 91 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 95 of 304 PagelID #: 302

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 92 of 294 PagelD #: 95

 

 

 

 

 

 

 

 

 

EXHIBIT 1-A
Non-Ovarian Cancer Actions Pending in State Court
# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
528 Lupien Christene Christene Lupien as MA - Superior 18-205F U.S. District Court far the | Boston Division
Executrix of the Court - Middlesex District of Massachusetts
Estate of Casey County
O'Malley vs.
DeMoulas Super
Markets, Inc., et al.
529 Mabanza Daniel Daniel Mabanza, | IL - Circuit Court - 18-L-1398 U.S. District Court forthe | East St. Louis
Individually and as Madison County Southem District of Illinois Division
Special
Administrator of the
estate of moni
Balosa Deceased,
v. Aurora Pump
Company et al.
530 Mace Ronald Mace, Ronald and | IL - Circuit Court - 17-L-1381 U.S. District Court forthe | East St. Louis
Jacqueline vs. Madison County Southern District of Illinois Division
531 Macy Marie Macy, Marie Bond |NJ- Superior Court MID-L-0623-17AS U.S. District Court for the | Trenton Division
and Jack vs. - Middlesex County District of New Jersey
Brenntag North
America, Inc., et al.
532 Madar Marsha Marsha Madar and NY - Supreme 2018-103806 U.S. District Court for the Utica Division
Lawrence Madar, Court - Herkimer Narthern District of New
Jr. v. 84 Lumber County York
Company, et al.
533 Maddix Kenneth Kenneth Maddix IL - Circuit Court - 18-L-1254 U.S. District Court forthe | East St. Louis
and Caralyn Maddix | Madison County Southern District of Illinois Division
v. Alcatel-Lucent
USA, Inc., et al
534 Mahmoud Mohamad Mahmoud, IL - Circuit Court - 17-L-584 U.S. District Court forthe | East St. Louis
Mohamad and Madison County Southern District of Illinois Division
Monique Rivette vs.
Armstrong
International, Inc.,
etal.

 

 

 

 

 

 

 

 

 

 

Page 92 of 173
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 96 of 304 PagelID #: 303

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 93 of 294 PagelD #: 96

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
535 Malek Linda Malek, Linda v. IL - Circuit Court - 16-L-1119 U.S. District Court forthe | East St. Louis
Ameron Madison County Souther District of Illinois Division
International
Corporation et al.
536 Malin Willie Malin, Willie and = |MO - Circuit Court - 1622-CC01198 U.S. District Court forthe | Eastem Division
Sue Malin vs. 4520 | City of St. Louis Eastern District of Missouri - St. Louis
Corp, Inc., et al.
537 Manning Weta Weta Manning vs. | IL - Circuit Court - 18-L-000756 U.S. District Court forthe | East St. Louis
Akebono Brake Madison County Southem District of Illinois Division
Corporation, et al.
538 Manz Robert Robert Manz v. [NJ - Superior Court MID-L-5480-18 AS U.S. District Court for the | Trenton Division
Brenntag North - Middlesex Caunty District of New Jersey
America, Inc., et al.
§39 Marchesano Josephine Bryant Elfant, NJ - Superior Court MID-L-05791-18AS U.S. District Court for the | Trenton Division
Individually and as | - Middlesex County District of New Jersey
Executor Ad
Prosequendum of
the Estate of
Josephine M.
Marchesano v.
Johnson &
Johnson, et al.
540 Marett Kevin Kevin and Lori NJ - Superior Court MID-L-007486-17AS U.S. District Court for the | Trenton Division
Marett v. Brenntag | - Middlesex County District of New Jersey
North America, et al.
541 Margarum John Margarum, IL - Circuit Court - 17-L-403 U.S. District Court for the | East St. Lauis
Christine, Madison County Southern District of Illinois Division
Individually and as
Special
Administrator of the
Estate of John E.
Margarum,
deceased vs. A.0.
Smith Corporation,
etal.

 

 

 

 

 

 

 

 

Page 93 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 97 of 304 PagelD #: 304

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 94 of 294 PagelD #: 97

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
NS Removal
District Court
542 Marks Ruth Marks, Ruth P. and JNJ - Superior Court MID-L-6622-17AS U.S. District Court for the | Trenton Division
Alan Marks vs. - Middlesex County District of New Jersey
Brenntag North
America, et al.
543 Marmo Ethel Ethel M. Marmo | NJ - Superior Court L3572-18 U.S. District Court for the } Trenton Division
and Louis Marma, | - Middlesex County District of New Jersey
her husband, vs.
Brenntag North
America, et al.
544 Marshall Arthur Marshall, Arthur IL - Circuit Court - 17-L-1005 U.S. District Court forthe } East St. Louis
and Janet vs. A. W. | Madison County Southern District of Illinois Division
Chesteron, et al.
545 Martin Tamera Lora Shelby, IL - Circuit Court - 2018-L-001153 U.S. District Court forthe | East St. Louis
Individually and as | Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of Tamera
Martin, Deceased,
vs. Arkema Inc., et
al.
546 Martin William Martin, William ©. | IL - Circuit Court - 16-L-838 U.S, District Court forthe | East St. Louis
and Celeste Martin | Madison Caunty Southem District of Illinois Division
vs. Belle Foods,
LLC etal.
547 Martin Timothy Timothy A. Martin | IL - Circuit Court - 19-L-288 U.S. District Court forthe | East St. Louis
and JoAnn Martin v. | Madison County Southem District of Illinois Division
Amphenol
Corporation, et al.
548 Mask Mary Trimble, Linda K. | IL - Circuit Court - 17-L-611 U.S. District Court forthe | East St. Louis
individually and as | Madison County Southern District of Itlinois Division
Executrix of the
Estate of Mary N.
Mask, deceased.
vs. Brenntag North
America, Inc., et al.

 

 

 

 

 

 

 

 

Page 94 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 98 of 304 PagelID #: 305

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 95 of 294 PagelD #: 98

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

index Number

Removal District Court

Division of
Removal
District Court

 

 

549 Mason

Janet

Peoples, Barbara,
Individually and as
Anticipated
Representative of
the Estate of Janet
Mason, Deceased,
Glenn Mason and
Jeffrey Mason vs.
Amcord, Inc., et al.

CA - Superior
Court of California -
Los Angeles

BC687010

U.S. District Court for the
Central District of California

Western Division

 

550 Mason

Dona

Dona Mason and
Ken Mason v.
Brenntag North
America, et al.

NJ - Superior Court
- Middlesex County

MID-L-07484-17

U.S. District Court for the
District of New Jersey

Trenton Division

 

551 Massey

Freddie

Robertson, Brenda
Individually and as
Special
Administrator of the
Estate of Freddie E.
Massey vs. 4520
Corp. Inc., et al.

IL - Circuit Court -
Madisan County

16-L-1239

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

552 Matthes

Victoria

Matthes, Ill, Edwin
A. Individually and
as Special
Administrator of the
Estate of Victoria R.
Matthes, Deceased
vs. Borg-Warner
Morse Tec LLC, et
al.

IL - Circuit Court -
Madison County

17-L-877

U.S. District Court for the
Southern District of illinois

East St. Louis
Division

 

553 Matthews

 

 

Judith

 

Judith Matthews v.
Alfa Laval, Inc., et al

 

IL - Circuit Court -
Madison County

 

17-L-1606

 

U.S. District Court for the
Southern District of Illinois

 

East St. Louis
Division

 

Page 95 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 99 of 304 PageID #: 306

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 96 of 294 PagelD #: 99

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
554 Matthews Barbara Barbara Matthews |NJ - Superior Court MID -L-7514-17AS U.S. District Court for the | Trenton Division
v. Johnson & - Middlesex County District of New Jersey
Johnson, Inc., et al.
555 Mattingly Carol Carol Mattingly vs. | IL - Circuit Court - 18-L-0730 U.S. District Court forthe | East St. Louis
Armstrong Pumps, St. Clair County Souther District of illinois Division
INC., et al.
556 Mazzarese Joseph Mazzarese, Linda, | IL - Circuit Court - 16-L-879 U.S. District Court forthe | East St. Louis
individually and as Madison County Southern District of Illinois Division
Speciat
Administrator of the
Estate of Joseph
W. Mazzarese,
deceased. v.
American Optical
Corporation, et al.
557 McCain Willie Willie F. McCain vs. } IL - Circuit Court - 18-L-0719 U.S. District Court forthe | East St. Louis
4520 Corp Inc., as St. Clair County Souther District of Illinois Division
Successor-in-
Interest to The
Shaw Group, INC.,
etal.
558 McCaleb Billy McCaleb, Lovetta, JMO - Circuit Court - 1622-CC10931 U.S. District Court for the | Eastern Division
Gina Dodson and City of St. Louis Eastern District of Missouri - St. Louis
Michael McCaleb,
as surviving heirs of
Billy McCaleb,
deceased vs.
Armstrong
international, Inc.,
et al.
559 McCarthy Daniel Daniel McCarthy | IL - Circuit Court - 18-L-14 U.S. District Court forthe | East St. Louis
and Barbara Madison County Southern District of Illinois Division
McCarthy v.
American Velodur
Metal, Inc,, etal

 

 

 

 

 

 

 

 

Page 96 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 100 of 304 PagelID #: 307

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 97 of 294 PagelD #: 100

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
560 McCarthy Patricia McCarthy, Patricia NY - Supreme 190338/2017 U.S, District Court for the Manhattan
and Richard vs. Court - NYCAL Southern District of New Division
Brenntag North York
America, tnc., et al.
561 McClain John McClain, John L IL - Circuit Count - 17-L-1406 U.S. District Court for the | East St. Louis
and Mildred vs. Madison County Southern District of fllinois Division
ABB, Inc., et al.
562 McCullough David David McCullough | It - Circuit Court - 19-L-000027 U.S. District Court forthe | East St. Lauis
and Nelda Madison County Southern District of Illinois Division
McCullough v. Ajax
Magnathermic
Corporation, et al.
563 McDonald Matthew Matthew McDonald |NJ - Superior Court MID-L-122-18AS U.S. District Court for the | Trenton Division
v. Brenntag North | - Middlesex County District of New Jersey
America, et al.
564 McFarland Julia McFarland, Julia vs. | IL - Circuit Court - 16-L-B40 U.S. District Court forthe | East St. Louis
John Crane, Inc, et | Madison County Southern District of Illinois Division
al.
565 McGuire Michael Michael C. McGuire | IL - Circuit Court - 18-L-668 U.S. District Court forthe | East St. Louis
v. ABB, INC., St. Clair County Southern District of Illinois Division
Individually and as
Successor-in-
Interest to ITE
Electrical Praducts
co., and BBC
Brown Bovei, et al.,
566 McKewen Helen McKewen, Helen | IL - Circuit Court - 16-L-1700 U.S. District Court forthe | East St. Louis
and Robert vs. Madison County Southern District of Illinois Division
Armstrong Pumps,
Inc., et al.

 

 

 

 

 

 

 

 

Page 97 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 101 of 304 PagelID #: 308

Case 1:19-mc-00103-UNA Documenti1-1 Filed 04/18/19 Page 98 of 294 PagelD #: 101

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
567 McLean Robert McLean, Patrick, IL - Circuit Court - 16-L-1175 U.S. District Court forthe | East St. Louis
Individually and as Madison County Southern District of Illinois Division
Special
Administrator of the
- Estate of Robert
McLean, Deceased.
568 McLeod Lubertha Lubertha McLeod v. |LA - District Court - 2018-5352 U.S. District Court for the N/A
AT&T, et al. Orleans Parish Eastern District of
Louisiana
569 McMillan Victoria Victoria McMillan as | IL - Circuit Court - 17-L-1144 U.S. District Court for the | East St. Louis
Special Madison County Southern District of Illinois Division
Administrator(s) for
Joan Osborn,
Deceased vs. A.W.
Chesterton
Company, et al.
570 McNeal, Jr. Willie Willie McNeal, Jr., CA - Superior BC698965 U.S. District Court for the |Western Division
Pltf. vs. AutoZone, |Court of California - Central District of California
Inc., et al. Los Angeles
571 McNeely Gary McNeely, Gary and | IL - Circuit Court - 46-L-830 U.S. District Court for the East St. Louis
Marjorie McNeely Madison County Southern District of Illinois Division
vs. Aerca
International Inc., et
al.
572 McNeill-George D'Angela McNeill-George, |NJ- Superior Court MID-L-7049-16AS U.S. District Court for the | Trenton Division
D'Angela M. vs. | - Middlesex County District of New Jersey
Brenntag North
America, et al.
573 Merkey Cathie Merkey, Cathie and | IL - Circuit Court - 17-L-905 U.S. District Court forthe | East St. Louis
Randy vs. A.K. Madison County Sauthern District of Illinois Division
Steel Corporation
fikfa Armco Steel
Corporation, et al.
874 Merritt Lee Merritt, Lee K.v. | IL - Circuit Court - 16-L-1064 U.S. District Court for the | East St. Louis

 

 

 

A.O. Smith
Corporation, et al.

Madison County

 

 

 

Southern District of Illinois

Division

 

 

Page 98 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 102 of 304 PagelID #: 309

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 99 of 294 PagelD #: 102

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

575 Messerschmid

Marianne

Marianne
Messerschmid and
David
Messerschmid, h/w,
v. Brenntag North
America, as a
successor-in-
interest to Mineral
Pigment Solutions,
Inc., et al.

NJ - Superior Court
- Middlesex County

MID-L-01912-19AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

576 Meyer

Terry

Terry Meyer,
Individually and as
Special
Administrator of the
Estate of Mildred
Meyer, Deceased

IL - Circuit Court -
St. Clair County

18-L-0551

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

577 Michaels

Janet

Carlson, Lisa M.,
Individually and as
Special
Administrator of the
Estate of Janet L.
Michaels,
Deceased vs.
Armstrong Pumps,
Inc, et al.

IL - Circuit Court -
Madison County

17-L-116

U.S. District Court for the
Southern District of iinois

East St. Louis
Division

 

578 Mifflin

John

Mifflin, John vs.
Akebono Brake
Corporation, et al.

IL - Circuit Court -
St. Clair County

17-L-638

U.S. District Court for the
Southern District of Hlinois

East St. Louis
Division

 

579 ~ Mitan

Elizabeth

Elizabeth Milan vs.
Pfizer Inc, et al.,

NY - Supreme
Court - NYCAL

1903542018

U.S. District Court for the
Southern District of New
York

Manhattan
Division

 

 

580 Miller

 

 

Frank

Frank A. Miller and
Joyce Miller vs.
Armstrong Pumps,

 

Inc,, et al.,

 

IL - Circuit Court -
St. Clair County

 

18-L-765

 

U.S. District Court for the
Southern District of Illinois

 

East St. Louis
Division

 

Page 99 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 103 of 304 PagelD #: 310

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 100 of 294 PagelD #: 103

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

#

Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

index Number

Removal District Court

Division of
Removal
District Court

 

581

Miller

Marlene

Marlene Miller,
Individually and as
Special
Administrator of the
Estate of Marlin

Pullon, Deceased v.

Ameron
International
Corporation, et al.

IL - Circuit Court -
Madison County

18-L-532

U.S. District Court for the
Southern District of ilinois

East St. Louis
Division

 

582

Miller

Veronica

Miller, Ronald
Raymond,
individually and as
a Personal
Representative and
Personal
Representative ad
Prosequendum of
the Estate of
Veronica Miller vs.
Brenntag North
America, et al.

NJ - Superior Court
- Middlesex County

MID-L-5972-17AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

583

Miller

Stephanie

Miller, Janet,
Executrix of the
Estate of Stephanie
Miller, deceased.
vs. Brenntag North
America, Inc., et al.
vs.

NY - Supreme
Court - NYCAL

190188/2017

U.S. District Court for the
Southern District of New
York

Manhattan
Division

 

584

Miller

Kendra

Miller, Kenda Ann
and Bruce Allen
Miller vs. Advance
Auto Parts, Inc.

WV - Circuit Court -
Kanawha County

17-C-1063-KAN Bloom

U.S. District Court for the
Southern District of West
Virginia

Charleston
Division

 

585

 

Milo

 

Gary

 

Milo, Gary and
Phyllis Milo vs. 3M
Company, et al.

 

RI - Superior Court
- Providence
County

 

16-0865

 

U.S. District Court for the
District of Rhode Island

 

N/A

 

Page 100 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 104 of 304 PageID #: 311

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 101 of 294 PagelD #: 104

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
586 Minassian Donald Donald Minassian NY - Supreme 190399/2018 U.S. District Court for the Manhattan
and Elaine Court - NYCAL Southern District of New Division
Minassian vs. York
Brenntag North
America, et al.
587 Miner Mary Kimberly Canzater, | IL - Circuit Court - 2018L001298 U.S. District Court forthe | East St. Louis
Individually and as | Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of Mary
Miner, Deceased vs.
588 Mitchell lona Barbara Keith, IL - Circuit Court - 18-L-778 U.S. District Court forthe | East St. Louis
Individually and as St. Clair County Southern District of Illinois Division
Special
Administrator of the
Estate of lona
Mitchell, Deceased
vs. Armstrong
International, Inc.
589 Mitchell Maureen Maureen Mitchell, MA - Superior 18-3726 U.S. District Court for the | Boston Division
Pitf. vs. Johnson & | Court - Middlesex District of Massachusetts
Johnson, et al., County
590 Mohyde Patrice Patrice Mohyde and |NJ - Superior Court MID-L-8181-18AS U.S. District Court for the | Trenton Division
Michael Scalizi H/W | - Middlesex County District of New Jersey
v. A.O. Smith Water
Products Co., et al.
591 Molstad John Molstad, Helen, IL - Circuit Court - 17-L-1052 U.S. District Court for the East St. Louis

 

 

 

Individually and a
Special
Administrator of the
Estate of John
Molstad, deceased.

vs, Aetna, Inc., et al.

Madison County

 

 

 

Southern District of Illinois

 

Division

 

Page 101 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 105 of 304 PageID #: 312

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 102 of 294 PagelD #: 105

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
592 Monka Robert Robert Monka and | IL - Circuit Court - 2018-L-000124 U.S. District Court forthe | East St. Louis
Deann Monka v. Madison County Southern District of Illinois Division
ABB, Inc. et al.
593 Montell James Hernandez, Regina | IL - Circuit Court - 16-L-876 U.S. District Court for the | East St. Louis
Montell, Individually | Madison County Southern District of Illinois Division
and as Special
Administrator of the
Estate of James R.
Montell, Deceased.
v. ABB, Inc, et al.
§94 Mooneyhan Lee Mooneyhan, Tara, | It - Circuit Court - 16-L-873 U.S. District Court forthe | East St. Louis
Individually and as | Madison County Southern District of Mlinois Division
Special
Administrator of the
Estate of Lee Roy
Mooneyhan,
Deceased. v.
Ameron
International
Corporation, et al.
595 Moore Paul Paul Moore and IL - Circuit Court - 17-L-1024 U.S. District Court forthe | East St. Louis
Shirley Moore v. Madison County Southern District of Illinois Division
ABB, Inc. et al.

596 Morgan Michael Michael K. Morgan | It - Circuit Court - 18-L-865 U.S. District Court forthe | East St. Lauis
and Leanna Morgan } Madison County Southern District of Illinois Division
vs. Arvinmeritor, et

al.
597 Morgan Bonita Bonita Morgan and | IL - Circuit Court - 19-L-239 U.S. District Court forthe | East St. Louis
John Morgan v. Madison County Southern District of Illinois Division
Borg-Warner Morse
TEC LLC, as
Successor-By-
Merger to Borg-
Warmer
Corporation, et al.

 

 

 

 

 

 

 

 

Page 102 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 106 of 304 PagelID #: 313

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 103 of 294 PagelD #: 106

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

598 Morrow

David

Morrow, David and
Patricia Morrow v.
Ameron
International
Corporation et al.

IL - Circuit Court -
St. Clair County

16-L-336

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

599 Morse

Billy

Morse, Carolyn,
Michelle Morse,
Gregg Morse and
Steffan Morse as
the surviving heirs
of Billy Morse,
Deceased. v,
Armstrong Pumps,
Inc., et al.

MO - Circuit Court -
City of St. Louis

1622-CC10183

U.S. District Court for the
Eastern District of Missouri

Eastern Division
- St. Louis

 

600 Moses

Patricia

Scott Moses,
Individually and as
Special
Administrator of the
Estate of Patricia
Moses v. American

Talc Company, et al.

IL - Circuit Court -
Madison County

17-L-20

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

601 Maure-Cabrera

Blanca

Blanca Moure-
Cabrera v. Cyprus
Amax Minerals Co.,
individually and as

successor in
interest to Charles

Mathieu, et al.

FL - 11th Judicial
Circuit - Miami-
Dade County

2019-000727-CA-01

U.S. District Court for the
Southern District of Florida

Miami Division

 

602 Mulcahey

Sandra

Mulcahey, Sandra
vs. Armstrong
Pumps, Inc., et al.

IL - Circuit Court -
Madison County

17-L-368

U.S, District Court for the
Southern District of Illinois

East St. Louis
Division

 

603 Mulvey

 

 

 

Kayla

Mulvey, Kay F. vs.
American Talc

 

Company, et al.

NJ - Superior Court
- Middlesex County

 

 

MID-L-5973-17AS

 

U.S. District Court for the
District of New Jersey

Trenton Division

 

 

Page 103 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 107 of 304 PageID #: 314

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 104 of 294 PagelD #: 107

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number. Removal District Court Division of
Removal
District Court
604 Muniz Veronika Veronika Muniz and | IL - Circuit Court - 18-L-1072 U.S. District Court forthe | East St. Louis
Robert Muniz vs. Madison County Southern District of Illinois Division
Avon Products, Inc.,
etal.
605 Musick Ginger Musick, Mark A., | IL - Circuit Court - 17-L-1352 U.S. District Court forthe | East St. Louis
Individually and as Madison County Southern District of Ilfinais Division
Special
Administrator for
ihe Estate of Ginger
Cc. Musick,
Deceased, vs. Avon
Products, et al.
606 Mustapick Gerald Gerald and Irene NY - Supreme 604068/2018 U.S. District Court for the Central Islip
Mustapick v. A.W. Court - Nassau Eastern District of New Division
Chesterton, Inc, County York
607 Muzquis Ramon Maria Dolores Soto CA - Superior BC687351 U.S. District Court for the | Western Division
de Muzquis, Court of California - Central District of California
personal Los Angeles
representative of
the Estate of
Ramon Francisco
Muzquis v.
AutoZone, Inc., et al.
608 Myers Doreen Doreen Myers v. CA - Superior BC720136 U.S. District Court forthe |Western Division
Avon Products inc., |Court of California - Central District of California
et al. Los Angeles
609 Myers Bonnie Bonnie J. Myers v. [NJ - Superior Court MID-L-02585-18 AS U.S. District Court for the | Trenton Division
Borgwarner Morse | - Middlesex County District of New Jersey
Tec LLC, etal.
610 Myers Cheryl Chery! Myers and |NJ- Superior Court MID-L-01161-19 AS U.S. District Court forthe | Trenton Division
Mark Myers, her | - Middlesex County District of New Jersey
husband, v.
Brenntag North
America, et al.

 

 

 

 

 

Page 104 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 108 of 304 PagelID #: 315

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 105 of 294 PagelD #: 108

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
611 Nealon Linda Nealon, Linda vs. | IL - Circuit Court - 17-L-263 U.S. District Court forthe | East St. Louis
Armstrong Pumps, Madison County Southern District of Illinois Division
inc, et al.
612 Neet Lurlaina Neet, Lurlaina Kay | IL - Circuit Court - 46-L-1558 U.S. District Court forthe | East St. Louis
vs., Akebono Brake | Madison County Southern District of Illinois Division
Corporation, et al.
613 Negron Pedro Negron, Pedro vs. | SL - Circuit Court - 17-L-1349 U.S. District Court forthe | East St. Louis
Ameron Madison County Southern District of Illinais Division
International
Corporation, et al.
614 Nell Paul Nell, Paul and IL - Circuit Court - 17-L-498 U.S. District Court forthe | East St. Louis
Karen vs. Building Madison County Southern District of Illinois Division
Services Industrial
Supply, Inc., et al.
615 Nelson Robert Rita Nelson, Lauren |MO - Circuit Court - 1822-CC11802 U.S. District Court for the | Eastern Division
Nelson and Jenelle | City of St. Louis Eastern District of Missouri - St. Louis
Atkins as the
surviving heirs of
Robert L. Nelson,
Deceased v.
Ameran
International
Corporation,
Individually and as
Successor-in-
Interest to
Bondstrand, et al.
616 Nemeth David Nemeth, David and | IL - Circuit Court - 17-L-617 U.S. District Court forthe | East St. Louis
Sharon vs. Madison County Southern District of IHinais Division
Akebono Brake
Corporation, et al.
617 Nemo Brenda Brenda Nemo vs. | IL - Circuit Court - 18-L-000759 U.S. District Court forthe | East St. Louis
Armstrong Pumps Madison County Southern District of Minois Division
Inc, et al.
618 Neuman Doris Neumann, Doris vs. | IL - Circuit Court - 17-L-882 U.S. District Court forthe | East St. Louis
Aurora Pump, et al. | Madison County Southern District of Illinois Division

 

 

 

 

 

 

 

 

Page 105 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 109 of 304 PagelID #: 316

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 106 of 294 PagelD #: 109

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District San
619 Newby John Newby, John and | IL - Circuit Court - 46-L-412 U.S. District Court forthe | East St. Louis
Lula Newby v. St. Clair County Southern District of Iilinois Division
Akebono Brake
Corporation, et al.
620 Nezat, Jr. Charles D. Charles D. Nezat [NJ - Superior Court MID-L-04557-18AS U.S. District Court for the | Trenton Division
Jr. and Kelsey L. | - Middlesex County District of New Jersey
Nezat vs. Brenntag
North America, et al.
621 Nicholson Melinda Nicholson, Melinda | IL - Circuit Court - 16-L-404 U.S. District Court forthe | East St. Louis
and Mike Madison County Southern District of Iflinois Division
Nicholson, vs.
Akebono Brake
Corporation, et al.
622 Nicolay John Nicolay, John E., Jr. | IL - Circuit Court - 17-L-1271 U.S. District Court for the East St. Louis
vs. Borg-Warner Madison County Southern District of Illinois Division
Morese Tec, LLC,
et al.
623 Niemeyer Shirley Niemeyer, Shirley NY - Supreme 190156/2017 U.S. District Court for the Manhattan
vs. Brenntag North Court - NYCAL Southern District of New Division
America, Inc., et al. York
624 Norick Lydia Lydia Jane Norick [NJ - Superior Court MIO L 1815-19 AS U.S. District Court for the | Trenton Division
v. Cyprus Amax | - Middlesex County District of New Jersey
Minerals Company,
individually, and as
successor to Sierra
Talc Company and
United Talc
Company, et al.
625 Nott Emest Emest Nott and CA - Superior SCV-263871 U.S. District Court for the | San Francisco-
Judith Nott v. Court of California - Northern District of Oakland Division
Cummins, Inc., et al.| Sonoma County California

 

 

Page 106 of 173
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 110 of 304 PageID #: 317

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 107 of 294 PagelD #: 110

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number. Removal District Court Division of
Removal
District Court
626 Novack Renee Novack, Kevin as NY - Supreme 190046/2016 U.S. District Court for the Manhattan
Administrator of the | Court - NYCAL Southern District of New Division
Estate of Renee York
Novack vs. A.O.
Smith, et al.
627 Novick Linda Novick, Linda vs. | IL - Circuit Court - 17-1-919 U.S. District Court forthe | East St. Louis
Armstrong Madison County Southern District of Illinois Division
International, Inc.,
et al.
628 Ober William William R. Ober IL - Circuit Court - 18-L-767 U.S. District Court forthe | East St. Louis
and Nancy lIber vs. St. Clair County Southern District of Illinois Division
Armstrong Pumps,
Inc., etal.
629 Oberle Nancy Nancy Oberle, IL - Circuit Court - 17-L-1441 U.S. District Court forthe | East St. Louis
Individually and as | Madison County Southern District of Iltinois Division
Special
Administrator of the
Estate of Thomas
Oberle, Deceased
630 O'Connor Thomas O'Connor, Thomas | IL - Circuit Court - 17-L-1643 U.S. District Court forthe | East St. Louis
and Joann Madison County Southern District of Illinois Division
O'Connor vs. ABB,
Inc., et al.

 

 

 

 

 

 

 

 

Page 107 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 111 of 304 PagelID #: 318

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 108 of 294 PagelD #: 111

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

Plaintiff Last Name

 

631

O'Connor

Plaintiff First Name

Case Caption

State Court

ladex Number

Removal District Court

Division of
Removal

 

632

Susan

Susan O'Connor,
Individually and as
Special
Administrator of the
Estate of Patrick J.
O'Connor,
Deceased, v. ABB,
Inc., Individually
and as Successor-
in-Interest to ITE
Electrical Products
Co., and BBC
Brown Boveri, et al.

IL - Circuit Court -
St. Clair County

19-L-116

U.S. District Court for the
Southem District of Illinois

District Court
East St. Louis
Division

 

633

Offenburger

Ohde

Barbara

Karen

Barbara
Offenburger and
Joseph Offenburger
vs. Albany
International Corp.,
Individually and as

Successor-in-
Interest to Albany
Felts and Appleton
Wire Works, et al.,

IL - Circuit Court -
Madison County

18-L-1245

U.S. District Court for the

Southern District of Illinois

East St. Louis
Division

 

634

Olbekson

Karen Ohde v. 4520
Corp. inc, as
Successor-in-

interest to THE

SHAW GROUP

Inc., et al.

MO - Circuit Court -
Jackson County

1816-CV27939

U.S. District Court for the

Western District of Missouri

Western
Division -
Kansas City

 

 

 

 

Ann Olbekson v.
3M Company, et al.

 

iL - Circuit Court -
Madison County

 

 

18-L-311

U.S. District Court for the
Southern District of Illinois

 

East St. Louis
Division

 

 

 

Page 108 of 173
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 112 of 304 PagelID #: 319

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 109 of 294 PagelD #: 112

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
635 Oliver Dan Dan R, Oliver and | IL- Circuit Court - 18-L-664 U.S. District Court forthe { East St. Louis
Paula Oliver v. A.O. | St. Clair County Southern District of illinois Division
Smith Corporation,
etal.
636 Oliver Robert Robert D, Oliver | IL - Circuit Court - 18-L-777 U.S. District Court for the | East St. Louis
and Marlys Oliver St. Clair County Southern District of lifinois Division
vs. 4520 Corp. Inc.,
as Successor-in-
Interest to The
Shaw Group, Inc.,
etal.
637 Olivero Nidia Olivero, Nidia E. vs. [NJ - Superior Court MID-L-0529-18AS U.S. District Court for the | Trenton Division
Brenntag North - Middlesex County District of New Jersey
America, et al.
638 Olson Dale Olson, Charlotte, | IL - Circuit Court - 16-L-780 U.S, District Court forthe | East St. Louis
Individually and as Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of Dale A.
Olson, Deceased.
vs. ABB Inc., et al.
639 O'Reilly David O'Reilly, David vs. | IL - Circuit Court - 16-L-616 U.S. District Court forthe | East St. Louis
4520 Corp, Inc., et St. Clair County Southern District of Illinois Division
al.
640 O'Riorden Lorraine Lorraine O'Riorden MA - Superior 17-1121 U.S. District Court for the | Boston Division
v. Metropolitan Life | Court - Middiesex District of Massachusetts
Insurance County
Company, et al.

 

 

 

 

 

 

 

 

Page 109 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 113 of 304 PagelD #: 320

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 110 of 294 PagelD #: 113

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

# Plaintiff Last Name Plaintiff First Name Case Caption State Court

 

Index Number Removal District Court Division of
Removal

District Court

641 Orme Bernard Ome, Jane, IL - Circuit Court - 17-L-1521 U.S. District Court forthe ]} fast St. Louis
individually and as Madison County Southern District of Illinois Division

Special

Administrator of the
Estate of Bernard
Orne, deceased vs.
Albany International
Com., et al.

 

642 Ortiz

 

Epifanio Ortiz, Del Refugio | IL - Circuit Court - U.S, District Court forthe | East St. Louis
Maria and Laura Madison County Southern District of Minais Division
Tomasa Gonzalez,
both, Individually
and as Co-Special
Administrators of
the Estate of
Epifanio Ortiz,
Deceased. vs. A.W.
Chestertan, Inc., et

16-L-624

al.
643 Osbome Gale Osborne, Cynthia, | IL- Circuit Court - 16-L-257 U.S. District Court forthe | East St. Louis
individually and as St. Clair County Southern District of lilinois Division
Special
Administrator of the
Estate of Gale

Osborne,

Deceased. vs.
American Optical
Corporation, et al.

 

 

 

 

 

 

 

 

 

 

 

Page 110 of 173
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 114 of 304 PagelID #: 321

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 111 of 294 PagelD #: 114

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

644 Osborne

Bonita

Bonita Osborne and
Roger Osborne v.
Ameron
International
Corporation,
Individually and as
Successor-in-
Interest to
Bondstrand, et al.

IL - Circuit Court -
Madison County

19-L- 000310

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

645 Ost

Dana

Dana Ost and
Krystoff Ost, vs.
Armstrong Pumps,
INC., etal,

IL - Circuit Court -
Madison County

18-L-1580

U.S. District Court for the
Southern District of Illinais

East St. Louis
Division

 

646 Oswald

Joanna

Joanna Oswald and
Roger Bailey v.
Cyprus Amax
Minerals Company,
etal.

CA - Superior
Court of California -
Placer County

$SCV0040443

U.S. District Court for the
Eastem District of California

Sacramento
Division

 

647 Owen

Sherry

Michael Chase,
Individually and as
Special
Administrator of the
Estate of Sherry
Owen v. Ameron
international Corp.,
et al.

IL - Circuit Court -
Madison County

18-L-323

U.S. District Court for the
Souther District of Illinois

East St. Louis
Division

 

 

648 Owens

 

 

Shanta

 

Shanta Owens, Pitf.
vs. Cyprus Amax
Minerals Company,
etc., et al.,

 

CA - Superior
Court of California -
Los Angeles

 

18STCV08280

 

U.S. District Court for the
Central District of California

 

Western Division

 

Page 111 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 115 of 304 PagelID #: 322

Case 1:19-mc-00103-UNA Document i-1 Filed 04/18/19 Page 112 of 294 PagelD #: 115

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

649 Oxford

Horace

Horace Oxford v.
4520 Corp. Inc., as
Successor-in-
Interest to The
Shaw Group, Inc.,
etal.

IL - Circuit Court -
Madison County

18-L-170

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

650 Pacheco

Jose

Jose Pacheco and

Maryann Rodriguez

v. American Honda

Motor Co., Inc., et
al.

IL - Circuit Court -
Madison County

18-L-544

U.S. District Court for the
Souther District of Illinois

East St. Louis
Division

 

651 Packard

Leslie

Leslie Packard
individually and as
Personal
Representative af
the Estate of
Kathleen Packard,
Deceased vs.
American Tale
Company, et al.

CA - Superior
Court of California -
Los Angeles

BC716434

U.S. District Court for the
Central District of California

Western Division

 

652 Padgett

Marshall

Padgett, Vicki,
Individually and as
Special
Administrator of the
Estate of Marshall
Padgett, Deceased.
vs. American
Optical Corporation,
et al.

IL - Circuit Court -
Madison County

16-L-775

U.S. District Court for the
Souther District of Ittinois

East St. Louis
Division

 

653 Pagakis

Billie Jean

Billie Jean Pagakis
and Delbert
Pagakis vs.

Brenntag North
America, et al.

NJ - Superior Court
- Middlesex County

MID-L-04561-18AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

654 Page

 

 

Joseph

 

Joseph O, Page v.
Barrett Minerals,
Inc,, etal,

NJ - Superior Court
- Middlesex County

 

 

MID-L-2379-19 AS

 

U.S. District Court for the
District of New Jersey

Trenton Division

 

 

Page 112 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 116 of 304 PageID #: 323

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 113 of 294 PagelD #: 116

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number. Removal District Court Division of
Removal
District Court
655 Paine Charles Paine, Charles and | IL - Circuit Court - 16-L-979 U.S. District Court forthe | East St. Louis
Linda Paine v. ABB, | Madison County Souther District of Illinois Division
Inc. et al.
656 Palmer Tom Tom Palmer and | IL - Circuit Court - 18-L-1241 U.S. District Court forthe | East St. Louis
Vaso Palmerv. Madison County Southem District of Illinois Division
Armstrong Pumps,
Inc. et al
657 Palumbo Mark Mark Palumbo and | RI - Superior Court PC-2018-8053 U.S. District Court for the N/A
Anne Palumbo v. - Providence District of Rhode Island
Johnson & County
Johnson, et al.
658 Papanicolaou Anastasia Demopoulos, IL - Circuit Court - 17-L-940 U.S. District Court forthe | East St. Louis
Evridiki, Individually | Madison County Southern District of Illinois Division
and as Special
Administrator of the
Estate of Anantasia
Papanicolaou,
Deceased, vs.
American Biltrite,
Inc., et al.
659 Papkee Eric Eric Papkee, as MA - Superior 16-3742 U.S. District Court forthe | Boston Division
Personal Court - Middlesex District of Massachusetts
Representative of County
the Estate of Susan
A. Stewart, and
John W. Stewart,
; Individually, v. A.
W. Chesterton
Company, et al.

 

 

 

 

 

 

 

 

Page 113 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 117 of 304 PagelID #: 324

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 114 of 294 PagelD #: 117

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number.

Removal District Court

Division of
Removal
District Court

 

660 Parisien

Emest

Ernest Parisien and
Verna Parisien v.
4520 Corp. Inc., as
Successor-in-
Interest to The
Shaw Group, Inc.,
et al.

IL - Circuit Court -
St. Clair County

18-L-0830

U.S. District Court for the
Southern District of Minois

East St. Louis
Division

 

661 Parker

Phillip

Phillip E. Parker
and Rose Parker v.
AK Steel
Corporation f/k/a
Armco Steel
Corporation, et al.

IL - Circuit Court -
Madison County

19-L-000179

U.S. District Court for the
Sauthern District of Illinois

East St. Louis
Division

 

662 Parker

Warren

Parker, Warren E.
v. Aerco
International, Inc.,
et al.

MO - Circuit Court -
City of St. Louis

1622-CC09826

U.S. District Court for the
Eastern District of Missouri

Eastern Division
- St. Louis

 

663 Paxton

Valorie

Valorie Paxton,
Individually and as
Special
Administrator of the
Estate of Michael
Paxton, Deceased,
v. Armstrong
International, Inc.,
et al.

IL - Circuit Court -
St. Clair County

19-L-0048

U.S. District Court for the
Souther District of Illinois

East St. Louis
Division

 

664 Payne

 

 

Edward

 

Payne, Michael H.,
Individually and as
Special
Administrator of the
Estate of Edward
Payne, Deceased
vs. 4520 Carp Inc,
et al.

IL - Circuit Court -
Madison County

 

 

17-L-157

 

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

 

Page 114 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 118 of 304 PageID #: 325

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 115 of 294 PagelD #: 118

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

665 Pearce

Sarah

Sarah Richardson
Pearce and Timothy
Pearce v. Ameran
International
Corporation,
Individually and as
Successor-in-
Interest to
Bondstrand, et al.

IL - Circuit Court -
Madison County

18-L-100

U.S. District Court for the
Southern Oistrict of Illinois

East St. Louis
Division

 

666 Peglow

Amanda

Amanda Peglow v.
Brenntag North
America, et al.

NJ - Superior Court
- Middlesex County

MID-L-05859-18AS

U.S, District Court for the
District of New Jersey

Trenton Division

 

667 Pennington

Albert

Albert Pennington
vy. Ameron
International
Corporation,
Individually and as
Successor-in-
Interest to
Bondstrand, et al.

IL - Circuit Court -
Madison County

18-L-122

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

668 Pennington

Ralph

Peterson, Pamela,
individually and as
Special
Administrator of the
Estate of Ralph
Pennington,
deceased vs.
American Biltrite,
Inc., et al.

IL - Circuit Court -
Madison County

17-L-392

U.S, District Court for the
Southern District of Illinois

East St. Louis
Division

 

669 Perala

 

 

Vernen

 

Perala, Winnifred
as the surviving heir
of Vernen Perala,
deceased v. ABB,
Inc,, etal,

MO - Circuit Court -
City of St. Louis

 

 

1622-C€C 10190

 

U.S. District Court for the
Eastern District of Missouri

Eastern Division
- St. Louis

 

 

Page 115 of 173

 
Case 2:19-cv-00526-JDC-KK Document1-2 Filed 04/25/19 Page 119 of 304 PagelID #: 326

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 116 of 294 PagelD #: 119

 

 

 

 

 

 

 

EXHIBIT 1-A
Non-Ovarian Cancer Actions Pending in State Court
# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
670 Percer Robert Percer, Robert and | IL - Circuit Court - 16-L-1198 U.S. District Court forthe | East St. Louis
Rita Percer v. Allied | Madison County Southern District of Mlinois Division
Insulation Supply
Co., Inc., et al.
671 Perezchica Salvador Del Socorro IL ~ Circuit Court - 16-L-679 U.S, District Court forthe | East St. Louis
Perezchica, Maria, Madison Caunty Southern District of Illinois Division
Individually and as
Special
Administrator of the
Estate of Salvador
Perezchica,
Deceased. vs.
Albany International
Corp. et al.
672 Perkins Tommy Tommy L. Perkins | IL - Circuit Court - 19-L-0042 U.S. District Court for the | East St. Louis
v. AK Steel St. Clair County Southern District of Illinois Division
Corporation fik/a
Armco Steel
Corporation, et al.
673 Perotti Danny Perotti, Danny and | IL - Circuit Court - 16-L-1157 U.S. District Court forthe | East St. Louis
Katherine Perotti v. | Madison County Southern District of Ittinois Division
Aurora Pump
Company
674 Peroutka Diane Peroutka, Diane IL - Circuit Court - 17-L-1589 U.S. District Court forthe | East St. Louis
and Larry vs. A.W. | Madison County Southem District of Illinais Division
Chesterton
Company, et al.

 

 

 

 

 

 

 

 

 

Page 116 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 120 of 304 PageID #: 327

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 117 of 294 PagelD #: 120

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court index Number Removal District Court Division of
Removal
District Court
675 Pery Charles David Perry, IL - Circuit Court - 18-L-1565 U.S. District Court forthe | East St. Louis
Individually and as Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of Charles
G. Perry Ill,
Deceased vs.
Armstrong Pumps,
INC., et al.,
676 Petas Victoria Petas, Victoria v. CA - Superior BC701665 U.S. District Court for the | Western Division
Avon Praducts, Inc., |Caurt of California - Central District of California
et al. Los Angeles
677 Peters Frank Frank Peters v. AK | IL - Circuit Court - 18-L-194 U.S. District Court forthe | East St. Louis
Steel Corporation Madison County Southern District of Illinois Division
fikia ARMCO Steel
Corporation, et al.
678 Peterson Raymond Peterson, Raymond | IL - Circuit Court - 17-L-1351 U.S. District Court forthe | East St. Louis
and Debra vs. Madison County Southern District of Illinois Division
Akebono Brake
Corporation, et al.
679 Peterson David Drew Peterson, as |NJ - Superior Court L-001957-18 AS U.S. District Court forthe | Trenton Division
Personal - Middlesex County District of New Jersey
Representative of
the Estate of David
A, Petersan,
deceased and Linda
Peterson,
Individually v.
Brenntag North
America, et al.
680 Peterson Stanley Stanley Peterson |NJ- Superior Court MID-L-03435-18-AS U.S. District Court forthe | Trenton Division
and Debby - Middlesex County

 

 

Peterson v. BASF
Catalysts, LLC,

 

etc., et al.

 

 

 

District of New Jersey

 

 

 

Page 117 of 173
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 121 of 304 PagelID #: 328

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 118 of 294 PagelD #: 121

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

681

Pierce

Kathleen

Van Dyke, April,
individually and as
Special
Administrator of the
Estate of Kathleen
P, Pierce,
deceased, vs.
American
International
Industries, et al.

IL - Circuit Court -
Madison County

17-L-637

U.S. District Court for the
Southern District of M{inois

East St. Louis
Division

 

682

Pierceall

David

David Pierceall,
individually and as
Special
Administrator of the
Estate of Juanita
Miller, Deceased v.
Aerojet
Rocketdyne, Inc., et
al.

IL - Circuit Court -
Madison County

18-L-1472

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

683

Pisel

Don

Don Pisel,
individually and as
Special
Administrator of the
Estate of Judith
Pisel, Deceased v.
Ameron
International
Corporation,
Individually and as
Successor-in-
Interest to
Condstrand, et al.

IL - Circuit Court -
Madison County

18-L-1475

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

684

 

Poirier

 

Lorraine

 

Lorraine Poirier v.
Brenntag North
America, et al.

NJ - Superior Court
- Middlesex County

 

 

MID-L-02640-18AS

 

U.S. District Court for the
District of New Jersey

Trenton Division

 

 

Page 118 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 122 of 304 PagelID #: 329

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 119 of 294 PagelD #: 122

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court index Number Removal District Court Division of
Removal
District Court
685 Poisson Joseph Joseph Poisson IL - Circuit Court - 18-L-1485 U.S. District Court forthe | East St. Louis
and Patsy Poisson | Madison County Southern District of Illinois Division
v. Armstrong
International, Inc.,
et al.
686 Pollakov Ruth Pollakov, Ruth and | IL - Circuit Court - 17-L-556 U.S. District Court forthe | East St. Louis
Ronald vs. Aurora Madison County Souther District of Illinois Division
Pump Company, et
al.
687 Pollinger Helen Helen R. Pollinger |NJ- Superior Court MID-L-00446-19AS U.S. District Court for the | Trenton Division
and William - Middlesex County District of New Jersey
Pollinger v. Cyprus
Amax Minerals
Company,
Individually, and as
successor to Sierra
Talc Company and
United Talc
Company, et al.
688 Powell Karen Powell, Karen and | IL - Circuit Court - 17-L-698 U.S. District Court for the East St. Louis
Charles vs. 4520 Madison County Southern District of Illinois Division
Corp Inc. as
Successor In
Interest to The
Shaw Group, Inc.,
et al.
689 Powell Tiffanie Tiffanie Powell and | IL - Circuit Court - 48-L-1141 U.S. District Court for the | East St. Louis
Allan Pierce v. Madison County Southern District of illinois Division
Ameroan
International Carp.,
et al.
690 Powers Kay Powers, Danielle |LA - District Court - 2016-0983 U.S, District Court for the Lafayette
Ann vs. Beacon Layfayette Parish Western District of Division

 

 

 

CMP Corp, etal.

 

 

 

Louisiana

 

 

Page 119 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 123 of 304 PagelD #: 330

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 120 of 294 PagelD #: 123

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
691 Preciado Pedra Pedro Preciado vs. |NJ- Superior Court MID-L-03702-1BAS U.S. District Court for the | Trenton Division
Johnson & - Middlesex County District of New Jersey
Johnson, et al.
692 Priddy Wilma Wilma Priddy vs. 84 |NJ - Superior Court MID- L-04626-18AS U.S. District Court for the | Trenton Division
Lumber Company, | - Middlesex County District of New Jersey
et al.
693 Prince Jr. Philip Prince, Jr., Philip S. | IL - Circuit Court - 16-L-801 U.S. District Court forthe | East St. Louis
and Susan Prince Madison County Southern District of Illinois Division
vs. ABB, Inc., et al.
694 Pritchard Jodie Jodie Pritchard vs. | FL- 17th Judicial 18027833CA27 U.S. District Court forthe | Fort Lauderdale
Cyprus Amax Circuit - Broward Southern District of Florida Division
Minerals Company, County
etc., et al.,
695 Provinzano Holli Provinzano, Holli [NJ - Superior Court MID-L-2464-17AS U.S. District Court for the | Trenton Division
and Ryan vs. - Middlesex County District of New Jersey
Cyprus Amax
Minerals Company,
etal.
696 Publik Robert Robert Publik, IL - Circuit Court - 19-L-000144 U.S. District Court for the East St. Louis
Individually and as Madison County Southern District of {Ilinois Division
Special
Administrator of the
Estate of Francis
Publik, Deceased,
v. ABB, Inc., et al.

 

 

 

 

 

 

 

 

Page 120 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 124 of 304 PagelID #: 331

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 121 of 294 PagelD #: 124

 

697 Puckett

Genevieve

Genevieve Puckett,

NJ - Superior Court

Index Number

Removal District Court

Division of
Removal
District Court

 

698 Pujols

Silka

Individually and as
Administrator and
Administrator ad
Prosequendum for
Estate of George
Puckett, Deceased
v. Avon Products,
Inc., et al.

~ Middlesex County

MID- L-05250-18AS

District of New Jersey

U.S. District Court for the

Trenton Division

 

699 Pulido

Maria

Silka Pujols and
Pericles Pujals vs.
Avon Praducts, Inc.,
et al.

NY - Supreme
Court - NYCAL

190336/2018

U.S. District Court for the
Southern District of New
York

Manhattan
Division

 

700 Pust

Darlene

Maria Pulido and
Victor Pulido, Jr. vs.
Johnson &
Johnson, et al.
Pust, Donald J. as

NJ - Superior Court
- Middlesex County

MID - L - 04927-18AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

701 Quijas

David

Personal
Representative of
the Estate of
Darfene G Pust,
deceased vs.
Brenntag North
America, et al.

NJ - Superior Court
- Middlesex County

MID-L-5798-17AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

 

 

 

Quijas, Yvonne,
Individually and as
Special
Administrator of the
Estate of David
Quijas, Deceased.
bs. ACME Brick

 

IL - Circuit Court -

Madison County

 

Company, et al.

 

16-L-781

U.S. District Court for the
Southern District of Illincis

 

East St. Louis
Division

 

 

 

Page 121 of 173
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 125 of 304 PagelID #: 332

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 122 of 294 PagelD #: 125

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
702 Quinalty Herbert Quinalty, Tony, IL - Circuit Court - 16-L-851 U.S. District Court forthe | East St. Louis
Individually and as | Madison County Southern District of Minois Division
Special
Administrator of the
Estate of Herbert
Quinalty,
Deceased. vs. Abb,
Inc., et al.
703 Quinones Jose De Jesus Quinones, IL - Circuit Court - 17-L-1020 U.S. District Court forthe | East St. Louis
Esperanza, Madison County z Southern District of Illinois Division
Individually and as
Special
Administrator of the
Estate of Jose De
Jesus Quinones,
Sr., Deceased vs.
Armstrong Pumps,
Inc., et al.
704 Quitoni Dominic Dominic Quitoni IL - Circuit Court - 19-L-000045 U.S. District Court for the | East St. Louis
and Diane Quitoni Madison County Southem District of Illinois Division
v. Armstrong
Pumps, Inc., et al.
705 Racy John John W. Racy and | IL - Circuit Court - 18-L-712 U.S. District Court forthe | East St. Lauis
Larysa Racy v. Madison County Southern District of Illinois Division
4520 Corp., Inc. et
al.
706 Radimecky Nancy Nancy Radimecky { IL - Circuit Court - 18-L-41 U.S. District Court forthe | East St. Louis
and Jeffrey Madison County Southern District of Illinois Division
Radimecky v.
Ameron
Intemational Corp,
etal.
707 Rainsberger Joan Rainsberger, Joan | IL - Circuit Court - 17-L-782 U.S. District Court forthe | East St. Louis

 

 

 

and Daniel vs. ABB,
Inc., etal.

 

Madison County

 

 

Southern District of Illinois

 

Division

 

Page 122 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 126 of 304 PagelID #: 333

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 123 of 294 PagelD #: 126

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
708 Ramirez Alejandro Alejandro Ramirez | IL - Circuit Court - 18-L-1032 U.S. District Court forthe | East St. Louis
and Ana Marie Madison County Southern District of Illinois Division
Ramirez vs. Borg-
Wagner Morse Tec
LLC, as Successor-
by-Merger to Barg-
Warner Corporation
709 Ramirez Maria Ramirez, Maria and | IL - Circuit Court - 17-L-1165 U.S. District Court forthe | East St. Louis
Santiago vs. ABB, Madison County Southern District of illinois Division
Inc, et al.
710 Ramirez Robert Ramirez, John, IL - Circuit Court - 16-L-1092 U.S. District Court forthe | East St. Louis
Individually and as Madison County Southern District of Ilinois Division
Special
Administrator of the
Estate of Robert
Ramirez,
Deceased. v.
American Optical
Corporation, et al.
711 Randall Robert Robert E. Randall, | IL - Circuit Court - 18-L-99 U.S. District Court for the East St. Louis

 

 

 

Sr. and Dianne
Randall v. Alfa
Laval, Inc., f/k/a
Delaval, Individually
and as Successor-
in-Interest to
Sharples
Corporation, et al.

 

Madison County

 

 

Southern District of IMinois

 

Division

 

Page 123 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document1-2 Filed 04/25/19 Page 127 of 304 PagelID #: 334

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 124 of 294 PagelD #: 127

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

index Number

Removal District Court

Division of
Removal
District Court

 

712 Randle, Jr.

Albert

Randle, Patricia A.,
Individually and as
Special
Administrator of the
Estate of Albert
Randle, Jr.,
Deceased v.
American Optical
Corporation, et al.

IL - Circuit Court -
St. Clair County

16-L-409

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

713 Rasco

Sharlene

Maithew Rasco,
Individually and as
Executor of the
Estate of Sharlene
Rasco v. Johnson &

Johnson, et al.

NJ - Superior Court
- Middlesex County

MID-L-2857-16AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

714 Rash

Larry

Rash, Larry vs.
Aerco Intemational
Inc., et al.

IL - Circuit Court -
Madison County

16-L-811

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

715 Rawlings

Chery!

Delgado, Jonathan,
individually and as
Special
Administrator of the
Estate of Cheryl A.
Rawlings,
Deceased., vs. vs.
Albany International

Corp., et al.

IL - Circuit Court -
Madison County

16-L-15

U.S. District Court for the
Southern District of illinois

East St. Louis
Division

 

716 Rea

 

 

Santa

Santa Rea and
Joseph Rea vs.
Colgate-Palmolive

 

Company, et al.

NY - Supreme
Court - NYCAL

 

 

190193/2018

 

U.S. District Court for the
Southern District of New
York

Manhattan
Division

 

 

Page 124 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 128 of 304 PagelID #: 335

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 125 of 294 PagelD #: 128

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number.

Removal District Court

Division of
Removal
District Court

 

717 Reardon

Elizabeth

Elizabeth Reardon,
as executor of the
estate of Dolores
Schock. v. Colgate-

Palmolive
Company, et al.

OH - Court of
Common Pleas -
Cuyahoga County

CV18906651

U.S. District Court for the
Northern District of Ohio

Eastern Division

 

718 Reaves

Jimmy

Sean Harmon as
special
administrator of the
estate of Jimmy
Reaves, Deceased
v. Shaw Group,
Inc., et al.

IL - Circuit Court -
St. Clair County

18-L-228

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

719 Reetz

Erika

Schade, Natasha
A., individually and
as Successor in
Interest to Erika M.
Reetz, deceased
and Alexa M.
Matthis vs. Coty,
Inc., et al.

CA - Superior
Court of California -
Los Angeles

BC 640850

U.S. District Court for the
Central District of California

Western Division

 

720 Reid

James

Reid, Cynthia,
Lateefa Ayers and
Jameelah Reid as
the surviving heirs

of James Reid,

Deceased. v.
American Lift Truck
and Tractor Inc, et

al.

MO - Circuit Court -
City of St. Louis

1622-CC10198

U.S. District Court for the
Eastern District of Missouri

Eastern Division
- St. Louis

 

721 Reinagle

 

 

 

David

 

Reinagle, David and
Cathy Reinagle vs.
Akebono Brake
Corp., et al.

 

IL - Circuit Court -
Madison County

 

17-L-1671

 

U.S. District Court for the
Southern District of Illinois

 

East St. Louis
Division

 

Page 125 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 129 of 304 PagelID #: 336

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 126 of 294 PagelD #: 129

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court index Number Removal District Court Division of
Removal
District Court
722 Resemius Joan Resemius, Joan vs. | IL - Circuit Court - 17-L-1676 U.S. District Court forthe | East St. Louis
Armstrong Pumps, Madison County Southern District of Illinois Division
Inc., et al
723 Reyes Elias Elais Reyes and | IL - Circuit Court - 18-L-509 U.S. District Court forthe | East St. Louis
Juana Reyes v. Madison County Southern District of Illinois Division
Armstrong Pumps,
Inc., et al.
724 Reynolds Betty Skrapits, Gayle, IL - Circuit Court - 15-L-725 U.S. District Court forthe | East St. Louis
Individually and as | Madison County Southem District of Illinois Division
Special
Administrator of the
Estate of Betty
Reynolds,
Deceased., vs.
John Crane, Inc., et
al.
725 Rhymer Cari Rhymer, Donna, IL - Circuit Court - 16-L-1456 U.S. District Caurt forthe | East St. Louis
Individually and as Madison County Southern District of illinois Division
Special
Administrator of the
Estate of Carl W.
Rhymer, Deceased,
vs. 4520 Corp
Inc.as Successor in
Interest to The
Shaw Group, Inc.,
et al.
726 Rice Gary Rice, Bonnie as |MO - Circuit Court - 1722-CC-1128 U.S. District Court forthe | Eastern Division
Surviving Heir of City of St. Louis Eastern District of Missouri - St. Louis
Gary Rice vs.
Arconic Inc, fik/a
Alcoa, Inc., et al.
727 Richards Marabeth Richards, Marabeth | IL - Circuit Court - 17-L-869 U.S, District Court forthe | East St. Louis

 

 

 

and David vs.
Akebono Brake
Corporation, et al.

 

Madison County

 

 

Southern District of Illinois

 

Division

 

Page 126 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 130 of 304 PageID #: 337

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 127 of 294 PagelD #: 130

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

#

Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number.

Removal District Court

Division of
Removal
District Court

 

728

Richardson

Dewey

Dewey Richardson
and Willie
Richardson v, ABB,
Inc., Individually
and as Successor-
in-Interest to ITE
Electrical Products
Co., and BBC

Brown Boveri, et al.

IL - Circuit Court -
St. Clair County

18-L-0823

U.S, District Court for the
Southern District of illinois

East St. Louis
Division

 

729

Richardson

James

Richardson, James
M. vs. ABB, Inc., et
al.

MO - Circuit Court -
City of St. Louis

1722-CC-10941

U.S. District Court for the
Eastern District of Missouri

Eastern Division
- St. Louis

 

730

Richardson

Ronald

Redfearn, Sissie,
Jet Richardson and
Starla Richardson,

as the surviving

heirs of Ronald P.

Richardson,
deceased. vs. AK

Steel Corporation,
fikfa Armco Steel
Corporation, et al.

MO - Circuit Court -
City of St. Louis

1722-cc-11341

U.S. District Court for the
Eastern District of Missouri

Eastern Division
- St. Louis

 

731

 

Ricker, Jr.

 

Albert

 

Ricker, Jr., Albert
vs. Ameren Illinois
Campany et al.

IL - Circuit Court -
St. Clair County

 

 

16-L-410

 

U.S. District Court for the
Southern District of Hlinois

East St. Louis
Division

 

 

Page 127 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 131 of 304 PagelID #: 338

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 128 of 294 PagelD #: 131

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

#

Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

index Number

Removal District Court

Division of
Removal
District Court

 

732

Rideout

Harry

Rideout, Gerti,
individually and as
Special
Administrator of the
Estate of Harry
Rideout, deceased.
vs. 4520 Corp, Inc.
as Successor in
Interest to The
Shaw Group, Inc.,
et al.

IL - Circuit Court -
Madison County

16-L-1431

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

733

Rightler

Joyce

Joyce Rightler v.
ABB, Inc., et al.

IL - Circuit Court -
Madison County

18-L-214

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

734

Rios

Enriqueta

Enriqueta T. Rios,
individually and as
Personal
Representative of
the Estate of
Aguedo L. Bernal v.
Cyprus Amax
Minerals Co.,
individually and as
successor in
interest to Charles
Mathieu, et at.

FL - 11th Judicial
Circuit - Miami-
Dade County

19-004085

U.S. District Court for the
Southern District of Florida

Miami Division

 

735

Ripley

Ann Ripley and
Philip Ripley v.
Johnson &
Johnson, et al.

NJ - Superior Court
- Middlesex County

MID-L-0562-18AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

736

 

Rivera

 

Carmen

 

Rivera, Carmen vs.
Demoulas Super
Markets, Inc., et al.

MA - Superior
Court - Middlesex

 

County

 

17-2608

 

U.S. District Court for the
District of Massachusetts

 

Boston Division

 

Page 128 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 132 of 304 PagelID #: 339

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 129 of 294 PagelD #: 132

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
737 Roach David David Roach and | IL - Circuit Court - 19-L-124 U.S. District Court forthe | East St. Louis
Nancy Roach v. Madison County Southern District of Illinois Division
4520 Corp. Inc., as
Successor-in-
Interest to The
Shaw Group, Inc.,
etal.
738 Roberts Margaret Roberts, Margaret | IL - Circuit Court - 16-L-670 U.S. District Court for the East St. Louis
vs. Akebono Brake | Madison County Southern District of illinois Division
Corporation, et al.
739 Robertson Marion Robertson, Phyllis, | iL - Circuit Court - 16-L-1400 U.S. District Court forthe | East St. Louis
Individually and as | Madison County Southern District of illinois Division
Special
Administrator of the
Estate of Marion
Robertson,
deceased v. 4520
Corp. Inc et al.
740 Robertson Mary Robertson, Mary | IL - Circuit Court - 17-L-1239 U.S. District Court for the East St. Louis
and Roger vs. 3M Madison County Southern District of Minois Division
Company, et al.
741 Roberts-Rieber Margaret Margaret Roberts- |MO - Circuit Court - 18SL-CC04221 U.S, District Court forthe | Eastern Division
Rieber and Douglas | City of St. Louis Eastern District of Missouri - St. Louis
Rieber v. Avon
Products, Inc., et al.
742 Robinson Viola Viola and Marcus | IL - Circuit Court - 18-L-298 U.S. District Court forthe | East St. Louis
Robinson v. A.O. Madison County Southern District of Illinois Division
Smith Corporate, et
al.
743 Robinson Vonda Hamlin, Mary L. as | IL - Circuit Court - 16-L-1419 U.S. District Court forthe | East St. Louis
Special Madison County Southern District of Illinois Division
Administrator of the
Estate of Vonda
Robinson vs.
Armstrong
International Inc., et
al.

 

Page 129 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 133 of 304 PagelD #: 340

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 130 of 294 PagelD #: 133

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

744

Robinson

Millard

Millard Robinson
and Mireille
Robinson v. Barrett
Minerals, Inc., et al.

NJ - Superior Court
- Middlesex County

MID-L-1069-19 AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

Rodgers

Solomon

Rodgers, Addy R,
Individually and as
Special
Administrator of the
Estate of Solomon
Rodgers v. AERCO
International Inc., et
al.

IL - Circuit Court -
Madison County

16-L-1107

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

746

Rodgers

Johanna

Johanna P,
Rodgers v.
Metropolitan Life
Insurance
Company, et al.

MA - Superior
Court - Middlesex
County

16-2281

U.S. District Court for the
District of Massachusetts

Boston Division

 

747

Rodriguez

Gloria

Rodriguez, Gloria
and Rafael vs.
Borgwarner Morse
Tec LLC, et al.

IL - Circuit Court -
Madison County

16-L-1770

U.S. District Court for the
Southern District of illinois

East St. Louis
Division

 

748

Rodriguez

Johnny

Johnny Rodriguez
and Nicolina
Rodriguez v. 4520
Corp. Inc., as
Successor-in-
Interest to The
Shaw Group, Inc.,
et al.

IL - Circuit Court -
St. Clair County

18-L-0821

U.S. District Court for the
Southern District of Minois

East St. Louis
Division

 

749

 

Rodriguez-Cortes

 

Araceli

 

Araceli Rodriguez-
Cortes, and Ignacio
Carvantes, her
husband, vs.
Johnson &
Johnson, et al.

FL- 11th Judicial
Circuit - Miami-
Dade County

 

 

18-039325-CA-01

 

U.S. District Court for the
Southern District of Florida

 

Miami Division

 

Page 130 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 134 of 304 PageID #: 341

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 131 of 294 PagelD #: 134

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court index Number Removal District Court Division of
Removal
District Court
750 Rogula Dennis Rogula, Sharon, It - Circuit Court - 17-L-311 U.S. District Court forthe | East St. Louis
individually and as St. Clair County Southern District of Illinois Division
Special
Administrator of the
Estate of Dennis
Rogula, deceased.
vs. Aerco
International, Inc.,
et al.
751 Ronning William Ronning, William |NJ- Superior Court MID-L-6040-17AS U.S. District Court for the | Trenton Division
and Elizabeth vs. | - Middlesex County District of New Jersey
Brenntag North
America, et al.
752 Rood Dennis Rood, Dennis vs. | IL - Circuit Court - 16-L-1664 U.S. District Court for the } East St. Louis
4520 Corp, Inc, et Madison County Southern District of Illinois Division
al.
753 Roome Margaret Roome, Margaret | IL - Circuit Court - 16-L-370 U.S. District Court forthe | East St. Louis
and Peter Roome v. | Madison County Southern District of Illinois Division
American Optical
Corporation, et al.
754 Rotert Louis Rotert, Ruth, IL - Circuit Court - 16-L-862 U.S. District Court forthe | East St. Louis
Individually and as Madison County Southern District of Illinois Division
Special

 

 

Administrator of the
Estate of Louis
Rotert, Deceased.
v. ADM Milling CO.,

etal.

 

 

 

 

 

 

Page 131 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 135 of 304 PageID #: 342

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 132 of 294 PagelD #: 135

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number. Removal District Court Division of
Removal
District Court
755 Roth Fred Roth, Eileen IL - Circuit Court - 16-L-265 U.S. District Court forthe |] East St. Louis
individually and as St. Clair County Southern District of illinois Division
Special
Administrator of the
Estate of Fred S.
Rath, deceased vs.
American Optical
Corporation, et al.
756 Rothlein Edward Rothlein, Edward NY - Supreme 490374/2016 U.S. District Court for the Manhattan
and Sharon vs. Court - NYCAL Southern District of New Division
American York
International;
Industries for
Clubman, et al.
757 Rouse Cawanner Cawanner Rouse v. | GA - Circuit Court - 88269 U.S. District Court for the | Macon Division
Avon Products Inc., Bibb County Middle District of Georgia
etal.
758 Rowland Tolover Tolover Rowland =| IL - Circuit Court - 18-L-1231 U.S. District Court for the | East St. Louis
and Eugenia Madison County Southern District of Illinois Division
Rowland v. ABB,
Inc., et al.
759 Rucker Diandre Diandre Rucker, as [NJ - Superior Court MID L-1414-19 AS U.S. District Court for the | Trenton Division
Administrator of the | - Middlesex County District of New Jersey

 

 

 

Estate of William A.
McGee, deceased
v. Cyprus Amax
Minerals Company,
individually, and as
successor to Sierra
Tale Company and
United Talc
Company, et al.

 

 

 

 

 

Page 132 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 136 of 304 PagelID #: 343

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 133 of 294 PagelD #: 136

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

760 Ruman

Joanna

Ruman, Joanna and
Jacenty vs. BASF

Catalysts LLC, et al.

NJ - Superior Court
- Middlesex County

MID-L-02919-17AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

761 Rung

Shwo Peng

Su, Hsiu Ling,
individually and as
Administrix of the

Estate of Shwo

Peng Rung,
deceased. vs.
Chattem, Inc., et al.

NJ - Superior Court
- Middlesex County

MID-L-6623-17AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

762 Russell

Pamela

Pamela Russell v.
John Crane, Inc., et
al.

IL - Circuit Court -
Madison County

18-L-1454

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

763 Russell

James

Russell, James E.
and Wanda vs.
Anheuser Busch,
LLC, etal.

MO - Circuit Court -
City of St. Louis

1722-CC11382

U.S. District Court for the
Eastern District of Missouri

Eastem Division
- St. Louis

 

764 Ryan

Paul

Ryan, Patrick and
as Special
Administrator of the
Estate of Paul
Ryan, Deceased. v.
A.W. Chesterton,
Inc., et al.

IL - Circuit Court -
Madison County

16-L-891

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

765 Sabatelli

 

 

Christina

 

Sabatelli, I1l
Raymond
individually and as
Executor of the
Estate of Christina
M. Sabatelli vs.
Cyprus Amax
Minerals Company,
etal.

NJ - Superior Court
- Middlesex County

 

 

MID-L-5902-16AS

 

U.S. District Court for the
District of New Jersey

Trenton Division

 

 

Page 133 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 137 of 304 PagelID #: 344

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 134 of 294 PagelD #: 137

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
766 Sadwin Sue Sue Sadwin vs. [NJ - Superior Court 1-004050- AS- 18 U.S. District Court for the | Trenton Division
Brenntag North - Middlesex County District of New Jersey
America, et al.
767 Salmons Charemon Salmons, IL - Circuit Court - 16-L-1600 U.S, District Caurt forthe | East St. Lauis
Charemon and Madison County Southern District of IMlincis Division
Drexel vs. Avon
Products, Inc., et al.
768 Samuelson Adrian Williamson, Wendy, | IL - Circuit Court - 16-L-683 U.S. District Court for the East St. Louis
Individually and as Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of Adrian
Samuelson,
Deceased. vs.
Akebono Brake
Corporation, et al.
769 San Nicholas Barbara San Nicholas, SC - Court of 2017-CP-40-05764 U.S. District Court for the Columbia
Barbara vs. Borg- | Common Pleas - District of South Carolina Division
Warner Morse Tec | Richland County
LLC, etal.
770 Sanchez Edna Edna Sanchez v. CA - Superior BC708543 U.S. District Court for the | Western Division
Brenntag North | Court of California - Central District of California
America, Inc., et al. Los Angeles
771 Sanders Charles Sanders, Brenda, | IL - Circuit Court - 16-L-B44 U.S. District Court forthe | East St. Louis
Individually and as | Madison County Southem District of Illinois Division
Special
Administrator of the
Estate of Charles
Sanders,
Deceased. vs.
Aerco International,
Inc., et al

 

 

 

 

 

 

 

 

Page 134 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 138 of 304 PagelID #: 345

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 135 of 294 PagelD #: 138

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court index Number Removal District Court Division of
Removal
District Court _|
772 Sandoval San Juana San Juana CA - Superior BC592765 U.S. District Court for the |Western Division
Sandoval v. Court of California - Central District of Califarnia
American Water Los Angeles
Heater Company, et
al,
773 Santos Olga Santos, Olga vs. IL - Circuit Court - 16-L-1463 U.S. District Court forthe | East St. Louis
ABB, inc., et al. Madison County Southern District of Illinois Division
774 Saul Kathleen Kathleen Saul and [NJ - Superior Court MID-L-00827-18 AS U.S. District Court for the | Trenton Division
Philip Saut v. - Middlesex County District of New Jersey
Brenntag North
America, et al.
775 Savage Betsy Betsy Savage and [NJ - Superior Court MID-L-349-18AS U.S. District Court for the | Trenton Division
Joseph Savage v. | - Middlesex County District of New Jersey
Brenntag North
America, et al.
776 Schaller Rebecca Rebecca Schaller v. | IL - Circuit Caurt - 18-L-653 U.S. District Court forthe | East St. Louis
Ameron Madison County Southern District of Illinois Division
International Corp.,
etal.
777 Schifini Joyce Schifini, Joseph, IL - Circuit Court - 17-L-1650 U.S. District Court for the | East St. Louis
Individually and as Madison County Southern Oistrict of Illinois Division
Special
Administrator for
the Estate of Joyce
A. Schifini,
deceased vs.
Colgate-Palmolive
Company, et al.
778 Schlitter Royal Schlitter, Joan, IL - Circuit Court - 16-L-1443 U.S. District Court forthe | East St. Louis
Individually and as | Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of Royal M.
Schlitter, Jr.,
Deceased vs.
Armstrong Pumps,
Inc., et al.

 

 

 

 

 

 

 

 

Page 135 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 139 of 304 PageID #: 346

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 136 of 294 PagelD #: 139

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

#

Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

779

Schmeckpeper

Gary

Schmeckpeper,
Debra, Individually
and as Special
Administrator of the
Estate of Gary
Schmeckpeper,
Deceased. vs.
Akebono Brake
Corporation, et al.

IL - Circuit Court -
Madison County

16-L-746

U.S. District Court for the
Souther District of Illinois

East St. Louis
Division

 

Schmidt

Karen

Karen Schmidt,
Individually and as
Special
Administrator of the
Estate of Russell B.
Schmidt, Deceased,
v. ABB, Inc.,
Individually and as
Successor-in-
Interest to ITE
Electrical Products
Co., and BBC
Brown Boveri, et al.

IL - Circuit Court -
Madison County

19-L-000094

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

781

 

Schmidt

 

Paui

Paul E. Schmidt
and Velma Schmidt
v. Agco
Corporation, fik/a
Massey-Ferguson,
and Allis-Chalmers
Manufacturing

 

Company, et al.

IL - Circuit Court -
St. Clair County

 

 

19-L-0126

 

U.S. District Court for the
Southern District of Illinois

 

East St. Louis
Division

 

Page 136 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 140 of 304 PagelID #: 347

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 137 of 294 PagelD #: 140

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

#

Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

782

Schneider

Richard

Richard Schneider
and Yvette
Schneider v. ABB,
Inc., Individually
and as Successor-
in-Interest to ITE
Electrical Products
Co., and BBC
Brown Boveri, et al.

IL - Circuit Court -
Madison County

19-L-000026

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

783

Schoenbart

Irwin

Irwin Schoenbart,
Individually and as
Administrator Ad
Prosquendum for
the Estate of Phyllis
Schoenbart v.
Bristol-Myers
Squibb Company,
etal.

NJ - Superior Court
~ Middlesex County

MID-L-03194-18 AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

784

Schofield

Marguerite

Marguerite
Schofield v. the
Alliquippa & Ohio
River Railroad Co.,
Individually and as
Successor-in-
Interest to Aliquippa
& Southern
Railroad, et al.

IL - Circuit Court -
Madison County

18-L-88

U.S, District Court for the
Southern District of Illinois

East St. Louis
Division

 

 

785

 

Schrage

 

Marcellus

 

Schrage, Duane,
Individually and as
Special
Administrator of the
Estate of Marcellus
Schrage, Deceased
v. ABB, Inc., et al.

 

IL - Circuit Court -
St. Clair County

 

16-L-449

 

U.S. District Court for the
Southem District of Illinois

 

East St. Louis
Division

 

Page 137 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 141 of 304 PagelID #: 348

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 138 of 294 PagelD #: 141

 

 

 

 

 

 

 

EXHIBIT 1-A
Non-Ovarian Cancer Actions Pending in State Court
# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
786 Schroeder Barbara Schroeder, Barbara |NJ - Superior Count MID-L-6936-17AS U.S. District Court for the | Trenton Division
vs. Brenntag North | - Middlesex County District of New Jersey
America, Inc.
787 Schulte Carolyn Schulte, Edward H., [MO - Circuit Court - 1622-CC00536 U.S. District Court for the | Eastern Division
Lebaige, Rosanne City of St. Louis Eastern District of Missouri - St. Louis
M., and Hudgens,
Jeanne M., as
surviving heirs of
Carolyn M. Schulte,
Deceased and
Edward H. Schulte
v. Akebono Brake
Corporation et al.
788 Schwery Wes Wes Schwery v. IL - Circuit Court - 18-L-1277 U.S. District Court forthe | East St. Louis
Abbott Madison County Souther District of Illinois Division
Laboratories, et al.
789 Sclafani Angela Angela Sclafani vs. PA - Court of 180701403 U.S. District Court for the Philadelphia
Acme Markets, Inc., | Common Pleas - Eastern District of Division
et al. Philadelphia County Pennsylvania
790 Scoggan Thamas Thomas Scoggan [NJ - Superior Court L-004064-18-AS U.S. District Court for the | Trenton Division
District of New Jersey

 

 

 

and Emily
Treganowan, HAV
vs, Brenntag North

- Middlesex County

 

 

 

America, et al.

 

 

 

 

Page 138 of 173
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 142 of 304 PageID #: 349

Case 1:19-mc-00103-UNA Documenti1-1 Filed 04/18/19 Page 139 of 294 PagelD #: 142
EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

Plaintiff Last Name Plaintiff First Name Case Caption State Court index Number Division of
Removal
District Court
791 Scott Sharon Sharon Scott, NJ - Superior Court MID-L-8439-18AS U.S. District Court for the | Trenton Division
Administrator and | - Middlesex County District of New Jersey
Administrator ad
Prosequendum for
the Estate of Shirley
Scott, Deceased,
and Michael Scott,
Legal Guardian for
Joh Doe, A Minor
Child v. Johnson &
Johnson et al.,
792 Segura Silvia

 

Removal District Court

 

Silvia Segura, IL - Circuit Court - 18-L-744 U.S. District Court for the | East St. Louis
Individually and as | Madison County Southem District of Illinois Division
Special
Administrator of the
Estate of Refugio
Segura, Deceased
v. AGCO Corp., et
al.
793 Seigler Nancy Ruehrmund, IL - Circuit Court - 16-L-892 U.S. District Court for the East St. Louis
Michael, Individually |} Madison County Southern District of Illinois Division
and as Special
Administrator of the
Estate of Nancy
Seigler, Deceased.
v. ABB, Inc. et al.

 

 

794 Selix

Mark Mark Selix, IL - Circuit Court - 18-L-0831 U.S. District Court forthe | East St. Louis
Individually and as St. Clair County Southem District of Illinois Division
Special
Administrator of the
Estate of Merlyn
Selix, Deceased, v.

 

 

 

 

 

 

 

 

 

 

 

Page 139 of 173
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 143 of 304 PagelD #: 350

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 140 of 294 PagelD #: 143

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
795 Sells Elton Sells, Elton and IL - Circuit Court - 17-L-1260 U.S. District Court forthe | East St. Louis
Ashley vs. Aaburco, | Madison County Southern District of Illinois Division
Inc., et al,
796 Selvaggio Loretta Loretta Selvaggio v. |NJ - Superior Court MID-L-00598-18AS U.S. District Court for the | Trenton Division
- Middlesex County District of New Jersey
797 Shaffer Charles Shaffer, Jady, IL - Circuit Court - 16-L-244 U.S. District Court for the East St. Louis
Individually and as St. Clair County Southern District of Illinais Division
Special
Administrator of the
Estate of Charles
Shaffer, Deceased.
vs. Ameron
International
Corporation et al.
798 Shalchian Hassan Ehsani, Fatemeh, |MO - Circuit Court - 4722-CC-1448 U.S. District Court forthe | Eastern Division
Poupak Pries- City of St. Louis Eastern District of Missouri - St. Louis
Shalchian and
Parastou Shatchian,
as surviving heirs of
Hassan Shalchian,
deceased, vs.
Aurora Pump
Company, et al.
799 Shanahan Laura Laura Shanahan NY - Supreme 190330/2018 U.S. District Court for the Manhattan
and Vincent Walsh Court - NYCAL Southern District of New Division
vs. Kolmar York
Laboratories, Inc.,
et al,
800 Shank Patricia Patricia Shank and |NJ - Superior Court MID-L-05662-18AS U.S. District Court for the

 

 

Kenneth Shank hiw
v. Brenntag North
America, et al.

 

- Middlesex County

 

 

 

District of New Jersey

Trenton Division

 

 

Page 140 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 144 of 304 PagelID #: 351

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 141 of 294 PagelD #: 144

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number. Removal District Court Division of
Removal
District Court
801 Shannon Norman Norman Shannon | IL - Circuit Court - 17-L-1717 U.S. District Court forthe | East St. Louis
and Barbara Madison County Southern District of Illinois Division
Shannon v. ABB,
Inc., etal.
802 Shannon Peggy Peggy Shannon, IL - Circuit Court - 19-L-000305 U.S. District Court forthe | East St. Louis
Individually and as Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of Philip
Rastatter,
Deceased, v.
American Biltrite,
Inc., et al.
803 Shaw Lynn Greer, Jamie, IL - Circuit Court - 46-L-266 U.S, District Court forthe | East St. Louis
Individually and as St. Clair County Southern District of Illinois Division
Special
Administrator of the
Estate of Lynn
Shaw, Deceased.
vs. Ameren Iltinois
Company, et al.
804 Shea Joseph Shea, Joseph and | IL - Circuit Court - 17-L-422 U.S. District Court forthe | East St. Louis
Linda vs. Airbus Madison County Southern District of Illinois Division
Americas, Inc., et al.

805 Sheldon Virginia Sheldon, David and |MO - Circuit Court - 1622-CC11320 U.S. District Court for the | Eastern Division
Laura Sheldon, as City of St. Louis Eastern District of Missouri - St. Louis
the surviving heirs
of Virginia Sheldon,
deceased vs. 4520

Corp., Inc., et al.

 

 

 

 

 

 

 

 

 

Page 141 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 145 of 304 PagelID #: 352

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 142 of 294 PagelD #: 145

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

806 Shelton

James

Shelton, Debra S,
Individually and as
Special
Administrator of the
Estate of James E.
Shelton, Deceased,
vs. Allpax Products,

LLC, et al.

IL - Circuit Court -
Madison County

16-L-1424

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

807 Shelton

Margaret

Margaret Shelton

and Jerry Shelton v.

Akebono Brake
Corp., et al.

IL - Circuit Court -
Madison County

17-L-1752

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

808 Shelton

Regina

Regina Shelton,
Individually and as
Special
Administrator of the
Estate of Ruth
Shelton, Deceased,
v. Armstrong
international, Inc.,
et al.

IL - Circuit Court -
St. Clair County

19-L-0118

U.S. District Court for the
Sauthern District of Illinois

East St. Louis
Division

 

809 Shepherd

Cynthia

Cynthia Shepherd
and Charles
Shepard, her
husband vs.

Brenntag North
America, et al.

NJ - Superior Court
- Middlesex County

MID-L-04628-18AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

810 Sherman

Randy

Sherman, Randy
and Lori vs.
Advance Auto
Parts, Inc., et al.

IL - Circuit Court -
Madison County

17-L-910

U.S. District Court for the
Southern District of Minais

East St. Louis
Division

 

811 Sherman

 

 

 

Ellen-Rose

Ellen-Rose
Sherman and
Charles Sherman v.
Armstrong Pumps,

IL - Circuit Court -
Madison County

 

 

 

Inc., et al.

19-L-000058

 

U.S. District Caurt for the
Southern District of Illinois

 

East St. Louis
Division

 

Page 142 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 146 of 304 PagelID #: 353

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 143 of 294 PagelD #: 146

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
812 Shoe Deborah Deborah Shoe and | IL - Circuit Court - 17-L-1673 U.S. District Court for the | East St. Louis
Samuel Shoe vs. Madison County Souther District of Illinois Division
ABB Inc., et al
813 Shaok Rosemarie Rosemarie Shook PA - Court of GD-19-002293 U.S. District Court for the Pittsburgh
v. Avon Products Common Pleas - Western District of Division
Inc., et al. Allegheny County Pennsylvania
814 Shubert Thomas Thomas Shubert, | IL - Circuit Court - 18-L-529 U.S. District Court forthe | East St. Louis
Sr. and Sharon Madison County Southern District of Illinois Division
Shubert v.
Advanced Auto
Parts, Inc., et al
815 Siefman Michael Siefman, Michael } IL - Circuit Court - 17-L-991 U.S. District Court forthe | East St. Louis
Dr. and Mrs. Madison County Southem District of Illinois Division
Elizabeth Siefman
vs. Akebono Brake
Corporation, et al.
816 Silva Robert Robert Silva as RI - Superior Court PC-2018-9367 U.S. District Court for the N/A
Administrator of the - Providence District of Rhode Island
Estate of Maria County
Silva and the Minor
Children Benjamin
Silva and Katrina
Silva v. 3M
Company, et al.
817 Silverman Harriet Harriet Silverman NY - Supreme 19347/2018 U.S. District Court for the Manhattan
and Kenneth Court - NYCAL Southem District of New Division
Silverman against York
Brenntag North
America, et al.
818 Slama Gail Slama, Gail and IL - Circuit Court - 17-L-1088 U.S. District Court forthe | East St. Louis

 

 

 

Benjamin vs Allis-
Chalmers
Corporation
Products Liability
Trust, et al.

 

Madison County

 

 

Southern District of Itlinois

 

Division

 

Page 143 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 147 of 304 PagelID #: 354

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 144 of 294 PagelD #: 147

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

#

Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

819

Slice

John

Slice, John and Kay
Slice vs. ABB, Inc.,
et al.

IL - Circuit Court -
Madison County

16-L-767

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

820

Smalley

Danielle

Danielle Jane
Smalley v. Cyprus
Amax Minerals
Campany,
individually
and as successor ta
Sierra Tal Co. and
United Talc
Company; et al.,

NJ - Superior Court
- Middlesex County

MID-L-00103-19AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

821

Smejkal

William

Smejkal, Patricia A.,
Individually and as
Special
Administrator of the
Estate of William F.
Smejkal, Deceased
v. Aerco
International Inc., et
al.

IL - Circuit Court -
Madison County

16-L-1085

U.S. District Court for the
Southern District of Hlinois

East St. Louis
Division

 

822

Smith

Bradley

Smith, Bradley E.
and Connie Smith
vs. Akebono Brake
Corporation, et al.

IL - Circuit Court -
Madison County

17-L-1089

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

823

 

Smith

 

Can

Carl E. Smith and
Cora J. Smith v.
Akebono Brake

 

Corporation, et al.

IL - Circuit Court -
St. Clair County

 

 

1722-CC12026

 

U.S. District Court for the
Southern District of Illinois

 

East St. Louis
Division

 

Page 144 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 148 of 304 PagelID #: 355

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 145 of 294 PagelD #: 148

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

824 Smith

Glenda

Glenda Smith and
Robert Smith v.
ABB, Inc.,
Individually and as
Successor-in-
interest to ITE
Electrical Products
Co., et al.

IL - Circuit Court -
St. Clair County

18-L-27

U.S. District Court for the
Southem District of Iinois

East St. Louis
Division

 

825 Smith

Mark

Smith, Mark and
Nevelyn Smith vs.
Albany International
Corp, et al.

IL - Circuit Court -
Madison County

16-L-630

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

826 Smith

Robert

Robert A. Smith
and Dawn Smith v.
Albany International
Corp., Individually
and as Successor-
in-Interest to Albany
Felts and Appleton

Wire Works, et al

IL - Circuit Court -
Madison County

18-L-616

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

827 Snyder

Ronald Gerald

Ronald Gerald
Snyder and Mary
Croddick Snyder vs.
BASF Catalysts,
LLC., et al.

NJ - Superior Court
- Middlesex County

L-002134-18-AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

828 Soltys

 

 

 

Robert

Saltys, Carol,
Robert G. Soltys,
and Scott Soltys as
the surviving heirs
of Robert E. Soltys,
Deceased., vs.
Albany International
Corp., et al.

 

MO - Circuit Court -
City of St. Louis

 

 

1622-CC01251

 

U.S. District Court for the
Easter District of Missouri

 

Eastern Division
- St. Louis

 

Page 145 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 149 of 304 PagelID #: 356

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 146 of 294 PagelD #: 149

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
829 Soskin Robin Robin Soskin and CA - Superior BC706920 U.S. District Court for the |Western Division
Michael Barnes vs. |Court of California - Central District of Califarnia
Chanel Inc., et al. Los Angeles
830 Sours Helen Helen Sours and | IL - Circuit Court - 18-L-1175 U.S. District Court forthe | East St. Louis
Ronnie Sours v. Madison County Sauthern District of Illinois Division
John Crane, Inc., et
al. \
831 Soy John Soy, Carmen, IL - Circuit Court - 16-L-448 U.S. District Court for the East St. Louis
Individually and as St. Clair County Southern District of Illinois Division
Special
Administrator of the
Estate of John Soy,
deceased v.
American Optical
Corporation, et al.
832 Spain Steven Steven Spain, NJ - Superior Court MID-L- 04865-18AS U.S. District Court for the | Trenton Division
individually and as_ | - Middlesex County District of New Jersey
Administrator for
the Estate of Karen
Sue Ann Spain,
deceased vs.
Brenntag North
America, as a
successor in-
interest to
Whittaker, Clark &
Danieis, Inc., et al.
833 Spangler Vivian Spangler, Vivian vs. | IL - Circuit Court - 16-L-754 U.S. District Court for the East St. Louis
Armstrong Pumps, | Madison County Southern District of Illinois Division
Inc., et al.
834 Sparks Paul Paul Sparks and =| NJ - Superior Court MID-L- 7734-18 AS U.S. District Court for the | Trenton Division
Samantha Sparks | - Middlesex County District of New Jersey
vs. Cyprus Amax
Minerals Company
et, al.

 

 

 

 

Page 146 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 150 of 304 PagelID #: 357

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 147 of 294 PagelD #: 150

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
835 Spinks Sharon Sharon Spinks v. MN - Second 62-CV-17526 U.S. District Court for the | St. Paul Division
3M Company et., al.,} Judicial District - District of Minnesota
Ramsey County
836 Spotts Richard Collard, Kristin, |NJ- Superior Court MID-L-2893-17AS U.S. District Court for the | Trenton Division
individually and as _ | - Middlesex County District of New Jersey
the Executrix of the
Estate of Richard
M. Spotts,
deceased. vs.
Johnson and
Johnson, Inc. et al.
837 St. John Inez Inez St. John and | IL - Circuit Court - 19-L-268 U.S. District Court forthe | East St. Louis
Billy St. John v. Madison County Southern District of Hinois Division
Ameron
International
Corporation,
Individually and as
Successor-in-
Interest to
Bondstrand, et al.
838 Staley Robert Staley, Robert and | IL - Circuit Court - 17-L-168 U.S. District Court forthe | East St. Louis
Patricia vs. Arconic St. Clair County Southem District of Illinois Division
Inc., et al.
839 Stanley Tracy Stanley, Tracy and | IL - Circuit Court - 17-L-660 U.S. District Court forthe | East St. Louis
Ella vs. Ameron Madison County Southem District of Illinois Division
International
Corparation, et al.
840 Stano Rita Rita Stano, IL - Circuit Court - 18-L-1162 U.S. District Court for the | East St. Louis
Individually and as Madison County Southern District of Illinois Division
Special
administrator of the
Estate of Stephen
A, Stano, Sr.,

 

 

 

deceased v. 4520
Corp., Inc., et al.

 

 

 

 

 

Page 147 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 151 of 304 PagelID #: 358

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 148 of 294 PagelD #: 151

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
841 Stanton Linda Stanton, Todd W., | IL - Circuit Court - 16-L-1658 U.S. District Court forthe | East St. Louis
Individually and as Madison County Southern District of Illinais Division
Special
Administrator of the
Estate of Linda Ann
Stanton, Deceased
vs. Aurora Pump
Company, et al.
B42 Stebner Lynnell Lynnell Stebner v. | SL - Circuit Court - 18-L-1110 U.S. District Court forthe | East St. Louis
Ameron Madison County Southern District of Illinois Division
International Corp.,
etal.
B43 Stefanski Mark Stefanski, Mark, IL - Circuit Court - 16-L-1063 U.S. District Court for the East St. Louis
Individually and as Madison County Southern District of Illinais Division
Special
Administrator of the
Estate of Gerald
Stefanski, Jr.,
Deceased v. A.O.
Smith Corporation,
et al.
B44 Stenhouse Gertrude Stenhouse, MO - Circuit Court - 1722-CC-00799 U.S. District Court for the | Eastern Division
Gertrude and City of St. Louis Eastern District of Missouri - St. Louis
Ruben vs.
Armstrong Pumps,
Inc, et al.
845 Stepanek Kathleen Stepanek, Kathleen | IL - Circuit Court - 17-L-8994 U.S. District Court for the | Eastern Division
vs. Brenntag North Cook County Northem District of Illinois
America, Inc., et al.
846 Sterling Thomas Sterling, Thomas | IL - Circuit Court - 17-L-1036 U.S. District Court forthe | East St. Louis
and Mary Ann vs. Madison County Souther District of Minois Division
Aerco International,
Inc,, et al.

 

 

 

 

 

 

 

 

Page 148 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 152 of 304 PagelID #: 359

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 149 of 294 PagelD #: 152

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
847 Stevenson Susan Susan Stevenson | FL- 11th Judicial 2018-41113 U.S. District Court for the | Miami Division
as Personal Circuit - Miami- Southern District of Florida
Representative of Dade County
the Estate of Judith
I. Minneci v.
Johnson &
Johnson, et al.
848 Stewart Jared Stewart, Jared and | IL - Circuit Court - 17-L-1237 U.S. District Court forthe | East St. Louis
Mary vs. 4520 Madison County Souther District of Iltinois Division
Corp, Inc., etal,
849 Stewart Sherri Sherri Stewart v. IL - Circuit Court - 18-L-521 U.S. District Court for the | East St. Louis
Akebono Brake Madison Caunty Souther District of Illinois Division
Corporation, et al.
850 Strain Elizabeth Strain, Donald A., |LA - District Court - 646985 U.S. District Court for the N/A
Jr., Pamela S. Ray, | East Baton Rouge Middle District of Louisiana
Scott O. Strain and Parish
Fran §. Bolton,
individually and on
behalf of their late
mather, Elizabeth
C. Strain vs. East
Baton Rouge Parish
School Board, et al.
851 Strang Brenda Strang, Brenda and |MO - Circuit Court - 1722-CC-01460 U.S. District Court for the | Eastern Division
Myron vs. ABB, City of St. Louis Eastern District of Missouri - St. Louis
Inc., et al.
852 Street I!l Benton Benton Street III vs. | IL - Circuit Court - 18-L-487 U.S. District Court forthe | East St. Louis
ABB, Inc., et al. St. Clair County Souther District of Illinois Division
853 Strobel Douglas Douglas Strobel CA - Superior FCS052548 U.S. District Court for the Sacramento
and Jo Ann Strobel {Court of California - Eastem District of California Division
v. Colgate- Solano County
Palmolive
Company, et al.

 

 

 

 

 

 

 

 

Page 149 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 153 of 304 PagelD #: 360

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 150 of 294 PagelD #: 153

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
854 Stroebel Robin Stroebel, Robin and | IL - Circuit Court - 17-L-1432 U.S. District Court for the | East St. Louis
Allan Bachmann vs. | Madison County Southern District of Illinois Division
Borg-Warner Morse
Tec LLC, et al.
855 Su Hsiu Ling Hsiu Ling Su, NJ - Superior Court MID-L-6623-17AS U.S. District Court for the | Trenton Division
individually and as | - Middlesex County District of New Jersey
administratrix of the
estate of Shwo
Peng Rung v.
Chattem, Inc., et al
856 Suarez Maria Maria and Abel NY - Supreme 190124/2018 U.S. District Court for the Manhattan
Suarez v. Brenntag Court - NYCAL Southern District of New Division
North America, et al. York
857 Sullivan William Sullivan, William | IL - Circuit Court - 16-L-628 U.S. District Court forthe | East St. Louis
and Gail Sullivan Madison County Southern District of Illinois Division
vs. American
Honda Motar Co.,
Inc., et al.
858 Sweitzer Gail Sweitzer, Gail vs. | IL - Circuit Court - 16-L-1722 U.S. District Court forthe | East St. Louis
Aurora Pump Madison County Southern District of Illinois Division
Company, et al.
859 Szanny Donna Donna and Gary | It - Circuit Court - 18-L-374 U.S. District Court forthe | East St. Louis
Szanny v. ABB, Madison County Southern District of Illinois Division
Inc., et al.
86a Tabb Kimberly J. Kimberly J. Tabb = |NJ - Superior Court MID-L-01641-19 AS U.S. District Court for the | Trenton Division

 

 

 

and Robert L. Tabb
HW v. Avon
Products, tne., et al.

 

- Middlesex County

 

 

District of New Jersey

 

 

Page 150 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 154 of 304 PagelID #: 361

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 151 of 294 PagelD #: 154

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court

861 Tanney Susan Susan Tanney, IL - Circuit Court - 18-L-71 U.S. District Court forthe | East St. Louis

Individually and as | Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of Patrick
Tanney, Deceased
v. Ameron
International
Corporation,
Individually and as
Successor-in-
Interest to
Bonastrand, et al.

862 Tavener Thea Tavener, Thea and NY - Supreme 004462-2017 U.S. District Court for the Syracuse
Donald vs. 3M Co, Court - NYCAL Northern District of New Division

et al. York

863 Taylor Rae Taylor, Rae and IL - Circuit Court - 16-L-1292 U.S. District Court for the East St. Louis
Dianne Taylor v. Madison County Southern District of Illinois Division
4520 Corp. Inc., et

al,

864 Teal Richard Teal, Annette and {MO - Circuit Court - 1622-CC09754 U.S. District Court for the | Easter Division
Jacob Teal as the City of St. Louis Eastern District of Missouri - St. Louis
surviving heirs of

Richard Teal,
Deceased., v. ABB,
Inc. et al.

 

Page 151 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 155 of 304 PagelID #: 362

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 152 of 294 PagelD #: 155

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

#

Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

865

Tellez

Mauraicio

Tellez, Mauricio,
individually and as
anticipated
representative of
the Estate of Maria
Tellez, deceased,
Natalia Olvera,
Evangelina Tellez
Ruiz, Jose Tellez
Ruiz and Omar
Tellez Ruiz vs.
Avon Products, Inc,
et al.

NJ - Superior Court
- Middlesex County

MID-L-00054-19AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

866

Tessmer

Charles

Charles Tessmer
and Carolyn
Tessmer vs. ABB,
Inc., et al.

MO - Circuit Court -
City of St. Louis

1822-CC11301

U.S. District Court for the
Eastern District of Missouri

Eastern Division
- St. Louis

 

867

 

Teuscher

 

Ranald

 

Ronald Martin
Teuscher and
Shannon Teuscher
v. Brenntag North
America, Inc. (sued
individually and as
successor-in-
interest to Mineral
Pigment Solutions,
Inc and as
successor-in-
interest to Whittaker
Clark & Daniels,
Inc), et al.

NJ - Superior Court
- Middlesex County

 

 

MID-L-7249-16AS

 

U.S. District Court for the
District of New Jersey

Trenton Division

 

 

Page 152 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 156 of 304 PagelID #: 363

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 153 of 294 PagelD #: 156

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
868 Thomas Margie T. Margie T. Thomas, | IL - Circuit Court - 18-L-0544 U.S. District Court forthe | East St. Louis
Individually and as St. Clair County Southern District of Illinois Division
Special
Administrator of the
Estate of Marvin E.
Thomas, Deceased
vs. ABB, Inc., et al.
869 Thomas Donald Donald D. Thomas | IL - Circuit Court - 18-L-0826 U.S. District Court forthe | East St. Louis
v. ABB, Inc., St. Clair County Southern District of Illinois Division
Individually and as
Successor-
in=Interest to ITE
870 Thomas Dorothy Lee Dorothy Lee IL - Circuit Court - 19-L-0124 U.S. District Court forthe | East St. Lauis
Thomas, St. Clair County Southern District of Illinois Division
Individually and as
Special

 

 

 

Administrator of the
Estate of William D.
Thomas, Deceased,
v. Ameron
International
Corporation,
Individually and as
Successor-in-
interest to
Bonastrand, et al.

 

 

 

 

 

Page 153 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 157 of 304 PagelID #: 364

Case 1:19-mc-00103-UNA Documenti1-1 Filed 04/18/19 Page 154 of 294 PagelD #: 157

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
871 Thompson Gary D. Savannah IL - Circuit Court - 2018L001304 U.S. District Court for the East St. Louis
Thompson, Madison County Southern District of Illinois Division
Individually and as
Special
Administrator of the
Estate of Gary D.
Thompson,
Deceased vs.
Armstrong Pumps,
Inc.
872 Thorson Dawn Dawn Thorson CA - Superior BC708538 U.S. District Court for the | Western Division
(Estate of Gustavo |Court of California - Central District of California
Martinez, Sr.) v. Los Angeles
AutoZone, Inc., et al.
873 Tinch Marita Tinch, Marita vs. | IL - Circuit Court - 16-L-831 U.S. District Court forthe | East St. Louis
CBS Corporation et | Madison County Southern District of Illinois Division
al.
874 Tintey Mary Mary Rutledge NJ - Superior Court MID-L-07460-17AS U.S. District Court for the | Trenton Division
Tinley and Roger | - Middlesex County District of New Jersey
Tinley v. Johnson &
Johnson, et al.
875 Titley Janet Janet Titley v. NY - Supreme 2018-2045 U.S. District Court for the | Albany Division
Johnson & Court - NYCAL Norther District of New
Johnson, et al. York
876 Todd Elaine Elaine Todd v. IL - Circuit Court - 18-L-611 U.S. District Court for the | East St. Louis
Alcatel-Lucent USA, | Madison County Southern District of Illinois Division
Inc., et al.
877 Tomlinson Raymond Tomlinson, IL - Circuit Court - 17-L-543 U.S. District Court forthe | East St. Louis
Raymond and Madison County Southern District of Illinois Division
Emma vs. Akebono
Brake Corporation,
etal.
878 Toney Nathaniel Toney, Nathaniel | IL - Circuit Court - 16-L-1000 U.S. District Court forthe | East St. Louis
and Bernice Toney | Madison County Southern District of Iltinois Division
v. American Optical
Corporation, et al.

 

 

 

 

 

 

 

 

 

Page 154 of 173
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 158 of 304 PagelID #: 365

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 155 of 294 PagelD #: 158

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

#

Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

Totten

Katherine

Katherine Totten,
Individually and as
Special
Administrator of the
Estate of James
Totten, Deceased v.
AGCO Corporation,
fik/a Massey-
Ferguson, and Allis-
Chalmers
Manufacturing
company, et al.

IL - Circuit Court -
Madison County

18-L-66

U.S. District Court for the
Southern District of llinois

East St. Louis
Division

 

880

Tracy

Ernest

Tracy, Linda,
individually and as
Special
Administrator of the
Estate of Ernest
Tracy, deceased.
vs. Akebono Brake
Corporation, et al.

It - Circuit Court -
Madison County

17-L-744

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

881

Trimble

Linda

Linda K. Trimble,
Individually and as
Executrix of the
Estate of Mary
Mask v. Johnson
and Johnson, et al.

NJ - Superior Court
- Middlesex County

MID-L-02589-18AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

882

Trujilla

Jacqueline

Jacqueline Trujillo,
et ux. v. Cyprus
Amax Minerals
Company, etal.

CA - Superior
Court of California -
Alameda County

12619001767

U.S. District Court for the
Northem District of
California

San Francisco-
Oakland Division

 

883

 

Tsuchida

 

Megumi

Megumi Tsuchida v.
American
International

 

Industries, et al.

CA - Superior
Court of California -
Los Angeles

 

 

BC697439

 

U.S. District Court for the
Central District of California

Western Division

 

 

Page 155 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 159 of 304 PagelID #: 366

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 156 of 294 PagelD #: 159

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number, Removal District Court Division of
Removal
District Court
884 Turney Edgar Edgar Turney v. IL - Circuit Court - 19-L-269 U.S. District Court for the | East St. Louis
Alfa Laval, tnc., Madison County Southern District of Illinois Division
fik/a Delaval,
Individually and as
Successor-in-
Interest to Sharples
Corporation, et al.
885 Tuttle Jamie Jamie Tuttle and | IL - Circuit Court - 18-L-1743 U.S. District Court forthe | East St. Louis
Paul Williams v. Madison County Southern District of Illinois Division
Ameron
International
Corporation,
Individually and as
Successor-in-
Interest to
Bondstrand, et al.
886 Tyler Steven Steve Tyler, IL - Circuit Court - 19-L-209 U.S. District Court for the | East St. Louis
Individually and as | Madison County Southern District of Illinois Division
Special

 

 

 

Administrator of the
Estate of Hester
Tyler, Deceased, v.
4520 Corp. Inc., as
Successor-in-
Interest to The
Shaw Group, Inc.,
etal.

 

 

 

 

 

Page 156 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 160 of 304 PagelID #: 367

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 157 of 294 PagelD #: 160

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

#

Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of

Removal
District Court

 

887

Uffenbeck

Elaine

Elaine Uffenbeck,
Individually and as
Special
Administrator of the
Estate of William
Uffenbeck,
Deceased v. Alfa
Laval., fik/a
Delaval, Individually
and as Successor-
in-Interest to
Sharples Corp., et
al.

IL - Circuit Court -
Madison County

18-L-1376

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

888

Ulibarri

Judith

Ulibarri, Judith and
Joe Ulibarri v.
American Biltrite,
Inc et al.

IL - Circuit Court -
Madison County

16-L-997

U.S, District Court for the
Southern District of illinois

East St. Louis
Division

 

889

Unruh

Francis

Francis Unruh and
Audrey Unruh v.
Akebono Brake
Corporation, et al.

IL - Circuit Court -
Madison County

17-L-1689

U.S. District Court for the
Souther District of Illinois

East St. Louis
Division

 

 

890

 

Valenzuela

 

Mark Anthony

 

Mark Anthon
Valenzuela,
Individually and as
successor-in-
interest to Veronica
Valenzuela,
Deceased v.
Calportland
Company fik/a
California Portland
Cement Company,
et al.

 

CA - Superior
Court of California -
Los Angeles

 

BC682212

 

U.S. District Court for the
Central District of California

 

Western Division

 

 

Page 157 of 173
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 161 of 304 PagelID #: 368

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 158 of 294 PagelD #: 161

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
891 Van Brunt Deborah Deborah Van Brunt | IL - Circuit Court - 18-L-249 U.S. District Court forthe | East St. Louis
v. Alcatel-Lucent Madison County Southern District of Illinois Division
USA, Inc., et al.
892 Van Horn Sarah Sara Van Horn, OK - District Court - CJ-2019-244 U.S. District Court forthe | Oklahoma City
Individually and as | Oklahoma County Western District of Division
Next-of-Kin of David Oklahoma
Earp, Deceased, v.
3M Company a/k/a/
Minnesota Mining &
Manufacturing
Company, et al.
893 Van Vugt Hubert Van Vugt, Hubert | IL - Circuit Court - 17-L-1094 U.S. District Court forthe | East St. Louis
and Nellie vs. ABB, | Madison County Southern District of Illinois Division
Inc., et al.
894 Vance Mary Mary J. Vance and | IL - Circuit Court - 18-L-1492 U.S. District Court forthe | East St. Louis
Ronald Vance v. Madison County Southern District of Illinois Division
Borg-Warner Morse
TEC LLC, as
Successor-By-
Merger ta Borg-
Warner Corp., et al.
895 Vance Hershel Vance, Hershel and |MO - Circuit Court - 1622-CC11335 U.S. District Court for the | Eastern Division
Melissa vs, 4520 City of St. Louis Eastern District of Missouri - St. Louis
Carp,, Inc., et al.
896 Vandoli Sherri Sherri Vandoli v. CA - Superior BC706921 U.S. District Court for the |Western Division
Brenntag North |Court of California - Central District of California
America, Inc., et al. Los Angeles

 

 

 

 

 

 

 

 

Page 158 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 162 of 304 PagelID #: 369

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 159 of 294 PagelD #: 162

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintitf First Name Case Caption State Court Index Number Removal District Court Division of
: Removal
District Court
897 Varbel Evelyn Varbel, Billy, IL - Circuit Court - 16-L-828 U.S. District Court forthe | East St. Louis
Individually and as Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of Evelyn
Varbel, Deceased.
vs. American
Honda Motor Co.,
Inc et al.
898 Vazquez Carlos Carlos Vazquez vs. | FL - 11th Judicial 18-005822 U.S. District Court for the | Miami Division
Cyprus Amax Circuit - Miami- Southern District of Florida
Minerals Co., et al Dade County
899 Verdolotti Irma Verdolotti, Irma vs. | NJ - Superior Court MID-L-5973-16AS U.S. District Court for the | Trenton Division
Brenntag North - Middlesex County District of New Jersey
America, Inc., et al.
900 Vereen Lisa Lisa Vereen v. LA - District Court - 2017-4371 U.S. District Court for the Lake Charles
Beacon Cmp Corp, | Calcasieu Parish Western District of Division
etal. Louisiana
901 Vest Ralph Ralph Vest and = {MO - Circuit Court - 1922-CC00036 U.S. District Court for the | Eastern Division
Gladys Vest v. City of St. Louis Eastern District of Missouri - St. Louis
ABB, INC.,
Individually and as
Successor-in-
Interest to ITE
Electrical Products
co., and BBC
Brown Boveri, et al.,
902 Vidalier Sophia Sophia Vidalier v. |NJ- Superior Court MID-L-6245-18AS U.S. District Court for the | Trenton Division
Cyprus Amax ~ Middlesex County District of New Jersey
Minerals Company,
etal.

 

Page 159 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 163 of 304 PagelID #: 370

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 160 of 294 PagelD #: 163

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

903 Vieira

Keana

Keana Vieira v.
American Standard,
Inc., n/k/a Trane
US, Inc.,
Individually and in
their Capacity as
owner of Kewanee
Boiler Company, et
al.

RI - Superior Court
- Providence
County

PC-2017-4412

U.S. District Court for the
District of Rhode Island

N/A

 

904 Villarreal

Denisa

Denisa Villarrela,
Individually and as
Special
Administrator of the
Estate of Mario
Villarrela, Jr.,
Deceased, v. ABB,
Inc., et al.

IL - Circuit Court -
St. Clair County

19-L-0052

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

905 Viola

William

Viola, William and
Mary vs. Johnson
and Johnson
consumer
Companies Inc., et
al.

NJ - Superior Court
- Middlesex County

MID-L-1124-17AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

906 Violante

 

 

Carol

Carol Violante,
Individually and as
Special
Administrator of the
Estate of John
Violante, Deceased,
v. Armstrong
Pumps, inc., et al.

 

IL - Circuit Court -
St. Clair County

 

 

18-L-0827

 

U.S. District Court for the
Southem District of Illinois

East St. Louis
Division

 

 

Page 160 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 164 of 304 PagelID #: 371

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 161 of 294 PagelD #: 164

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

Tec LLC, et al.

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court index Number Removal District Court Division of
Removal
District Court
907 Viray Kristi Kristi Viray, IL - Circuit Court - 19-L-000334 U.S. District Court forthe | East St. Louis
Individually and as | Madison County Souther District of Illinois Division
Special
Administrator of the
Estate of Tami Chu,
Deceased, v.
Armstrong Pumps,
Inc., et al.
908 Vojack-Smith Maria Vojack-Smith, Maria JNJ - Superior Court MID-L-3636-17AS U.S. District Court for the | Trenton Division
and Isaac Smith vs. | - Middlesex County District of New Jersey
Brenntag North
America, et al.
909 Von Salzen Kirk Von Salzen, Kirk CA - Superior BC680576 U.S. District Court for the [Western Division
and Janet vs. Court of California - Central District of California
American Los Angeles
International
Industries, Inc., et
al.
910 Wade Jerry Wade, Jerry L. vs. | IL - Circuit Court - 16-L-411 U.S. District Court forthe | East St. Louis
ABB, Inc., et al. St. Clair County Souther District of Illinois Division
911 Wagner Nanette Louis Wagner, CA - Superior BC645588 U.S. District Court for the |Western Division
Individually and as |Court of California - Central District of California
Successor in Los Angeles
Interest to Nanette
Wagner v.
American Art Clay
Co, Inc., et al.
912 Wakefield Kelly Wakefield, Kelly vs. | TX - District Court - 2017DCV4550G U.S. District Court for the | Corpus Christi
American Nueces County Southern District of Texas Division
International
Industries, Inc., et
al,
913 Walker Samuel Samuel Walker and CA - Superior BC713775 U.S. District Court for the |Western Division
Francis Walker vs. |Court of Califomia - Central District of California
Borg-Warner Morse Los Angeles

 

 

 

Page 161 of 173
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 165 of 304 PagelID #: 372

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 162 of 294 PagelD #: 165

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
914 Wallace Bonita Wallace, Daniel, IL - Circuit Court - 16-L-467 U.S. District Court forthe | East St. Louis
Individually and as St. Clair County Southern District of Illinois Division
Special
Administrator of the
Estate of Bonita
Wallace, deceased
v. ABB, Inc., et al.
915 Wallace Chad Wallace, Chad and | IL - Circuit Court - 17-L-1320 U.S. District Court forthe | East St. Louis
Lindsey vs. ABB, Madison County Sauthern District of Illinois Division
Inc.
916 Ward Joydice Ward, Joydice and | IL - Circuit Court - 16-L-1559 U.S. District Court forthe | East St. Louis
James vs, Avon Madison County Southern District of Iltinois Division
Products, Inc., et al.
917 Ward Barbara Barbara Ward v. IL - Circuit Court - 18-L-1433 U.S. District Court forthe | East St. Louis
Armstrong Pumps, Madison County Southern District of Itinois Division
Inc., etal.
918 Ward Norma Norma Ward v. —|NJ- Superior Court MID-L-07132-17 AS U.S. District Court for the | Trenton Division
Brenntag North - Middiesex County District of New Jersey
America Inc., et al.
919 Warick Emory Warick, Emory and | IL - Circuit Court - 16-L-741 U.S. District Court forthe | East St. Louis
Sharon Warick vs. | Madison County Southern District of Illinois Division
ABB, Inc., et al.
920 Waring Barry Waring, LindaA., | IL - Circuit Court - 16-L-947 U.S. District Court forthe | East St. Louis

 

 

 

Individually and as
Special
Administrator of the
Estate of Barry E.
Waring, Deceased
v. A.W. Chesterton,
Inc. et al.

 

Madison County

 

 

Southern District of Illinois

 

Division

 

Page 162 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 166 of 304 PageID #: 373

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 163 of 294 PagelD #: 166

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

#

Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

921

Warkentin

Gwendolyn

Gwendolyn
Warkentin and
Robert Warkentin
vs, Akebono Brake
Corporation

IL - Circuit Court -
Madison County

18-L-1037

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

922

Warrington

Andrew

Warrington, Andrew
and Shirley vs.
Ameron
International
Corporation, et al.

IL - Circuit Court -
Madison County

16-1-1474

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

923

Washington

James

Washington,
Susan,
Administratrix of the
Estate of James
Washington and in
her own right vs.
BASF Catalysts
LLC, etal.

PA - Court of
Common Pleas -
Philadelphia County

151002402

U.S. District Court for the
Eastern District of
Pennsylvania

Philadelphia
Division

 

924

Weatherman

Tony

Tony Weatherman,
Elizabeth Ferreira,
his wife, and
Matthew P.
Weatherman, his
minor child, v.
Cyprus Amax
Minerals Co.,
individually and as
successor in
interest to Charles
Mathieu, et al.

FL - 9th Judicial
Circuit - Orange
County

2019-CA-000055

U.S. District Court for the
Southern District of Florida

Orlando Division

 

925

 

Weaver

 

Donald

 

Weaver, Donald P.
vs. Agco
Corporation, et al.

 

IL - Circuit Court -
Madison County

 

17-L-578

 

U.S. District Court for the
Southern District of Illinois

 

East St. Louis
Division

 

Page 163 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 167 of 304 PagelID #: 374

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 164 of 294 PagelD #: 167

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

#

Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

926

Webster

Vernon

Webster, Kayla and
Zach Webster As
the surviving heirs

of Vernon Webster,
deceased v. 4520

Corp. Inc. et al.

MO - Circuit Court -
City of St. Louis

1622-CC10424

U.S. District Court for the
Eastern District of Missouri

Eastern Division
- St. Louis

 

927

Weirick

Caralyn

Weirick, Carolyn v.
Brenntag North
America, Inc.,

individually and as

successor-in-
interest to Mineral

Pigment Solutions,

Inc., and as
successor-in-
interest to

Whittaker, Clark &

Daniels, Inc

CA - Superior
Court of California -
Los Angeles

BC656425

U.S. District Court for the
Central District of California

Western Division

 

928

Weiss

Janice

Janice Weiss,
Individually and as
Administrator and

as Administrator Ad
Prosequendum of
the Estate of Joel

Weiss v. Johnson &

Johnson, et al.

NJ - Superior Court
- Middlesex County

MID-L-05216-18AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

929

 

Weitman

 

David

David Weitman v.
Cyprus Amax
Minerals Company,
individually, and as
successor to Sierra
Tale Company and
United Talc
Company, et al.

 

NJ - Superior Court
- Middlesex County

 

 

MID-L-8442-18 AS

 

U.S. District Court for the
District of New Jersey

Trenton Division

 

 

Page 164 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 168 of 304 PageID #: 375

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 165 of 294 PagelD #: 168

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal
District Court

 

930 Welch (Foster)

Gail

Fletcher, Mary and
Laura Miner,
individually and as
Co Executors and
CoExecutors ad
Prosequendum of
the Estate of Gail
Welch, deceased.
vs. Brenntag North
America, Inc., et al.

NJ - Superior Court
- Middlesex County

MID-L-3376-17AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

James

Weldon, James and
Claudia vs. 4520
Corp, Inc., et al.

It - Circuit Court -
Madison County

16-L-1767

U.S, District Court for the
Souther District of Winois

East St. Louis
Division

 

Delores

Delores Wells,
Individually and as
Special
Administrator of the
Estate of Reginald
Welts, Deceased, v.
Aerco international,
Inc., et al.

IL - Circuit Court -
St. Clair County

19-L-0091

U.S. District Court for the
Southern District of illinois

East St. Louis
Division

 

934 Weldon
932 Wells
933 Welton

 

 

 

Thomas

 

Welton, Thomas
and Patricia vs.
Ameron
International
Corporation, et al.

IL - Circuit Court -
Madison County

 

 

17-L-110

 

U.S. District Court for the
Southern District of Illinois

 

East St. Louis
Division

 

Page 165 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 169 of 304 PagelID #: 376

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 166 of 294 PagelD #: 169

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

#

Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index’ Number

Removal District Court

Division of
Removal
District Court

 

934

Wendowski

Leonard

Leonard E.
Wendowski, Jr. and
Thamas
Wendowski,
Individually and as
Administrators of
the Estate of
Leonard E.
Wendowski, Sr.,
Deceased and
Kathleen
Wendowski v.
Cyprus Amax
Minerals Company,
etal.

NJ - Superior Court
~ Middlesex County

MID-L-6635-17AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

935

West

Ennis

Gina West,
individually and as
Special
administrator of the
estate of Ennis
Edward West v.
Albany International
Corp, et al.

IL - Circuit Court -
St. Clair County

17-L-727

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

936

Westrate

Paula

Paula A. Westrate
and Daniel
Westrate, h/w v.
Colgate-Palmolive
Company, et al.

NJ - Superior Court
- Middlesex County

MID-L-002604-19AS

U.S. District Court for the
District of New Jersey

Trenton Division

 

937

Wheeler

Colleen

Colleen Wheeler v.
American Biltrite,
Inc., et al.

IL - Circuit Court -
Madison County

19-L-000052

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

938

 

 

Wheeler

 

Earl

Wheeler, Earl and
Mattie vs. Johnson

 

and Johnson, et al.

NJ - Superior Court
- Middlesex County

 

 

MID-L-5312-17AS

 

U.S. District Court for the
District of New Jersey

 

Trenton Division

 

 

Page 166 of 173
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 170 of 304 PagelID #: 377

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 167 of 294 PageID #: 170

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

#

Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number.

Removal District Court

Division of
Removal
District Court

 

939

Whelchel

Raymond

Raymond Whelchel
and Lucille
Whelchel v.

Ameron
International
Corporation,

Individually and as

Successor-in-
Interest to
Bondstrand, et al.

IL - Circuit Court -
St. Clair County

18-L-0824

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

940

Whetsel

Brandon

Brandon Whetsel
and Kristen
Whetsel, his wife
vs, Arkema, Inc., et
al

MO - Circuit Court -
Jackson County

1816-CV14915

U.S. District Court for the
Western District of Missouri

Western
Division -
Kansas City

 

941

Whitaker

Jackson

Whitaker, Adam,
individually and as
Special
Administrator of the
Estate of Jackson
Whitaker,
deceased. v. Alfa
Laval Inc., et al.

IL - Circuit Court -
Madison County

16-L-1114

U.S. District Court for the
Southern District of Illinois

East St. Louis
Division

 

942

White

Helen

Graham White,
Individually and as
Executor and
Executor ad
Prosequendum of
the Estate of Helen
White, Deceased
vs. Borg-Warner
Morse Tec LLC, et
al.

NJ - Superior Court
- Middlesex County

MID-L-07705-18AS

U.S. District Court far the
District of New Jersey

Trenton Division

 

943

 

White

 

Roscoe

Roscoe White v.
Baltimore Ennis
Land Company, et
al.

 

NJ - Superior Court
- Middlesex County

 

 

MID-L-001956-18-AS

 

U.S. District Court for the
District of New Jersey

Trenton Division

 

 

Page 167 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 171 of 304 PagelID #: 378

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 168 of 294 PagelD #: 171

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court _|
944 White Fred Rockwell, Aundria, | IL - Circuit Court - 16-L-897 U.S. District Court forthe | East St. Louis
Individually and as Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of Fred
White, Deceased.
v. Albany
International Corp,
et al.
945 Whitman Michael Michael Whitman | IL - Circuit Court - 18-L-683 U.S. District Court forthe 7 East St. Louis
(Estate of Robert Madison County Southern District of Illinois Division
Whitman) v.
Akebono Brake
Corporation, et al.
946 Willbanks Luan Willbanks, Luan IL - Circuit Court - 17-L-704 U.S. District Court forthe | East St. Louis
and Robert vs. Madison County Southem District of Illinois Division
A.W. Chesterton ,
Inc., et al.
947 Williams Elaine Elaine Williams and | IL - Circuit Court - 18-L-876 U.S. District Court forthe | East St. Louis
Larry Williams vs. Madison County Southern District of Illinois Division
Akebono Brake
Corporation, et al.
948 Williams Ryan Williams, Julian, IL - Circuit Court - 16-L-1222 U.S. District Court for the East St. Louis
individually and as Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of Ryan
Williams,
Deceased. vs. John
Crane, Inc., et al.
949 Williams Thomas Williams, Thomas |MO - Circuit Court - 1622-CC09825 U.S. District Court for the | Eastern Division
B, and Ruth City of St. Louis Eastern District of Missouri - St. Louis
Williams v. ABB,
Inc. et al.

 

 

 

 

 

 

 

 

 

Page 168 of 173
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 172 of 304 PagelD #: 379

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 169 of 294 PagelD #: 172

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

Case Caption

State Court

Index Number.

Removal District Court

Division of
Removal
District Court

 

950 Williams

Marion Paskins

» Marion Paskins
Williams vs. AGCP
Corporation, fik/a
Massey-Ferguson,
et al.

PA - Court of
Comman Pleas -
Philadelphia County

1807-1459

U.S. District Court for the
Eastern District of
Pennsylvania

Philadelphia
Division

 

951 Willis

Barbara

Willis, Russell M.,
Individually and as
Special
Administrator of the
Estate of Barbara
E. Willis, Deceased,
vs. The Boeing
Company, et al.

IL - Circuit Court -
Madison County

16-L-1543

U.S. District Court for the
Southern District of litinois

East St. Louis
Division

 

952 Wilms-Rovin

Renate

Wilms-Rovin,
Renate vs. Borg-
Warner Morse Tec
LLC, et al.

IL - Circuit Court -
Madison County

16-L-1500

U.S. District Court for the
Southern District of Winois

East St. Louis
Division

 

953 Wilsker

Kenneth

Wilsker, Kenneth
and Flora vs. ABB,
Inc., individually
and as Successar
in Interest to ITE
Electrical Products
Co and BBC Brown
Boveri, et al.

MO - Circuit Court -
City of St. Louis

1622-CC10807

U.S, District Court for the
Eastern District of Missouri

Eastern Division
- St. Louis

 

954 Wilson

 

 

Shirley

 

Shirley Wilson,
Individually and as
Special
Administrator of the
Estate of Henry
Wilson, Sr.,
deceased v.
Ameron
International Corp.,
at al.

IL - Circuit Court -
Madison County

 

 

18-L-656

 

U.S. District Court for the
Southern District of Illinois

 

East St. Louis
Division

 

Page 169 of 173

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 173 of 304 PagelD #: 380

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 170 of 294 PagelD #: 173

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
955 Wilson Susan Susan Wilson and MA - Superior 1881CV01564 U.S. District Court for the | Boston Division
Daniel Donlon v. Court - Middlesex District of Massachusetts
3M, et al. County
956 Wilson Virginia Stephen Wilson, j|NJ- Superior Court MID-L-06292-18AS U.S. District Court for the | Trenton Division
Individually and as | - Middlesex County District of New Jersey
Executor of the
Estate of Virginia M.
Wilson, Deceased.
vs. Chattem, Inc.
957 Wiman Carolyn Ward Carolyn Ward KY - Circuit Court - 18-Cl-181 U.S. District Court for the [Paducah Division
Wiman and Latta Graves County Western District of
W. Wiman v. Kentucky
Triangle
Enterprises, Inc., et
al.
958 Wirtz Gerald Wirtz, PatriciaL. | IL - Circuit Court - 16-L-798 U.S. District Court forthe | East St. Louis
Wirtz, individually Madison County Southem District of Illinois Division
and as Special
Administrator of the
Estate of Gerald M.
Wirtz, deceased.
vs. Abb, Inc., et al.
959 Wolfe Pamela Pamela Wolfe and |NJ- Superior Court MID-L-01429-18AS U.S. District Court forthe | Trenton Division
Roger Wolfe v. - Middlesex County District of New Jersey
Brenntag North
America, Inc., et al.
960 Wood Herbert Nancy Wood, IL - Circuit Court ~ 17-L-726 U.S. District Court forthe | East St. Louis
individually and as St. Clair County Southern District of Illinois Division
special
administrator of the
estate of Herbert
Wood v. Albany
International Corp.,
et al.

 

 

 

Page 170 of 173
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 174 of 304 PagelID #: 381

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 171 of 294 PagelD #: 174

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
961 Wood Barbara Wood, Orton and {MO - Circuit Court - 1722-CC01241 U.S. District Court forthe | Eastern Division
Kristine Sommer as | City of St. Louis Eastern District of Missouri - St. Louis
the Surviving heirs
of Barbara Wood,
deceased. vs.
Aerco International,
Inc.
962 Woods Stephanie Stephanie Woods v. | iL - Circuit Court - 18-L-254 U.S. District Court forthe | East St. Louis
CBS Corporation, et] Madison County Southern District of Hlinois Division
al.
963 Woods Burks Woods, Burks and |MO - Circuit Court - 1722-CC11376 U.S. District Court forthe | Eastern Division
Gaynell vs.4520 City of St. Louis Eastern District of Missouri - St. Louis
Corp., Inc. et al.
964 Wooten Dudley Wooten, Dudley IL - Circuit Court - 17-L-1274 U.S. District Court forthe | East St. Louis
and Laura vs. Allis- | Madison County Southern District of Illinois Division
Chalmers
Corporation
Products Liability
Trust, et al.
965 Worstein Paul Worstein, Paul and | IL - Circuit Court - 16-L-671 U.S. District Court forthe | East St. Louis
Judy Worstein vs. Madison County Southern District of Illinois Division
American Optical
Corporation, et al.
966 Yazzie Adrian Erin Yazzie, IL - Circuit Court - 18-L-1583 U.S. District Court forthe | East St. Louis
Individually and as )|_ Madison County Southern District of Illinois Division
Special
Administrator of the
Estate of )
Adrian Yazzie,
Deceased vs.
American Biltrite,
Inc.
967 Yohan Woodrow Yohan, Woodrow [MO - Circuit Court - 1622-CC 10001 U.S. District Court forthe {Eastern Division

 

 

 

and Brenda Yohan
v. Aerco
Internatianal Inc., et
al.

 

City of St. Louis

 

 

Eastern District of Missouri

 

- St. Louis

 

Page 171 of 173

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 175 of 304 PagelID #: 382

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 172 of 294 PagelD #: 175

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
: District Court |
968 Yoo Jun Jun Yao and CA - Superior BC693884 U.S. District Court for the | Western Division
Minday Yoo v. Court of California - Central District of California
Brenntag North Los Angeles
America, Inc., et al.
969 Young Donald Donald R. Young | It - Circuit Court - 18-L-563 U.S. District Court forthe | East St. Louis
and Brenda Young | Madison County Southern District of illinois Division
v. AK Steel
Corporation fik/a
ARMCO Steel
Corporation, et al.
970 Young Lionel Young, Lionel and |MO - Circuit Court - 1722-CC11422 U.S. District Court for the | Eastern Division
Peggy vs.4520 City of St. Louis Eastem District of Missouri - St. Louis
Corp, Inc., et al.
971 Young Denise Denise Young vs. |NJ - Superior Court MID-L-002313-18-As U.S. District Court forthe | Trenton Division
Brenntag North =| - Middlesex County District of New Jersey
America, et al.
972 Young, Jr. Joseph Young, Jr., Joseph |MO - Circuit Court - 1622-CC10020 U.S. District Court for the | Eastern Division
F, and Wilma City of St. Louis Eastern District of Missouri - St. Louis
Young v. Ameren
Illinois Campany, et
al.
973 Yutko Ronald Yutko, Ronald and | iL - Circuit Court - 17-L-1255 U.S. District Court forthe | East St. Louis
Eileen vs. A.O. Madison County Southern District of Illinois Division
Smith Corporation,
et al.
974 Zamboni James Zamboni, James vs. | {L - Circuit Court - 16-L-654 U.S. District Court forthe | East St. Louis
ABB, Inc., et al. Madison County Southern District of Mlinois Division

 

 

 

 

 

 

 

 

 

Page 172 of 173
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 176 of 304 PagelID #: 383

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 173 of 294 PagelD #: 176

EXHIBIT 1-A

Non-Ovarian Cancer Actions Pending in State Court

Plaintiff First Name

Case Caption

State Court

Index Number

Removal District Court

Division of
Removal

District Court

East St. Louis

 

# Plaintiff Last Name

William

William Zelenka,

IL - Circuit Court -
Madison County

19-L-000335

U.S. District Court for the
Southern District of Illinois

Division

 

975

Zelenka

Dawn

Individually and as
Special
Administrator of the
Estate of Natalie
Zelenka, Deceased,
v. Borg-Wamer
Morse TEC LLC, as
Successor-By-
Merger to Borg-
Wamer
Corporation, et al.

Zeno, Anthony,

IL - Circuit Court -
Madison County

17-L-661

U.S. District Court for the
Southern District of Illinois

East St. Louis

Division

 

976

Zeno

Linda

individually and as
Special
Administrator of the
Estate of Dawn
Zeno, deceased.

vs. American
Biltrite, Inc., et al.

Linda Zimmerman

CA - Superior

Court of California -

BC720153

U.S. District Court for the

Central District of California

Western Division

San Francisco-

 

977

Zimmerman

James

et al.

vs. AutoZone Inc.,

James Daughtery

Los Angeles
CA - Superior
Court of California -

RG19013937

U.S, District Court for the
Northern District of
California

Oakland Division

 

 

978

 

 

Daughtery

 

and Alison
Daughtery v.
Johnson &

Alameda County

 

 

 

Johnson, et al.

 

 

 

Page 173 of 173
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 177 of 304 PagelID #: 384

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 174 of 294 PagelD #: 177

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT 1-B
Non-Ovarian Cancer Actions Pending in Federal Court
Plaintiff Last Name Plaintiff First Name Case Caption Court Index Number
Castro John John Castro and U.S. District Court 1:19-cv-00279-
Joyce Castro v. for the Western EAW-HBS
Calgate-Palmolive | District of New York
Company, et al.
Chen Rueyeh Rueyeh Chen v. U.S. District Court | 5:19-cv-01523-SVK
Cyprus Amax for the Northern
Minerals Co., et al | District of California
Dickens William William Dickens and | U.S. District Court 1:18-cv-162-LG-
Karla Dickens v. A-1 | for the Southern RHW
Auto Parts & Repair, District of
Inc., et al. Mississiippi
Hardman Betsey P. Betsey P. Hardman | U.S. District Court 4:18-cv-11223
and Jody E. for the Southern
Hardman v. Bristol | District of New York
Myers Squibb Co.,
et al.
Laflair Marilyn Marilyn Laflair v. U.S. District Court | 8:18-cv-01270-BKS-
Johnson & Johnson, | for the Northern CFH
et al. District of New York
Smith Billie Billie N. Smith v. U.S. District Court | 2:18- CV-00826-
Avon Products, Inc., | for the Northern RDP
et al. District of Alabama -
Southern Division
Youse Carrie Carrie Youse and | U.S. District Court 2:18-cv-03578
Mark Youse, w/h vs. | for the Eastern
Johnson & Johnson District of
Pennsylvania

 

 

Page 1 of 1
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 178 of 304 PagelID #: 385

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 175 of 294 PagelD #: 178

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1 Abdelbary Stephanie Abdelbary, NJ - Superior Court ATL-L-2593-17 U.S. District Court for the | Camden Division
Stephanie v. - Atlantic County District of New Jersey
Johnson &
Johnson, et al.
2 Abolos Christina Abolos, Christina v. CA - Superior BCV-17-100318 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
3 Abrams Georgeanne Abrams, Sidney v. CA - Superior 16CV300339 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
4 Acevedo Lola Acevedo, Lolav. {NJ - Superior Court ATL-L-2256-17 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
5 Acker Cathleen Acker, Cathleen v. CA - Superior 17CV318670 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
6 Ackerman Maryanne Ackerman, Robert CA - Superior 2028543 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
7 Ager Stella Ager, Stella v. NJ - Superior Court ATL-L-151-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
8 Agonoy Janet Agonoy, Janet v. CA - Superior 18CV328222 Central District of California} Western Division
Johnson & Court - Santa Clara
Johnson, et al. County
9 Aguilera Trinidad Benavidez, Virginia, CA - Superior BC723623 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
10 Ahibin Diana Ahlbin, Diana v. CA - Superior 34-2017-00221540 Central District of California] Western Division
Johnson & Court - Sacramento
Johnson, et al. County
11 Aiken Janice Stanley, Yvonne v. CA - Superior 18CV334506 Central District of California] Western Division
Johnson & Court - Los

 

 

 

Johnson, et al.

 

Angeles County

 

 

 

 

Page 1 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 179 of 304 PagelID #: 386

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 176 of 294 PagelD #: 179

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
42 Ainilian Mary Ainilian, John v. CA - Superior 18CV330377 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
13 Aitchison Jacqueline Aitchison, CA - Superior CIVDS1904272 Central District of California] Western Division
Jacqueline v. Court - Los
Johnson & Angeles County
Johnson, et al.
14 Alexander Lisa Alexander, Lisa v. |NJ- Superior Court ATL-L-87-18 U.S. District Court for the =| Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
15 Alexander Linda Alexander, Linda v. {NJ - Superior Court ATL-L-1932-16 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
16 Allen Sharon Allen, Sharon v. CA - Superior 170V311146 Central District of California] Western Division
Johnson & Coun - Los
Johnson, et al. Angeles County
17 Allen Tricia Allen, Tricia v. CA - Superior 18CV330444 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
18 Allen Victoria Allen, Victoria v. CA - Superior 170V318669 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
19 Allen Wanda King, Nicole v. IL - Circuit Court - 2018-L-1786 Northern District of Illinois | Eastern Division
Johnson & Cook County
Jonnson, et al.
20 Alten Rondalyn Allen, Phillip v. NJ - Superior Court ATL-L-2901-15 U.S. District Court forthe {Camden Division
: Johnson & - Atlantic County District of New Jersey
Johnson, et al.
21 Almanza Sylvia Almanza, Sylvia v. CA - Superior CIVDS1811929 Central District of California! Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
22 Alston Ruth Harley, Sharon v. |NJ- Superior Court ATL-L-2071-15 U.S. District Court for the {Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
23 Altringer Rebecca Altringer, Rebecca CA - Superior BC681837 Central District of California] Western Division
v. Johnson & Coun - Los
Johnson, et al. Angeles County

 

 

 

 

 

 

 

 

Page 2 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 180 of 304 PagelID #: 387

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 177 of 294 PagelD #: 180

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
24 Alverez-Perez Yvette Alverez-Perez, NJ - Superior Court ATL-L-2237-17 U.S. District Court forthe | Camden Division
Yvette v. Johnson & | - Atlantic County District of New Jersey
Johnson, et al.
25 Ambriz Aliza Ambriz, Aliza v. CA - Superior 081611616 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
26 Amo Donna Amo, Donna v. NJ - Superior Court ATL-L-000590-19 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
27 Amogretti Gloria Amorgretti, Gloria v. [NJ - Superior Court ATL-L-2281-17 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
28 Amoruso Jodi Amoruso, Robert v. CA - Superior 18CV329982 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
29 Amrich Sheila Amrich, Sheila v.  |NJ- Superior Court ATL-L-000642-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
30 Anderson Janet Ingram, Vickie v. CA - Superior 18CV327583 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
31 Anderson Sandra Anderson, Sandra ]NJ - Superior Court ATL-L-2427-17 U.S. District Court forthe | Camden Division
etal v. Johnson & ~ Atlantic County District of New Jersey
Johnson et al
32 Anderson Frances Anderson, Kathryn |NJ- Superior Court ATL-L-726-16 U.S. District Court forthe | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
33 Anfinson Carol Anfinson, Carol, et CA - Superior BC621999 Central District of California] Western Division
al. v. Johnson & Court - Los
Johnson, et al. Angeles County
34 Angione Lynne Angione, Lynne v. CA - Superior BC680008 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
35 Anglin Joann Anglin, Joann, et al. |MO - Circuit Court - 1522-CC-09792 Eastem District of Missouri | Eastern Division
v. Johnson & City of St. Louis
Johnson, et al.

 

 

 

 

 

 

 

 

Page 3 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 181 of 304 PagelID #: 388

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 178 of 294 PagelD #: 181

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removat District Court Division of
Removal
District Court
36 Anker Beatrice Anker, Beatrice, v. CA - Superior BC716007 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
37 Aparicio Constance Aparicio, Constance JNJ - Superior Court ATL-L-1951-17 U.S. District Court forthe | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
38 Applewhite Jenny Applewhite, Jenny |NJ- Superior Court ATL-L-1995-14 U.S. District Court forthe {Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
39 Archer Cheryl Archer, Jackie D. v. |GA - State Court of 19CV656 Northern District of Georgia} Atlanta Division
Johnson & Clayton County
Johnson, et al.
40 Archer-Pipkin Linder Archer-Pipkin, NJ - Superior Court ATL-L-1637-16 U.S. District Court for the | Camden Division
Linder Marie v. - Atlantic County District of New Jersey
Johnson &
Johnson, et al.
41 Armstead Ethel Armstead, Ronald CA - Superior 17CV318666 Central District of California] Western Division
W. v. Johnson & Court - Los
Johnson, et al. Angeles County
42 Aramando Laurie Aromando, laurie v. [NJ - Superior Court ATL-L-2417-17 U.S. District Court for the | Camden Division
Johnson & Johnson; - Atlantic County District of New Jersey
etal
43 Arteaga Maria Avino, Alejandro v. CA - Superior BC722126 Central District of California] Western Division
Jehnson & Court - Los
Johnson, et al. Angeles County
44 Assatourians Cristina Assatourians, CA - Superior BC641346 Central District of California] Western Division
Cristina v. Johnson Court - Los
& Johnson, et al. Angeles County
46 Auld Carla Auld, Carla v. NJ - Superior Court ATL-L-001804-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
46 Autin Christine Autin, Christine v. }|LA - District Court - C-671445 24 Middle District of Louisina N/A

 

 

 

Johnson &
Johnson, et al.

 

East Baton Rouge
Parish

 

 

 

 

Page 4 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 182 of 304 PagelD #: 389

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 179 of 294 PagelD #: 182

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
47 Avery Phawnta Avery, Phawnia v. CA - Superior BC691035 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
48 Axten Marita Axten, Maritav. [NJ - Superior Court ATL-L-2404-17 U.S. District Court farthe | Camden Division
Johnson & Johnson | - Atlantic County District of New Jersey
etal
49 Babb Marjorie Babb, Marjorie v. CA - Superior 17CV318665 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
50 Babish Rosemarie McWhorter, NJ - Superior Court ATL-L-000007-19 U.S. District Court forthe | Camden Division
Barbara v. Johnson | - Atlantic County District of New Jersey
& Jahnson, et al.
§1 Bacchus Ernestine Bacchus, Ernestine {LA - District Court - 17-10829 Eastern District of N/A
v. Johnson & Orleans Parish Louisiana
Johnson, et al.
52 Bacon-Barnette Karen Bacon-Barnette, |NJ- Superior Court ATL-L-368-15 U.S. District Court forthe | Camden Division
Karen v. Johnson & | - Atlantic County District of New Jersey
Johnson, et al.
53 Baden Mary Baden, Timothy, et CA - Superior 16-cv-300592 Central District of Califommia| Western Division
al. v. Johnson & Court - Los
Johnson, et al. Angeles County
54 Badgley Linda Badgley, Charles S. | NJ - Superior Court ATL-L-924-16 U.S. District Court for the | Camden Division
v, Jahnson & - Atlantic County District of New Jersey
Johnson, et al.
55 Bafalon Margaret Bafalon, Margaret CA - Superior $CV262126 Central District of California] Western Division
v. Jahnson & Court - Los
Johnson, et al. Angeles County
56 Bailey Karen Bailey, John v. CA - Superior 18CV325920 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
57 Bailey Almeter Bailey, Almeter v. [NJ - Superior Court ATL-002054-18 U.S. District Court for the | Camden Division

 

 

 

Johnson &
Johnson, et al.

 

- Atlantic County

 

 

District of New Jersey

 

 

Page 5 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 183 of 304 PagelD #: 390

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 180 of 294 PagelD #: 183

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
58 Bailiff Colleen Bailiff, Colleen v. | FL - Circuit Court - CACE19004206 Southern District of Florida | Fort Lauderdale
Johnson & Broward County Division
Johnson, et al.
59 Baker Douglas Baker, Douglas v. |NJ - Superior Court ATL-L-00108719 U.S. District Court for the N/A
Johnson & - Middlesex County District of New Jersey
Johnson, et al.
60 Bakman Debbie Bakman, Debbie v. CA - Superior 17CV318664 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
61 Bakus Rebecca Bakus, Rebecca v. CA - Superior BCé99682 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
62 Balasow Emma Balasow, Emma v. CA - Superior 180V327342 Central District of California| Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
63 Baldino Lucille Baldino, Lucille, et JNJ - Superior Court ATL-L-001060-18 U.S. District Caurt for the | Camden Division
al. v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
64 Banchiere Sherrie Banchiere, Sherrie CA - Superior 18CV330684 Central District of Califarnia] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
65 Bancroft Edna Bancroft, Paul v. CA - Superior 18CV328571 Central District of California] Western Division
dohnson & Coun - Los
Johnson, et al. Angeles County
66 Baniak Katherine Baniak, Katherine v. CA - Superior 18CV337165 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
67 Banks-Harding Eva Harding, Shantay v. {NJ - Superior Court ATL-L-2542-17 U.S. District Court for the | Camden Division
Johnson & ~ Atlantic County District of New Jersey
Johnson, et al.
68 Bannar Dorothy Bannar, Dorothy v. |NJ - Superior Court ATL-L-002442-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
69 Baran Nora Baran, Nora v. NJ - Superior Court ATL-L-2304-17 U.S. District Court for the =| Camden Division
Johnson & - Atlantic County District of New Jersey

 

 

 

Johnson, et al.

 

 

 

 

 

Page 6 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 184 of 304 PagelID #: 391

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 181 of 294 PagelD #: 184

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
70 Barasa Sheiron Cervantes, Gloria, CA - Superior BC620876 Central District of California] Western Division
et al. v. Johnson & Court - Los
Johnson, et al. Angeles County
71 Barcellona Kathryn Barcellona, Kathryn |NJ - Superior Court ATL-L-002986-18 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
72 Bard Nancy Bard, Nancy, et al. CA - Superior 18CV331733 Central District of California] Western Division
vy. Johnson & Court - Los
Johnson, et al. Angeles County
73 Barge Deborah Barge, Deborah v. |NJ - Superior Court ATL-L-2891-15 U.S. District Court forthe | Camden Division
Johnson & - Atiantic County District of New Jersey
Johnson, et al.
74 Barker Andrea Barker, Kylee v. CA - Superior 18CV331103 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
75 Bamhart Joni Barnhart, Joni v. CA - Superior 17C0V318662 Central District of California} Western Division
Johnson & Caurt - Los
Johnson, et al. Angeles County
76 Bamhok Diane Barmholt, Dianne v. {NJ - Superior Court ATL-L-1419-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al,
77 Barrera Sanjuana Barrera, Sanjuana CA - Superior 18CV330652 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
78 Barrett Violet Barrett, Violet v. CA - Superior BC705973 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
79 Barrette Diane Barrette, Roger v. CA - Superior 30-2017-00950561-CU-PL-| Central District of California] Western Division
Johnson & Court - Las CXC
Johnson, et al. Angeles County
80 Barringer Denise Barringer, Denise v. |NJ - Superior Court ATL-1127-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
81 Bartlett Carol Bartlett, Carolv. NJ - Superior Court ATL-L-1984-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.

 

 

 

 

 

 

 

 

Page 7 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 185 of 304 PagelID #: 392

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 182 of 294 PagelD #: 185

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Piaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
82 Bassey Annette Bassey, Annete v. CA - Superior 170V318634 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
83 Bates Carley Bates, Carley v.  |NJ - Superior Court ATL-L-1938-16 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
84 Bauer Kathy Bauer, Kathy A v. CA - Superior 19CV342193 Central District of California} Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
85 Bautista Adene Bautista, Homer v. CA - Superior 37-2018-17600-CU-PL-CTL} Central District of California] Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
86 Beadle Marcia Beadle, Marcia v. CA - Superior 17CV318632 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
87 Bean Mary Bean, Mary v. NJ - Superior Court ATL-L-1234-16 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
88 Beauchamp Lisa Beauchamp, Lisa v. |NJ - Superior Court ATL-L-11-16 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
89 Beddingfield Ruth Beddingfield, Ruth |NJ- Superior Court ATL-L-2961-15 U.S. District Court forthe | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
90 Beltran Elvira Beltran, Lourdes, v. CA - Superior BC723624 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
91 Bennett Margie Bennett, Margie, v. CA - Superior BC716012 Central District of California] Western Division
Johnson & Court - Los
Jahnson, et al. Angeles County
92 Bentrud Katherine Bentrud, Katherine | FL - Circuit Court - 2018CA009060 Middle District of Florida | Tampa Division
Av. Johnson & — [Hillsborough County
Johnson, et al.
93 Berdue Darlene Berdue, Darlene v. CA - Superior FCS049856 Central District of California| Western Division
Johnson & Court - Los

 

 

 

Johnson, et al.

 

 

Angeles County

 

 

 

Page 8 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 186 of 304 PageID #: 393

Case 1:19-mc-00103-UNA Document i-1 Filed 04/18/19 Page 183 of 294 PagelD #: 186

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintff Last Name Plaintiff First Name Case Caption State Court index Number Removai District Court Division of
Removal
District Court
94 Bermudez Tamra Bermudez, Tamra CA - Superior STK-CV-UPL-2018-3930 | Central District of California] Western Division
Carilla v. Johnson & Court - Los
Johnson, et al. Angeles County
95 Bernal Esther Bernal, Cathy v. CA - Superior 48CV332276 Central District of California] Western Division
Johnson & Caurt - Los
Johnson, et al. Angeles County
96 Best Barbara Best, Barbara v. | FL - Circuit Court - 2018CA009596 Middle District of Florida | Orlando Division
Johnson & Orange County
Johnson, et al.
97 Bethell Kimberly Bethell, Kimberly v. CA - Superior 170V318631 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
98 Bexley Charla Bexley, Charlav. | FL - Circuit Court - CACE 18029732 Sauthem District of Florida | Fort Lauderdale
Johnson & Broward County Division
Johnson, et al.
99 Bian Mary Bian, Mary v. NJ - Superior Court ATL-L-2238-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
100 Black Lavinia Black, Laviniav. JNJ - Superior Court ATL-L-2056-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
101 Blair Debra Tyson, Elizabeth S., CA - Superior 17-cv-304790 Central District of California] Western Division
et al. v. Johnson & Court - Los
Johnson, et al. Angeles County
102 Blake Marva Blake, Marva v. CA - Superior BC644063 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
103 Bluth Deborah Bluth, Deborah v. | FL - Circuit Court - CACE17012421 Southem District of Florida | Fort Lauderdale
Johnson & Broward County Division
Johnson, et al.
104 Bochanski Virginia Bochanski, John v. JNJ - Superior Court ATL-L-000228-19 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
105 Boland Cheryl Costa, Lindelia, et CA - Superior 16-cv-296601 Central District of Califarnia] Western Division
al. v. Johnson & Court - Los

 

 

 

Johnson, et al.

Angeles County

 

 

 

 

 

Page 9 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 187 of 304 PagelD #: 394

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 184 of 294 PagelD #: 187

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
106 Boliek Nina Boliek, Nina v. CA - Superior 18CV324060 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
107 Bonanno Linda Bonanno, Linda v. |NJ- Superior Court ATL-L-0250-15 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, etal,
108 Borger Susan Borger, Susanv. |NJ- Superior Court ATL-L-337-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
109 Borges Marjorie Borges, Marjorie v. CA - Superior 17CV318628 Central District of California] Westem Division
Johnson & Court - Los
Johnson, et al. Angeles County
110 Bothe Beverly Bothe, Beverly, et JNJ - Superior Court ATL-L-2602-17 U.S, District Court for the } Camden Division
al. v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
111 Bowie Rosie Bowie, Rosie, et al. | LA - District Court - 2018-295 Eastem District of N/A
v. Johnson & Orleans Parish Louisiana
Johnson, et al.
112 Bowman Janet Bowman, Janet, et CA - Superior $CV259795 Central District of California] Western Division
al. v. Johnson & Court - Los
Johnson, et al. Angeles County
113 Boyd Jennifer Boyd, Eben v. CA - Superior BC663681 Central District of California | Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
114 Boyd Eden Boyd, Eden v. CA - Superior 170V313815 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
115 Bozicevic Irene Bozicevic, Irene v. CA - Superior 18CV331853 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
116 Braithwaite Elizabeth Braithwaite lil, Allen |NJ - Superior Court ATL-L-2282-17 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
117 Brat Mojgan Bral, Fereidun v. CA - Superior BC678850 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County

 

 

 

 

 

 

 

 

Page 10 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 188 of 304 PagelID #: 395

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 185 of 294 PagelD #: 188

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court tndex Number Removal District Court Division of
Removal
District Court
118 Brien Claire Brien, Claire v. NJ - Superior Court Atl-L-1180-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
419 Bro Dorothy Bro, Dorothy v. CA - Superior 48CV332014 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
120 Brock Darlene Brock, Darlene v. CA - Superior 170318627 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
121 Brookings Cheryl Brookings, Cheryl v. |NJ - Superior Court ATL-L-000432-19 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
122 Brookins Gwen Braokins, Gwen v. CA - Superior 18CV323985 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
123 Brooks Donna Brooks, Donna, et j FL - Circuit Court - CACE18004228 Southern District of Florida | Fort Lauderdale
al. v. Johnson & Broward County Division
Johnson, et al.
124 Broussard Shavontaie Broussard, LA - District Court - C666539 26 Middle District of Louisina NA
Shavontaie v. East Baton Rouge
Johnson & Parish
Johnson, et al.
125 Brower Diane Russell, Pamela v. | GA - State Court of 16EV005534 Northem District of Georgia} Atlanta Division
Johnson & Fulton County
Johnson, et al.
126 Brown Jacquelyn Brown, Lawrence v. CA - Superior BC688134 Central District of Califarnia}| Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
127 Brown Margaret Brown Sr., Anthony CA - Superior CIVD$1820014 Central District of California] Western Division
vy. Johnson & Court - Los
Jahnson, et al. Angeles County
128 Brown Lynette Brown, Lynette v. }NJ- Superior Court ATL-L-3015-18 U.S. District Court for the | Camden Division

 

 

 

Johnson &
Johnson, et al.

 

- Atlantic County

 

 

District of New Jersey

 

 

Page 11 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 189 of 304 PagelID #: 396

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 186 of 294 PagelD #: 189

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
129 Brown’ Linda Brown, Linda v. CA - Superior BCV-18-100706 Central District of California | Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
130 Brown’ Edna Brown, Calvin v. IL - Circuit Court - 2018-L-10476 Northern District of illinois | Eastern Division
Johnson & Gook County
Johnson, et al.
131 Brown' Teresa Brown, Teresav. |NJ- Superior Court ATL-L-2260-17 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
132 Bryant Wendy Bryant, Wendy v. [NJ - Superior Court ATL-L-134-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
133 Buannic Lynn Buannic, Lynn E. v. |NJ- Superior Court ATL-L-002447-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
134 Bucheck Curtis Buchek, Curtis, et |MO - Circuit Court - 1522-CC-10203 Eastern District of Missouri | Eastem Division
al. v. Johnson & City of St. Louis
Johnson, et al.
135 Buck Ashley Buck, Ashley v. CA - Superior 18CV330817 Central District of California] Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
136 Buck Marcia Buck, Marciav. [NJ - Superior Court ATL-L-0900-15 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
137 Buczek Patricia Buczek, Royce v. |NJ - Superior Court ATL-L-2239-17 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
138 Buksar Marilyn Buksar, Marilyn v. |NJ- Superior Court ATL-L-594-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
139 Burch Shirley Burch, Shirley F. v. |NJ- Superior Court ATL-L-001812-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
140 Burciar Roselyn Burciar, Roselyn v. |NJ- Superior Court ATL-L-146-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.

 

 

 

 

 

 

 

 

Page 12 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 190 of 304 PagelID #: 397

Case 1:19-mc-00103-UNA Documenti1-1 Filed 04/18/19 Page 187 of 294 PagelD #: 190

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
141 Burden-Davis Joanne Burden, Tashav. {NJ - Superior Court ATL-L-26-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
142 Burgas Elizabeth Burgos, Elizabeth {NJ - Superior Court ATL-L-2952-15 U.S. District Court for the N/A
and Bernardo - Bergen County District of New Jersey
Burgos v. Johnson
& Johnson, etal.
143 Burke Bibi Burke, Bibi v. CA - Superior 18CV326304 Central District of California] Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
144 Burnette Chery! Bumette, Phillip v. |NJ- Superior Court ATL-L-1882-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
145 Bums Tamara Bums, Tamara v. |NJ- Superior Court ATL-L-2996-15 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
146 Burroughs Mary Burroughs, Steven CA - Superior 56-2018-00521684-CU-PL-| Central District of California N/A
v. Johnson & Court - Ventura VTA
Johnson, et al. County
147 Busch Barbara Busch, Barbara v. { IL - Circuit Court - 2018-L-1306 Northern District of Illinois | Eastern Division
Johnson & Cook County
vohnsen, et al.
148 Busch Martha Cadden, Kimberly |NJ- Superior Court ATL-L-588-16 U.S. District Court forthe | Camden Division
(Martha Busch, - Atlantic County District of New Jersey
deceased) v.
Johnson &
Johnson, et al.
149 Busha Patricia Busha, Patricia v. |NJ- Superior Court ATL-L-349-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
150 Butterworth Jacquelin Butterworth, NJ - Superior Court ATL-L-159-18 U.S. District Court for the | Camden Division
Jacquelin v. - Atlantic County District of New Jersey
Johnson &
Johnson, et al.
151 Buttitta Paula Buttitta, Paulav. |NJ- Superior Court ATL-L-2716-17 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.

 

 

 

 

 

 

 

 

Page 13 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 191 of 304 PagelID #: 398

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 188 of 294 PagelD #: 191

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court index Number Removal District Court Division of
Removal
District Court
152 Butts Pamela Butts, Pamelav. |NJ - Superior Court ATL-L-2889-15 U.S. District Court forthe | Camden Division
Johnson & - Attantic County District of New Jersey
Johnson, et al.
453 Cabael Leticia Cabael, Dominador |NJ - Superior Court ATL-L-555-16 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
154 Caballero Laura Caballero, Laura v. CA - Superior BC651995 Central District of California | Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
455 Caffee Mary Caffee, Mary v. {NJ - Superior Court ATL-L-1870-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
156 Calderon Eleanor Calderon, Yvette CA - Superior 18C0V327516 Central District of California] Western Division
Marie v. Johnson & Court - Las
Johnson, et al. Angeles County
157 Call Stephanie Call, Stephanie, et CA - Superior BC640571 Central District of California] Western Division
al. v. Johnson & Court - Los
Johnson, et al. Angeles County
158 Callahan Tina Callahan, Jason v. |NJ- Superior Court ATL-L-2899-15 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnsan, et al.
159 Callahan Theresa Callahan, Theresa | PA - Philadelphia 180801273 Eastern Distirct of Philadelphia
v. Johnson & County Court of Pennsylvania Division
Johnson, et al. Common Pleas
160 Calvillo Laura Calvillo, Laura CA - Superior BC710730 Central District of California] Western Division
(Patricia) v. Court - Los
Johnson & Angeles County
Johnson, et al.
161 Cameron Victoria Cameron, Victoria CA - Superior RIC 1801115 Central District of California] Western Division
y. Johnson & Court - Los
Johnson, et al. Angeles County
162 Campbell Emily Campbell, Emily v. CA - Superior 37-2018-22863-CU-MT- | Central District of California] Western Division
Johnson & Court - Los CTL
Johnson, et al. Angeles County

 

 

 

 

 

 

 

 

Page 14 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 192 of 304 PagelID #: 399

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 189 of 294 PagelD #: 192

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
163 Campbell Vanessa Campbell, Vanessa }NJ - Superior Court ATL-L-1286-18 U.S. District Court forthe | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
164 Canete Mireya Canete, Mireya v. CA - Superior BC674637 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
165 Cano Claire Ramos, Lois v. CA - Superior 170321204 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
166 Cano Ibanez Judith Cana Ibanez, CA - Superior BC716009 Central District of California] Western Division
Judith, v. Johnson Court - Los
& Johnson, et al. Angeles County
167 Cantley Linda Cantley, Linda v. CA - Superior BC715158 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
168 Canzoneri Becky Canzoneri, Becky CA - Superior BC695024 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
169 Cararious Lori Catarious, Loriv. | NJ- Superior Court ATL-L-000657-19 U.S. District Court forthe | Camden Division
Johnson & Atlantic County District of New Jersey
Johnson, et al.
170 Carassale Donna Biei, Leslie v. NJ - Superior Court ATL-L-2242-17 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
174 Carbajal Lidia Carbajal, Lidia CA - Superior 170318633 Central District of California] Western Division
Lizbeth v. Johnson Coun - Los
& Johnson, et al. Angeles County
172 Carey Chrystal Carey, Chrystal, et CA - Superior 470321179 Central District of California] Western Division
al. v. Johnson & Court - Los
Johnson, et al. Angeles County
173 Caron Sandra Caron, Sandra v. CA - Superior 18CV330836 Central District of California | Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
174 Carpenter Karen Carpenter, Karen v. JNJ - Superior Court ATL-L-1931-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.

 

 

 

 

 

 

 

 

Page 15 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 193 of 304 PagelD #: 400

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 190 of 294 PagelD #: 193

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
175 Carpenter’ Carol Carpenter, Carol v. CA - Superior 17CV318515 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
176 Carroll Kerry Carroll, Roy v. CA - Superior CIVDS1719428 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
177 Carter Stella Carter, Stella v. CA - Superior 18cv335259 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
178 Carter Tarshwa Carter, Kevin v. IL - Circuit Court - 2018-L-1310 Northern District of Winois | Eastern Division
Johnson & Cook County
Johnson, et al.
179 Cartolano Victoria Cartolano, Victoria CA - Superior BC690885 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
180 Cartwright Alice Roberts, Tezella v. CA - Superior 18CV332350 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
181 Caruso Gregory Caruso, Gregory v. |NJ - Superior Court ATL-L-2595-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
182 Casey Edda Casey, Eddav. |NJ- Superior Court ATL-L-002915-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
183 Castro Kerijane Castra, Kerijane v. CA - Superior 30-2017-00952945-CU-PL-| Central District of California] Western Division
Johnson & Court - Los CXC
Johnson, et al. Angeles County
184 Catarious Lori Catarious, Loriv. |NJ- Superior Court MID-L-01618-19 U.S. District Court for the N/A
Johnson & - Middiesex County District of New Jersey
Johnson, et al.
185 Ceccato Rhonda Ceccato, Rhonda v. CA - Superior RIC1804316 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
186 Cerna Sonia Cerna, Sonia v. CA - Superior BC620355 Central District of California] Western Division
Johnson & Court - Los

 

 

 

Johnson, et al.

 

Angeles County

 

 

 

 

Page 16 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 194 of 304 PagelID #: 401

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 191 of 294 PagelD #: 194

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court (index Number Removal District Court Division of
Removal
District Court
187 Chatterton Amy Chatterton, Any v. CA - Superior BC65574 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
188 Chavez Michelle Chavez, Michelle v. CA - Superior 18CV328220 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
189 Cheek Kari Cheek, Kari E., et CA - Superior 17CV309242 Central District of California} Western Division
al. v. Jahnsen & Court - Los
Johnson, et al. Angeles County
190 Chesteen Molly Chesteen, Randy v. {NJ - Superior Court ATL-L-414-14 U.S. District Court for the | Camden Division
Johnson & - Atlantic Caunty District of New Jersey
Johnson, et al.
191 Chiaravalloti Josephine Chiaravaltoti, NJ - Superior Court ATL-L-2539-17 U.S. District Court for the | Camden Division
Josephine v. - Atlantic County District of New Jersey
Johnson &
Johnson, et al.
192 Childress Wanda Childress, Wanda CA - Superior 18CV330656 Central District of California} Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
193 Chimenta Carol Chimento, Carol v. [NJ - Superior Court ATL-L-2234-17 U.S. District Court for the {Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
194 Chimento Carol Chimento, Caral v. |NJ- Superior Court ATL-L-1883-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
195 Chimits Judi Chimits, Judi v. CA - Superior 30-2018-00988028-CU-MT-] Central District of California} Western Division
Johnson & Court - Los Cx
Johnson, et al. Angeles County
196 Choate Shawne Choate, Shawne v. CA - Superior 17CV318635 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
197 Chrisley Patricia Chrisley, Danus v. | FL - Circuit Court - 2017CA003148 Middle District of Florida | Orlande Division
Johnson & Osceola County
Johnson, et al.
198 Christopher Kelly Christopher, Kelly v. |NJ- Superior Court ATL-L-1721-18 U.S. District Court for the | Camden Division

 

 

 

Johnson &
Johnson, et al.

 

- Atlantic County

 

 

District of New Jersey

 

 

Page 17 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 195 of 304 PagelID #: 402

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 192 of 294 PagelD #: 195

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court index Number Removal District Court Division of
Removal
District Court
199 Christopher Karen Christopher, Karen | PA - Philadelphia 180404579 Eastem Distirct of N/A
v. Johnson & County Court of Pennsylvania
Johnson, et al. Common Pleas
200 Chumley Betty Chumley, Stacy v. CA - Superior 18CV332559 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
201 Cianfrini Christine Cianfrini, Christine |NJ- Superior Court ATL-L-2719 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
202 Ciccone Patricia Ciccone, Patricia v. CA - Superior 18CV325837 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
203 Clayton Silvia Foreman, Gearge v. CA - Superior BC 705654 Central District of Califarniaf Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
204 Clayton Vonda Kluis, Amber v. CA - Superior 18-190900 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
205 Clifford Sharyn Strosser, Carolv. |NJ- Superior Court ATL-L-2578-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
206 Clifton Joyce Clifton, Simonia v. CA - Superior RG18897918 Central District of California] Western Division
Johnson & Caurt - Los
Johnson, et al. Angeles County
207 Clugston Nicole Clugston, Nicole v. [NJ - Superior Court ATL-L-0813-15 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al,
208 Coates Bridget Coates, Tim v. IL - Circuit Court - 2018-L-1625 Northern District of Illincis | Eastern Division
Johnson & Cook County
Johnson, et al.
209 Coffey Carolyn Coffey, Carolyn, v. CA - Superior 18CV330456 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
210 Colandra Barbara Colandra, Barbara {NJ - Superior Court ATL-L-303-18 U.S. District Court for the | Camden Division

 

 

 

v. Johnson &
Johnson, et al.

- Atlantic County

 

 

 

District of New Jersey

 

 

Page 18 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 196 of 304 PagelID #: 403

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 193 of 294 PagelD #: 196

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court index Number Removal District Court Division of
Removal
District Court
211 Coleman Cherrie Coleman, Cherrie v. [NJ - Superior Court ATL-L-1313-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
212 Collins Patricia Collins, Patricia v. |NJ- Superior Court ATL-L-2243-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
213 Collison Linda Collison, Linda v. CA - Superior 18CECG02789 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
214 Comas Esther Comas, Esther C v. | FL - Circuit Court - 17-29574CA01 Southern District of Florida | Miami Division
Johnson & Miami Dade County
Johnson, et al.
215 Combs Dellajean Dykes, David v. CA - Superior 17CV318645 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
216 Conley Annette Conley, Annette v. |NJ- Superior Court ATL-L-6755-14 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
217 Conte Shirley Conte, Frank v. CA - Superior 18cv000583 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
218 Conyer Catherine Conyer, Catherine CA - Superior 18CV330687 Central District of California Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
219 Cook Kynda Cook, Kynda v. CA - Superior BC681547 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
220 Cook Sharon Cook, Steven v. CA - Superior BC690498 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
221 Cook Debra Cook, Debra v. GA - State Court of 18004511 Northern District of Georgia] Atlanta Division
Johnson & Gwinnett County
Johnson, et al.
222 Cook Elaine Holman, Cheryl v. | IL - Circuit Court - 2018-L-1811 Northern District of Illinois | Eastern Division

 

 

 

Johnson &
Johnson, et al.

 

Cook County

 

 

 

 

Page 19 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 197 of 304 PagelID #: 404

Case 1:19-mc-00103-UNA Documenti1-1 Filed 04/18/19 Page 194 of 294 PagelD #: 197

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
223 Cooper Margaret Cooper, Gail v. CA - Superior BC684903 Central District of California} Western Division
Johnson & Johnson Court - Los
etal Angeles County
224 Corbett Barbara Corbett, Lindsey v. CA - Superior BC651027 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
225 Cormier Denise Cormier, Denise v. JNJ - Superior Court ATL-L-000643-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
226 Carrales Evelin Corrales, Evelin, v. CA - Superior BC715177 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
227 Cortez Sandra Cortez, Sandra v. |LA - District Court - C-676334 25 Middle District of Louisina N/A
Johnson & East Baton Rouge
Johnson, et al. Parish
228 Cortez Mary Cortez, Mary v. [NJ - Superior Court ATL-L-1933-16 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
229 Costa Lindelia Costa, Lindelia, et CA - Superior 16-cv-296601 Central District of California} Western Division
al. v. Jahnson & Court - Los
Johnson, etal. Angeles County
230 Cavington Sally Covington, Sally v. |NJ- Superior Court ATL-L-000247-19 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
231 Cox Shirely Dean Kenyon, Anthony v. CA - Superior 17CV310484 Central District of Califarnia] Western Division
Johnson & Court - Les
Johnson, et al. Angeles County
232 Craig Marrily Craig, Marrily and |NJ - Superior Court ATL-L-6504-14 U.S. District Court for the | Camden Division
Daniel Craig v. - Atlantic County District of New Jersey
Johnson &
Johnson, et al.
233 Crain Stacey Crain, Stacey v. |NJ- Superior Court ATL-L-357-18 U.S. District Court for the [| Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
234 Crawley Lisa Crawley, George v. |NJ - Superior Court ATL-L-000045-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.

 

 

 

 

 

 

 

 

Page 20 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 198 of 304 PagelID #: 405

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 195 of 294 PagelD #: 198

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
235 Creswell Artie Creswell, Nicole v. CA - Superior MSC18-02142 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
236 Crincoli Louise Crincoli, Louise, et | FL - Circuit Court - 2017CA011121 Middle District of Florida | Orlando Division
al v. Johnson & Orange County
Johnson, et al.
237 Crismon Cynthia Crismon, Ernest v. CA - Superior RIC 1819719 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
238 Crobarger Kala Crobarger, Kala Re CA - Superior 37-2018-33875-CU-PL-NC | Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
239 Crone Denis Crone, Denis v. CA - Superior BC673674 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
240 Crowder Deborah Crowder, Deborah |NJ- Superior Court ATL-L-2898-15 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
241 Cruz Nirma Cruz, Nirma v. NJ - Superior Court ATL-L-133-18 U.S. District Court for the =| Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
242 Cumby Laverne Cumby, James v. CA - Superior 37-2018-23869-CU-MT- | Central District of California| Western Division
Johnson & Court - Los CTL
Johnson, et al. Angeles County
243 Cummings Karen Cummings, Karen |NJ- Superior Court ATL-L-002160-18 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
244 Cunnie Kathleen Cunnie, Kathleen v. CA - Superior 18-CV-1421 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
245 Cunningham Barbara Pastorino, Sherri v. CA - Superior BC670933 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
246 Cunningham Norma Cunningham, Cathy CA - Superior 18CV327526 Central District of California] Western Division
v. Johnson & Court - Los

 

 

 

Johnson, et al.

 

Angeles County

 

 

 

 

Page 21 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 199 of 304 PagelID #: 406

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 196 of 294 PagelD #: 199

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
247 Cymbaluk Louise Cymbaluk, Louise |NJ- Superior Court ATL-L-002483-18 U.S. District Court for the | Camden Division
vy. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
248 Daggett Kathy Daggett, Kathy, v. CA - Superior 18CV330464 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
249 Dagrosa Patricia Dagrosa, Patricia v. |NJ - Superior Court ATL-L-194-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
250 Dahl Cynthia Dahl, Cynthia v. CA - Superior 18CV327541 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
251 Daigle Kathleen Daigle, Kathleen v. CA - Superior BC698281 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
252 Dana Kathy Dana, Kathy v. | NJ - Superior Court ATL-L-000085-19 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
253 Dang Thunga Rodriguez, Gilbert CA - Superior 18cv335260 Central District of California] Western Division
v. Johnson & Court - Los
dohnson, et al. Angeles County
254 Daniels Teresa Daniels, Teresa v. CA - Superior 18CV330512 Central District of California | Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
255 Danner Linda Danner, Lindav. |NJ- Superior Court ATL-L964-17 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
256 Dantinne Teresita Dantinne, Basil v. CA - Superior 18CV327533 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
257 Darian Nahid Darian, Nahid, et al. CA - Superior BC647812 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
258 Daugherty DeAnn Daugherty, DeAnn CA - Superior BC662483 Central District of California] Western Division
v. Johnson & Court - Los

 

 

 

Johnson, et al.

 

Angeles County

 

 

 

 

Page 22 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 200 of 304 PagelID #: 407

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 197 of 294 PagelD #: 200

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
259 Davenport Kelly Davenpon, Kelly v. CA - Superior CIVDS1725511 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
260 Davis Carol Davis, Bert E. v. CA - Superior 17-cv-01045 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
261 Davis Norma Bates, Sealeta, et CA - Superior 17CV307559 Central District of California] Western Division
al. v. Johnson & Court - Los
Johnson, et al. Angeles County
262 Davis Debbie Davis, Theo Jamall CA - Superior 17CV318660 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
263 Dawkins Constance Dawkins, Earl v. CA - Superior BC715171 Central District of California] Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
264 Dawkins Constance Dawkins, Earl v. CA - Superior 180332348 Central District of California] Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
265 Dawkins Constance Dawkins, Earlv. |NJ- Superior Court ATL-L-002169-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
266 Dawson Passion Dawson, Passion v. |NJ - Superior Court ATL-L-2433-17 U.S. District Court forthe | Camden Division
Johnson & Johnson | - Atlantic County District of New Jersey
et al
267 Day Melissa Day, Melissa v. CA - Superior 18CV323999 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
268 de Cruz Jesse de Cruz, Jesse v. CA - Superior BC715170 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
269 De Duran Jasso Lilia Duran, Jose v. CA - Superior 16-cv-299610 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
270 De La Hunt Latoni De La Hunt, Laloni CA - Superior 18CV325843 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County

 

 

 

 

 

 

 

 

Page 23 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 201 of 304 PagelD #: 408

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 198 of 294 PagelD #: 201

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
271 De Marron Altagracia Torres, Josefina v. CA - Superior CIVDS1803670 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
272 Dearmas Inelda Dearmas, !Inelda v. | FL - Circuit Court - 19-1806CA01 Southern District of Florida | Miami Division
Johnson & Miami Dade County
Johnson, et al.
273 DeBoth Ramona DeBoth, Ramona v. CA - Superior CV416760 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
274 DeCastro Jeanette DeCastro, Jeanette |NJ- Superior Court ATL-L-000404-19 U.S. District Court forthe | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
275 DeChristofaro Julienne DeChristofaro, CA - Superior 8C62173 Central District of California | Western Division
Julienne, et al. v. Court - Los
Johnson & Angeles County
Johnson, et al.
276 Degidia-Mueller Christina Degidio-Mueller, CA - Superior 30-2018-01035843-CU-PL-| Central District of California] Western Division
Christina v. Court - Los CXC
Johnson & Angeles County
Johnson, et al.
277 DeJesus Evelyn DeJesus, Evelyn v. CA - Superior 17CV318636 Central District of California | Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
278 Delgado Rebecca Delgado, Victor v. CA - Superior BC681839 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
279 Demarco Grace Demarco, Grace v. [NJ - Superior Court ATL-L-000858-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
280 Deuberry April Deuberry, April, v. CA - Superior 18CV331747 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
281 Devone Joann Devone, JoAnn v. |NJ- Superior Court ATL-L-2354-17 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey

 

 

 

Johnson, et al.

 

 

 

 

 

Page 24 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 202 of 304 PagelD #: 409

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 199 of 294 PagelD #: 202

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
282 Di Girolamo Bonnie Di Girolamo, Bonnie CA - Superior 170318642 Central District of California} Western Division
v. Johnson & Court - Los
Johnson, et al, Angeles County
283 Diaz Elsa Diaz, Elsa v. CA - Superior BC689568 Central District of California | Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
284 Dicanio Linda Dicanio, Linda, et |NJ- Superior Court ATL-L-300-18 U.S. District Court for the {Camden Division
al. v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
285 DiCesare Laura DiCesare, Laura v. |NJ - Superior Court ATL-L-1368-16 U.S. District Court for the | Camden Division
Johnson & ~ Atlantic County District of New Jersey
Johnson, et al.
286 Dickens Cynthia Dickens, Cynthia v. CA - Superior 16-cv-297634 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
287 Dienes Elizabeth Dienes, Elizabeth v. CA - Superior 18CV332563 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
288 Dimaria Diane Dimaria, Diane v. {NJ - Superior Court ATL-L-185-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
289 Dirkson Patricia Dirkson, Patricia v. [NJ - Superior Court ATL-L-1912-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
290 Distefano Donna Distefano, Donna v. |NJ - Superior Court ATL-L-598-15 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
291 Divine Diana Divine, Diana v. CA - Superior 17CV318643 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
292 Dalby Debra Dolby, Debra v. FL - Circuit Court - 2019CA000220ws Middle District of Florida | Tampa Division
Johnson & Pasco County
Johnson, et al.
293 Dominguez Susan Dominguez, Daniel CA - Superior 18CV328930 Central District of California] Western Division
Jv. Johnson & Court - Los

 

 

 

Johnson, et al.

Angeles County

 

 

 

 

 

 

Page 25 of 120
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 203 of 304 PagelID #: 410

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 200 of 294 PagelD #: 203

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
294 Donals Deborah Denals, Deborah v. |NJ - Superior Court ATL-L-2394-14 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
295 Doss Vickey Dass, Vickey, et al. CA - Superior SCV38336 Central District of California} Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
296 Doty Diane Daty, Diane v. IL - Circuit Court - 2017L000050 Central District of Illinois | Peoria Division
Johnson & McLean County
Johnson, et al.
297 Dougherty Debra Dougherty, Debra CA - Superior 18CV339072 Central District of California] Western Division
Ann v. Johnson & Court - Los
Johnson, et al. Angeles County
298 Douglas Valerie Douglas, Valerie A CA - Superior BC671457 Central District of California} Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
299 Dowd Deborah Dowd, Deborah v._ |NJ - Superior Court ATL-L-2244-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
300 Downs Sue Downs, Sue v. NJ - Superior Court ATL-L-1771-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
301 Doyle Margery Doyle, Charles v. |NJ- Superior Court ATL-L-1298-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
302 Driscoll Elizabeth Cadagin, Colleen v. | IL - Circuit Court - 18-L-0572 Southern District of illinois | East St. Louis
Johnson & St. Clair County Division
Johnson, et al.
303 Dugas Juanita Dugas, Juanita et al |NJ - Superior Court ATL-L-2462-17 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson et al
304 Dunbar Lionel Dunbar, Lionel v. CA - Superior RG17873018 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
305 Dunbar Patricia Dunbar, Eric v. IL - Circuit Court - 2018-L-1789 Northern District of Illinois | Eastern Division
Johnson & Caok County
Johnson, et al.

 

 

 

 

 

 

 

 

Page 26 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 204 of 304 PageID #: 411

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 201 of 294 PagelD #: 204

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
306 Dunker Margaret Dunker, Margaret v. |NJ - Superior Court ATL-L-2964-15 U.S. District Court far the =| Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
307 Dunn Peggy Dunn, Peggy, et al. |MO - Circuit Court - 1422-CC 10042 Eastern District of Missouri | Eastern Division
v. Johnson & City of St. Louis
Johnson, et al.
308 Dunn Shelia Dunn, William v. [NJ - Superior Court ATL-L-2972-15 U.S. District Court for the NIA
Johnson & - Bergen County District of New Jersey
Johnson, et al.
309 Duran Helen Duran, Frank v. CA - Superiar 170V321180 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles Caunty
310 Dymburt Maxene Dymburt, Maxene v. |NJ - Superior Court ATL-L-002136-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
311 Dziedzic Michelle Dziedzic, Michelle {NJ - Superior Court ATL-L-1304-18 U.S. District Court for the | Camden Division
vy. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
312 Dzieszkowski Kimberly Dzieszkowski, NJ - Superior Court ATL-L-1157-16 U.S. District Court for the | Camden Division
Kimberly v. - Atlantic County District of New Jersey
Johnson &
Johnson, et al.
313 Eash Kathy Eash, Kathy Marie |NJ- Superior Court ATL-L-1010-16 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
314 Easterwood Lorraine Easterwood, Bobby |NJ - Superior Court ATL-L-1136-15 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
315 Eberhardt Janice Eberhardt, Janice v. {NJ - Superior Court ATL-L-2700-17 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
316 Echols Kemo Echols, Kemo v. CA - Superior BC701474 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
317 Edwards Stacey Edwards, Stacey v. }|NJ- Superior Court ATL-L-1183-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey

 

 

 

Johnson, et al.

 

 

 

 

 

Page 27 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 205 of 304 PageID #: 412

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 202 of 294 PagelD #: 205

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removat District Court Division of
Removal
District Court
318 Eillers Bridgette Torres, Betty, et al. CA - Superior BC657839 Central District of California] Westem Division
v. Jahnson & Court - Las
Johnson, et al. Angeles County
319 Eisenhardt Margaret Eisenhardt, LA - District Court - 2017-10826 Eastern District of NIA
Margaret v. Orleans Parish Louisiana
Johnson &
Johnson, et al,
320 El-Airache Dede El-Atrache, Dede v. CA - Superior 37-2017-00031394 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
321 Elia Jaklin Elia, Jaklin v. CA - Superior 17CV318648 Central District of California} Western Division
Johnson & Court - Los
Johnson, etal. Angeles County
322 Ellis Christine Ellis, Christine, et CA - Superior 18CV327292 Central District of California] Wester Division
al. v. Johnson & Court - Los
Johnson, et al. Angeles County
323 Ellis Annie Benber, Georgia v. {NJ - Superior Court ATL-L-150-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
324 Eme Ellen Eme, Ellen v. CA - Superior 18CV327542 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
325 Emery Shonda Fallorina, Annette, CA - Superior 34-2017-00210628 Central District of California] Western Division
et al. v. Johnson & Court - Los
Johnson, et al. Angeles County
326 Endicott Sharon Endicott, Sharon v. |NJ - Superior Court ATL-L-1711-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
327 England Marie England, Marie, et |NJ- Superior Court ATL-L-2603-17 U.S. District Court forthe | Camden Division
al. v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
328 Eng-Maxwell Jean Eng-Maxwell, Jean CA - Superior 37-2017-43908-CU-PL-NC | Central District of California] Western Division
Court - Los
Angeles County
329 Enos Elizabeth Enos, Elizabeth v. CA - Superior BC661139 Central District of Califomia] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County

 

Page 28 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 206 of 304 PagelID #: 413

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 203 of 294 PagelD #: 206

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
330 Enriquez Monica Enriquez, Monica v. CA - Superior BC684652 Centra! District of California] Western Division
Johnson & Johnson Court - Los
etal Angeles County
331 Erickson Alys Erickson, John v. CA - Superior 48CV334413 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
332 Escovar Mary Escovar, Mary, v. CA - Superior BC716432 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
333 Espinoza Samantha Espinoza, CA - Superior 18CV331 753 Central District of Califarnia| Western Division
Samantha, v. Court - Los
Johnson & Angeles County
Johnson, et al.
334 Esquibel Sandra Esquibel, Travis v. CA - Superior 170321181 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
335 Esser Maureen Esser, Frank v. NJ - Superior Court ATL-L-2058-17 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
336 Estelle Pamela Estelle, Pamelav. {NJ - Superior Court ATL-L-2283-17 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
337 Esway Peggy Esway, John CA - Superior 18CV322148 Central District of California | Western Division
Joseph v. Johnson Court - Los
& Johnson, et ai. Angeles County
338 Evans Margie Manroe, Charvette | GA - State Court of 2018RCS01222 Southern District of Georgia} Augusta Division
E. v. Johnson & Richmond County
Johnson, et al.
339 Fabian Penny Fabian, Penny S. | NJ- Superior Court ATL-L-711-15 U.S. District Court for the | Camden Division
and Michael Fabian | - Atlantic County District of New Jersey
v. Johnson &
Johnson, et al.
340 Fabrizio Patricia Fabrizio, Frank v. {NJ - Superior Court ATL-L-108-18 U.S. District Court for the | Camden Division

 

 

 

Johnson &
Johnson, et al.

 

~ Atlantic County

 

 

District of New Jersey

 

 

Page 29 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 207 of 304 PageID#: 414

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 204 of 294 PagelD #: 207

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court index Number Removal District Court Division of
Removal
District Court
341 Fahimi Solmaz Fahimi, Solmaz v. CA - Superior 30-2017-00952889-CU-PL-| Central District of California] Western Division
Johnson & Court - Los Cxc
Johnson, et al. Angeles County
342 Faison Grace Faison, Craigory v. |NJ - Superior Court ATL-L-955-15 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
343 Falgourt Ronald Falgourt, Ronald v. | LA - District Court - C 670243 27 Middle District of Louisina N/A
Johnson & East Baton Rouge
Johnson, et al. Parish
344 Falone Michele Falone, Guy v. CA - Superior 18STCV07430 Central District of California | Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
345 Fansler Mary Fansler, Mary v. |NJ- Superior Court ATL-L-2285-17 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
346 Farias Katherine Farias, Katherine v. CA - Superior CIVDS1813699 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
347 Farley Rona Farley, Ronav. |NJ- Superior Court ATL-L-2503-15 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
348 Farley Patricia Farley, Patriciav. |NJ- Superior Court ATL-L-2094-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
349 Fara Donna Farra, Donna v. PA - Philadelphia 180702165 Western District of Pittsburgh
Johnson & County Court of Pennsylvania Division
Johnson, et al. Cammon Pleas
350 Farrar Tenesha Farrar, Tenesha, et [MO - Circuit Court - 1422-CC09964 Eastern District of Missouri | Eastern Division
al. v. Johnson & City of St. Louis
Johnson, et al.
351 Farrell Margaret Farrell, Margaret v. |NJ- Superior Court ATL-L-001836-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
352 Farrington Stephanie Farrington, FL - Circuit Court - 2016-16715-CA-01 Southern District of Florida { Miami Division
Stephanie v. Miami Dade County
Johnson &

 

 

 

Johnson, et al.

 

 

 

 

 

Page 30 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 208 of 304 PageID #: 415

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 205 of 294 PagelD #: 208

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

Plaintiff Last Name

Plaintiff First Name

 

 

 

 

 

 

 

 

 

 

 

Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
353 Fearon Susan Fearon, Susan v. CA - Superior 56-2018-00519620-CU-PL-| Central District of California| Western Division
Johnson & Court - Los VTA
Johnson, et al. Angeles County
354 Feldan Kareen Feldan, Richard H CA - Superior BC720945 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
355 Feldmann Terri Feldmann, Terri v. CA - Superior 18CV331116 Central District of California] Western Division
Johnson & Court - Los
Jahnson, et al. Angeles County
356 Fell Joyce Fell, Joyce, et al. v. CA - Superior 18CV326306 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
357 Fencil Noreen Fencil, Noreen v. |NJ- Superiar Court ATL-L-676-16 U_S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Jahnsan, et al.
358 Fernandez Fatima Fernandez, Fatima CA - Superior BC703745 Central District of California] Western Division
P v. Johnson & Court - Los
Johnson, et al. Angeles County
359 Filippa Sarah King, Genalyn v. CA - Superior 17CV03200 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
360 Fish Evelyn Fish, Evelyn v. NJ - Superior Court ATL-L-2504-15 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
361 Fishbein Debra Fishbein, Robert v. | FL - Circuit Court - 2018ca001928 Southern District of Florida West Palm
Johnson & Palm Beach County Beach Division
Johnson, et al.
362 Fishman Karen Fishman, Karen E. |NJ - Superior Court ATL-L-000950-18 U.S. District Court forthe | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
363 Fitch Marian Fitch, Marian v. {NJ - Superior Court ATL-L-1944-16 U.S. District Court for the

 

 

 

Johnsan &
Johnson, et al.

~ Atlantic County

 

 

 

District of New Jersey

Camden Division

 

 

Page 31 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 209 of 304 PageID #: 416

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 206 of 294 PagelD #: 209

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
364 Fitzgerald Jennifer Fitzgerald, Jennifer CA - Superior 18C0V324262 Central District of California} Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
365 Fitzhugh Antonia Fitzhugh, Antonia v. CA - Superior BC6381548 Central District of California] Western Division
Johnson & Court - Los
vohnson, et al. Angeles County
366 Fitzhugh Betty Fitzhugh, Betty v. | FL - Circuit Court - CACE19001150 Southern District of Florida | Fort Lauderdale
Johnson & Broward County Division
Johnson, et al.
367 Fitzsimmons Carol Fitzsimmons, Carol |NJ - Superior Court ATL-L-430-18 U.S. District Court forthe | Camden Division
vy, Johnson & - Atlantic County District of New Jersey
Johnson, et al.
368 Flanagan Jill Flanagan, Jillv. |NJ- Superior Court ATL-L-1228-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
369 Flores Jessica Flores, Jessica, et CA - Superior 16-cv-293936 Central District of California] Western Division
al. v. Johnson & Court - Los
Johnson, et al. Angeles County
370 Flores Esther Flores, Estlerv. |NJ - Superior Court ATL-L-2845-15 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
371 Foligno Phyllis Foligno, Robert R. [NJ - Superior Court ATL-L-1905-16 U.S. District Court forthe {Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
372 Folos Casmiera Folos, James D, v. JNJ - Superior Court ATL-L-1939-16 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
373 Forance Joann Forance, Joann v. |NJ- Superior Court ATL-L-1239-16 U.S. District Court forthe {Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
374 Ford Kathleen Ford, Kathleen v. CA - Superior $CV262201 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
375 Forrest Vickie Forrest, Vickie, et |MO - Circuit Court - 1522-CC00419 Eastern District of Missouri | Eastern Division

 

 

 

al. v. Johnson &
Johnson, et al.

 

City of St. Louis

 

 

 

 

Page 32 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 210 of 304 PageID #: 417

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 207 of 294 PagelD #: 210

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court index Number Removal District Court Division of
Removal
District Court
376 Fortunato Eileen Fortunato, Eileen v. |NJ - Superior Court ATL-L424-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
377 Fossell Linda Fossell, Linda v. CA - Superior 2018-00967024-CU-PL- | Central District of California] Western Division
Johnson & Court - Los Cxc
Johnson, et al. Angeles County
378 Faster Lottie Foster, Lottie v. CA - Superior 37-2017-00032641-CU-PL-| Central District of California] Western Division
Johnson & Court - Los NC
Johnson, et al. Angeles County
379 Fowler Gail Fowler, Gail v. NJ - Superior Court ATL-L-55-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
380 Fox Melissa Fox, Melissa, et al. [NJ - Superior Court MD-L-0441 8-18 U.S. District Court for the N/A
y. Johnson & - Middlesex County District of New Jersey
Johnson, et al.
381 Francavilla Beth Francavilla, Beth v. CA - Superior BC661782 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
382 Franco Julie Franco, Julie v. CA - Superior CIVDS 1823459 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
383 Frank Erin Frank, Erin v. NJ - Superior Court ATL-L-304-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
384 Franklin Linda Franklin, Linda v. |NJ- Superior Court ATL-L-1934-16 U.S. District Court for the +} Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
385 Fraser Sally Fraser, Sally, v. {LA - District Court - C-68011623 Middle District of Louisina N/A
Johnson & East Baton Rauge
Johnson, et al. Parish
386 Frausto Beatriz Frausto, Beatriz v. CA - Superior BC681549 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
387 Frazier Pamela Dunn, Joellen vy. |NJ- Superior Court ATL-L-1524-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.

 

 

 

 

 

 

 

 

Page 33 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 211 of 304 PagelID #: 418

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 208 of 294 PagelD #: 211

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

Plaintiff Last Name

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
388 Frederick Jennifer Frederick, Jennifer DE - Superior N18C-06-056 District of Delaware N/A
vy. Johnson & Court - New Castle
Johnson, et al. County
389 Fredericks Linda Fredericks, Linda v. CA - Superior 18CV330650 Central District of California) Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
390 Freeman Bennetta Freeman, Roger v. jNJ- Superior Court ATL-L-434-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
391 Freeman Laneice Freeman, Laneice |NJ - Superior Court ATL-L-002931-18 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
392 Friend Darlene Friend, Bryan vy. CA - Superior CU-17-00162 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
393 Frye-Moragne Ann Frye, Shawntellv. | IL - Circuit Court - 2017-L-13316 Narthern District of Illinois | Eastern Division
Johnson & Cook County
Johnson, et al.
394 Fuentes Patsy Dehart, Jeremy v. [NJ - Superior Court ATL-L-660-16 U.S. District Court for the | Camden Division
Johnsan & ~ Atlantic County District of New Jersey
Johnson, et al.
395 Fugiel Debra Fugiel, Eddie v. IL - Circuit Court - 2018-L-1806 Northern District of Hlinois | Eastern Division
Johnson & Cook County
Johnson, et al.
396 Fullmore Mia Fullmore, Mia, et al. CA - Superior BC628366 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
397 Fulton Winifred Fulton, Winifred v. {NJ - Superior Court ATL-L-001808-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
398 Gallo Elizabeth Gallo, Elizabeth v. |NJ- Superior Court ATL-L-2711-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
399 Galloway Yvonne Galloway, Yvonne CA - Superior 18CV323998 Central District of California] Western Division
v. Johnson & Court - Los
Jahnson, et al. Angeles County

 

 

 

 

 

 

 

 

Page 34 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 212 of 304 PageID #: 419

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 209 of 294 PagelD #: 212

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
400 Galloway Angel Galloway, Angel v. CA - Superior 18CV325914 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
401 Galloway Marvel Galloway, Marvel CA - Superior 18CV328338 Central District of California] Western Division
Ann, ef al. v. Court - Las
Johnson & Angeles County
Johnson, et al.
402 Gambino Christina Gambino, Christina CA - Superior 18CV324488 Central District of California} Western Division
v. Johnson & Court - Las
Johnson, et al. Angeles County
403 Gambino Maria Gambino, Maria v. CA - Superior 18CV331557 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al, Angeles County
404 Garafalo Dale Garafalo, Dale {NJ - Superior Court ATL-L-002163-18 U.S. District Court for the | Camden Division
- Atlantic County District of New Jersey
405 Garcia Natalie Garcia, Natalie v. CA - Superior ECU09404 Central District of California] Western Division
Johnson & Court - Les
Johnson, et al. Angeles County
406 Garcia Venise Garcia, Venise v. CA - Superior BC677961 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
407 Garcia Debra Hauck, Dolores v. CA - Superior 18CV327347 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
408 Garcia Olivia Garcia, Olivia v. CA - Superior 18CV330849 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
409 Garcia Lillian Garcia, Lillian v. CA - Superior 17CV318637 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
410 Garcia Dalila Garcia, Dalilav. |NJ- Superior Court ATL-L-334-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.

 

 

 

 

 

 

 

 

Page 35 of 120
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 213 of 304 PagelID #: 420

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 210 of 294 PagelD #: 213

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
411 Garcia-Ferry Linda Garcia Ferry, Linda CA - Superior BC703709 Central District of California) Western Division
v, Johnson & Caurt - Los
Johnson, et al. Angeles County
412 Garcia-Infante Lupe Garcia-tnfante, CA - Superior Bc?16429 Central District of California] Western Division
Lupe, v. Johnson & Court - Los
Johnson, et al. Angeles County
413 Garica Georginia Garcia, Georgina v. CA - Superior RIC-1719825 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
414 Garlington Vera Garlington, Vera v. |NJ- Superior Court ATL-L-1158-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, etal.
415 Garlock Yvonne Garlock, Yvonne K CA - Superior 18CECG00563 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
416 Garwood Diane Garwood, Dawn v. |NJ - Superior Court ATL-L-410-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
AI7 Garza Olivia Garza, Oliviav. {AZ - Superior Court €20184525 District of Arizona N/A
Johnson & - Pima County
Johnson, et al.
418 Garza Lillian Garza, Lilliannv. |NJ- Superior Court ATL-L-1230-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
419 Garza Smith Tammie Williams, Frances |NJ- Superior Court ATL-L-6724-14 U.S. District Court for the |Camden Division
Darlene v. Johnson | - Atlantic County District of New Jersey
& Johnson, et al.
420 Gauthier Lynn Gauthier, Lynnv. NJ - Superior Court ATL-L-3568-14 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
421 Gavin Camille Gavin, Camille v. CA-Superior |30-2018-00992957-CU-MT-| Central District of California] Western Division
Johnson & Court - Los Cxc
Johnson, et al. Angeles County
422 Gehike Rebecca Gehike, Rebecca v. CA - Superior RIC1901340 Central District of California] Western Division
Johnson & Court - Los

 

 

 

Johnson, et al.

 

Angeles County

 

 

 

 

Page 36 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 214 of 304 PageID #: 421

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 211 of 294 PagelD #: 214

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
423 Gentile Joanne Gentile, Vito v. NJ - Superior Court ATL-L-2698-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
424 Gerrard-Koenig Sherry Gerrard-Kaenig, CA - Superior CIVDS 1800712 Central District of California | Western Division
Sherry v. Johnson Court - Los
& Johnson, et al. Angeles County
425 Giannone Maria Giannone, Maria v. [NJ - Superior Court ATL-L-001882-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
426 Gibson Heleena McGowens, Helen |NJ- Superior Court ATL-L-2278-17 U.S. District Court forthe | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
427 Gil Becky Gil, Becky, et al. v, CA - Superior 16-cv-298038 Central District of California} Western Division
Johnson & Cour - Los
Johnson, et al. Angeles County
428 Giles Karen Glles, Karen v. CA - Superior 18CV330851 Central District of California) Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
429 Giles Ruth Giles, Ruth v. NJ - Superior Court ATL-L-2888-15 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
430 Ginsburg Tina Ginsburg, Tinav. {GA - State Court of 18C039922 Northem District of Georgia] Atlanta Division
Johnson & Gwinnett County
Johnson, et al.
431 Giordano Leslie Giordano, Carly. |NJ- Superior Court ATL-L-001763-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
432 Giordano Rosemarie Giordano, NJ - Superior Court ATL-L-2661-17 U.S. District Court forthe | Camden Division
Rosemarie v. - Atlantic County District of New Jersey
Johnson &
Johnson, et al.
433 Gire Anna Gire, Anna L. v. CA - Superior 170V316282 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
434 Givens Susan Givens, Susan v. CA - Superior 18CV330954 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County

 

 

 

 

 

 

 

 

Page 37 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 215 of 304 PagelID #: 422

Case 1:19-mc-00103-UNA Documenti1-1 Filed 04/18/19 Page 212 of 294 PagelD #: 215

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
435 Gjeloshaj Drita Gjeloshaj, Drita v. CA - Superior RIC 1809105 Central District of California] Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
436 Gladies Wheet Gladies, Wheet v. |NJ- Superior Court ATL-L-211-18 U.S, District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
437 Glanton Verbena Glanton, Luvell v. [NJ - Superior Court ATL-L-85-15 U.S, District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Jofinson, et al.
438 Glaser Gloria Glaser, Kenneth v. CA - Superior 170V321194 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
439 Gleason Patricia Gleason, Patricia v. |NJ - Superior Court ATL-L-329-18 U.S, District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
440 Glick Judith Glick, Judith, v. CA - Superior 18CV331739 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
444 Goble Susan Howard, Jennifer v. NJ - Superior Court ATL-L-635-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
442 Godfrey Natalie Godfrey, Natalie v. CA - Superior 1ISSTCVO0599 Central District of Califormia] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
443 Godfrey Portia Godfrey, Portia, et |NJ- Superior Court MID-L-01154-18AS U.S. District Court for the N/A
al. v. Johnson & =| - Middlesex County District of New Jersey
Johnson, et al.
444 Godin Vanessa Vanessa, Godin v. |NJ- Superior Court ATL-L-001640-18 U.S. District Court for the [Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
445 Goforth Irene Goforth, Irene B v. CA - Superior 170321194 Central District of California] Western Divisian
Johnson & Court - Los
Johnson, et al. Angeles County
446 Goings Marilou Goings, Marilou v. CA - Superior 18CV323995 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County

 

 

 

 

 

 

 

 

Page 38 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 216 of 304 PagelID #: 423

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 213 of 294 PagelD #: 216

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
447 Gold Elena Gold, Elena v. CA - Superior 18CV328933 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
448 Golden Deborah Golden, Deborah v. CA - Superior 170318625 Central District of California] Western Division
Jahnson & Court - Los
Johnson, et al. Angeles County
449 Goldeski Carleen Goldeski, Carleen [NJ - Superior Court ATL-L-2305-17 U.S. District Court forthe | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
450 Gomez Elida Gomez, Elida v. CA - Superior BC671568 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
451 Gonxhe Kimberly Gonxhe, Kimberly v. [NJ - Superior Court ATL-L-429-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
452 Gonzalez Carmen Romero, Milan v. CA - Superior BC699869 Central District of California} Western Division
Johnson & Cour - Los
Johnson, et al. Angeles County
453 Gonzalez Maria Gonzalez, Maria v. |NJ- Superior Court ATL-L-99-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
454 Gonzalez Antonia Gonzalez, Antonia |NJ- Superior Court ATL-L-000440-19 U.S. District Court for the | Camden Division
M. v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
455 Goodman Kristy Goodman, Kristy v. CA - Superior 30-2018-01011202-CU-PL-| Central District of California} Western Division
Johnson & Court - Los CXC
Johnson, et al. Angeles County
456 Gordon Freya Edwards, Charlotte CA - Superior 17CV318647 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
457 Gordon Barbara Gordon, William v. [NJ - Superior Court ATL+L-2246-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
458 Gorges Cheryl Gorges, Rodney v. [NJ - Superior Court ATL-L-613-16 U.S. District Court forthe | Camden Division

 

 

 

Johnson &
Johnson, et al.

 

- Atlantic County

 

 

District of New Jersey

 

 

Page 39 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 217 of 304 PageID #: 424

Case 1:19-mc-00103-UNA Document i-1 Filed 04/18/19 Page 214 of 294 PagelD #: 217

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
459 Gorzegno Carolyn Gorzegno, Arthur v. CA - Superior 170321182 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
460 Graham Ruth Graham, Herman v. CA - Superior 170V321183 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
461 Graham Gayle Graham, Gayle v. CA - Superior 17CV318639 Central District of California] Wester Division
Johnson & Court - Los
Johnson, et al. Angeles County
462 Graham Joy Graham, Joy v. [NJ - Superior Court ATL-L-2959-15 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
463 Graham-Conaver Carlyn Graham-Conaver, |NJ- Superior Court ATL-L-2366-17 U.S. District Court forthe | Camden Division
Carlyn v. Johnson & | - Atlantic County District of New Jersey
Johnson, et al.
464 Gramuglia Carmela Gramuglia, Carmela |NJ - Superior Court ATL-L-2308-17 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
465 Green Alice Green, Alice v. CA - Superior 17CV318640 Central District of Califarnia] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
466 Greene Amanda Greene,Amanda v. | NJ-Superior Court ATL=L-000624-19 U.S. District Court for the | Camden Division
Johnson & Atlantic County District of New Jersey
Johnson, et al.
467 Greer Latisia Greer,Latisiav. |NJ- Superior Court ATL-L-2471-17 U.S. District Court for the | Camden Division
Johnson & Johnson | - Atlantic County District of New Jersey
etal :
468 Gregory Karen Gregory, Karen Ann CA - Superior 17CV318649 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
469 Griffin Sheila Griffin, Sheila v. CA - Superior RG16820115 Central District of Califomia] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
470 Griffin’ Geraldine Griffin, Geraldine v. NJ - Superior Court ATL-L-97-16 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.

 

 

 

 

 

 

 

 

Page 40 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 218 of 304 PageID #: 425

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 215 of 294 PagelD #: 218

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
471 Grigsby Kimberly Grigsby, Kimberly v. CA - Superior BC654016 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
472 Grijalva Lauren Grijalva, Lauren v. CA - Superior 30-2017-00952930-CU-PL-| Central District of California] Western Division
Johnson & Court - Los CxC
Johnson, et al. Angeles County
473 Grimm Elaine Grimm, Elaine A. v. |NJ - Superior Court ATL-L-001809-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
474 Groff Sanyetta Groff, Sanyetta v. CA - Superior 7180517 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
475 Grollman Kimberly Grollman, Kimberly |NJ- Superior Court ATL-L-385-18 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
476 Grossman Lyla Grossman, Lylav. |NJ- Superior Court MID-L-0112-18AS U.S. District Court for the N/A
Johnson & - Middlesex County District of New Jersey
Jahnson, et al.
477 Gruder ilene Gruder, Ilene v. CA - Superior 18CV334708 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
478 Guerrero Petra Guerrero, Juan CA - Superior Bcé690778 Central District of California] Western Division
Carlos v. Johnson & Court - Los
Johnson, et al. Angeles County
479 Guinn Ruby Guinn, Ruby v. NJ - Superior Court ATL-L-614-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
480 Gullman Elizabeth Gullman, Elizabeth |NJ- Superior Court ATL-L-310-16 U.S. District Court for the | Camden Division
Ann v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
481 Gunnels Veronica Gunnels, Veranica |NJ - Superior Court ATL-L-000588-19 U.S. District Court for the | Camden Division

 

 

 

J. v. Johnson &
Johnson, et al.

 

- Atlantic County

 

 

District of New Jersey

 

 

Page 41 af 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 219 of 304 PageID #: 426

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 216 of 294 PagelD #: 219

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
482 Gustafson Sharon Gustafson, Donald CA - Superior 18CV328629 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
483 Gustafson Sharon Gustafson, Sharon, CA - Superior 16-cv-292902 Central District of California] Western Division
et al. v. Johnson & Court - Los
Johnson, et al. Angeles County
484 Guthrie Betty Guthrie, Betty v. PA - Philadelphia 181100269 Eastem Distirct of Philadelphia
Johnson & County Court of Pennsylvania Division
Johnson, et al. Common Pleas
485 Gutierrez Elsie Gutierrez, Elsie v, CA - Superior BC681627 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
486 Gutierrez Yolanda Gutierrez, Yolanda |NJ- Superior Court ATL-L-23-16 U.S. District Court for the | Camden Division
v. Jonnson & - Atlantic County District of New Jersey
Johnson, et al.
487 Guynes Lois Guynes, Paul Keith CA - Superior 18CV10687 Central District of California | Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County.
488 Gwynne Alicia Gwynne, Alicia v. CA - Superior CVCS17-1456 Central District of California} Wester Division
Johnson & Court - Los
Johnson, et al. Angeles County
489 Gyuro Linda Gyuro, Lindav. |NJ- Superior Court ATL-L-2538-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
490 Haase Justine Haase, Justine v. CA - Superior 30-2018-01040095-CU-PL-| Central District of California| Western Division
Johnson & Court - Los CXC
Johnson, etal. Angeles County
491 Haatvedt Kellie Zuck, Kristy v. CA - Superior BC699517 Central District of California| Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
492 Hafner Margie Hafner, Margie D. v. CA - Superior 17CV318651 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County

 

 

 

 

Page 42 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 220 of 304 PagelID #: 427

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 217 of 294 PagelD #: 220

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
493 Hagemann Nicole Hagemann, Nicole, CA - Superior 16cv303989 Central District of California] Western Division
et al. v. Johnson & Court - Los
Johnson, et al. Angeles County
494 Hair Laraine Hair, Laraine v. CA - Superior AG16820181 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County .
495 Hall Mable Hall, Mable, et al. v. MO - Circuit Court - 1622-CC00443 Eastem District of Missouri | Eastern Division
Johnson & City of St. Louis
Johnson, et al.
496 Hall Lekeithsha Hall, Lekeithsha v. |NJ- Superior Court ATL-L-1000-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
497 Halliday-Cornell Frances Halliday-Cornell, [NJ - Superior Court ATL-L-2286-17 U.S. District Court forthe | Camden Division
Frances v. Johnson | - Atlantic County District of New Jersey
& Johnson, et al.
498 Haluch June Haluch, David v. CA - Superior 18CV332346 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
499 Hamel Linda Littlefield, Lisa v. CA - Superior 170V318674 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
500 Hammonds Lizzie Toliver, Regina v. |NJ- Superior Court ATL-L-149-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
501 Handy Earlene Handy, Earlene v. |NJ - Superior Court ATL-L-2120-15 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
502 Haney Debra Haney, Debra v. CA - Superior 18CV323905 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
503 Hanks Tania Caldwell, Alexandra CA - Superior RG18922991 Central District of California] Western Division
v. Johnson & Court - Los

 

 

 

Johnsan, et al.

Angeles County

 

 

 

 

 

Page 43 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 221 of 304 PagelID #: 428

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 218 of 294 PagelD #: 221

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
504 Hansen Maryann Hansen, Mary Ann CA - Superior TN6901 Central District of California] Western Division
v, Johnson & Court - Los
Johnson, et al. Angeles County
505 Hansen Rebecca Hanson, Rebecca |NJ- Superior Court ATL-L-6752-14 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
506 Hardesty Hesperansa Hardesty, CA - Superior FCS050568 Central District of California] Western Division
Hesperansa v. Court - Los
Johnson & Angeles County
Johnson, et al.
507 Hardiman Lynn Hardiman, Lamont CA - Superior 16CV294911 Ceniral District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
508 Hargrove Toni Hargrove, Toni v. CA - Superior 37-2017-41678-CU-PL-CTL] Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
509 Harlan Judyth Harlan, Judyth v. | IL - Circuit Court - 2015L000084 Southern District of illinois | East St. Louis
Johnson & Madison County Division
Johnson, et al.
510 Harrell Michele Harrell, Michele v. |NJ- Superior Court ATL-L-2251-17 U.S. District Court for the =| Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
511 Harris Shelia Harris, Preston v. CA - Superior BC697943 Central District of California] Western Division
Johnson & Court - Les
Johnson, et al. Angeles County
512 Harris Wendy Harris, Wendy v. CA - Superior BC672205 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
513 Harris Andrea Harris, Andrea v. IL - Circuit Court - 2017-L-2169 Northern District of Illinois | Eastern Division
Johnson & Cook County
Johnson, et al.
514 Harris Carol Harris, Carolv. NJ - Superior Court ATL-L-340-18 U.S. District Court for the {Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
515 Harrison Kathaleen Harrison, Katrina K CA - Superior BC696316 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County

 

 

 

 

 

 

 

 

Page 44 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 222 of 304 PageID #: 429

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 219 of 294 PagelD #: 222

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

# Plaintiff Last Name

Plaintiff First Name

 

 

 

 

 

 

 

 

 

 

 

 

Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
516 Harrison Mary Williams, Sallie v. [NJ - Superior Court ATL-L-381-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
517 Harvey Joann Harvey, Joann, v. CA - Superior BC716013 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
518 Hasting Y-Vennie Hastin, Y-Vonnie v. CA - Superior 18CV323996 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
519 Hatanaka Sara Hatanaka, Sara K. CA - Superior BC624643 Central District of California} Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
520 Hauck Dolores Hauck, Dolores ¥ v. CA - Superior 18CV328941 Central District of California] Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
521 Hauke Barbara Huake, Barbara v. CA - Superior 18CV330935 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al, Angeles County
522 Hawkins Rhonda Hawkins, Rhonda v. |NJ - Superior Court ATL-L-1229-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Jonnson, et al.
523 Haworth Melissa Haworth, Melissa F CA - Superior 18CV0334 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
524 Hayes’ Sharon Hayes, Sharon v. |NJ- Superior Court ATL-L-12-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
525 Hayos Meridith Hayos, Meridith v. CA - Superior CV-1700387 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
526 Heard Rose Heard, Rase A. v. CA - Superior 17CV318652 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
527 Hebron Wilhelmin Hebron, Wilhelmin {NJ - Superior Court ATL-L-336-18 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.

 

 

 

 

 

 

 

 

Page 45 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 223 of 304 PagelD #: 430

Case 1:19-mc-00103-UNA Document i-1 Filed 04/18/19 Page 220 of 294 PagelD #: 223

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
: Removal
District Court
528 Hedgecock Lena Hedgecock, James CA - Superior 18CV334054 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
§29 Hedrick Ramona Hedrick, Ramona v. CA - Superior 18cv335039 Central District of Califomia] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
530 Heffernan Jill Heffernan, Jill v. CA - Superior 18CV337164 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
531 Hegde Dipti Hegde, Deepak v. |NJ - Superior Court ATL-L-629-17 U.S. District Court for the {Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
532 Heinisch Shirley Heinisch, Shirley v. CA - Superior 18-ClV-4501 Ceniral District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
533 Hellner Noga Hellner, Noga v. CA - Superior BC681816 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
534 Hennessy Julianne Hennessy, Julianne CA - Superior 18CV327543 Central District of Califarnia} Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
535 Henrick Nitra Henrick, Nitrav. |NJ- Superior Court ATL-L-1878-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
536 Henrie Linda Alphonso, Victoria | FL - Circuit Court - CACE19003579 Southem District of Florida | Fort Lauderdale
v. Johnson & Broward County Division
Johnson, et al.
537 Henry Phaedra Henry, Phaedra v. |NJ- Superior Court ATL-L-1936-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
538 Hermann Maria Hermann, Maria v. |NJ- Superior Court ATL-L-387-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
539 Hernandez Gloria Hernandez, Gloria CA - Superior BC642228 Central District of California} Western Division
et al, v. Johnson & Court - Los
Johnson, et al. Angeles County

 

 

 

 

 

 

 

 

Page 46 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 224 of 304 PagelID #: 431

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 221 of 294 PagelD #: 224

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
4 Removal
District Court
540 Hernandez Sharon Hernandez, Sharon CA - Superior 17C0V311185 Central District of California] Western Division
vy. Johnson & Court - Los
Johnson, et al. Angeles County
541 Herrera Sylvia Herrera, Sylviav. |NJ- Superior Court ATL-L-1159-16 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
542 Herring Evonne Herring, Evonne v. {NJ - Superior Court ATL-L-2247-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
543 Hess Gloria Hess, Gloria v. NJ - Superior Court ATL-L-2662-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
544 Heyward Kathryn Heyward, Kathryn CA - Superior BC703846 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
545 Hibbard Carol Hibbard, Raymond CA - Superior 18CV323910 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
546 Hickey Valerie Hickey, Richard, v. CA - Superior BC723957 Central District of California] Western Division
Johnson & Caurt - Las
Johnson, et al. Angeles County
547 Higgins Christine Higgins, Christine v. |NJ - Superior Court ATL-L-2905-15 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
548 High Marlene Dickens, Patricia v. CA - Superior 18CV327536 Central District of California} Western Division
Johnsan & Court - Las
Johnson, et al. Angeles County
549 Hightower Donna Hightower, James |NJ- Superior Court ATL-L-1960-16 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
550 Hill Bernice Pryor, Aletha v. CA - Superior BC715175 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
551 Hill Tonya Hill, Tonya v. CA - Superior 17CV318518 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County

 

 

 

 

 

 

 

 

Page 47 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 225 of 304 PagelID #: 432

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 222 of 294 PagelD #: 225

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
552 Hill-Escobedo Nita Hill-Escobedo, Nita CA - Superior 18CV333671 Central District of California] Western Division
v, Johnson & Court - Las
Johnson, et al. Angeles County
553 Hillis Rose Hillis, Rose v. NJ - Superior Court ATL-L-1692-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
554 Hilton Theresa Hilton, Theresa et al |NJ - Superior Court ATL-L-2429-17 U.S. District Court forthe | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson et al
555 Hilton Linda Hilton, Tracey v. [NJ - Superior Court ATL-L-885-16 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, etal.
556 Hinson Jan Hinson, Jan v. CA - Superior 18CV00120 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
557 Hinton Leta Hinton, Leta v. NJ - Superior Court ATL-L-00106419 U.S. District Court for the N/A
Johnson & - Middlesex County District of New Jersey
Johnson, et al.
558 Hirst Sandra First, Ellis Glen v. CA - Superior 18CV324000 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
559 Ho Ping Ho, Ping v. Johnson |NJ - Superior Court ATL-L-392-18 U.S. District Court forthe | Camden Division
& Johnson, et al. - Atlantic County District of New Jersey
560 Haang Linh Hoang, Linh My v. CA - Superior BC650367 Central District of California} Western Division
Johnsan & Court - Los
Johnson, et al. Angeles County
561 Hodge Christine Hodge, Christopher | IL - Circuit Court - 2018-L-1807 Northern District of Illinois | Eastern Division
v. Johnson & Cook County
Johnson, et al.
562 Hodgson Marie Woodson, Jessica, CA - Superior BC624387 Central District of California] Western Division
et al. v. Johnson & Court - Los

 

 

Johnson, et al.

 

 

Angeles County

 

 

 

 

Page 48 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 226 of 304 PagelID #: 433

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 223 of 294 PagelD #: 226

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
563 Hollis Vera Hollis, Vera, et al. v. CA - Superior BC634856 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
564 Hollis Linda Hollis, Linda J v. CA - Superior 18CV324329 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
565 Holloway Adrianne Holloway, Adriane |NJ- Superior Court ATL-L-2846-15 U.S. District Court forthe | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
566 Holman Patricia Holman, Patricia v. |NJ- Superior Court ATL-L-2958-15 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, ét al.
567 Holmes Meridith Holmes, Audrey v. CA - Superior HG-17-880973 Central District of California] Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
568 Holt Kathleen Holt, Kathleen v. CA - Superior 18cv335356 Central District of California} Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
569 Holub Tamara Holub, Tamara v. {NJ - Superior Court ATL-L-6385-14 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
570 Horace-Thompson Patricia Horace-Thompson, |NJ - Superior Court ATL-L-111-18 U.S. District Court for the | Camden Division
Patricia v. Johnson | - Atlantic County District of New Jersey
& Johnson, et al.
§71 Horn Susan Horn, Susan v. CA - Superior BC685590 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
572 Horner Kimberly Homer, Kimberly v. [NJ - Superior Court ATL-L-2306-17 U.S. District Court for the | Camden Division
Johnsn & Johnsn et} - Atlantic County District of New Jersey
al
573 Hormsby Donna Bustos, Lisa B.v. |NJ- Superior Court ATL-L-002422 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey

 

 

 

Johnson, et al.

 

 

 

 

 

Page 49 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 227 of 304 PagelID #: 434

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 224 of 294 PagelD #: 227

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
574 Hough Mary Hough, Mary Jo, et CA - Superior CIVDS1812541 Central District of California) Western Division
al. v. Johnson & Court - Los
Johnson, et al. Angeles County
575 Howard Bertha Howard, Steven v. CA - Superior HG-17-880966 Central District of California] Western Division
Johnson & Court - Les
Johnson, et al. Angeles County
576 Howard Lakishia Howard, Lakishia v. CA - Superior 17CV318663 Central District of California | Western Division
Johnson & Court - Los
Jahnsan, et al. Angeles County
577 Howard Joedaja Howard, Joedaja v. {NJ - Superior Court ATL-L-2192-17 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
578 Hubler Sandra Hubler, Sandra v. CA - Superior 17CECG03715 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
579 Hudson Valorey Hudson, Valorey v. | LA - District Court - 17-10834 Eastem District of N/A
Johnson & Orleans Parish Louisiana
Johnson, et al.
580 Hudson-Black Beverly Hudson-Black, CA - Superior BC716428 Central District of California] Western Division
Beverly, v. Johnson Court - Los
& Johnson, et al. Angeles County
581 Huffman Cheryl Huffman, Cheryl v. |LA - District Court - C665105D Middle District of Louisina N/A
Johnson & East Baton Rouge
Johnson, et al. Parish
582 Hughes Vickie Hughes, Vickie v, |NJ- Superior Court ATL-L-99-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
583 Humphrey Caroline Humphrey, Caroline |NJ - Superior Court ATL-L-2503-17 U.S. District Court for the | Camden Division
v, Johnson & - Atlantic County District of New Jersey
Johnson et al
584 Humphrey Janet E. Kramer, Julie D. v. CA - Superior 17CV309671 Central District of California} Western Division
Johnson & Court - Los

 

 

 

Johnson, etal.

 

Angeles County

 

 

 

 

Page 50 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 228 of 304 PagelID #: 435

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 225 of 294 PagelD #: 228

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
§85 Hunter Kristen Hunter, Kristen v. [NJ - Superior Court Atl--1179-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
586 Huntley Jana Huntley, Jana v. CA - Superior BC722125 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
587 Hurd Michelle Joyce, Kimberly v. CA - Superior 18STCV03884 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
588 Hurley Kathy Hurley, Kathy v. | LA - District Court - 2017-10832 Eastem District of N/A
Johnson & Orleans Parish Louisiana
Johnson, et al.
589 Huseth Sandra Huseth, Sandra v. |NJ- Superior Court ATL-L-1341-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
590 Husman Heidi Husman, Heidi v. CA - Superior 17CV318667 Central District of California | Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
591 Hutchinson Sara Hutchinson, Sara v. CA - Superior 17CV308012 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
592 Hutton Nancy Hutton, James v. | Fl - Circuit Court - CACE19000576 Souther District of Florida | Fort Lauderdale
Johnson & Broward County Division
Johnson, et al.
593 Hyvarinen Anne Hyvarinen, Anne v. CA - Superior BC667084 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
594 lacullo Rosemarie laculle, Rosemarie |NJ- Superior Court ATL-L-187-18 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
595 Isa Tami Isa, Bryan Av. FL - Circuit Court - 17-CA-010979 Middle District of Florida | Tampa Division
Johnson & Hillsborough County
Johnson, et al.
596 Isaacson Elsie Isaacson, Elsie v. {NJ - Superior Court ATL-L-2697-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.

 

 

 

 

 

 

 

 

Page 51 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 229 of 304 PageID #: 436

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 226 of 294 PagelD #: 229

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
597 Isbell Dennise Winters, Sylvia, et CA - Superior BC628272 Central District of California] Western Division
al. v, Johnson & Court - Los
Johnson, et al. Angeles County
598 Iturreria Susan lturreria, Susan & CA - Superior 34-2017-00221535 Central District of California| Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
599 Jackson Cathy Jackson, Cathy M_ |LA - District Court - 2018-2673 Eastem District of N/A
v. Johnson & Orleans Parish Louisiana
Johnson, et al.
600 Jackson Lisa Jackson, Lisav. |NJ- Superior Court ATL-L-2701-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
601 Jackson‘ Cheryl Jackson, Cheryl v. JNJ - Superior Court ATL-L-612-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
602 Jacobi Stacey Jacobi, Stacey CA - Superior 18CV333802 Central District of California] Western Division
Kirkland v. Johnson Court - Los
& Johnson, et al. Angeles County
603 Jacobson Ann Jacobson, Annv. |NJ - Superior Court ATL-L-000625-19 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
604 Jacquez Nancy Jacquez, Nancy v. CA - Superior BC681550 Central District of California] Western Division
Johnson & Court - Los
Jahnson, et al. Angeles County
605 Elia Jaklin Jaklin, Elia v. CA - Superior 170V318648 Central District of California | Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
606 Jeffrey Ingrid Jeffrey, Ingrid v. {NJ - Superior Court ATL-+L-2847-15 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
607 Jeremiah-Taylor Cyndie Jeremiah-Taylor, CA - Superior 18cv335060 Central District of California] Western Division
Cyndie v. Johnson Court - Los
& Johnson, et al. Angeles County
608 Jerricks Deborah Jerricks, Deborah, CA - Superior BC639513 Central District of California] Western Division
et al. v. Johnson & Court - Los

 

 

 

Johnson, et al.

 

Angeles County

 

 

 

 

Page 52 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 230 of 304 PagelID #: 437

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 227 of 294 PagelD #: 230

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
609 Joffroy Lisa Joffroy, Lisa, et al. CA - Superior BC637233 Central District of California] Western Division
v. Johnson & Coun - Los
Johnson, et al. Angeles County
610 Johnson Diane Johnson, Diane v. CA - Superior CGC-17-557035 Central District of California | Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
611 Johnson Constance Johnson, CA - Superior C17-02413 Central District of California] Western Division
Constance v. Court - Los
Johnson & Angeles County
Johnson, et al.
612 Johnson Earlene Abrams, Terrell, v. CA - Superior BC723959 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
613 Johnson Candace Johnson, Candace CA - Superior BC645974 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
614 Johnson Carolina Johnson, Carolina CA - Superior BC694135 Central District of California| Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
615 Johnson Victoria Johnson, Brian v. CA - Superior 18CV327297 Central District of Califarnia] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
616 Johnson Guadalupe Vazquez, Antonio v. |NJ - Superior Court ATL-L-431-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
617 Johnson Elaine Johnson, Elaine v. |NJ - Superior Court ATL-L-2248-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
618 Johnson Brandi Johnson, Lester et |NJ- Superior Court ATL-L-2434-17 U.S. District Court for the | Camden Division
al v, Jahnson & - Atlantic County District of New Jersey
Johnson et al
619 Johnson Kim Johnson, Lucas v. |NJ- Superior Court ATL-L-36-15 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
620 Johnson’ Mary Johnson, Mary v. [NJ - Superior Court ATL-L-000644-18 U.S. District Court forthe | Camden Division

 

 

 

Johnson &
Johnson, et al.

 

- Atlantic County

 

 

District of New Jersey

 

 

Page 53 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 231 of 304 PagelID #: 438

Case 1:19-mc-00103-UNA Documenti1-1 Filed 04/18/19 Page 228 of 294 PagelD #: 231

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
621 Johnson-Myers Kathleen Johnson, Adam v. {NJ - Superior Court ATL-L-405-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
622 Johnston Ronda Bradfield, Sarah v. CA - Superiar 170318626 Central District of Californiaj Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
623 Jones Antoinette Coleman, Antoine CA - Superior BCc699912 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
624 Jones Mona Richard, Lynn v. CA - Superior BC681836 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
625 Jones ROSA Jonas, Rosa v. CA - Superior CIVDS1721621 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al, Angeles County
626 Jones Sharline Akingboye, Rachel CA - Superior 18CV328925 Central District of California] Wester Division
R v. Johnson & Court - Los
Johnson, et al. Angeles County
627 Jones Kathryn Jones, Kathryn v. CA - Superior 17CV318668 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
628 Jones Jeanette Jones, Jeanette v. CA - Superior 18CV323587 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
629 Jones Voncile Jones, Lamont v. | IL - Circuit Court - 2018-L-1790 Northern District of Illinois | Eastern Division
Johnson & Cook County
Johnson, et al.
630 Jones Doris Jones, Doris v. NJ - Superior Court ATL-L-772-14 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Jahnson, et al.
631 Jones Francine Jones, Francine v. {NJ - Superior Court ATL-L-2848-15 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
632 Jones Karen Jones, Kareny. |NJ- Superior Court ATL-L-2454-17 U.S. District Court for the | Camden Division

 

 

 

Johnson & Johnson
et al

 

- Atlantic County

 

 

District of New Jersey

 

 

Page 54 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 232 of 304 PagelID #: 439

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 229 of 294 PagelD #: 232

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court index Number Removal District Court Division of
Removal
District Court
633 Jones‘ Linda Jones, LindaL v. | FL - Circuit Court - 18-3363CA01 Southern District of Florida | Miami Division
Johnson & Miami Dade County
Johnson, et al.
634 Jones’ Brenda Jones, Brenda v. |LA - District Court - C-678343D Middle District of Louisina NIA
Johnson & East Baton Rouge
Johnson, et al. Parish
635 Jordan-Rabinson Laurie Jordan-Rabinson, CA - Superior 19CV342150 Central District of California] Western Division
Laurie v. Johnson & Court - Los
Johnson, et al. Angeles County
636 Jordan-Robinson’ Laurie Jordan-Robinson, |NJ - Superior Court ATL-L-2443-18 U.S. District Court for the | Camden Division
Laurie v. Johnson & | - Atlantic County District of New Jersey
Johnson, et al.
637 Jouki Judit Joukl, Judit, et al. v. CA - Superior 17CV304902 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
638 Judson Joanne Judson, Joanne, et |NJ - Superior Court ATL-L-2604-17 U.S. District Court for the | Camden Division
al. v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
639 Julian Susan Julian, John v. CA - Superior 18CV326451 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
640 Kaminski Deborah Kaminski, Deborah |NJ - Superior Court ATL-L-155-18 U.S. District Court forthe | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
641 Kanji Khatun Kanji, Khatun A. v. CA - Superior BC671569 Central District of Califomia| Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
642 Kaplan Meryl Buddell, Isaac v. CA - Superior 18CV328926 Central District of Califomia] Western Division
Johnson & Court - Los
Johnson, et al, Angeles County
643 Kaplan Anna Kaplan, Anna, v. CA - Superior 18C0V331746 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
644 Karichina Oxana Karichina, Oxana v. CA - Superior 170V311421 Central District of California] Western Division
Johnson & Court - Los

 

 

 

Johnson, et al.

 

Angeles County

 

 

 

 

Page 55 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 233 of 304 PagelID #: 440

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 230 of 294 PagelD #: 233

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
645 Kassem May Kassem, May v. [NJ - Superior Court ATL-L-0439-19 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
646 Kavanaugh Sandra Kavanaugh, Sandra |NJ - Superior Court ATL-L-1134-15 U.S. District Court forthe {Camden Division
and Daniel - Atlantic County District of New Jersey
Kavanaugh v.
Johnson &
Johnson, et al.
647 Kavookjian Leah Kavookjian, Leah v. [NJ - Superior Court ATL-L-27-18 U.S. District Court for the {Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
648 Kelly Susan Kelly, Susan CA - Superior 16CECG03244 Central District of California] Western Division
Lewotsky v. Court - Los
Johnson & Angeles County
Johnson, et al.
649 Kelly Kathleen Kelly, Kathleen, et {NJ - Superior Court ATL-L-000835-18 U.S. District Court forthe | Camden Division
al. v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
650 Kenney Marlene Kenney, James v. |NJ- Superior Court ATL-L-0682-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, etal.
651 Kent Monica Kent, Monica v. CA - Superior 170V318672 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
652 Kerp Susan Kerp, Thomas v. CA - Superior 30-201 7-00953308-CU-PL-| Central District of California] Western Division
Johnson & Court - Los CXC
Johnson, et al. Angeles County
653 Keys Debra Keys, Debra v. CA - Superior 118-146 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
654 Keyston Lisa Keyston, Sarah v. CA - Superior 18-CIV-1609 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
655 Khazzaka Alice Khazzaka, Alice v. CA - Superior 170V318673 Central District of California] Western Division
Johnson & Court - Los

 

 

 

Johnson, et al.

 

Angeles County

 

 

 

 

Page 56 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 234 of 304 PageID #: 441

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 231 of 294 PagelD #: 234

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
656 Khorrami Mahnaz Khorrami, Mahnaz CA - Superior RIC 1706664 Central District of California] Western Division
v. Jahnson & Court - Los
Johnson, et al. Angeles County
657 Kijak Lisa Kijak, Lisa v. CA - Superior 30-2018-00995844-CU-PL-| Central District of California] Western Division
Johnson & Court - Los Cxc
Johnson, et al. Angeles County
658 Kilburne Debra Kilburne, Nathanel |NJ- Superior Court ATL-L-6751-14 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
659 Kilgore Betty Kilgore, Betty, v. CA - Superior BC716011 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
660 Kincade Lora Kincade, Claude |NJ- Superior Court ATL-L-6808-14 U.S. District Court for the [Camden Division
and Shelley - Atlantic County District of New Jersey
Kincade v. Johnson
& Johnson, et al.
661 Kincy Nelda Kincy, Nelda v. NJ - Superior Court ATL-L-1940-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
662 Kinder Susan Kinder, Jamie v. CA - Superior 18CV333617 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
663 King Geraldine King, Rose v. CA - Superior BC697721 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
664 King Franny King, Franny v. |NJ- Superior Court ATL-L-350-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
665 Kirchner Mary Kirchner, Mary v. {NJ - Superior Court ATL-L-2528-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
666 Kirk-Brown Mildred Brown, Thedis v. | IL - Circuit Court - 2018-L-1866 Northern District of illinois | Eastern Division
Johnson & Cook County
Johnson, et al.

 

 

 

 

 

 

 

 

Page 57 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 235 of 304 PageID #: 442

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 232 of 294 PagelD #: 235

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
667 Kleiner Ellen Kleiner, Ellen v. PA - Philadelphia 170102505 Eastern Distirct of Philadelphia
Johnson & County Court of Pennsylvania Division
Johnson, et al. Common Pleas
668 Kleven Michelle Kleven, Jerry v. CA - Superior 18CV335685 Central District of California | Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
669 Klimes Jacquelin Klimes, Jacquelin, |NJ- Superior Court ATL-L-2626-17 U.S. District Court for the | Camden Division
et al. v. Johnson & | - Atlantic County District of New Jersey
Johnson, et al.
670 Kobee Holly Kobee, Holly, et al. |NJ- Superior Court MID-L-01138-18 U.S. District Court for the N/A
v. Johnson & - Middlesex County District of New Jersey
Johnson, et al.
871 Konkin Christina Bunke, Tina v. NJ - Superior Court ATL-L-998-16 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
672 Koontz Ann Koontz, Ann v. CA - Superior CIVDS1724289 Central District of California] Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
873 Koontz Freda Nagel, Loretta v. |NJ- Superior Court ATL-L-2714-17 U.S. District Court forthe | Camden Division
Johnson & ~- Atlantic County District of New Jersey
Johnson, et al.
674 Kostuk Kathy Kostuk, Kathy v. |NJ- Superior Court ATL-L-000650-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
675 Kosty Cheryl Kosty, James v. {NJ - Superior Court ATL-L-002162-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
676 Kramer Roberta Kramer, Roberta, et |NJ - Superior Court ATL-L-216-18 U.S. District Court for the =| Camden Division
al. v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
677 Krasow Dyanne Krasow, Michael v. CA - Superior 18-ClV-1067 Central District of California | Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
678 Krenis Denise Krenis, Denise v. |NJ- Superior Court ATL-L-002464-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Jahnson, et al.

 

 

 

 

 

 

 

 

Page 58 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 236 of 304 PageID #: 443

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 233 of 294 PagelD #: 236

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
679 Krestian Lorraine Krestain, Lorraine v. CA - Superior 15-cv-289573 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
680 Krueger Jeanette Krueger, Jeanette CA - Superior 30-2017-00952464-CU-PL-| Central District of California] Western Division
vy. Johnson & Court - Los Cxc
Johnson, et al. Angeles County
681 Kurezeski Frances Kurezeski, Edward |NJ - Superior Court ATL-L-2249-17 U.S. District Court far the | Camden Division
v. Johnson & ~- Atlantic County District of New Jersey
Johnson, et al.
682 Kurian Lissy Kurian, Lissy Amma CA - Superior BCV-18-101543 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
683 Kurten Trudy Kurten, Trudy v. DE - Superior N17C-05-314 District of Delaware N/A
Johnson & Court - New Castle
Johnson, et al. County
684 Kyrk Christina Kyrk, Christina and |NJ - Superior Court ATL-L-2947-15 U.S. District Court for the | Camden Division
Loren Kyrk v. - Atlantic County District of New Jersey
Johnson &
Johnson, et al.
685 La Varta Catherine Doyle, Julian CA - Superior SCV260077 Central District of California} Western Division
Thomas v. Johnson Court - Los
& Johnson, et al. Angeles County
686 Labovitch Caren Labovitch, Caren v. CA - Superior BC681608 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
687 Laez Elia Nochebuena, CA - Superior BC723955 Central District of California] Western Division
Jordon, v. Johnson Court - Los
& Johnson, et al. Angeles County
688 Lagarra Angela Lagarra, Angela v. [NJ - Superior Court ATL-L-261-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
689 Laird Susan Laird, Susan v. CA - Superior BC695059 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County

 

 

 

 

 

 

 

 

Page 59 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 237 of 304 PageID#: 444

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 234 of 294 PagelD #: 237

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
690 Lamaque Shantal Lamaque, Shantal CA - Superior CIVDS1825399 Central District of California] Western Division
v, Johnson & Court - Los
Johnson, et al. Angeles County
691 Landells Carol Kapp, Gail v. NJ - Superior Court ATL-L-002463-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
692 Landry Kathleen Landry, Katheen v. |LA - District Court - 17-10827 Eastern District of N/A
Johnson & Orleans Parish Louisiana
Johnson, et al.
693 Landry Tiffany Landry, Clint Adam |NJ - Superior Court ATL-L-969-16 U.S, District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
694 Lane Jacqueline Lane, Jacqueline, et {NJ - Superior Court ATL-L-001391-18 U.S. District Court for the | Camden Division
al. v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
695 Lang Michelle Lang, Michelle v. [NJ - Superior Court ATL-L-2288-17 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
696 Lanham Barbara Fowler, Deanna v. CA - Superior BC699913 Central District of California | Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
697 Laporte Michele R. Laporte, Jason v. CA - Superior 17CV309805 Central District of California | Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
698 Lara Christine Lara, Christine Ann CA - Superior BC715169 Central District of California] Western Division
y. Johnson & Court - Los
Johnson, et al. Angeles County
699 Larmond Valrose Larmond, Valrose v. CA-Superior |37-2017-40422-CU-PL-CTL| Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
700 Lasley Patricia Lasley, Wayne v. CA - Superior 18CV332349 Central District of California] Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
701 Laurent Margarete Laurent, Margarete CA - Superior 18CV330507 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County

 

 

 

 

 

 

 

 

Page 60 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 238 of 304 PageID #: 445

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 235 of 294 PagelD #: 238

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
702 Lauterbach Catherine Lauterbach, NJ - Superior Court ATL-L-000975-18 U.S. District Court for the [Camden Division
Catherine, et al. v. - Atlantic County District of New Jersey
Johnson &
Johnson, et al.
703 Lavender Karen Lavender, Karen v. CA - Superior SCV-261471 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
704 Lavigna Mary Lavigna, Mary v.  |NJ- Superior Court ATL-L-2250-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
705 Lawrence Joyce Lawrence, Joyce v. CA - Superior 18CV324001 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
706 Lawson James King, James NJ - Superior Court ATL-L-496-16 U.S. District Court for the | Camden Division
Lawson v. Johnson | - Atlantic County District of New Jersey
& Johnson, et al.
707 Lea Phyllis, Lea, Phyllis v. LA - District Court - 2018-2613 Eastern District of N/A
Johnson & Orleans Parish Louisiana
Johnson, et al.
708 Leach Susan Leach, Susan v. IL - Circuit Court - 2018-L-1301 Northern District of Illinois | Eastern Division
Johnson & Cook County
Johnson, et al.
709 Leach Evelyn Leach, Evelyn v. |NJ- Superior Court ATL-L-001471-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Jahnsan, et al.
710 Ledesma Carmen Ledesma, Carmen CA - Superior BC671565 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
711 Ledesma Sonia Ledesma, Sonia v. CA - Superior 17C0V321185 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
712 Lee Annie Lee, Annie Ruby S. CA - Superior BC623923 Central District of California] Western Division
v. Johnson & Court - Los

 

 

 

Johnson, et al.

 

Angeles County

 

 

 

 

Page 61 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 239 of 304 PageID#: 446

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 236 of 294 PagelD #: 239

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
713 Lee Natalie Lee, Natalie v. CA - Superior CV-18-000341 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
714 Lee Chasity Lee, Chasityv. {NJ - Superior Court ATL-L-2717-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
716 Lee Rebecca Lee, Rebeccav. |NJ- Superior Court ATL-L-000229-19 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
716 Lewis Julia Lewis, Joseph P v. | FL - Circuit Court - 2018CA002282 Middle District of Florida | Ocala Division
Johnson & Marion County
Johnson, et.al.
717 Lewis Candace Lewis, Candace v. | IL - Circuit Court - 20151000409 Souther District of Illinois | East St. Louis
Johnson & Madison County Division
Johnson, et al.
718 Lewis Carla Lewis, Carlav. [NJ - Superior Court ATL-L-2957-15 U.S. District Court for the [| Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
719 Lewis Frankie Lewis, Frankie A. v. [NJ - Superior Court ATL-L-377-15 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
720 Lewis Angela Lewis, Angela, et al. |NJ - Superior Court ATL-L-426-18 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
721 Lewis Vivian Lewis, Vivianv. {NJ - Superior Court ATL-L-2232-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
722 Liberston Caren Liberston, Edward |NJ - Superior Court ATL-L-2718-17 U.S. District Court for the | Camden Division
vy. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
723 Linares Magdalena Linares, Heriberto CA - Superior 170321196 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
724 Lindell Suella Lindell, Suella and |NJ- Superior Court ATL-L-996-16 U.S. District Court for the | Camden Division

 

 

 

David v. Johnson &
Johnson, et al.

 

- Atlantic County

 

 

District of New Jersey

 

 

Page 62 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 240 of 304 PagelID #: 447

Case 1:19-mc-00103-UNA Documenti1-1 Filed 04/18/19 Page 237 of 294 PagelD #: 240

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal! District Court Division of
Removal
District Court
725 Linn JoAnn Linn, Joann M. v. [NJ - Superior Court ATL-L-003051-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
726 Lisk Linda Lisk, Linda, v. CA - Superior 18CV331751 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
727 Lisle Lorraine Lisle, Lorraine v. CA - Superior 56-2018-00513949-CU-PL- | Central District of California] Western Division
Johnson & Court - Los VTA
Johnson, et al. Angeles County
728 Livaudais Sharon Livaudais, Sharon, |MO - Circuit Court - 1522-CC00613 Eastern District of Missouri | Eastem Division
et al. v. Johnson & | City of St. Louis
Johnson, et al.
729 Livingston Kathryn Livingston, Kathryn CA - Superior 18CV332884 Central District of California} Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
730 Locke Ashley Locke, Ashley v.  |NJ- Superior Court ATL-L-2253-17 U.S, District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
731 Lofquist Kelly Lofquist, Kelly v. CA - Superior BC697959 Central District of California | Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
732 Logan Marie Logan, Marie v. CA - Superior VCU274061 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
733 Lomas Maryhelen Lomas, Maryhelen |NJ- Superior Court ATL-L-2705-17 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
734 Long Jamie Long, John Russell |GA- State Court of 180039942 Norther District of Georgia} Atlanta Division
v. Johnson & Gwinnett County
Johnson, et al.
735 Lopez Julia Tran, Marisa, v. CA - Superior BC723621 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
736 Lopez Rosa Lopez, Hugo v. CA - Superior 18CV322211 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County

 

 

 

 

 

 

 

 

Page 63 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 241 of 304 PagelID #: 448

Case 1:19-mc-00103-UNA Document i-1 Filed 04/18/19 Page 238 of 294 PagelD #: 241

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court_|
737 Lopez Darlene Lopez, Darlene, et | NJ - Superior Court ATL-L-2629-17 U.S, District Court forthe | Camden Division
al. v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
738 Lapez-Monguia Sonia Monguia, Enrique v. CA - Superior BC720951 Central! District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
739 Lord Deborah Lord, Deborah v. |NJ- Superior Court ATL-L-2945-15 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
740 Loschiavo Dorothy Loschiavo, Dorothy CA - Superior 18cvp15 Central District of California | Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
741 Love Joelane Love, Eric v. CA - Superior 170001192 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
742 Lowe Lorena Lowe, Theadore, et CA - Superior 16-cv-299025 Central District of California] Western Division
al. v. Johnson & Court - Los
Johnson, etal, Angeles County
743 Loyd Caroline Loyd, Leewing, Sr., JMO - Circuit Court - 1422-CC09821 Eastern District of Missouri | Easter Division
et al. v. Johnson & City of St. Louis
Johnson, et al.
744 Lucas Dianna Lucas, Diannav. {NJ - Superior Court ATL-L-6750-14 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al,
745 Luecker Katherine Luecker, Laurie, et CA - Superior 16cv303435 Central District of California} Western Division
al. v. Johnson & Court - Los
Johnson, et al. Angeles County
746 Luerssen Edwina Luv. Johnson & = |NJ - Superior Court ATL-L-299-18 U.S. District Court for the | Camden Division
Johnson, et al. - Atlantic County District of New Jersey
747 Lugli Christine Lugli, Robert v. NJ - Superior Court ATL-L-999-16 U.S. District Court forthe ] Camden Division
Johnson & - Atlantic County District of New Jersey

 

 

 

Johnson, et al.

 

 

 

 

 

 

Page 64 of 120
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 242 of 304 PageID #: 449

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 239 of 294 PagelD #: 242

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number. Removal District Court Division of
Removal
District Court
748 Luna Hermelinda Luna, Hermelinda v. CA - Superior BC701412 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
749 Luther Lisa Luther, Lisa v. CA - Superior BC700403 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
750 Lynch Ladonna Lynch, Ladonna v. CA - Superior 17CV318678 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
751 Lynn Jannie Olberts, Cristiv. |NJ- Superior Court ATL-L-2725-15 U.S. District Court forthe } Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
752 Maccioli Mary Maccioli, Mary v. [NJ - Superior Court ATL-L-1957-16 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
753 MacDonald Colleen MacDonald, CA - Superior BC716006 Central District of California] Western Division
Colleen, v. Johnson Court - Los
& Johnson, et al. Angeles County
754 Macias Maria Haggerty, Steve v. CA - Superior 19CV342150 Southern District of N/A
Johnson & Court - San Diego California
Johnson, et al. County
755 Madden Kareen Madden, Kareen v. CA- Superior = {37-2017-41757-CU-PL-CTL| Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
756 Madera Christine Madera, Christine, |NJ- Superior Court ATL-L-00948-18 U.S, District Court for the | Camden Divisian
et al. v. Johnson & | - Atlantic County District of New Jersey
Johnson, et al.
757 Madretzke Michelle Madretzke, Michelle |NJ - Superior Court ATL-001759-18 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
758 Magana Guadalupe Magana, NJ - Superior Court ATL-L-2193-17 U.S. District Court for the | Camden Division
Guadalupe v. - Atlantic County District of New Jersey
Johnson &

 

 

 

Johnson, et al.

 

 

 

 

 

Page 65 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 243 of 304 PagelID #: 450

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 240 of 294 PagelD #: 243

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
759 Mahoney Judy Mahoney, Judy v. CA - Superior 30-2018-00988014-CU-MT-| Central District of California] Western Division
Johnson & Court - Las CXC
Johnson, et al. Angeles County
760 Maitland Eloise Maitland, Eloise v. CA - Superior 56-201 7-00503557-CU-PL-] Central District of California] Western Division
Johnson & Court - Las VTA
Johnson, et al. Angeles County
761 Malapera Marianne Malapero, Marianne |NJ - Superior Court ATL-L-2540-17 U.S. District Court for the | Camden Division
' v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
762 Malkiewicz Gina Malkiewicz, Gina v. CA - Superior 18CV331107 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
763 Mallison-Spokny Caroline Spokny, Michael v. CA - Superior T1940 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
764 Mancino Mary Mancino, Mary v. CA - Superior 2018-10026-CU-PL-NC | Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
765 Manley Karen Manley, Karen v. {NJ - Superior Court ATL-L-000197-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
766 Marcel Joyce Shockley, Kristie v. |NJ - Superior Court ATL-L-1955-16 U.S. District Court for the {Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
767 Marcinek Loraine Marcinek, Loraine |NJ - Superior Court ATL-L-956-15 U.S, District Court forthe | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
768 Markarian Hilda Markarian, Hilda, v. CA - Superior BC716008 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
769 Markarian Hilda Markarian, Hilda CA - Superior BC685040 Central District of California] Western Division
Court - Los
Angeles County
770 Marron Maria Marron, Maria v. CA - Superior BC705965 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County

 

 

 

 

 

 

 

 

Page 66 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 244 of 304 PageID #: 451

Case 1:19-mc-00103-UNA Documenti1-1 Filed 04/18/19 Page 241 of 294 PagelD #: 244

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
771 Marshall Kathleen Marshall, Kathleen |NJ- Superior Court ATL-L-000744-18 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
772 Martel Mina Martel, Joseph v. CA - Superior 7182069 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
773 Martin Delphine Martin, Delphine v. CA - Superior 18CV330949 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
774 Martin Dawn Martin, Dawn vy. NJ - Superior Court ATL-L-1818-16 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
775 Martinez Katherine Martinez, Katherine, CA - Superior BC649256 Central District of California] Western Division
et al. v. Johnson & Court - Los
Johnson, et al. Angeles County
776 Martinez Maria Shebley, Yvonne v. CA - Superior 17CV318716 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
777 Marz Lynne Martz, Lynne v. | NJ - Superior Court ATL-L-001491-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
778 Mascitelli Lisa Mascitelli, Lisav. |NJ- Superior Court ATL-L-000653-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
779 Masorti Becki Masorti, Beckiv. |NJ- Superior Court ATL-L-2724-15 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
780 Massi Jennifer Massi, Anna v. CA - Superior 18CV330513 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
781 Mata Carmen Mata, Carmen v. CA - Superior RG18925277 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
782 Mattel Marie Mattel, Marie v. [NJ - Superior Court ATL-L-1875-16 U.S. District Court for the | Camden Division

 

 

 

Johnson &
Johnson, et al.

 

- Atlantic County

 

 

District of New Jersey

 

 

Page 67 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 245 of 304 PagelID #: 452

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 242 of 294 PagelD #: 245

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
783 Matteo Nicole Matteo, Nicole v. [NJ - Superior Court MID-L-00597-18 U.S. District Court for the N/A
Johnson & Jansan, | - Middlesex County District of New Jersey
et al.
784 Matthey Patricia Matthey, Patricia v. | FL - Circuit Court - 2018CA004809 Middle District of Florida | Tampa Division
Johnson & Sarasota County
Johnson, et al.
785 Matyola Catherine Matyola, Catherine, |NJ - Superior Court ATL-L-001779-18 U.S. District Court forthe | Camden Division
et al. v. Johnson & | - Atlantic County District of New Jersey
Johnson, et al.
786 Mauricio Vloleta Mauricio, Violeta CA - Superior 18CV330855 Central District of California] Western Division
Antonia v. Johnson Court - Los
& Johnson, et al. Angeles County
787 Mauriello Diane Mauriello, Diane, et {NJ - Superior Court ATL-L-001578-18 U.S. District Court for the | Camden Division
al. v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
788 Mauro Deborah Mauro, Deborah v. CA - Superior BC682106 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
789 Mazzella Linda Mazzella, Linda v. |NJ- Superior Court ATL-L-000790-18 U.S. District Court for the | Camden Division
Johnsan & - Atlantic County District of New Jersey
Johnson, et al.
790 Mazzuca Kathleen Mazzuca, Johnv. |NJ- Superior Court ATL-L-2254-17 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
791 McBride Bridget McBride, Bridget v. |LA - District Court - 2016-09413 Eastern District of NIA
Johnson & Orleans Parish Louisiana
Johnson, etal.
792 McCandless Sandra McCandless, CA - Superior BC688562 Central District of California] Western Division
Sandra v. Johnson Court - Los
& Johnson, et al. Angeles County
793 McCarthy Jack McCarthy, Jack v. {NJ - Superior Court ATL-L-00106519 U.S. District Caurt for the N/A
Johnson & - Middlesex County District of New Jersey

 

 

 

Johnson, et al.

 

 

 

 

 

Page 68 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 246 of 304 PagelID #: 453

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 243 of 294 PagelD #: 246

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
794 McCartney Cathy McCartney, Cathy |NJ~- Superior Court ATL-L-000860-18 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
795 McConner Frances McConner, Frances CA - Superior 18CV327339 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
796 McCormack Arlene McCormack, Arnene |NJ - Superior Court ATL-L-394-18 U.S. District Court far the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
797 McCoy Carla Norman, Mark v. CA - Superior 17CV314869 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
798 McCullen Carol McCullen, Alice, et [MO - Circuit Court - 1522-CC00811 Eastern District of Missouri | Eastem Division
al. v, Johnson & City of St. Louis
Johnson, et al.
799 McDonald Marilyn McDonald, Marilyn CA - Superior RIC 1809839 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
800 McDonald Marjorie McDonald, Marjorie CA - Superior 190511 Central District of California] Western Division
Ruth v, Jahnson & Court - Los
Johnson, et al. Angeles County
801 McFadden Debby McFadden, Debby CA - Superior 170318514 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
802 McGann Ellen McGann, Ellenv. |NJ- Superior Court ATL-L-332-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
803 McGinnis Bemadette Taylor, Tiffany v. | IL - Circuit Court - 2018-L-1628 Northern District of Illinois | Eastern Division
Johnson & Cook County
Johnson, et al.
804 McGlothin Rikayah Dixon, Allahme v. CA - Superior 17CV318644 Central District of California) Western Division
Johnson & Court - Los

 

 

 

Johnson, et al.

 

Angeles County

 

 

 

 

Page 69 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 247 of 304 PagelID #: 454

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 244 of 294 PagelD #: 247

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
805 McGonigle Joyce McGonigle, Joyce DE - Superior N17C-11-033 TAL District of Delaware N/A
v. Johnson & Court - New Castle
Johnson, et al.” County
806 McKenna Barbara McKenna, Barbara |NJ - Superior Court ATL-L-1953-17 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
807 McKenney Sandy McKenney, Sandy CA - Superior 17CV318519 Central District of California | Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
808 McKenzie Teri McKenzie, Teri v. CA - Superior 17CV02472 Central District of Califarnia) Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
809 McKenzie Jannes McKenzie, Jannes, CA - Superior 170308034 Central District of California] Western Division
al al. v. Johnson & Court - Los
Johnson, et al. Angeles County
810 McKierman Maria McKiernan, Maria v. CA - Superior 18cv335037 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al, Angeles County
B11 McKinney Harriet McKinney Barbara |NJ - Superior Court ATL-L-373-18 U.S. District Court for the | Camden Division
y. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
812 McKinsey Julie McKinsey, Gary v. CA - Superior 17CV04382 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
813 McLaughlin Mandy McLaughlin, Mandy |NJ - Superior Court ATL-L-1208-16 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
814 McLean Jill McLean, Jill v. CA - Superior MSC17-02144 Central District of California} Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
815 McMath Lynda McMath, Lynda M CA - Superior 188579 Central District of Califormia] Wester Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
816 McNeill Debra MeNeill, Brian v. [NJ - Superior Court ATL-L-000219-19 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey

 

 

 

Johnson, et al.

 

 

 

 

 

Page 70 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 248 of 304 PagelID #: 455

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 245 of 294 PagelD #: 248

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
817 Mcauillen Karen McQuillen, Karen v. [NJ - Superior Court ATL-L-2255-17 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
818 McQuown Linda Dorman, Cynthia v. CA- Superior [3 7-2018-38363-CU-PL-CTL| Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
819 McShane Darlene McShane, Darlene CA - Superior BC719091 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
820 McTamney Laurelee McTamney, NJ - Superior Court ATL-L-2258-17 U.S. District Court for the | Camden Division
Laurelee v. - Atlantic County District of New Jersey
Johnson &
Johnson, etal.
821 McVey Maureen McVey, Maureen v. CA - Superior 18CV330923 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
822 Medrano Dora Medrano, Dora v. CA - Superior BC658888 Central District of California} Western Divisian
Johnson & Court - Los
Johnson, et al. Angeles County
823 Meghana Joshi Joshi, Meghana v. CA - Superior RG17-848451 Central District of California} Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
824 Meier Cynthia Meier, Cynthia v. CA - Superior 34-2017-00221571 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
825 Mejia Cynthia Mejia, Cynthia v. CA - Superior BC688033 Central District of California| Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
826 Melberger Bemadette Melberger, Kevin v. |NJ - Superior Court ATL-L-2307-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
827 Mendes Nicole Mendes, Nicole v. |NJ- Superior Court ATL-L-209-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
828 Mendicino Lori Mendicino, Lori v. PA - Allegheny GD-17-4176 Western District of Pittsburgh
Johnson & County Court of Pennsylvania Division

 

 

 

Johnson, et al.

 

Common Pleas

 

 

 

 

Page 71 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 249 of 304 PagelID #: 456

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 246 of 294 PagelD #: 249

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
829 Metz Susan Metz, Susan v. CA - Superior BC689870 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
830 Metzler Dianna Metzler, Dianna v. {NJ - Superior Court ATL-L-2263-17 U.S. District Court far the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
831 Michaelson Barbara Michaelson, NJ - Superior Court ATL-L-330-18 U.S. District Court forthe | Camden Division
Barbara v. Johnson | - Atlantic County District of New Jersey
& Johnson, et al.
832 Michini Margaret Michini, Margaret v. DE - Superior N18C-05-100 TAL District of Delaware N/A
Johnson & Court - New Castle
Johnson, et al. County
833 Milano Luci Milano, Luci v. NJ - Superior Court ATL-L-001807-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
834 Mileham Melody Mileham, Melody v. CA - Superior RG18909946 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
835 Miller Robin Miller, Robin v. CA - Superior 30-2017-00952776-CU-PL-| Central District of California] Western Division
Johnson & Court - Los CXC
Johnson, et al. Angeles County
836 Miller Lisa Miller, Lisa v. CA - Superior 16-cv-299993 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
837 Miller Lynn Miller, Larry v. CA - Superior 18CV332341 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
838 Miller Janet Miller, Janet v. GA - State Court of 180039912 Norther District of Georgia] Atlanta Division
Johnson & Gwinnett County
Jahnson, et al.
839 Miller Eden Miller, Eden v. NJ - Superior Court ATL-L-2699-17 U.S. District Court for the | Camden Division
Johnson & ~ Atlantic County District of New Jersey
Johnson, et al.
840 Miller Cherie Miller, Cherie v. |NJ- Superior Court ATL-L-610-16 U.S. District Court for the | Camden Division

 

 

 

Johnson &
Johnson, et al.

- Atlantic County

 

 

District of New Jersey

 

 

 

Page 72 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 250 of 304 PagelID #: 457

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 247 of 294 PagelD #: 250

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
841 Milliom Michele Milliorn, Michele, et CA - Superior 16843729 Central District of California] Westem Division
al. v. Johnson & Court - Los
Johnson, et al. Angeles County a
842 Miranda Maria Miranda, Maria v. |NJ- Superior Court ATL-L-2970-15 U.S, District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
843 Mitchell Linda Mitchell, Linda v. CA - Superior 17CV318679 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
844 Mitchell Denise Mitchell, Denise v. CA - Superior 17CV318638 Central District of California | Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
845 Mix Marcey Mix, Marcey v. CA - Superior 18CV330951 Central District of California | Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
846 Mobley Dorothy Mobley, Dorothy v. |NJ - Superior Court ATL-L-130-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
847 Mohammad Cynthia Mohammad, NJ - Superior Court ATL-L-401-16 U.S. District Court forthe | Camden Division
Cynthia v. Johnson | - Atlantic County District of New Jersey
& Johnson, et al.
848 Monks Valarie Paulson, Lorraine v. {NJ - Superior Court ATL-L-2053-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
849 Monroe Exia Monroe, Exiav. |NJ - Superior Court ATL-L-2310-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
850 Montejo Maria Montejo, Maria v. CA - Superior BC694136 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
851 Montgomery Lilly Montgomery, Lilly V CA - Superior 18CV327340 Central District of California} Western Division
y. Johnson & Court - Los
Johnson, et al. Angeles County
852 Montosa Sylvia Montosa, Richard v. CA - Superior BC 703746 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County

 

 

 

 

 

 

 

 

Page 73 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 251 of 304 PagelID #: 458

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 248 of 294 PagelD #: 251

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

Plaintiff Last Name

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
853 Menzon Maria Monzon, Maria v. CA - Superior 17CV318680 Centra! District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
854 Moore Heidi Moore, Heidi v. CA - Superior BC673755 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
855 Moore Louise Moore, Louise v. CA - Superior 17CV318684 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
856 Moore Athena Moore, Athena v. CA - Superior 18CV330937 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
857 Moore Lou Moore, Lou Ann v. {NJ - Superior Court ATL-L-929-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
858 Moore Grace Moore, Steven v. |NJ- Superior Court ATL-L-148-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
859 Moore Bernadine Moore, Bernadine | PA - Philadelphia 170104504 Eastern Distirct of Philadelphia
v. Johnson & County Court of Pennsylvania Division
Johnson, et al. Common Pleas
860 Moore’ Donna Moore, Peter v. CA - Superior BC698820 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
861 Moore’ Nancy Myers, Sylvia v. CA - Superior 170V321201 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
862 Morales Naomi Morales, Maomi v. CA - Superior 17CV318688 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
863 Morales Lillian Morales, Lillianv. |NJ- Superior Court ATL-L-1937-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
B64 Moran Margarita Moran, Margarita v. |NJ- Superior Court ATL-L-262-18 U.S. District Court for the | Camden Division

 

 

 

Johnson &
Johnson, et al.

 

- Atlantic County

 

 

District of New Jersey

 

 

Page 74 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 252 of 304 PagelID #: 459

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 249 of 294 PagelD #: 252

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
865 Moranda Patricia Moranda, Earl L v. CA - Superior 17CV321199 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
866 Moreira Maria Moreira, Maria, et {NJ - Superior Court ATL-L-000127-19 U.S. District Court forthe | Camden Division
al. v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
867 Morgan Mary Morgan, Larry v. CA - Superior 18CV330990 Central District of California| Western Division
Johnson & Court - Los
Johnson, etal. Angeles County
868 Morgan Joanne Morgan, Joanne v. |NJ - Superior Court ATL-L-465-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
869 Morgan Cynthia Margan, Cynthia v. }NJ- Superior Court ATL-L-2265-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
870 Morris Kimberly Morris, Frances v. CA - Superior RIC 1800043 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
871 Morris Traycee Morris, Traycee v. JNJ - Superior Court ATL-L-2605-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
872 Mortimer Laura Mortimer, Laura v. [NJ - Superior Court ATL-L-1232-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
873 Motley La'Sarah-Evette Motley, La'Sarah- CA - Superior 180V332552 Central District of California] Western Division
Evette v. Johnson & Court - Los
Johnson, et al. Angeles County
874 Mount Colette Mount, Colette v. CA - Superior 170V318737 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
875 Mund Camella Mund, Camella v. CA - Superior 18CV330933 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
876 Munford Ashley Munford, Ingram v. CA - Superior 18CV328695 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County

 

 

 

 

 

 

 

 

Page 75 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 253 of 304 PagelD #: 460

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 250 of 294 PagelD #: 253

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court index Number Removal District Court Division of
Removal
District Court
877 Mungle Connie Mungle, Connie et |NJ- Superior Court ATL-L-2474-17 U.S. District Court for the | Camden Division
al v. Johnson & - Atlantic County District of New Jersey
Johnson et al
878 Murillo Rebecca Murillo, Rebecca v. CA- Superior —/37-2018-38085-CU-PL-CTL] Central District of California| Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
879 Murray Tina Murray, Tina v. CA - Superior 18CV327414 Central District of California] Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
880 Musgrave Gayle Musgrave, Edward CA - Superior 18CV321873 Central District of California] Western Division
M v. Johnson & Court - Los
Johnson, et al. Angeles County
881 Myers Candace Myers, Candace, et CA - Superior BC632333 Central District of California] Western Division
al. v. Johnson & Court - Los
Johnson, et al. Angeles County
882 Napolitano Lori Napolitano, Lori v. |NJ- Superior Court ATL-L-2289-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
883 Naranjo Teresa Naranjo, Teresa, v. CA - Superior BC716433 Central District of California| Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
884 Nattress Inge Nattress, Inge v. CA - Superior 34-2017-00221569 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
885 Nava Sandra Nava, Sandra, v. CA - Superior BC716010 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
886 Neborsky Sandra Neborsky, Robert J CA- Superior |37-2018-38194-CU-PL-CTL|! Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
887 Neenhold Barbara Neenhold, Barbara [NJ - Superior Court ATL-L-000196-18 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
888 Neilson Victoria Neilson, Victoria v. CA - Superior BC666982 Central District of California] Western Division
Johnson & Court - Los

 

 

 

Johnsan, et al.

 

Angeles County

 

 

 

 

Page 76 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 254 of 304 PageID #: 461

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 251 of 294 PagelD #: 254

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
889 Newberry Barbara Newberry, Barbara CA - Superior CIVDS1725849 Central District of California] Western Division
Dv. Johnson & Court - Los
Johnson, et al. Angeles County
890 Newsome Velma Newsome, Velma v. |NJ - Superior Court ATL-L-000982-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
891 Newton Deborah Newton, Ricci V. v. [NJ - Superior Court ATL-L-525-16 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
892 Nguyen Ngan Nguyen, Ngan v. CA - Superior BC697829 Central District of California] Western Division
Johnsan & Court - Los
Johnson, et al. Angeles County
893 Nicholson Cynthia Nicholson, Cynthia CA - Superior 18CV331856 Central District of California! Western Division
v. Jahnson & Court - Los
Johnson, et al. Angeles County
894 Nickaloff Lana Nickaloff, Raymond CA - Superior HG17878348 Central District of California] Western Division
et al. v. Johnson & Court - Los
Johnson, et al. Angeles County
895 Nickerson Bea Nickerson, Bea CA - Superior 00879323CXC Central District of California] Western Division
Mae v. Johnson & Court - Los
Johnson, et al. Angeles County
896 Nicosia Judith Nicosia, Judith v. {NJ - Superior Court ATL-L-002161-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
897 Niedzwiecki Cheryl Niedzwiecki, Gene |NJ - Superior Court ATL-L-664-17 U.S. District Court for the | Camden Division
vy. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
898 Nikoghosyan Zaruhi Nikoghosyan, CA - Superior BC723622 Central District of California] Western Division
Mema, v. Johnson Court - Los
& Johnson, et al. Angeles County
899 Noorda Gabriela Noorda, Gabriela v. CA - Superior BC690361 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County

 

Page 77 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 255 of 304 PagelID #: 462

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 252 of 294 PagelD #: 255

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
900 Norcross Melissa Norcross, Melissa |NJ - Superior Court ATL-L-000861-18 U.S, District Court forthe | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
901 Norman Ollie Norman, Ollie v. |NJ- Superior Court ATL-L-296-16 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Jahnsan, et al.
902 Norris Diane Norris, Diane v. | NJ - Superior Court ATL-L-729-16 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
903 Navicky Dolores Novicky, Dolores v. |NJ - Superior Court ATL-L-56-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
904 Novikoff Elena Novikoff, Elena, et CA - Superior BC628713 Central District of California} Western Division
al. v. Johnson & Court - Los
Johnson, et al. Angeles County
905 Nowe Margaret Nowe, Margaret v. |NJ- Superior Court ATL-L-297-18 U.S. District Court far the =| Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
906 Nowinski Barbara Nowinski, Barbara CA - Superior BC688228 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
907 Nunez Antonia Nunez, Antonia v. CA - Superior BC656226 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles Caunty
908 Nuss Kathryn Nuss, Kathryn v. {NJ - Superior Court ATL-L-1295-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
909 Oatis Barbara Oatis, Barbara, et CA - Superior BC631959 Central District of California] Western Division
al. v. Johnson & Court - Los
Johnson, et al. Angeles County
910 O'Brien Helene O'Brien, Helene v. [NJ - Superior Court ATL-L-2439-17 U.S. District Court for the | Camden Divisian
Johnson & Johnson | - Atlantic County District of New Jersey
et al
911 O'Dell Joan O'Dell, Robert v. CA - Superior $CV261914 Central District of California] Western Division
Johnson & Court - Los

 

 

 

Johnson, et al.

 

Angeles County

 

 

 

 

Page 78 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 256 of 304 PagelID #: 463

Case 1:19-mc-00103-UNA Document i-i Filed 04/18/19 Page 253 of 294 PagelD #: 256

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
912 Odom Treina Odom, Treina v. CA - Superior 18CECG01649 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
913 Offerman Adelaide Italiano, Jeanette v. NJ - Superior Court ATL-L-2236-17 U.S. District Court for the | Camden Division
Johnson & - Aflantic County District of New Jersey
Johnson, et al.
914 O'Hanlon-Young Patricia Young, Archester CA - Superior 18CV328945 Central District of California] Western Division
Alexander v. Count - Los
Jehnsan & Angeles County
Johnson, et al.
915 O'Hara Lori O'Hara, Jamie v. CA - Superior 170V318695 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
916 Oliver RoseMarie Oliver, RoseMarie |NJ- Superior Court ATL-L-2948-15 U.S. District Court for the |Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
917 O'Neill Rita O'Neill, Rita v. CA - Superior BC705653 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
918 O'Neill Diana O'Neill, Dianav. |NJ- Superior Court ATL-L-002813-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
919 Ordetx Zonia Ordetx, Zonia v. CA - Superior BC671566 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
920 Orellana Kathleen Orellana, Kathleen |NJ - Superior Court ATL-L-1881-16 U.S. District Court for the | Camden Division
v. Jahnson & - Atlantic County District of New Jersey
Johnson, et al.
921 Orlando Aurora Orlando, Aurora v. [NJ - Superior Court ATL-L-2702-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
922 Orman Michelle Orman, Michelle v. |NJ- Superior Court ATL-L-247-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
923 Ormond Amber Ormond, Amber v. {NJ - Superior Court ATL-L-1885-16 U.S. District Court for the | Camden Division

 

 

 

Johnson &
Johnson, et al.

 

- Atlantic County

 

 

District of New Jersey

 

 

Page 79 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 257 of 304 PageID #: 464

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 254 of 294 PagelD #: 257

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
924 Ortiz Elisa Ortiz, Elisa v. CA - Superior 18CV330466 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
925 Ortiz Sonia Mancuso, Massimo | FL - Circuit Court - CACE17015669 Souther District of Florida | Fort Lauderdale
v. Johnson & Broward County Division
Johnson, et al.
926 Osband Marla Osband, Ronald v. CA - Superior BC720948 Central District of California | Western Division
Johnson & Caurt - Los
Johnson, et al. Angeles County
927 Ostroski Deborah Laird, Shirley v. NJ - Superior Court ATL-L-1140-15 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
928 Ovieda' Maria Oviedo, Maria Del CA - Superior CVPO1871861 Central District of California] Western Division
Roble Ibarra v. Court - Los
Johnson & Angeles County
Johnson, et al.
929 Owen Alicia Owen, Alicia, et al. CA - Superior BC655667 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
930 Owen Eva Owen, Randy v. CA - Superior 18CV334053 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
931 Owens Mary Owens, Mary, et al. CA - Superior CIVDS1618507 Central District of Califarnia] Western Division
v. Johnson & Court - Los
dohnson, et al, Angeles County
932 Owens Denise Owens, Denise v. |NJ- Superior Court ATL-L-000645-18 U.S, District Court for the | Camden Division
Johnson & - Atlantic County District af New Jersey
Johnson, et al.
933 Owens Bernida Owens, Bernida v. (NJ - Superior Court ATL-L-002453-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
934 Pace Willa Pace, Willa v. CA - Superior BC705960 Central District of California] Western Division
Johnson & Court - Los

 

 

 

Johnson, et al.

 

Angeles County

 

 

 

 

Page 80 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 258 of 304 PagelID #: 465

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 255 of 294 PagelD #: 258

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
935 Pace Michelle Pace, Michelle v. | GA - State Court of 18C05635-2 Northem District of Georgia] Atlanta Division
Johnson & Gwinnett County
Johnson, et al.
936 Pacheco Trudy Pacheco, Trudy v. CA - Superior VCU271547 Central District of California] Western Division
Johnsen & Court - Los
Johnson, et al. Angeles County
937 Page Theresa Page, Theresa v. CA - Superior 47CV318657 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
938 Palacios Victoria Palacios, Victoria v. CA - Superior 170318697 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
939 Palmai Caral Palmai, Carolv. iNJ- Superior Court ATL-L-202-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, etal.
940 Palmer Dorinne Palmer, Alan v. IL - Circuit Court - 2019L003345 Northern Distric of Illinois N/A
Johnson & Johnson Cook County
et al.
941 Palumbo Raseann Palumbo, Roseann |NJ - Superior Court ATL-L-000212-19 U.S. District Court forthe | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
942 Palumbo Roseann Palumbo, Roseann |NJ - Superior Court ATL-L-000197-19 U.S. District Caurt for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
943 Pams Latoyia Pams, Latoyiav. |NJ- Superior Court ATL-L-2759-15 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
944 Pan Liling Pan, Liling v. CA - Superior BC681605 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
945 Pantig Vivian Pantig, Vivian, v. CA - Superior BC716431 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County

 

 

 

 

 

 

 

 

Page 81 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 259 of 304 PagelID #: 466

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 256 of 294 PagelD #: 259

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
946 Parham Beverly Parham, Beverly v. CA - Superior 18¢v03200 Central District of Califomia}] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
947 Parise Emily Parise, Emily v. NJ - Superior Court ATL-L-395-18 U.S, District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
948 Parisi Christina Ragusa, Mariav. |NJ - Superior Court ATL-L-266-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
949 Parker Vanessa Parker, Vanessa v. CA - Superior BC686436 Central District of California] Western Division
Johnson & Court- Los
Johnson, et al. Angeles County
950 Parker Vanessa Parker, Vanessa v. CA - Superior BC686909 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
951 Parker Lowella Parker, Lowella v. CA - Superior CIVD618152019 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
952 Parker Rachel Parker, Rachel F v. CA - Superior 18CV324056 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
953 Parker Venessa Parker, Venessa v. |NJ - Superior Court ATL-L-288-15 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
954 Parkison Sheilia Beetem, Tara v. CA - Superior 4170V321111 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
955 Parrish Mary Finch, Traci v. CA - Superior 18CECG03022 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
956 Pascavage Frances Pascavage, NJ - Superior Court ATL-L-001073-18 U.S. District Court forthe | Camden Division
Frances, et al. v. - Atlantic County District of New Jersey
Johnson &
Johnson, et al.
957 Patterson Lori Patterson, Lori v. CA - Superior 148CV327827 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County

 

 

 

 

 

 

 

 

Page 82 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 260 of 304 PagelID #: 467

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 257 of 294 PagelD #: 260

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

Plaintiff Last Name

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
958 Patxot Rosa Patxat, Rosa Helen CA - Superior 18CV325023 Central District of California] Western Division
v. Johnson & Caurt - Los
Johnson, et al. Angeles County
959 Paulson Teresa Paulson, Vanv. |NJ- Superior Court ATL-L-2267-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
960 Pearyer Sheila Pearyer, Sheila v, |NJ- Superior Court ATL-L-000091-19 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
961 Pedi Anna Pedi, Anna v. CA - Superior 56-2018-00508539 Central District of California] Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
962 Pelle Pamela Pelle, Pameta v. CA - Superior 18CV326357 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
963 Pena Silvia Damheiser, Crystall CA - Superior CVIS-00099 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
964 Penta Cecile Penta, Cecile v. CA - Superior 30-2018-00982485-CU-PL-| Central District of California] Western Division
Johnson & Court - Los CXC
Johnson, et al. Angeles County
965 Peralta Andrea Peralta, Andrea v. CA - Superior BC684759 Central District of California] Western Division
Johnson & Johnson Court - Los
etal Angeles County
966 Peregrina Felicia Peregrina, Felicia v. CA - Superior 17CV318704 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
967 Pereira Rosy Pereira, Rosy v. CA - Superior RG17-886872 Central District of California | Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
968 Pereira Rosy Pereira, Rosy v. CA - Superior 18CV323830 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
969 Perez Linda Perez, Linda M v. CA - Superior 18CV324505 Central District of California} Western Division
Johnson & Court - Los

 

 

 

Johnson, et al.

 

Angeles County

 

 

 

 

Page 83 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 261 of 304 PagelID #: 468

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 258 of 294 PagelD #: 261

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court index Number Removal District Court Division of
Removal
District Court
970 Perez Nidia Perez, Nidia v. NJ - Superior Court ATL-L-000433-19 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
971 Peridore Mickael Peridore, Mickael v. [NJ - Superior Court ATL-L-1959-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
972 Perkins Donna Perkins, Donna v. }NJ- Superior Court ATL-L-2849-15 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
973 Petalous Sharon Petalous, Sharon CA - Superior BCV-17-102563 Central District of California] Western Division
May v. Johnson & Court - Los
Jahnsan, et al. Angeles County
974 Peters Belinda Peters, Belinda v. CA - Superior 17CV318705 Central District of California] Western Division
Johnson & Court - Los
Johnsan, et al. Angeles County
975 Peterson Janet Hutchings, Heidi v. CA - Superior 17CV02548 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
976 Petka Anne Petka, Anne v. NJ - Superior Court ATL-L-000654-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
977 Petraco Carol Petraco, Carol et al |NJ - Superior Court ATL-L-2405-17 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson et al
978 Petrone Mary Petrone, Mary v. {NJ - Superior Court ATL-L-2635-L U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
979 Petrone Kathleen Petrone, Kathleen |NJ- Superior Court ATL-L-162416 U.S. District Court forthe | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
980 Petrone Janet Petrone, Janet v. |NJ- Superior Court ATL-L-396-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
981 Pettway Tasha Pettway, Tasha v. |NJ- Superior Court ATL-L-255-15 U.S. District Court for the | Camden Division

 

 

 

Johnson &
Johnson, et al.

 

- Atlantic County

 

 

District of New Jersey

 

 

Page 84 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 262 of 304 PagelID #: 469

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 259 of 294 PagelD #: 262

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
982 Phillips Beverly Phillips, Beverly v. |NJ- Superior Court ATL-L-2663-17 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
983 Phillips Mary Phillips, Rogerv. |NJ- Superior Court ATL-L-428-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
984 Phillips Erpelding Lynne Erpelding, Lynne CA - Superior 34-2018-00231685 Central District of California} Western Division
Phillips v. Johnson Court - Los
& Johnson, et al. Angeles County
985 Picone Maria Picone, Girolamo v. CA - Superior BC699887 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
986 Pierce Letitia Pierce, Letitia v. CA - Superior 170321202 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
987 Pietruszka Marta Pietruszka, Marta v. |NJ- Superior Court ATL-L-001470-18 U.S. District Court forthe {Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
988 Pinizzotto Diane Pinizzotto, Joseph |NJ- Superior Court ATL-L-1873-17 U.S. District Court far the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
989 Pipes Mary Schindler, Karolee, CA - Superior 16CV296848 Central District of California] Western Division
et al. v. Johnson & Court - Los
Johnson, et al. Angeles County
990 Pitcher Deborah Pitcher, Deborah, v. CA - Superior 18C0V332133 Central District of California] Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
991 Pizzarro Denise Pizarro, Denise v. |NJ - Superior Court ATL-L-364-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
992 Pizzoni Venus Pizzoni, Venus v. CA - Superior 18CV339081 Central District of California | Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
993 Plant Mary Plant, Mary Anna v. |NJ - Superior Court ATL-L-001806-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey

 

 

 

Johnson, et al.

 

 

 

 

 

Page 85 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 263 of 304 PagelD #: 470

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 260 of 294 PagelD #: 263

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
994 Pokryska Alexandra Pokryska, Jeffrey v. JNJ - Superior Court ATL-L-187-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
995 Pollard Deborah Pollard, Deborah v. [NJ - Superior Court ATL-L-243-15 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
996 Pondillo Kathy Pondillo, Albert v. [NJ - Superior Court ATL-L-2766-15 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
997 Pongracz-Bartha Ericka Pangracz-Bartha, CA - Superior BC704115 Central District of California] Western Division
Edward v. Johnson Court - Los
& Johnson, et al. Angeles County
998 Poole Patricia Poole, Patricia E v. DE - Superior N17C-05-357 District of Delaware N/A
Johnson & Court - New Castle
Johnson, et al. County
999 Popov Sharon Popov, Sharonv. |NJ- Superior Court ATL-L-2290-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1000 Posey Jannae Posey, Jannae K. v. CA - Superior 170V318707 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1001 Powell Nancy Powell, Nancy v. CA - Superior CIVDS1721453 Central District of California| Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
1002 Powell Dorothy Burton, Jacqueline CA - Superior 18CV327496 Central District of California] Western Division
v. Johnson & Caurt - Los
Johnson, et al. Angeles County
1003 Powell Doris Powell, Doris DE - Superior N17C-05-390 District of Delaware N/A
{N17C-05-390} v. { Court - New Castle
Johnson & County
Johnson, et al.
1004 Powell Sara Powell, Saray. [NJ - Superior Court ATL-L-105-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
4005 Pratt Maggie Pratt, Dana v. NJ - Superior Court ATL-L-2506-15 U.S. District Court forthe | Camden Division

 

 

 

Johnson &
Johnson, et al.

- Atlantic County

 

 

 

District of New Jersey

 

 

Page 86 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 264 of 304 PageID #: 471

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 261 of 294 PagelD #: 264

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1006 Presnal Rose Presnal, Rose v.  |NJ- Superior Court ATL-L409-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
4007 Price Andrea Price, Andreav. |NJ- Superior Court ATL-L-1958-16 U.S, District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1008 Pugh Annette Pugh, Annette v.  |NJ- Superior Court ATL-L-2897-15 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1009 Pulliam Karen Pulliam, Karen v. [NJ - Superior Court ATL-L-767-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1010 Quiambao Etona Quiambaa, Elona v. CA - Superior BC650610 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1011 Quiatchon Victoria Quiatchon, Pablito CA - Superior 170309681 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1012 Quigley Robin Quigley, Gregory v. CA - Superior 18CV333574 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1013 Raad-Bier Lisa Raad-Bier, Lisav. |NJ- Superior Court ATL-L-130-16 U.S. District Court for the }| Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1014 Rabasca Linda Rabasca, Linda v. |NJ- Superior Court ATL-L-1884-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1015 Rak Joanna Rak, Joannav. |NJ- Superior Court ATL-L-2355-17 U.S. District Court for the {Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1016 Ralph Laura Ralph, Laura v. CA - Superior €V1704352 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1017 Ramdeen Tessa Ramdeen, Tessa |NJ- Superior Court ATL-L-002952-18 U.S. District Court for the | Camden Division

 

 

 

Rae, et al. v.
Johnson &
Johnson, et al.

 

- Atlantic County

 

 

District of New Jersey

 

 

Page 87 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 265 of 304 PageID #: 472

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 262 of 294 PagelD #: 265

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1018 Ramirez Christina Ramirez, Christina, CA - Superior BC655673 Central District of California] Western Division
et al. v. Johnson & Court - Los
Johnson, et al. Angeles County
1019 Ramirez Rita Fimbres, Genissa v. CA - Superior BC664311 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1020 Randolph Debra Randoiph, Debra A CA - Superior 18CECG00758 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1021 Randolph Sandra Randolph, Sandra |NJ- Superior Court ATL-L-1243-16 U.S. District Court for the | Camden Division
vy. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1022 Rangel Corine Rangel, Corine v. CA - Superior BC688032 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1023 Rankin Mary Rankin, Mary and | NJ - Superior Court Ath+1181-16 U.S. District Court for the | Camden Division
Walter E. Rankin v. | - Atlantic County District of New Jersey
Johnson &
Johnson, et al.
1024 Ransford Jennifer Ransford, Jennifer | FL - Circuit Court - CACE 19000142 Southem District of Florida | Fort Lauderdale
v. Johnson & Broward County Division
Johnson, et al.
1025 Ransom Sheila Ransom, Shelia v. CA - Superior 37-2017-41733-CU-PL-CTL| Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1026 Rashied Brenda Sheppard, Charles |NJ - Superiar Court ATL-L-1040-16 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1027 Ratta Renee Ratta, Renee v. |NJ- Superior Court ATL-L-2944-15 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1028 Rautter Loretta Rautter, Loretta, et CA - Superior 170321209 Central District of California] Western Division
al. v. Johnson & Court - Los
Johnson, et al. Angeles County

 

 

Page 88 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 266 of 304 PagelID #: 473

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 263 of 294 PagelD #: 266

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1029 Ravencraft Elaine Ravencraft, Elaine, }NJ- Superior Court ATL-L-295-18 U.S. District Court for the | Camden Division
et al. v. Johnson & | - Atlantic County District of New Jersey
Johnson, et al.
1030 Rawlins Carol Rawlins, David v. {NJ - Superior Court ATL-L-1441-15 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1031 Rawls Ruth Lema, Tysha v. CA - Superior 18CV322737 Central District of Califarnia| Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1032 Reape Yvonne Martin, Kathleen v. CA - Superior 18CV323966 Central District of Califarnia] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1033 Recigno Gloria Recigno, Gloria, et |NJ - Superior Court ATL-L-2634-L U.S. District Court for the | Camden Division
al. v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1034 Reddell Renee Reddell, Renee v. {NJ - Superior Court ATL-L-6798-14 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Jahnsan, et al.
1035 Reece Carole Reece, Carole v. CA - Superior BC704056 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1036 Reed! Margaret Reed, Margaret M CA - Superior CIVDS 1818566 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1037 Reinhardt Monika Reinhardt, Monika CA - Superior BC713772 Central District of California} Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1038 Reinhart Connie Reinhart, Connie v. [NJ - Superior Court ATL-L-1873-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et ai.
1039 Renna Geneieve Renna, Michael et |NJ - Superior Court ATL-L-2268-17 U.S. District Court for the | Camden Division
al. v. Johnson & - Atlantic County District of New Jersey
Johnson et al.
1040 Renner Dolly Renner, Dolly v. CA - Superior DR180322 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County

 

 

 

 

 

 

 

 

Page 89 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 267 of 304 PagelID #: 474

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 264 of 294 PagelD #: 267

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
: Removal
District Court
1041 Reppell Brenda Reppell, Brenda, et [MO - Circuit Court - 1622-CC00134 Eastern District of Missouri | Eastern Division
al. v. Johnson & City of St. Louis
Johnson, et al.
1042 Ressler Lillie Ressler, Lillie v. {NJ - Superior Court ATL-L-611-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1043 Reyes Ann Garcia, Mary Ann v. CA - Superior 17CECG04347 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1044 Reyes Ramona Reyes, Ramona v. CA - Superior 5C'V0040300 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1045 Reyes Venus Reyes, Venus v.  |NJ - Superior Court ATL-L-258-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1046 Rice-Calkins Patricia Rice-Calkins, CA - Superior RIC 1815497 Central District of California] Western Division
Patricia v. Johnson Court - Los
& Johnson, et al. Angeles County
1047 Richard Crystal Richard, Crystal v. CA - Superior 17CV318516 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1048 Richardson Marie Richardson, Marie CA - Superior 18CV332704 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1049 Rico Lillie Rico, Richard v. [NJ - Superior Court ATL-L-2903-15 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1050 Riegler Bonnie Riegler, Michael v. |NJ- Superior Court ATL-L-002461-18 U.S. District Court for the } Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1051 Rimp Pauline Rimp, Moya v. CA - Superior 17CV318710 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1052 Ring Debra Ring, Debra v. NJ - Superior Court ATL-L-002159-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.

 

 

 

 

 

 

 

 

Page 90 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 268 of 304 PagelID #: 475

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 265 of 294 PagelD #: 268

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1053 Ringer Edith Kistler, Joyce v. | NJ - Superior Court ATL-L-432-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1054 Ritter Marjorie Vincenty, Maureen CA - Superior BC711985 Centrat District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1055 Rivas Patricia Millan, Vivian v. CA - Superior 18STCV03492 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1056 Rivera Daisy Rivera, Daisy, v. CA - Superior 18CV331738 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1087 Roan Bonnie Roan, Bonnie v. |NJ - Superior Court ATL-L-13-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1058 Robbins KAY Robbins, Kay v. {NJ - Superior Court ATL-L-6744-14 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1059 Roberson Charlotte Roberson, Charlotte CA - Superior 56-2016-00486115-CU-PL-| Central District of California} Western Division
v. Johnson & Court - Los VTA
Johnson, et al. Angeles County
1060 Robertietlo Dorothy Robertiello, Dorothy |NJ - Superior Court ATL-L-001870-18 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Jahnsan, et al.
1061 Roberts Cheryll Roberts, Cheryll, et CA - Superior BC627457 Central District of California] Westem Division
al. v. Johnson & Court - Los
Johnson, et al. Angeles County
1062 Roberts Wendi Roberts, Wendi M CA - Superior RIC 1802100 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1063 Roberts Diana Roberts, Diana, et CA - Superior 17CV306647 Central District of California] Western Division
al. v. Johnson & Court - Los

 

 

 

Johnson, et al.

 

Angeles County

 

 

 

 

Page 91 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 269 of 304 PageID #: 476

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 266 of 294 PagelD #: 269

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1064 Rabinson Janet Robinson, Janet v. CA - Superior 16CV299073 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1065 Robinson Laurie Robinson, Laurie v. CA - Superior 18CV325795 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1066 Robinson Ema Robinson, Jr., NJ - Superior Court ATL-L-2896-15 U.S. District Court for the | Camden Division
Adolph v. Johnson | - Atlantic County District of New Jersey
& Johnson, et al.
1067 Robinson’ Joan Robinson, Robin | NJ - Superior Court ATL-L-000353-18 U.S. District Court forthe | Camden Division
Ann, et al. v. - Atlantic County District of New Jersey
Johnson &
Johnson, et al.
1068 Rocks Pamela Rocks, Pamela v. CA - Superior CVPO-XX-XXXXXXX Central District of California] Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
1069 Rode Angela Rode, Angela, et al. CA - Superior 17C0V308543 Central District of California] Western Division
v. Jahnson & Court - Los
Johnson, et al. Angeles County
1070 Rodi Theresa Rodi, Theresa v. iNJ- Superior Court ATL-L-213-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1071 Redriguez Carolina Rodriguez, Carolina CA - Superior BC671567 Central District of California} Western Division
v, Johnson & Court - Los
Johnson, et al. Angeles County
1072 Rodriguez Virginia Rodriguez, Virginia CA - Superior 18CV335766 Central District of California} Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1073 Roe Delores Roe, Delores v. | NJ - Superior Court ATL-L-7-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1074 Roland Letitcia Roland, Letitcia v. |NJ- Superior Court ATL-L-2902-15 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al,

 

 

 

 

 

 

 

 

Page 92 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 270 of 304 PagelID #: 477

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 267 of 294 PagelD #: 270

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1075 Ronda Zulma Ronda, Zulmav. {NJ - Superior Court ATL-L-2963-15 U.S. District Court for the [Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1076 Root Linda Root, Linda v. CA - Superior CiIVDS1811937 Central District of California} Westem Division
Johnson & Court - Los
Johnson, et al. Angeles County
1077 Roper Brenda Roper, Brenda v. CA - Superior CIVDS1807559 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1078 Rose Susan Rose, Susan White CA - Superior 18cvoos09 Central District of California | Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1079 Rose Arlene Rose, Arlene v. NJ - Superior Court ATL-L-2703-17 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1080 Rosefeld Josephine Rosefeld, CA - Superior 37-2018-22837-CU-MT- | Central District of California | Western Division
Josephine v. Court - Los CTL
Johnson & Angeles County
Johnson, et al.
1081 Roseman Lyn Roseman, Lyn CA - Superior 16-cv-295-80v Central District of California] Western Division
Killian, et al. v. Court - Los
Johnson & Angeles County
Johnson, et al.
1082 Rossi Rosemary Rossi, Rosemary | FL - Circuit Court - 2017ca013957 Southern District of Florida West Palm
Ann, et al v. Palm Beach County Beach Division
Johnson &
Johnson, et al.
1083 Rousseau Lucille Rousseau, Lucille, CA - Superior 18CV331748 Ceniral District of California] Western Division
v. Johnson & Court - Las
Jahnson, et al. Angeles County
1084 Rowton Sharon Rowton, Sharon CA - Superior 18CV335343 Central District of California} Western Division
Kay v. Johnson & Caurt - Los
Johnsan, et al. Angeles County
1085 Rubido Monserrat Rubido, Monserrat CA - Superior 18CV330946 Central District of California] Western Division
v. Johnson & Court - Los

 

 

 

Johnson, et al.

 

Angeles County

 

 

 

 

Page 93 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 271 of 304 PagelID #: 478

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 268 of 294 PagelD #: 271

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
i Removal
District Court
1086 Rudkin Virginia Rudkin, Virginia, v. CA - Superior BC716430 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1087 Ruffin Mary Ruffin, Mary v. CA - Superior 18CV323833 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1088 Rushworth Tina Rushworth, Tina v. |NJ- Superior Court ATL-L-2894-15 U.S. District Court for the {| Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1089 Russell Latresa Russell, Latresa v. |NJ - Superior Court ATL-L-2443-17 U.S. District Court forthe | Camden Division
Johnson & Johnson | - Atlantic County District of New Jersey
etal
1090 Russo Jennifer Russo, Jennifer v. CA - Superior 18CV334385 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1091 Ryals Pamala Ryals, Pamalav. | FL - Circuit Court - 18-030244 Southern District of Florida | Miami Division
Johnson & Miami Dade County
Johnson, et al.
1092 Ryan Linda Ryan, Linda v. CA - Superior 18CV330955 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1093 Ryley Tina Ryley, Tina v. NJ - Superior Court ATL-L-2293-17 U.S. District Court far the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1094 Sabella O'Linda Sabella, O'Linda CA - Superior 18CV331379 Central District of California) Western Division
Olga v. Johnson & Court - Los
Johnson, et al. Angeles County
1095 Salamanca Silvia Salamanca, Silvia CA - Superior 18CV327582 Central District of California] Western Division
Figueroa v. Court - Los
Johnson & Angeles County
Johnson, et al.
1096 Salinas Paula Salinas, Paula v. CA - Superior BC68 1699 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1097 Salmans Julie Salmans, Julie v. |NJ- Superior Court ATL-L-6386-14 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, etal.

 

 

 

 

 

 

 

 

Page 94 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 272 of 304 PagelID #: 479

Case 1:19-mc-00103-UNA Documenti1-1 Filed 04/18/19 Page 269 of 294 PagelD #: 272

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number. Removal District Court Division of
Removal
District Court
1098 Salmon-Musso Lillian Salmon-Musso, |NJ- Superior Court ATL-L-000649-18 U.S. District Court for the | Camden Division
Lillian M. v. - Atlantic County District of New Jersey
Johnson &
Johnson, et al.
4099 Sampson Betty Sampson, Betty v. CA - Superior STK-CV-UMT-2018-5647 {Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1100 Sams Scarlett Sams, Scarlett Ann {NJ - Superior Court ATL-L-2950-15 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1101 Sanchez Martha Sanchez, Victor, et CA - Superior CIVDS-1719107 Central District of California] Western Division
al. v. Johnson & Court - Los
Johnson, et al. Angeles County
1102 Sanders Monteresa Sanders, Cloviece |NJ - Superior Court ATL-L-675-16 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1103 Sanderson Laurie Crossman, Doug v. |NJ - Superior Court ATL-L-2960-15 U.S. District Court for the N/A
Johnson & - Bergen County District of New Jersey
Johnson, et al.
1104 Sandlaufer Deborah Sandlaufer, NJ - Superior Court ATL-L-2396-14 U.S, District Court for the | Camden Division
Deborah v. Johnson | - Atlantic County District of New Jersey
& Johnson, et al.
1105 Sandman Janet Sandman, David v. | GA - State Court of 180039932 Northem District of Georgia] Atlanta Division
Johnson & Gwinnett County
Johnson, et al.
1106 Santisteban Thamar Santisteban, CA- Superior |37-2018-55710-CU-PL-CTL| Central District of California Western Division
Thamar v. Johnson Court - Los
& Johnson, et al. Angeles County
1107 Sarabia Rosa Sarabia, Moises, v. CA - Superior BC723956 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1108 Sarcone Nancy Sarcone, Ralph v. |NJ - Superior Court ATL-L-003072-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey

 

 

 

Johnson, et al.

 

 

 

 

 

Page 95 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 273 of 304 PagelD #: 480

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 270 of 294 PagelD #: 273

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1109 Sasaki Elena Sasaki, Elena CA - Superior 56-2018-511678-CU-MT- | Central District of California] Western Division
Castro v. Johnson Court - Los VTA
& Johnson, et al. Angeles County
41110 Satchell Vivian Satchell, Vivianv. | PA - Philadelphia 180700195 Eastem Distirct of Philadelphia
Johnson & County Court of Pennsylvania Division
Johnson, et al. Common Pleas
4111 Schadel Theresa Schadel, Theresa v. CA - Superior 18CV334390 Central District of California] Western Division
Johnson & Court - Los
gohnson, et al. Angeles County
1112 Schatz Stefani Duggan, Joseph v. CA - Superior RG18900031 Central District of California | Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1113 Scheffer Tina Ourso, Robert P., |NJ- Superior Court ATL-L-6749-14 U.S. District Court for the | Camden Division
dr. v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1114 Schmidt Maraldine Schmidt, Ray v. IL - Circuit Court - 2018-L-1809 Northern District of Hinois | Eastern Division
Johnson & Cook County
Johnson, et al.
1116 Schmitz Ann Schmitz, Raymond, |MO - Circuit Court - 1522-CC 10545 Eastern District of Missouri | Eastem Division
et al. v. Johnson & City of St. Louis
Johnson, et al.
1116 Schroers Sandra Schroers, Sandra CA - Superior 18CV323997 Central District of California] Western Division
E. v. Johnson & Court - Los
Johnson, et al. Angeles County
1117 Schulman Kathleen Schulman, Kathleen |NJ - Superior Court ATL-L-2269-17 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1118 Schwab Deborah Schwab, Edwin v. CA - Superior 34-2018-00229874 Central District of California | Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1119 Schwartz Rosallind Schwartz, Alan v. |NJ- Superior Court ATL-L-2270-17

 

 

Johnson &

 

Johnson, et al.

- Atlantic County

 

 

U.S. District Court for the
District of New Jersey

 

Camden Division

 

 

Page 96 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 274 of 304 PageID #: 481

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 271 of 294 PagelD #: 274

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1120 Schwarz Lisa Schwarz, Lisa v. CA - Superior 18CV331857 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1421 Sciacca Lydia Sciacca, Lydiav. |NJ- Superior Court ATL-L-2541-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1122 Scott Lasharmn Scott, Lasham v. CA - Superior 18CV329864 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1123 Scott Beverly Scott, Jeroaldv. [NJ - Superior Court ATL-L-2233-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, etal.
1124 Scroogins Nancy Scroogins, Nancy v. |NJ - Superior Court ATL-L-1668-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1125 Scutari Tara Scutari, Denise v. {NJ - Superior Court ATL-L-2559-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1126 Seaber Karen Seaber, Karen v. CA - Superior 18CV325845 Central District of California] Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
1127 Sellari Lynn Sellari, Lynn Mary |NJ - Superior Court ATL-L-001574-18 U.S, District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1128 Semenas Rosemary Semenas, Sandra |NJ - Superior Court ATL-L-2271-17 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1129 Semler Carol Semler, Carol, et al. |NJ - Superior Court ATL-L-28-18 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1130 Sereday Patricia Sereday, Patricia v. |NJ - Superior Court ATL-L-397-18 U.S. District Court for the =| Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1131 Serrano Linda Serrano, Linda v. CA - Superior 18CV333343 Central District of California] Western Division
Johnson & Court - Los

 

 

 

Johnson, et al.

 

Angeles County

 

 

 

 

Page 97 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 275 of 304 PagelID #: 482

Case 1:19-mc-00103-UNA Documenti1-1 Filed 04/18/19 Page 272 of 294 PagelD #: 275

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1132 Setzer Candy Setzer, Candy v. CA - Superior 170V318712 Central District of California] Western Division
Johnson & Court - Los
Jahnsan, et al. Angeles County
1133 Seward Denise Seward, Denise v. CA - Superior MSC17-02045 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1134 Seyboldt Patricia Sekoch, Steve v. CA - Superior 19CV341370 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1135 Seybolt Patricia Mercury, Michelle v. CA - Superior 170V317372 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1136 Shade Gloria Shade, Charles {NJ - Superior Court ATL-L-2119-15 U.S. District Court for the | Camden Division
Lee, Jr. v. Johnson | - Atlantic County District of New Jersey
& Johnson, et al.
1137 Shafer Linda Shafer, Lindav. [NJ - Superior Court ATL-L-0852-15 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1138 Shaffery Melissa Shaffery, Melissa v, |NJ - Superior Court ATL-L-002626-18 U.S. District Court for the | Camden Division
Johnsan & - Allantic County District of New Jersey
Johnson, et al.
1139 Shareshian Jennifer Shareshian, NJ - Superior Court ATL-L-002496-18 U.S. District Court for the | Camden Division
Jennifer v. Johnson | - Atlantic County District of New Jersey
& Johnson, et al.
1140 Shaw Tora Shaw, Tora v. CA - Superior 170V311157 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1141 Shaw lone Fraser, Sallyv. | LA - District Court - 2018-1334 Easter District of N/A
Johnson & Orleans Parish Louisiana
Johnson, et al.
4142 Shea Dolores Shea, Dolores v. {NJ - Superior Court ATL-L-1872-17 U.S. District Court for the | Camden Division

 

 

 

Johnson &
Johnson, et al.

~ Atlantic County

 

 

 

District of New Jersey

 

 

Page 98 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 276 of 304 PagelID #: 483

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 273 of 294 PagelD #: 276

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1143 Sheehan Constance Sheehan, CA - Superior 18CV000849 Central District of California] Western Division
Constance v. Court - Los
Johnson & Angeles County
Johnson, et al.
1144 Sheeley Alvina Sheeley, Alvina, et CA - Superior BC630912 Central District of California] Western Division
al. v, Johnson & Court - Los
Johnson, et al. Angeles County
1145 Shenefield Jacquelyn Shenefield, George | FL - Circuit Court - 17-cv-010980 Middle District of Florida | Tampa Division
v. Johnson & Hillsborough County
Johnson, et al.
1146 Shenouda Susan Shenouda, Ben, v. CA - Superior BC723960 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1147 Shoemaker Julianne Shoemaker, NJ - Superior Court ATL-L-1227-16 U.S. District Court for the | Camden Division
Julianne v. Johnson | - Atlantic County District of New Jersey
& Johnson, et al.
1148 Shorter Linda Shorter, Lindav. |NJ- Superior Court ATL-L-1418-17 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1149 Sich Karolyn Verhasek, Ashley v. CA - Superior 18cv335051 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1150 Siddall James Siddall, James v, |NJ- Superior Court ATL-L-00112719 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1151 Siddiqui Yasmin Siddiqui, CA - Superior BC687844 Central District of California] Western Division
Mohammed v. Court - Los
Johnson & Angeles County
Johnson, et al.
1152 Sigala Barbara Sigala, Barbara, et CA - Superior 17CV306264 Central District of California] Western Division
al. v. Johnson & Court - Los
Johnson, et al. Angeles County
1153 Silk Catherine Silk, Catherine v. |NJ- Superior Court ATL-L-2594-17 U.S. District Court forthe | Camden Division

 

 

 

Johnson &
Johnson, et al.

 

~ Atlantic County

 

 

District of New Jersey

 

 

Page 99 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 277 of 304 PagelID #: 484

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 274 of 294 PagelD #: 277

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1154 Silva Renee Silva, Renee v. CA - Superior STK-CV-UPL-2017- Central District of California] Western Division
Johnson & Court - Los 0011581
Johnson, et al. Angeles County
1155 Silva Kamala Silva, Kamala, et al. CA - Superior BC635962 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1156 Silva Tammi Silva, Jose v. CA - Superior BC690362 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1157 Silvey Dorothy Silvey, Timothy v. [NJ - Superior Court ATL-L-003071-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1158 Simmons Lorraine Simmons, Lorraine CA - Superior 17CV-02623 Central District of Califarnia| Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1159 Simmons Carrie Simmons, Carrie v. CA - Superior 188587 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al, Angeles County
1160] Simmons-Gillespie Alicia Gillespie, Saulv. |NJ - Superior Court ATL-L-472-15 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1161 Simms Madelyn Simms, Madelyn v. CA - Superior MCV076620 Central District of California) Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1162 Simpson Janet Simpson, Charles v. CA - Superior 18CV328942 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1163 Simpson Tanya Simpson, Tonya N. JNJ - Superior Court ATL-L-2949-15 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1164 Sims Nancy Sims, Ricky L.v. |NJ- Superior Court ATL-L-475-15 U.S. District Court for the =| Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1165 Sinclair Dorothy Sinclair, Anthony v. CA - Superior 18CV325814 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County

 

 

 

 

 

 

 

 

Page 100 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document1-2 Filed 04/25/19 Page 278 of 304 PagelID #: 485

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 275 of 294 PagelD #: 278

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1166 Singer Amy Singer, Amy v. CA - Superior BC696724 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1167 Singer Marci Singer, Marci, et al. |NJ - Superior Court ATL-L-2719-17 U.S. District Court forthe | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1168 Single Susan Single, Harry Jr. v. [NJ - Superior Court ATL-L-1876-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1169 Siniscalchi Maryann Siniscalchi, Richard |NJ - Superior Court ATL-L-2720-17 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1170 Sinkewitz Misty Sinkewitz, Misty, et |NJ - Superior Court ATL-L-001037-18 U.S. District Court for the | Camden Division
al. v. Johnson & ~ Atlantic County District of New Jersey
Johnson, et al.
1171 Sipple Alice Sipple, Alice v. DE - Superior N17C-07-136 District of Delaware N/A
Johnson & Court - New Castle
Johnson, et al. County
1172 Skinner Debra Skinner, Debra v. CA - Superior 17CV318720 Central District of Califarnia] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1173 Smith Sharron Smith, Sharron v. CA - Superior BC697597 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1174 Smith Brandy Smith, Brandy v. CA - Superior 30-2017-00963310-CU-PL-| Central District of California] Western Division
Johnson & Court - Los Cxc
Johnson, et al. Angeles County
1175 Smith Marianne Smith, Marianne v. CA - Superior 17CV318723 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1176 Smith Patricia Smith, Patricia v. CA - Superior 17CV318724 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
4177 Smith Gloria Smith, Gloria v. CA - Superior 17CV318661 Central District of California} Western Division
Johnson & Court - Los

 

 

 

Johnson, et al.

 

Angeles County

 

 

 

 

Page 101 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 279 of 304 PagelID #: 486

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 276 of 294 PagelD #: 279

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1178 Smith Dipresious Smith, Dipresious v. CA - Superior 18CV327378 Central District of California] Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
1179 Smith Jeanne Smith, Brian Paul v. ]NJ - Superior Court ATL-L-311-16 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1180 Smith Susan Smith, Susanv. [NJ - Superior Court ATL-L-1956-16 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1181 Smith’ Linda Smith, Spencer v. |NJ- Superior Court MID-L-00868-18AS U.S, District Court for the N/A
Johnson & - Middlesex County District of New Jersey
Johnson, etal.
1182 Smith" Deborah Smith, Deborah v. [NJ - Superior Court ATL-L-2309-L U.S. District Court for the [Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1183 Smith-Brown Sheena Smith-Brown, NJ - Superior Court ATL-L-2892-15 U.S. District Court forthe | Camden Division
Sheena v. Johnson | - Atlantic County District of New Jersey
& Johnson, et al.
1184 Smith-Morris Rita Smith-Morris, Rita |NJ- Superior Court ATL-L-000651-18 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
41185 Soliz Maria Soliz, Maria, v. CA - Superior 18CV330477 Central District of California) Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1186 Somers Glenda Somers, Glenda v. CA - Superior 19STCV00090 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1187 Sophronia Victoria Burke, Aisha. v. |NJ- Superior Court ATL-L-241-15 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1188 Sousa Elaine Sousa, Elaine, et al. CA - Superior 2016-011049 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1189 Souza Maria Souza, Maria v. CA - Superior RG17879234 Central District of California] Western Division
Johnson & Court - Las

 

 

 

Johnson, et al.

 

Angeles County

 

 

 

 

Page 102 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 280 of 304 PagelID #: 487

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 277 of 294 PagelD #: 280

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1190 Spann Laurie Spann, Laurie v. CA - Superior 17CV04595 Central District of California] Western Division
Johnson & Court - Los
Jahnsan, et al, Angeles County
1194 Sparrow Beverly Sparrow, Reggie v. CA - Superior CIVDS1807034 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1192 Spears Sandra Spears, Sandra v. CA - Superior 18CV331696 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1193 Spencer Carolyn Spencer, Carolyn v. [NJ - Superior Court ATL-L-1660-15 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1194 Spier Katje Spier, Katje v. NJ - Superior Court ATL-L-400-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1195 Spiller Jessica Spiller, Jessica v. {NJ - Superior Court ATL-L-193-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1196 Spollen Judy Spallen, Judy v. | FL - Circuit Court - CACE19001223 Souther District of Florida } Fort Lauderdale
Johnson & Broward County Division
Johnson, et al.
1197 Stadtmueller Tonya Stadimueller, NJ - Superior Court ATL-L-189-18 U.S. District Court for the | Camden Division
Tonya, et al. v. - Atlantic County District of New Jersey
Johnson &
Johnson, et al.
1198 Stanford Carol Stanford, Carol, v. CA - Superior 18CV331749 Central District of California | Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1199 Stark Kimmy Stark, Kimmy v. | LA - District Court - 2017-10831 Eastern District of N/A
Johnson & Orleans Parish Louisiana
Johnson, et al.
1200 Starr izetta Starr, Cynthia v. DE - Superior N17C-05-295 District of Delaware N/A
Johnson & Court - New Castle
Johnson, et al. County
1201 Steele Gail Steele, Richard v. CA - Superior 170V318726 Central District of California} Western Division
Johnson & Court - Los
Jahnsan, et al. Angeles County

 

 

 

 

 

 

 

 

Page 103 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 281 of 304 PagelID #: 488

Case 1:19-mc-00103-UNA Documenti1-1 Filed 04/18/19 Page 278 of 294 PagelD #: 281

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1202 Steens La Rayne Steens, La Rayne CA - Superior 34-2017-00221575 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1203 Stein Jillyan Stein, Jillyanv. [NJ - Superior Court ATL-L-2121-15 U.S. District Court for the =| Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1204 Steinberg Ashley Steinberg, Ashley v. |NJ - Superior Court ATL-L-2179-16 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1205 Stephenson Jeanne Stephenson Jr., {NJ - Superior Court ATL-L-1961-16 U.S. District Court for the | Camden Division
John F. Dr. Rev v. - Atlantic County District of New Jersey
Johnson &
Johnson, et al.
1206 Stockton Tamalyn Stockton, Tamalyn CA - Superior $CV261482 Central District of Califarnia] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1207 Stone Debbie Stone, Debbie v. {NJ - Superior Court ATL-L-2850-15 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1208 Storm Cathy Storm, Cathy v. PA - Philadelphia 171203367 Western District of Pittsburgh
Johnson & Caunty Court of Pennsylvania Division
Johnson, et al, Cammon Pleas
1209 Story Barbara Story, Phillip v. CA - Superior 170V318722 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1210 Street Patricia Street, Patricia and |NJ - Superior Court ATL-L-616-16 U.S. District Court for the | Camden Division
Street, Michael v. - Atlantic County District of New Jersey
Johnson &
Johnson, et al.
1211 Sulkowski Deborah Sulkowski, Deborah |NJ - Superior Court ATL-L-6239-14 U.S. District Court for the | Camden Division

 

 

 

v. Johnson &
Johnson, et al.

- Atlantic County

 

 

 

District of New Jersey

 

 

Page 104 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 282 of 304 PagelID #: 489

Case 1:19-mc-00103-UNA Documenti1-1 Filed 04/18/19 Page 279 of 294 PagelD #: 282

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1212 Sullivan Lenore Sullivan, Wesley v. CA - Superior 18CV340055 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1213 Sullivan Emily P. Sullivan, Emily P. v. {NJ - Superior Court ATL-L-5142-14 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1214 Sullivan Lacinda Sullivan, Lacinda v. {NJ - Superior Court ATL-L-1880-16 U.S. District Court for the | Camden Division
Johnson & - Allantic County District of New Jersey
Johnson, et al.
1215 Sumner Janet Sumner, Janet, v. CA - Superior 180V331740 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1216 Sutcliffe Ss. Sutcliffe, Lynn S. v. |NJ- Superior Court ATL-L-001344-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1217 Swann Valerie Swann, Valerie, et {MO - Circuit Court - 1422-CC09326-01 Eastern District of Missouri | Eastern Division
al. v. Johnson & City of St. Louis
Johnson, et al.
41218 Swearingen Leslie Swearingen, Lestie CA - Superior VCU276091 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1219 Swope Melinda Swope, Averill Ken CA - Superior 18CV328936 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1220 Szwajkowski Brittany Szwajkowski, David |NJ - Superior Court ATL-L-728-16 U.S. District Court for the | Camden Division
v, Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1221 Tackitt Julia Tackitt, Julia v. CA - Superior 18CV337011 Central District of California] Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
1222 Talucci Barbara Talucci, Barbara v. |NJ - Superior Court ATL-L-2272-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1223 Tan Regina Tan, Regina v. NJ - Superior Court ATL-L-2721-17 U.S. District Court for the | Camden Division

 

 

 

Johnson &
Johnson, et al.

 

- Atlantic County

 

 

District of New Jersey

 

 

Page 105 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 283 of 304 PagelD #: 490

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 280 of 294 PagelD #: 283

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Piaintitf First Name Case Caption State Court Index Number Removal District Court Division of
Removal
: District Court
1224 Tart Barbara Tart, Barbarav. |NJ- Superior Court ATL-001805-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnsan, et al.
1225 Taylor Marie Santana, Maria CA - Superior 170V321212 Central District of California] Western Division
Avelar v. Johnson & Court - Los
Johnson, et al. Angeles County
1226 Taylor Barbara Taylor, Barbara v. {NJ - Superior Court ATL-L-1913-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1227 Taylor Lisette Taylor, Lisette v.  |NJ - Superior Court ATL-L-1675-16 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1228 Taylor Debra Taylor, Debra Ann |NJ - Superior Court MID-L-01153-18 U.S. District Court for the N/A
v. Johnson & - Middlesex County District of New Jersey
Johnson, et al.
1229 Taylor-Robinson Joan Taylor-Robinson, CA - Superior RIC 1803271 Central District of California] Western Division
Joan v. Johnson & Court - Los
Johnson, et al. Angeles County
1230 Taylor-Thomas Rebecca Thomas, Roderick CA - Superior 18CV325812 Central District of Califomia] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1231 Temple Bonnie Temple, Cheryl v. CA - Superior 17C0V318719 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1232 Tender Ida Haoks, Annav. |NJ- Superior Court ATL-L-1836-16 U.S. District Court forthe } Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1233 Tenenbaum Pearl Tennebaum, Pearl |NJ - Superior Court ATL-L-2294-17 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1234 Teninty Kathleen Teninty, Gary, et al. CA - Superior 16CV298395 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1235 Terrano-Urcioli Gerilyn Terrano-Urcioli, |NJ- Superior Court MID-L-01 143-18 U.S. District Court for the NIA
Gerilyn, et al. v. | - Middlesex County District of New Jersey
Johnson &

 

 

 

Johnson, et al.

 

 

 

 

 

Page 106 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document1-2 Filed 04/25/19 Page 284 of 304 PageID #: 491

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 281 of 294 PagelD #: 284

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
: Removal
District Court
1236 Terry Deborah Terry, Deborah, et CA - Superior 18CV325841 Central District of California] Western Division
al. v. v. Johnson & Court - Los
Johnson, et al. Angeles County
1237 Testa Lillian Ellin, Marisa A. and |NJ- Superior Court ATL-L-1315-16 U.S. District Court for the | Camden Division
Arthur C. Testa Jr. | - Atlantic County District of New Jersey
v. Johnson &
Johnson, et al.
1238 Thacker Dottie Thacker, Dottie v. |NJ- Superior Court ATL-L-847-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1239 Thomas Bennie Thomas, Bennie CA - Superior RG18918589 Central District of California] Western Division
Faye v. Johnson & Count - Los
Johnson, et al. Angeles County
1240 Thomas Marie Thomas, Marie v. CA - Superior BC678822 Central District of California} Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
1241 Thomas Stephanie Thomas, Sheryl v. |NJ- Superior Court ATL-L-2722-17 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1242 Thomason Elaine Thomason, Elaine CA - Superior 18CV330465 Central District of California| Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1243 Thompson Diane Thompson, Diane v. | iL - Circuit Court - 2018-L-1426 Northern District of Illinois | Eastern Division
Johnson & Cook County
Johnson, et al.
1244 Thompson Laura Thompson, Laura v. [NJ - Superior Court ATL-L-2295-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1245 Thompson Barbara Thompson, Barbara |NJ - Superior Court ATL-L-000656-18 U.S. District Court for the | Camden Division
v. dohnson & - Atlantic County District of New Jersey
Johnson, et al.
1246 Thompson Verma Thompson, Myra v. |NJ - Superior Court ATL-L-1879-16 U.S. District Court for the | Camden Division

 

 

 

Johnson &
Johnson, et al.

 

- Atlantic County

 

 

District of New Jersey

 

 

Page 107 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 285 of 304 PagelID #: 492

Case 1:19-mc-00103-UNA Document i-1 Filed 04/18/19 Page 282 of 294 PagelD #: 285

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1247 Thomson Lynne Thomson, Lynne v. CA - Superior 17CV318521 Central District of California] Western Division
Johnson & Court - Les
Johnson, et al. Angeles County
1248 Thorlton Vernice Lombardo, Vaughn |NJ- Superior Court ATL-L-2715-17 U.S. District Court forthe | Camden Division
v. Jahnson & - Atlantic County District of New Jersey
Johnson, et al.
1249 Thornsberry Okla Thornsberry, Orie v. [NJ - Superior Court ATL-L-433-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1250 Thorpe Deborah Thorpe, Deborah v. CA - Superior CU-17-00075 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1251 Threadgill Eva Threadgill, Soren v. CA - Superior BC-617311 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1252 Thurman Margaret Thurman, Margaret |NJ - Superior Court ATL-L-100-16 U.S. District Court forthe {Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1253 Tibbetts Rosalie Tibbetts, Rosalie v. CA - Superior CVP01870905 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1254 Tienken Bonnie Hedrick, Kimberly J CA - Superior 18CECG01553 Central District of California] Western Division
vy. Johnson & Court - Los
Johnson, et al. Angeles County
1255 Timms Janene Timms, Janene, et [MO - Circuit Court - 1622-CC-00837 Eastern District of Missouri | Eastem Division
al. v. Johnson & City of St. Louis
Johnson, et al.
1256 Tischner Joyce Tischner, Joyce v. |NJ- Superior Court ATL-L-348-18 U.S. District Court forthe | Camden Division

 

 

 

Johnson &
Johnson, et al.

- Atlantic County

 

 

 

District of New Jersey

 

 

Page 108 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 286 of 304 PagelID #: 493

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 283 of 294 PagelD #: 286

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1257 Tloczkowski Patrica Tloczkowski, NJ - Superior Court ATL-L-1658-15 U.S. District Court for the | Camden Division
Patrica and Richard | - Atlantic County District of New Jersey
Tlaczkowski v.
Johnson &
Johnson, et al.
1258 Toribio Leilani Toribio, Leilani v. CA - Superior 17CV318681 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1259 Torre Nancy Torre, Nancy A. v. |NJ - Superior Court ATL-L-000853-18 U.S. District Court forthe +} Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1260 Torres Ruby Torres, John v. CA - Superior BC662779 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1261 Toso Pixie Toso, Pixie v. CA - Superior 18CV333690 Central District of California| Western Division
Johnson & Court - Las
Johnson, et al. Angeles County
1262 Traylor Kelly Traylor, Kelly v. CA - Superior 17CV318708 Central District of California] Western Division
Johnson & Caurt - Las
Johnson, et al. Angeles County
1263 Treshanky Susan Treshansky, Susan CA - Superior 30-2018-00988 160-CU-PL-| Central District of California] Western Division
v. Johnson & Court - Los CXC
Johnson, et al. Angeles County
1264 Truesdale Queanna Truesdale, NJ - Superior Court ATL-L-2943-15 U.S. District Court for the | Camden Division
Queanna v. - Atlantic County District of New Jersey
Johnson &
Johnson, et al.
1265 Tsuchiya Laurie Tsuchiya, Laurie, et CA - Superior 18CV323689 Central District of California} Western Division
al. v. Johnson & Court - Los
Johnson, et al. Angeles County
1266 Tumer Doris Tumer, Doris v. CA - Superior BC723961 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1267 Tyler Laura Tyler, Laura v. CA - Superior BC654574 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County

 

Page 109 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 287 of 304 PagelID #: 494

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 284 of 294 PagelD #: 287

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court index Number Removal District Court Division of
Removal
District Court
1268 Tyson Elizabeth Tyson, Elizabeth S., CA - Superior 17-cv-304790 Central District of California] Western Division
et al. v, Johnson & Court - Los
Johnson, et al. Angeles County
1269 Unatin Eileen Unatin, Eileen v. CA - Superior BC700329 Central District of California | Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1270 Underwood Yvonne Underwood, CA - Superior 18CV330461 Central District of California] Western Division
Yvonne, v. Johnson Court - Los
& Johnson, et al. Angeles County
1271 Unruh Sandra Unruh, Sandra v. |NJ- Superior Court ATL-L-2279-17 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1272 Upshur-Davis Ina Upshur-Davis, CA - Superior 18CV330511 Central District of California} Western Division
Monique v. Johnson Court - Los
& Johnson, et al. Angeles County
1273 Urick Donna Urick, Robert v. |NJ- Superior Court ATL-L-000659-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1274 Urrutia Leticia Urrutia, Leticia, et al CA - Superior 18CV328944 Central District of California] Western Division
vy. Johnson & Court - Los
Johnson, et al. Angeles County
1275 Vai Stephanie Vai, Stephanie v. CA - Superior CIVDS 1721471 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1276 Valentine Jeanette Valentine, Jeanette |NJ - Superior Court ATL-L-001579-18 U.S. District Court far the | Camden Division
v. Johnson & - Atiantic County District of New Jersey
Johnson, et al.
1277 Vallido Aliw Vallido, Aliw v. CA- Superior |37-2018-49018-CU-PL-CTL| Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1278 Van Allen Lynn Van Allen, Lynn v. [NJ - Superior Court ATL-L-2696-17 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.

 

 

 

 

 

 

 

Page 110 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 288 of 304 PagelID #: 495

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 285 of 294 PagelD #: 288

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1279 Vanbrunt Cynthia Vanbrunt, Cynthia |NJ- Superior Court ATL-L-1874-17 U.S. District Court forthe | Camden Division
v. Jahnson & - Atlantic County District of New Jersey
Johnson, et al.
1280 Varela Melisa Varela, Melisa CA - Superior 17C0V317371 Central District of California | Western Division
Rivera v, Johnson & Court - Los
Johnson, et al. Angeles County
1281 Vargas Lilia Vargas, Lilia v. CA - Superior 170V321214 Central District of California] Western Division
Johnson & Court - Les
Johnson, et al. Angeles County
1282 Varr Leslie Varr, Leslie v. CA - Superior 170V318443 Central District of California| Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1283 Vasquez Michelle Vasquez, Francisco CA - Superior 17CV309270 Central District of California | Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1284 Vassell Hermine Vassell, Barrington CA - Superior 18CV335761 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1285 Vay Barbara Vay, Barbara v. CA - Superior BC638651 Central District of California | Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1286 Veal Robin Veal, Robin v. NJ - Superior Court ATL-L-2277-17 U.S, District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1287 Vega Olga Vega, Olga v. NJ - Superior Court ATL-L-002462-18 U.S. District Court for the {Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1288 Vegge Rosemary Vegge, Rosemary |NJ- Superior Court ATL-L-2704-17 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1289 Velasco Maria Velasco, Maria, v. CA - Superior BC716014 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County

 

Page 111 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 289 of 304 PageID #: 496

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 286 of 294 PagelD #: 289

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1290 Velasco-Tapia Lori Velasco-Tapia, Lori CA - Superior 18CV325311 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1291 Vera Victoria Vera, Jovita v. CA - Superior 17C0V318706 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1292 Verducci Darlene Verducci, Darlene CA - Superior 170321217 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1293 Verdusco Matina Verdusca, Matina v. |NJ- Superior Court ATL-L-589-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et ai.
1294 Verikokkas Barbara Verikokkos, NJ - Superior Court ATL-L-2971-15 U.S. District Court forthe | Camden Division
Anthony v. Johnson | - Atlantic County District of New Jersey
& Johnson, et al.
1295 Victor Willie Car, Jerry v. CA - Superior BC641978 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1296 Virgilito Jennifer Virgilito, Jennifer v. |NJ - Superior Court ATL-L331-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1297 Virvet Jessica Viruet, Jessica v. |NJ- Superior Court ATL-L-296-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et at.
1298 Viscusi Patricia Viscusi, Patricia et {NJ - Superior Court ATL-L-2435-17 U.S. District Court for the | Camden Division
al v. Johnson & - Atlantic County District of New Jersey
Johnson et al
1299 Vitter Glynda Vitter, Glynda, v. [LA - District Court - C-681082 22 Middle District of Louisina N/A
Johnson & East Baton Rouge
Johnson, et al. Parish
1300 Volker-Loguidice Amanda Volker-Loguidice, |NJ- Superior Court ATL-L-2273-17 U.S. District Court for the | Camden Division
Amanda v. Johnson | - Atlantic County District of New Jersey

 

 

 

& Johnson, et al.

 

 

 

 

 

Page 112 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 290 of 304 PagelID #: 497

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 287 of 294 PagelD #: 290

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court index Number Removal District Court Division of
Removal
District Court
1301 Wagner Susan Wagner, Susan v. |NJ- Superior Court ATL-L1935-16 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1302 Walker Michelle Walker, Michelle O. CA - Superior 17CV318685 Central District of California| Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1303 Walker Alline Walker, Alline v.  |NJ- Superior Court ATL-L-00292-19 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1304 Wallace Shadra Wallace, Shadra v. |NJ - Superior Court ATL-L-1509-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1305 Wallace Gloria Wallace, Gloria v. |NJ- Superior Court ATL-L-292-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1306 Walters Michelle Walters, Michelle v. CA - Superior 37-2018-65430-CU-PL-CTL] Central District of California] Western Division
Johnson & Court - Los
Johnson, et af. Angeles County
1307 Walters Christine Walters, Christine {NJ - Superior Court ATL-210-18 U.S. District Court for the =| Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1308 Warren Frances Warren, William, et CA - Superior 26CV296624 Central District of California] Western Division
al. v. Johnson & Court - Los
Johnson, et al. Angeles County
1309 Washington Shailemesse Marie Watson, Waltrell v. CA - Superior 170V311292 Central District of California | Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1310 | Washington-Hudspeth Cheryl Washington- CA - Superior BC658578 Central District of California] Western Division
Hudspeth, Cheryl v. Court - Los
Johnson & Angeles County
Johnson, et al.
1311 Waters Joanna Waters, Joanna v. CA - Superior 18CV324514 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. _Angeles County
1312 Waters Theresa Waters, Theresa v. |NJ- Superior Court ATL-L-1242-16 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey

 

 

 

Johnson, et al.

 

 

 

 

 

Page 113 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 291 of 304 PagelID #: 498

Case 1:19-mc-00103-UNA Documenti1-1 Filed 04/18/19 Page 288 of 294 PagelD #: 291

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1313 Watkins Kathleen Watkins, Kathleen CA - Superior 18CV325126 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1314 Watson Linda Watson, Linda v. |NJ - Superior Court ATL-L-328-18 U.S. District Court forthe =} Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1315 Waugh Edward Waugh, Edward = |NJ - Superior Court ATL-L-8-16 U.S. District Court for the | Camden Division
(Reprensative of - Atlantic County District of New Jersey
Clarice Waugh) v.
Johnson &
Johnson, et al.
1316 Weaver Betty Weaver, Eric v. CA - Superior BC671456 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1317 Webb Miriam Webb, Miriam v. CA - Superior RIC 1804861 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1318 Webb Wanda Webb, Wanda v.  |NJ- Superior Court ATL-L-1184-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1319 Webster Sueann Webster, Sueann CA - Superior RIC1716030 Central District of California] Western Division
Arens v. Johnson & Court - Los
Johnson, et al. Angeles County
1320 Wedlick-Ortiz Eten Wedlick-Ortiz, Ellen CA - Superior 30-2017-0095291 1-CU-PL-| Central District of California] Western Division
v. Johnson & Court - Los CXC
Johnson, et al. Angeles County
1321 Weisbrot Elaine Weisbrot, Steven v. |NJ - Superior Court ATL-L-1721-17 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1322 Weiss’ Laura Weiss, Laura v. CA - Superior BC697985 Central District of Califomia] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1323 Welch Coreyonna Welch, Coreyonna_ |NJ - Superior Court ATL-L-2460-17 U.S. District Court for the | Camden Division

 

 

 

v. Johnson &
Johnson et al

- Atlantic County

 

 

District of New Jersey

 

 

 

Page 114 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 292 of 304 PagelID #: 499

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 289 of 294 PagelD #: 292

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court index Number Removal District Court Division of
Removal
District Court
1324 Weldon Kimberly Weldon, Kathleen v. |NJ - Superior Court ATL-L-359-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Jonnson, et al.
1325 Wellington Mistel Wellington, Ronald CA - Superior CGC-16-555620 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1326 Werner Barbara Wemer, Craig v. |NJ- Superior Court ATL-L-1800-14 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1327 West Nancy West, James v. |NJ- Superior Court ATL-L-002913-18 U.S, District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1328 Wheet Gladies Wheet, Gladies v. |NJ- Superior Court ATL-L-000211-18 U.S, District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1329 Whisenant Joyce Whisenant, Joyce {NJ - Superior Court BER-L-4013-15 U.S. District Court for the N/A
v. Johnson & - Bergen County District of New Jersey
Johnson, et al.
1330 Whitaker Helen Whitaker, Helen v. | FL - Circuit Court - CACE17016664 Souther District of Florida | Fort Lauderdale
Johnson & Broward County Division
Johnson, etal,
1331 White Caralyn Hall, Laura v. CA - Superior 18CV326338 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1332 Whitley Catherine Whitley, Catherine |NJ- Superior Court ATL-L-335-18 U.S, District Court forthe ] Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1333 Whittington La'Wanda Whittington, NJ - Superior Court ATL-L-2851-15 U.S. District Court for the | Camden Division
La'Wanda v. - Atlantic County District of New Jersey
Johnson &
Johnson, et al.
1334 Whittington Paula Whittington, Paula |NJ - Superior Court ATL-L-2852-15 U.S. District Court forthe | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1335 Wiedrich Peggy Wiedrich, Peggy v. CA - Superior RIC1720692 Central District of California] Western Division
Johnson & Court - Las
Johnson, et al. Angeles County

 

 

 

 

 

 

 

 

Page 115 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 293 of 304 PagelD #: 500

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 290 of 294 PagelD #: 293

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1336 Wilborn Raquel Lindsey, Caryn v. |NJ- Superior Court ATL-L-1082-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1337 Wildman Sharon Wildman, Sharon v. | iL - Circuit Court - 2018-L-1309 Northern District of Illinois | Eastern Division
Johnson & Cook County
Johnson, et al.
1338 Wilhelmi Robert Wihelmi, Robert v. {NJ - Superior Court ATL-L-00112819 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Jahnson, et al.
1339 Wiliams Linda Qdom, W. Alex v. [NJ - Superiar Court ATL-L-2967-15 U.S, District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1340 Wilkerson Gloria Wilkerson, Gloria v, NJ - Superior Court ATL-L-2274-17 U.S. District Court for the | Camden Division
Johnson & - Allantic County District of New Jersey
Johnson, et al.
1341 Wilkes Eva Wilkes, Eva v. NJ - Superior Court ATL-L-312-16 U.S. District Court for the [Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1342 Williams Geneva Williams Jr., Harold CA - Superior CIVBDS1807370 Central District of California| Western Division
vy. Johnson & Court - Los
Johnson, et al. Angeles County
1343 Williams Robin Williams, Daniel v. CA - Superior 18CV333605 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1344 Williams Oshunna Williams, Oshunna } IL - Circuit Court - 2018-L-1308 Northern District of Illinois | Eastern Division
vy. Johnson & Cook County
Johnson, et al.
1346 Williams Angela Williams, Kamal v. |NJ- Superior Court ATL-L-1080-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1346 Williams Gail Williams, Gailv. [NJ - Superior Court ATL-L-957-15 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1347 Williams Connie George, Mary v. [NJ - Superior Court ATL-L-1156-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.

 

 

 

 

 

 

 

 

Page 116 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 294 of 304 PagelID #: 501

Case 1:19-mc-00103-UNA Document1-1 Filed 04/18/19 Page 291 of 294 PagelD #: 294

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1348 Williams-Perkins Pamela Williams-Perkins, CA - Superior 170V318682 Central District of California} Western Division
Pamela v. Johnson Court - Los
& Johnson, et al. Angeles County
1349 | Williams-Thompson Stephaney Williams- CA - Superior VCU276762 Central District of California] Western Division
Thompson, Court - Los
Stephaney v. Angeles County
Johnson &
Johnson, et al.
1350 Wills Kathryn Brannin, Carly v. CA - Superior 17CV318656 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1351 Wilson Sherry Wilson, Sherry v. |NJ-- Superior Court ATL-L-1182-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1352 Wilson’ Anita Wilson, Anitav. [NJ - Superior Court ATL-L-185-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1353 Wilwert Helen Wilwert, Helen v. [NJ - Superior Court ATL-L-1297-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1354 Wingert Kristine Wingert, Kristine v. NJ - Superior Court ATL-L-2853-15 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1355 Winters Sylvia Winters, Sylvia, et CA - Superior BC628272 Central District of California] Western Division
al. v. Johnson & Court - Los
Johnson, et al. Angeles County
1356 Wise Michelle Wise, Michelle v. CA - Superior BCV-18-100732 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1357 Withall Virginia Withall, Virginia v. CA - Superior 18CV325303 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1358 Wolf Susie Wolf, Orville v. CA - Superior 17CV004012 Central District of California] Western Division
Johnson & Court - Los

 

 

 

Johnson, et al.

 

Angeles County

 

 

 

 

Page 117 of 120

 
 

Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 295 of 304 PagelID #: 502

Case 1:19-mc-00103-UNA Documenti-1 Filed 04/18/19 Page 292 of 294 PagelD #: 295

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1359 Wolf Margaret Wolf, David, et al. v. CA - Superior 30-2016-00857356-CU-PL-| Central District of California] Western Division
Johnson & Court - Los CXC
Johnson, et al. Angeles County
1360 Wang Shirley Wong, Shirley, et CA - Superior BG647543 Central District of California] Western Division
al. v. Johnson & Court - Los
Johnson, et al. Angeles County
1361 Woodson Jessica Woodson, Jessica, CA - Superior BC624387 Central District of California] Western Division
et al. v. Johnson & Court - Los
Johnson, et al. Angeles County
1362 Wooldridge Terri Wooldridge, Joe! D. |NJ- Superior Court ATL-L-6661-14 U.S. District Court for the | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1363 Wright Mary Houston, Jason v. CA - Superior 18CV325815 Central District of Califomia] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1364 Wright Sherri Jacobs, Laura v. DE - Superior N17C-05-337 District of Delaware N/A
Johnson & Court - New Castle
Johnson, et al. County
1365 Wyble Caralyn Wyble, Carolyn v. [NJ - Superior Court ATL-L-398-18 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1366 Wyllie Joan Wyllie, Joan v. CA - Superior RIC 1716489 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1367 Wyman Cindy Wyman, Cindy v. | FL - Circuit Court - CACE18029730 Southem District of Florida | Fort Lauderdale
Johnson & Broward County Division
Johnson, et al.
1368 Xochihua Maria Xochihua, Maria v. |NJ- Superior Court ATL-L-1237-16 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1369 Yamaki Mary Yamaki, Mary, et al. CA - Superior BC628127 Central District of California] Western Division
v. Johnson & Court - Los

 

 

 

Johnson, et al.

 

Angeles County

 

 

 

 

Page 118 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 296 of 304 PagelID #: 503

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 293 of 294 PagelD #: 296

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal! District Court Division of
Removal
District Court _|
1370 Yassein Lallafatiha Yassein, Lallafatiha CA - Superior 37-2017-49737-CU-PL-CTL| Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1371 Yates Eunice Yates, Eunice v. [NJ - Superior Court ATL-L-358-18 U.S. District Court for the | Camden Division
Johnson & ~ Atlantic County District of New Jersey
Johnson, et al,
1372 Yecco Maria Yecco, Mariav. | NJ - Superior Court ATL-L-2537-17 U.S. District Court for the {Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1373 Yen Maylynn Yen, Maylynn, v. CA - Superior 7181562 Central District of California} Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1374 York Delores York, Delores v. CA - Superior VCU274863 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1375 Yoshida Andriyani Yoshida, Andriyani CA - Superior BC705664 Central District of California] Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1376 Young Tracey Young, Tracey, et [MO - Circuit Court - 1522-CC-09728 Eastern District of Missouri | Eastern Division
al. v. Johnson & City of St. Louis
Johnson, et al.
1377 Young Sharon Young, Sharon vy, |NJ - Superior Court ATL-L-306-15 U.S. District Court for the | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1378 Young Louanne Young, Louanne v. |NJ - Superior Court ATL-L-2419-17 U.S. District Court for the | Camden Division
Johnson & Johnsan | - Atlantic County District of New Jersey
etal
1379 Young Linda Wong, Shirley, et CA - Superior BG647543 Central District of California] Western Division
al. v. Johnson & Court - Las
Johnson, et al. Angeles County
1380 Youngblood Teresa Yaungblood, Joe v. CA - Superior 170V321226 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County

 

 

 

 

 

 

 

 

Page 119 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 297 of 304 PagelD #: 504

Case 1:19-mc-00103-UNA Document 1-1 Filed 04/18/19 Page 294 of 294 PagelD #: 297

EXHIBIT 1-C

Ovarian Cancer Actions Pending in State Court

 

 

 

 

 

 

 

 

 

 

 

# Plaintiff Last Name Plaintiff First Name Case Caption State Court Index Number Removal District Court Division of
Removal
District Court
1381 Zachary Erin Zachary, Erin v. CA - Superior 18CV335760 Central District of California] Western Division
Johnson & Court - Los
Johnson, et al. Angeles County
1382 Zaks Nancy Zaks, Nancy v. NJ - Superior Court ATL-L-001443-18 U.S. District Court forthe | Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1383 Zambrano Briana Zambrano, Briana CA - Superior 37-2018-22860-CU-MT- | Central District of California| Western Division
v. Johnson & Court - Los CTL
Johnson, et al. Angeles County
1384 Zane Della Zane, Della v. NJ - Superior Court ATL-L-2275-17 U.S. District Court for the {Camden Division
Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1385 Zarrilli Christine Zamilli, Christine v. [NJ - Superior Court ATL-L-1480-16 U.S. District Court forthe {Camden Division
Johnson & ~- Atlantic County District of New Jersey
Jahnsan, et al.
1386 Zeidman Deborah Zeidman, Deborah |NJ- Superior Court ATL-L-000862-18 U.S. District Court forthe | Camden Division
v. Johnson & - Atlantic County District of New Jersey
Johnson, et al.
1387 Zimbardi Sherry Brunton, Christine L CA - Superior BC697579 Central District of California | Western Division
v. Johnson & Court - Los
Johnson, et al. Angeles County
1388 Zucker Donna Zucker, Donna vy. |NJ- Superior Court ATL-L-2276-17 U.S. District Court for the | Camden Division

 

 

 

Johnson &
Johnson, et al.

 

- Atlantic County

 

 

District of New Jersey

 

 

Page 120 of 120

 
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 298 of 304 PagelID #: 505
Case 1:19-mc-00103-UNA Document 1-2 Filed 04/18/19 Page 1 of 3 PagelD #: 298

EXHIBIT 2
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 299 of 304 PagelID #: 506
Case 1:19-mc-00103-UNA Document 1-2 Filed 04/18/19 Page 2 of 3 PagelD #: 299

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

In re

IMERYS TALC AMERICA, INC., et al.!

Debtors.

 

 

Chapter 11
Civ. Action No.
Bankr. Case No. 19-10289 (LSS)

Jointly Administered

[PROPOSED] ORDER GRANTING JOHNSON & JOHNSON AND JOHNSON &
JOHNSON CONSUMER INC.’S MOTION TO FIX VENUE FOR CLAIMS RELATED

TO IMERYS’S BANKRUPTCY UNDER 28 U.S.C. §§ 157(b)(5) AND 1334(b)

Upon Johnson & Johnson and Johnson & Johnson Consumer Inc.’s (collectively, “J&J”’)

Motion to Fix Venue for Claims Related to Imerys’s Bankruptcy Under 28 U.S.C. §§ 157(b)(5)

and 1334(b) (the “Motion”, D.I. _);? and the Court having jurisdiction to consider the Motion and

 

the relief requested therein pursuant to 28 U.S.C. § 1334; and venue being proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been

provided under the circumstances, and it appearing that no other or further notice need be provided;

and the Court having determined that the legal and factual bases set forth in the Motion,

memorandum of law and declarations in support of the Motion, establish just cause for the relief

granted herein; and upon all of the proceedings had before the Court and after due deliberation and

sufficient cause appearing therefor, it is hereby ordered that:

 

The Motion is granted as set forth herein.

Pursuant to 28 U.S.C. § 1334(b), this Court has jurisdiction over the personal

! The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Imerys Tale America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada Inc. (6748). The
Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.

? Capitalized terms not herein defined shall have the same meaning ascribed to them in the Motion.
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 300 of 304 PagelID #: 507
Case 1:19-mc-00103-UNA Document 1-2 Filed 04/18/19 Page 3 of 3 PagelD #: 300

injury and wrongful death claims against J&J arising from exposure to talc supplied to J&J by
Imerys Talc America, Inc. (“ITA”) (collectively with Imerys Tale Vermont, Inc. and Imerys Talc
Canada Inc., the “Debtors’’), identified in Exhibit 1 (the “Talc Claims”).

3. Pursuant to 28 U.S.C. §§ 157(b)(5) and 1334(b), all Talc Claims now pending in
any federal district court, subsequently removed to any federal district court, or subsequently
remanded to any state court during the pendency of the Debtors’ chapter 11 cases, shall be
transferred to this Court for all purposes.

4, The Court shall retain jurisdiction over any matter or dispute arising from or

relating to the implementation of this Order.

Dated: ___, 2019

 

THE HONORABLE

UNITED STATES DISTRICT JUDGE
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 301 of 304 PagelD #: 508
Case 1:19-mc-00103-UNA Document 1-3 Filed 04/18/19 Page 1 of 3 PagelD #: 301

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

In re Chapter 11

Civ. Action No.
IMERYS TALC AMERICA, INC., e¢ al.’
Bankr. Case No. 19-10289 (LSS)

Debtors. Jointly Administered

 

 

CERTIFICATE OF SERVICE
I, Patrick A. Jackson, hereby certify that on the April 18, 2019, I caused to be
served a true and correct copy of the following documents upon the parties listed on the
attached service list” by email and first-class mail:

Johnson & Johnson’s and Johnson & Johnson Consumer Inc.’s Motion to Fix Venue for
Claims Related to Imerys’s Bankruptcy Under 28 U.S.C. §§ 157(b)(5) and 1334(b)

Memorandum of Law in Support of Johnson & Johnson’s and Johnson & Johnson
Consumer Inc.’s Motion to Fix Venue for Claims Related to Imerys’s Bankruptcy Under
28 U.S.C. §§ 157(b)(5) and 1334(b)

Declaration of John H. Denton
Declaration of John J. Nolan, Esq. in Support of Johnson & Johnson’s and Johnson &

Johnson Consumer Inc.’s Motion to Fix Venue for Claims Related to Imerys’s Bankruptcy
Under 28 U.S.C. §§ 157(b)(5) and 1334(b)

 

' The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Imerys Tale America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc
Canada Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.
* Service of plaintiffs in the underlying civil actions is underway and will be evidenced by a supplemental
certificate of service upon completion.

118114014.1
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 302 of 304 PagelID #: 509
Case 1:19-mc-00103-UNA Document 1-3 Filed 04/18/19 Page 2 of 3 PagelD #: 302

Dated: April 18, 2019
Wilmington, DE

118114014.]

DRINKER BIDDLE & REATH LLP

/s/ Patrick A. Jackson

Steven K. Kortanek (Del. Bar No. 3106)
Patrick A. Jackson (Del. Bar No. 4976)
Joseph N. Argentina, Jr. (Del. Bar No. 5453)
222 Delaware Avenue, Suite 1410
Wilmington, DE 19801

Telephone: (302) 467-4200

Facsimile: (302) 467-4201

Email: steven.kortanek@dbr.com

Email: patrick.jackson@dbr.com
Email: joseph.argentina@dbr.com

-and-

WEIL, GOTSHAL & MANGES LLP
Diane P. Sullivan

Marcia L. Goldstein

Ronit J. Berkovich

767 Fifth Avenue

New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007

Attorneys for Johnson & Johnson and
Johnson & Johnson Consumer Inc.
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 303 of 304 PagelD #: 510

DESCRIPTION

Debtors

Caunsel to Debtors
Counsel to Debtors

Counsel to Debtors

Ca-Counsel to Debtors

Canadian Counsel to Debtors

United States Trustae District af Delaware
Official Committee of Tort Claimants

Official Committee of Tort Claimants

Official Committee of Tort Claimants

Official Committee of Tort Clamants
Official Commuttee of Tort Claimants
Official Committee of Tort Claimants,
Official Committee of Tort Claimants
Official Commitize of Tort Claimants

Official Committee of Tort Claimants

Official Committee of Tort Claimants

Official Committee of Tart Claimants

Official Committee of Tart Claimants

Official Committee of Tort Claimants

Official Committee of Tort Clamants

Counsel to the prepetition representative for
future lale claimants.

Case 1:19-mc-00103-UNA Document 1-3 Filed 04/18/19 Page 3 of 3 PagelD #: 303

NAME

IMERYS TALC AMERICA, INC.

LATHAM & WATKINS LLP
LATHAM & WATKINS LLP
LATHAM & WATKINS LLP

RICHARDS, LAYTON & FINGER,
PA

Stikeman Elliott LLP

OFFICE OF THE UNITED STATES
TRUSTEE

Ashcraft & Gerel, LLP

Barnes Law Graup

Baron & Budd, P.C.

Beasiay Allen
Burns Charest LLP

Cohen, Placitella & Roth, PC
Gori Jufian & Assocs, P.C.
Levy Konigsberg LLP.

OnderLaw, LLC

Robinson & Cole LLP

Robinson & Cate LLP
Simon Greenstone Panatier,
PC.

The Lanier Law Firm

Wilkie Farr & Gallagher LLP

NOTICE NAME
ATTN: PRESIDENT OR GENERAL
COUNSEL

ATTN. GEOAGE A. DAVIS, KEITH A,
SIMON, & ANNEMARIE V, REILLY
ATTN: JEFFREY E, BIORK & HELENA G
TSEREGOUNIS

ATTN: RICHARD A LEVY

ATT: MARK ©. COLLINS, MICHAEL J.
MERCHANT, AMANDA STEELE

Attn: Maria Konyukhova and Patricia
Joseph

ATTA IULIET M, SARKESSIAN
Attn: Lynne Martz

Attn: Charvette Monroe

Attn: Lloyd Fadem

Attn: Qeborah Giannecchini

Attn: Bessie Darsey-Davis
Attn: Nicole Matteo
Attn: Christine Birch

Atta: Donna M. Arvelo
Atta: Timathy R. Faltus

Attn: Michael R. Enright, Patrick M.
Birney, Christopher J, Hug

Atte: Natalie D. Ramsey, Mark 4. Fink,
Davis Lee Wright, Laurie A. Krepto

Attn: Kayla Martinez

Attn: Robin Alander

Attn: Rachel C. Strickland, Jeffrey 8
Korn, Gabriel |, Farman, Stuart R
Lombardi

YOUNG CONAWAY STARGATT & ATTN: EOWIN HARRON, ESQ. AND

TAYLOR, LLP

ROBERT BRADY, ESQ.

ADDRESS 1

100 MANSELL COURT EAST

B85 THIRD AVENUE
355 SOUTH GRAND AVENUE

350 NORTH WABASH AVENUE

ONE RODNEY SQUARE

5300 Commerce Court West
844 KING ST

1825 K Street, NW

fo John R. Bevis

fo Steve Baron

c/o Ted G, Meadows, Beasley,
Allen, Crow, Methvin, Portis &
Miles, P.C

c/o Amanda Klevorn

¢/o Christopher Placitella

c/o Wendy M, Julian

t/o Audrey Raphael

c/a dames G Onder

280 Trumbeil Street.

2000 N. West Street
cfo Leah Kagan

c/o W. Mark Lanier, Esq. and
Maura Kalb, Esq.

787 Seventh Avenue

ROONEY SQUARE

ADDRESS 2

SUITE 300,

SUITE 100
SUITE 2800

920 NORTH KING
STREET

199 Bay Street

STE 2207, LOCKBOX
35

Suite 700

31 Atlanta Street
3102 Oak Lawn Ave,
Ste 1100

P.O. Box 4160

365 Canal Street,
Suite 1170,

127 Maple Ave.

156 N. Main Street
800 Third Ave, LLth
Floor

110 E, Lockwood, 2d
Floor

Suite 1200

1201 Elm Street,
Suite 3400
10940 West Sam
Houston Pkwy N
Suite 100

1000 NORTH KING
STREET

city STATE

ROSWELL GA

NEWYORK = NY
LOS ANGELES CA

CHICAGO 1

WILMINGTON DE
Tornote ON
WILMINGTON DE
Washington DC
Marietta GA

Dallas TX

Montgomery AL

New Orleans LA
Red Bank Ni
Edwardsville IL

New York Ny
St Louts: MO

Hartford cr

Wilmington DE

Dallas ™

Houston 1X

New York NY

WILMINGTON DE

ze COUNTRY

30076

10022

90071-1560

60611

19801
MSt 189 Canada
19801

20006,

30060

75219

36103
70130
07701
62025
10022
63119

06103

19801

75270

77064

10019

19801

EMAIL

ryan.vanmeter@imerys.cam
GEORGE DAVIS@LW.COM
KEITH.SIMON@LW.COM
ANNEMARIE. RELLY @LW.COM
JEFF BIORK@LW.COM

HELENA. TSEREGOUNIS@LW COM

RICHARD LEVY@LW.COM
COLLINS@RLF.COM
MERCHANT@RLF.COM
STEELE@RLF.COM
Mkonyukhova@stikeman.com
Pjoseph@stikeman.com

JULIET. M.SARKESSIAN@USDO).GOV
mparfitt@ashcraftlaw.com
bevis@barneslawgroup com

sharon@baronbudd.com

Ted Meadows @beasleyalien.com

aklevorn@burnscharest com
cplacitella@cprlaw com
randy@gorijulianiaw.com

ARaphael@Levylaw.com

Onder @onderlaw com
menright@rc.com
phirney@re.com
mfink@rc.com
nramsey@rc.com
dwright@re,com
Ikrepto@re.com

Ikagan@sgptrial com

wml@laniertawfirm.com
Maura, kalb@tanierlawfirm.com
rstrickiand @willkie.cam

ikarn @willkie.cam

abrunswick @wilikie.cam
dforman@willkie.com
slombardi@willkie.com
eharron@ycst.cam
rbrady@yest.com
Case 2:19-cv-00526-JDC-KK Document 1-2 Filed 04/25/19 Page 304 of 304 PagelD #: 511
aaa 06/17 ASE 1:19-mc-00103-UNA easHircea VER edaee/19 Page 1 of 1 PagelD #: 304

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS
Johnson & Johnson and Johnson & Johnson Consumer Inc.

 

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

(c} Attomeys (Firm Name, Address, and Telephone Number)
Weil, Gotshal & Manges LLP

767 Fifth Ave., New York, NY 10153, (212) 310-8000
Drinker Biddle & Reath LLP,
222 Delaware Ave., Ste. 1410, Wilmington, DE 19801, (302) 467-4200

Attomeys (/f Known)

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “Xin One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
1 US. Government 4% 3° Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 1 1 Incorporated or Principat Piace o4 04
of Business In This State
0 2. USS. Government 04 Diversity Citizen of Another State O02 © 2 Incorporated and Principal Place gos 05
Defendant (Indicate Citizenship of Parties in lrem HD) of Business In Another State
Citizen or Subject of a O03 © 3. Foreign Nation o6 6
Foreign Country
IV. NATURE OF SUIT (Piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
& CONTRACT. TORTS FORFEITURE/PENALTY. BANKRUPTCY OTHER STATUTES ]
OC 110 Insurance PERSONAL INJURY PERSONAL INJURY — |€ 625 Drug Related Seizure O 422 Appeal 28 USC 158 0 375 False Claims Act
G 120 Marine 0 310 Airplane CG 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 0 376 Qui Tam (31 USC
G 130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability O 367 Health Care/ O 400 State Reapportionment
O 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury CO 820 Copyrights © 430 Banks and Banking
© 151 Medicare Act 1 330 Federal Employers’ Product Liability C1 830 Patent O 450 Commerce
OC 152 Recovery of Defaulted Liability (1 368 Asbestos Personal © 835 Patent - Abbreviated © 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application {0 470 Racketeer Influenced and
(Excludes Veterans) 01 345 Marine Product Liability GO 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY. © 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards © 861 HIA (1395ff) O 490 Cable/Sat TV
1 160 Stockholders’ Suits f 355 Motor Vehicle O 37] Truth in Lending Act © 862 Black Lung (923) O 850 Securities/Commodities/
O 190 Other Contract Product Liability 380 Other Personal 1 720 Labor/Management © 863 DIWC/DIWW (405(g)) Exchange
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations OC 864 SSID Title XVI C& 890 Other Statutory Actions
0 196 Franchise Injury 1 385 Property Damage 1 740 Railway Labor Act OC 865 RSI (405(g)) O 891 Agricultural Acts
© 362 Personal Injury - Product Liability O 751 Family and Medical 0 893 Environmental Matters
Medical Malpractice Leave Act © 895 Freedom of {Information
[ REAL PROPERTY. CIVIL RIGHTS PRISONER PETITIONS | 790 Other Labor Litigation FEDERAL TAX SUITS Act
© 210 Land Condemnation 1 440 Other Civil Rights Habeas Corpus: © 791 Employee Retirement O 870 Taxes (U.S. Plaintiff © 896 Arbitration
O 220 Foreclosure 1 441 Voting OC 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
© 230 Rent Lease & Ejectment © 442 Employment © 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
© 240 Torts to Land 1 443 Housing/ Sentence 26 USC 7609 Agency Decision
0 245 Tort Product Liability Accommodations 0 530 General 0 950 Constitutionality of
© 290 All Other Real Property 1 445 Amer. w/Disabilities - ] J 535 Death Penalty IMMIGRATION State Statutes
Employment Other: O 462 Naturalization Application
G 446 Amer. w/Disabilities - |] 540 Mandamus & Other [0 465 Other Immigration
Other 0 550 Civil Rights Actions
© 448 Education O 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

{1 Original [2 Removed from O 3  Remanded from C14 Reinstatedor 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
Gpecify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 U.S.C. 157(b)(5) and 1334(b)

Brief description of cause:
Transfer of venue of personal injury/wrongful death actions

VI. CAUSE OF ACTION

 

 

 

 

 

 

VII. REQUESTED IN OC) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: OYes No
VIII. RELATED CASE(S) a
IF ANY (See instructions): Ge Hon. Laurie Selber Silverstein DOCKET NUMBER 19-bk-10289 (Bankr. D. Del.)
DATE SIGNATURE OF ATTORNEY OF RECORD
04/18/2019 /s/ Steven K. Kortanek
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
